

SENIOR FACILITIES AGREEMENT


dated     August 2008


for


NDS FINANCE LIMITED
as the Company


arranged by
J.P. MORGAN PLC
and
MORGAN STANLEY BANK INTERNATIONAL LIMITED
as Arrangers


with
J.P. MORGAN EUROPE LIMITED


acting as Facility Agent


JPMORGAN CHASE BANK, N.A., LONDON BRANCH


acting as Issuing Bank


and


J.P. MORGAN EUROPE LIMITED


acting as Security Agent
 
NDS Group Logo [logo.jpg]
 
Ref: ADF/WLN/LEF
Linklaters LLP
 

--------------------------------------------------------------------------------


 
CONTENTS
 
 

CLAUSE   PAGE  
SECTION 1
   
INTERPRETATION
 
1.
Definitions and Interpretation
3  
SECTION 2
   
THE FACILITIES
 
2.
The Facilities
59
3.
Purpose
61
4.
Conditions of Utilisation
62  
SECTION 3
   
UTILISATION
 
5.
Utilisation - Loans
65
6.
Utilisation - Letters of Credit
67
7.
Letters of Credit
70
8.
Conversion of Acquisition Loans
72
9.
Optional Currencies
73
10.
Ancillary Facilities and Fronted Ancillary Facilities
75
11.
Uncommitted Acquisition Facility
83  
SECTION 4
   
REPAYMENT, PREPAYMENT AND CANCELLATION
 
12.
Repayment
84
13.
Illegality, Voluntary Prepayment and Cancellation
86
14.
Mandatory Prepayment
89
15.
Restrictions
95  
SECTION 5
   
COSTS OF UTILISATION
 
16.
Interest
97
17.
Interest Periods
98
18.
Changes to the Calculation of Interest
100
19.
Fees
101  
SECTION 6
   
ADDITIONAL PAYMENT OBLIGATIONS
 
20.
Tax Gross-Up and Indemnities
103
21.
Increased Costs
109
22.
Other Indemnities
110
23.
Mitigation by the Lenders
112
24.
Costs and Expenses
112  
SECTION 7
   
GUARANTEE
 
25.
Guarantee and Indemnity
113  
SECTION 8
   
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
26.
Representations
118
27.
Information Undertakings
123

 

--------------------------------------------------------------------------------


 
28.
 
Financial Covenants
 
130
29.
 
General Undertakings
 
146
30.
 
Events of Default
 
159
   
SECTION 9
       
CHANGES TO PARTIES
   
31.
 
Changes to the Lenders
 
166
32.
 
Changes to the Obligors
 
171
   
SECTION 10
       
THE FINANCE PARTIES
   
33.
 
Role of the Facility Agent, the Arranger, the Issuing Bank and Others
 
175
34.
 
Conduct of Business by the Finance Parties
 
181
35.
 
Sharing among the Finance Parties
 
182
   
SECTION 11
       
ADMINISTRATION
   
36.
 
Payment Mechanics
 
184
37.
 
Set-Off
 
186
38.
 
Notices
 
186
39.
 
Calculations and Certificates
 
189
40.
 
Partial Invalidity
 
189
41.
 
Remedies and Waivers
 
189
42.
 
Amendments and Waivers
 
190
43.
 
Counterparts
 
192
44.
 
US Patriot Act
 
192
   
SECTION 12
       
GOVERNING LAW AND ENFORCEMENT
   
45.
 
Governing Law
 
193
46.
 
Enforcement
 
193

 
THE SCHEDULES
 
SCHEDULE
 
PAGE
         
SCHEDULE 1 The Original Parties
   
194
 
SCHEDULE 2 Condition Precedent and conditions subsequent
   
196
 
SCHEDULE 3 Requests
   
205
 
SCHEDULE 4 Mandatory Cost Formulae
   
210
 
SCHEDULE 5 Form of Transfer Certificate and Lender Accession Undertaking
   
213
 
SCHEDULE 6 Form of Accession Letter
   
216
 
SCHEDULE 7 Form of Resignation Letter
   
217
 
SCHEDULE 8 Form of Compliance Certificate
   
218
 
SCHEDULE 9 LMA Form of Confidentiality Uundertaking
   
220
 
SCHEDULE 10 Timetables
   
224
 
SCHEDULE 11 Form of Letter of Credit
   
226
 
SCHEDULE 12 Material Ccompanies
   
229
 
SCHEDULE 13 Security Principles
   
230
 
SCHEDULE 14 Form of TEG Letter
   
238
 
SCHEDULE 15 Further Acquisition Facility Lender Accession Undertaking
   
240
 



2

--------------------------------------------------------------------------------



THIS AGREEMENT is dated     August 2008 and made between:
 
(1)
NDS FINANCE LIMITED (registration number 06617193) (the "Company");

 
(2)
THE SUBSIDIARIES of the Parent listed in Part I of Schedule 1 (The Original
Parties) as original borrowers (the "Original Borrowers");

 
(3)
THE SUBSIDIARIES of the Parent listed in Part I of Schedule 1 (The Original
Parties) as original guarantors (the "Original Guarantors");

 
(4)
J.P. MORGAN PLC and MORGAN STANLEY BANK INTERNATIONAL LIMITED as mandated lead
arrangers (whether acting individually or together, the "Arranger");

 
(5)
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as original lenders (the "Original Lenders");

 
(6)
J.P. MORGAN EUROPE LIMITED as agent of the other Finance Parties (the "Facility
Agent");

 
(7)
J.P. MORGAN EUROPE LIMITED as security agent for the Secured Parties (the
"Security Agent"); and

 
(8)
JPMORGAN CHASE BANK, N.A., LONDON BRANCH as issuing bank (the "Issuing Bank").

 
IT IS AGREED as follows:
 
SECTION 1
 
INTERPRETATION
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

In this Agreement:
 
"Accession Letter" means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).
 
"Accounting Principles" means US GAAP.
 
"Acquisition" means the acquisition by Permira of shares in the Parent by means
of a scheme of arrangement.
 
"Acquisition Costs" means all non-periodic fees, costs and expenses, stamp,
registration and other taxes incurred or required to be paid by any member of
the Group in connection with the Transaction, any Permitted Acquisition, any
reorganisation permitted under paragraph (c) of the definition of Permitted
Transaction or the Transaction Documents or the refinancing of any indebtedness
in the Group at Closing.
 
"Acquisition Facility Commitment" means:
 

 
(a)
in relation to any Acquisition Facility Lender on the date the Uncommitted
Acquisition Facility becomes available under Clause 11 (Uncommitted Acquisition
Facility), the amount in the Base Currency made available by it on such date;

 

(b)
in relation to any Acquisition Facility Lender at any other time, the amount in
the Base Currency of any Acquisition Facility Commitment transferred to it
under, or in accordance with, this Agreement,

 
3

--------------------------------------------------------------------------------


 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Acquisition Facility Lender" means:
 

 
(a)
each Lender which makes available an Acquisition Facility Loan in accordance
with Clause 11 (Uncommitted Acquisition Facility); and

 

 
(b)
any bank, financial institution, trust, fund or other entity which has become an
Acquisition Facility Lender in accordance with Clause 31 (Changes to the
Lenders),

 
which in each case has not ceased to be an Acquisition Facility Lender in
accordance with this Agreement.
 
"Acquisition Facility Loan" means a Loan made or to be made under the
Uncommitted Acquisition Facility or the principal amount outstanding for the
time being of that Loan.
 
"Acquisition Facility Repayment Date" means each of the repayment dates
commencing on or after 54 months after Closing and occurring no more frequently
than the Facility A Repayment Dates as agreed between the Facility Agent (acting
on the instructions of the Acquisition Facility Lenders) and the Company when
the Uncommitted Acquisition Facility becomes available under Clause 11
(Uncommitted Acquisition Facility).
 
"Acquisition Loan" means any Loan made under the Revolving Facility for the
purposes set out in sub-paragraphs (i) to (iv) of paragraph (c) of Clause 3.1
(Purpose).
 
"Acquisition Sub-Limit" means, prior to the Conversion Date, $50,000,000 of the
Revolving Credit Facility. On and from the Conversion Date following conversion
of the Acquisition Loans pursuant to Clause 8 (Conversion of Acquisition Loans),
the Acquisition Sub-Limit shall be reduced to zero.
 
"Acquisition Term Loan" has the meaning given to that term in Clause 8
(Conversion of Acquisition Loans).
 
"Acquisition Term Loan Repayment Date" means each of the dates specified in
paragraph (d) of Clause 12.1 (Repayment of Term Loans).
 
"Additional Borrower" means a company which becomes a Borrower in accordance
with Clause 32 (Changes to the Obligors).
 
"Additional Cost Rate" has the meaning given to that term in Schedule 4
(Mandatory Cost Formulae).
 
"Additional Guarantor" means a company which becomes a Guarantor in accordance
with Clause 32 (Changes to the Obligors).
 
"Additional Obligor" means an Additional Borrower or an Additional Guarantor.
 
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
 
"Ancillary Commencement Date" means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period for the Revolving Facility.
 
4

--------------------------------------------------------------------------------


 
"Ancillary Commitment" means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility as notified to the
Facility Agent pursuant to Clause 10.2 (Availability), to the extent that amount
is not cancelled or reduced under this Agreement or the Ancillary Documents
relating to that Ancillary Facility.
 
"Ancillary Document" means each document relating to or evidencing the terms of
an Ancillary Facility.
 
"Ancillary Facility" means any ancillary facility (other than a Fronted
Ancillary Facility) made available by an Ancillary Lender in accordance with
Clause 10 (Ancillary Facilities and Fronted Ancillary Facilities).
 
"Ancillary Lender" means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 10 (Ancillary
Facilities and Fronted Ancillary Facilities), acting in its capacity as a
provider of that Ancillary Facility.
 
"Ancillary Outstandings" means:
 

 
(a)
at any time, in relation to an Ancillary Lender and an Ancillary Facility the
aggregate of the equivalents (as calculated by that Ancillary Lender) in the
Base Currency of the following amounts outstanding under that Ancillary Facility
then in force:

 

 
(i)
the principal amount under each overdraft facility and on demand short term loan
facility (net of any credit balances on any account of any Borrower of an
Ancillary Facility with the Ancillary Lender making available that Ancillary
Facility to the extent that such credit balance is freely available to be set
off by that Ancillary Lender against liabilities owed to it by that Borrower
under that Ancillary Facility and excluding any liability in respect of amounts
of interest, fees and similar charges) (ignoring for this purpose, where agreed
by the Ancillary Lender, any liability in respect of BACS facilities);

 

 
(ii)
the face amount of each guarantee, bond and letter of credit under that
Ancillary Facility (to the extent not repaid or prepaid and net of any cash
cover and otherwise as reduced in accordance with its terms and by calls thereon
which have been satisfied and excluding any liability in respect of amounts of
interest, fees and similar charges); and

 

 
(iii)
the amount fairly representing the aggregate exposure (excluding any liability
in respect of amounts of interest, fees and similar charges) of that Ancillary
Lender under each other type of accommodation provided under that Ancillary
Facility; and

 

 
(b)
in relation to a Fronting Ancillary Lender and Fronted Ancillary Lender and a
Fronted Ancillary Facility, the aggregate of the amounts (in the Base Currency
as calculated by the relevant Fronting Ancillary Lender) outstanding as referred
to in paragraphs (a)(i), (a)(ii) and (a)(iii) above (where, for this purpose,
references in paragraph (a) above to Ancillary Lender and Ancillary Facility
shall be read as references to Fronting Ancillary Lender and Fronted Ancillary
Lender and Fronted Ancillary Facility respectively) under that Fronted Ancillary
Facility,

 
5

--------------------------------------------------------------------------------


 
in each case as determined by such Ancillary Lender or Fronting Ancillary Lender
in accordance with the relevant Ancillary Document or Fronted Ancillary Document
(as the case may be) or normal banking practice.
 
"Anti-Terrorism Laws" means the Executive Order, the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et
seq.), the USA Patriot Act, the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq.), the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), any other law or regulation administered by OFAC, and any similar law
enacted in the United States after the date of this Agreement.
 
"Approved Bank" means:
 

 
(a)
a Lender;

 

 
(b)
First International Bank of Israel, United Mizrahi Bank, Bank Hapoalim and Bank
Leumi in the context of the operation of the Israeli part of the Group's
business only;

 

 
(c)
any bank or financial institution which has a rating for its long-term debt
obligations of A or higher by Standard & Poor's Rating Services or Fitch Ratings
Ltd or Aa1 or higher by Moody's Investor Service Limited or a comparable rating
from an internationally recognised credit rating agency; or

 

 
(d)
any other bank or financial institution approved by the Facility Agent (acting
reasonably).

 
"Auditors" means one of PricewaterhouseCoopers, Ernst & Young, KPMG or Deloitte
& Touche (or any amalgamation of the same or their successors) or such other
firm of international repute approved by the Facility Agent (acting reasonably).
 
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
 
"Availability Period" means:
 

 
(a)
in relation to each Term Facility (other than the Uncommitted Acquisition
Facility), the period from and including the date of this Agreement to and
including the earlier of:

 

 
(i)
the date on which the Scheme lapses or is withdrawn;

 

 
(ii)
15 days after Closing; and

 

 
(iii)
27 February 2009;

 

 
(b)
in relation to the Revolving Facility (other than the Acquisition Sub-Limit),
the period from and including Closing to and including the date falling one
Month prior to the Termination Date in respect of the Revolving Facility;

 

 
(c)
in relation to the Acquisition Sub-Limit, the period from and including Closing
to and including the Conversion Date; and

 

 
(d)
in relation to the Uncommitted Acquisition Facility, the period from and
including the date of this Agreement to and including the date falling 48 Months
from Closing but subject at all times to the relevant Acquisition Facility
Lenders agreeing to make any Acquisition Facility Loan(s) available in
accordance with Clause 11 (Uncommitted Acquisition Facility).

 
6

--------------------------------------------------------------------------------


 
"Available Amount" has the meaning given to that term in Clause 29.37 (Baskets).
 
"Available Commitment" means, in relation to a Facility, a Lender's Commitment
under that Facility minus (subject to Clause 10.9 (Affiliates of Lenders as
Ancillary Lenders, Fronting Ancillary Lenders or Fronted Ancillary Lenders) and
as set out below):
 

 
(a)
the Base Currency Amount of its participation in any outstanding Utilisations
under that Facility and, in the case of the Revolving Facility only, the Base
Currency Amount of the aggregate of its Ancillary Commitments, Fronting
Ancillary Commitments and Fronted Ancillary Commitments; and

 

 
(b)
in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any other Utilisations that are due to be made under that
Facility on or before the proposed Utilisation Date and, in the case of the
Revolving Facility only, the Base Currency Amount of:

 

 
(A)
its Ancillary Commitment in relation to any new Ancillary Facility; or

 

 
(B)
its Fronting Ancillary Commitment or Fronted Ancillary Commitment (as the case
may be) in relation to any new Fronted Ancillary Facility,

 
in each case due to be made available on or before the proposed Utilisation
Date.
 
For the purposes of calculating a Lender's Available Commitment in relation to
any proposed Utilisation under the Revolving Facility only, the following
amounts shall not be deducted from a Lender's Commitment under that Facility:
 

 
(i)
that Lender's participation in any Revolving Facility Utilisations that are due
to be repaid or prepaid on or before the proposed Utilisation Date; and

 

 
(ii)
that Lender's (or its Affiliate's) Ancillary Commitments, Fronting Ancillary
Commitments and/or Fronted Ancillary Commitments to the extent that they are due
to be reduced or cancelled on or before the proposed Utilisation Date.

 
"Available Facility" means, in relation to a Facility, the aggregate for the
time being of each Lender's Available Commitment in respect of that Facility.
 
"Base Case Model" means the financial model including profit and loss, balance
sheet and cashflow projections in the agreed form relating to the Group (for
these purposes assuming completion of the Acquisition).
 
"Base Currency" means dollars.
 
"Base Currency Amount" means:
 

 
(a)
in relation to a Utilisation, the amount specified in the Utilisation Request
delivered by a Borrower for that Utilisation (or, in the case of a utilisation
under the Revolving Facility (or, to the extent available in other currencies,
the Uncommitted Acquisition Facility), if the amount requested is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Facility Agent's Spot Rate of Exchange on the date which is three
Business Days before the Utilisation Date or, if later, on the date the Facility
Agent receives the Utilisation Request in accordance with the terms of this
Agreement) and, in the case of a Letter of Credit, as adjusted under Clause 6.7
(Revaluation of Letters of Credit) at annual intervals; and

 
7

--------------------------------------------------------------------------------


 

 
(b)
in relation to an Ancillary Commitment, a Fronting Ancillary Commitment or a
Fronted Ancillary Commitment, the amount specified as such in the notice
delivered to the Facility Agent by the Company pursuant to Clause 10.2
(Availability) (or, if the amount specified is not denominated in the Base
Currency, that amount converted into the Base Currency at the Facility Agent's
Spot Rate of Exchange on the date which is three Business Days before the
Ancillary Commencement Date for that Ancillary Facility or Fronted Ancillary
Facility or, if later, the date the Facility Agent receives the notice of the
Ancillary Commitment, Fronting Ancillary Commitment or Fronted Ancillary
Commitment in accordance with the terms of this Agreement),

 
as adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation, or (as the case may be) cancellation or reduction of an Ancillary
Facility or Fronted Ancillary Facility.
 
"Big Four Accountants" means PricewaterhouseCoopers, Ernst & Young, KPMG and
Deloitte & Touche or another accountant of international repute approved by the
Facility Agent (acting reasonably).
 
"Blocked Account" means the Group Blocked Account or the Lender Blocked Account.
 
"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).
 
"Borrower" means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 32 (Changes to the Obligors)
and, in respect of an Ancillary Facility or a Fronted Ancillary Facility only,
any Affiliate of a Borrower that becomes a borrower of that Ancillary Facility
or Fronted Ancillary Facility with the approval of the relevant Lender pursuant
to the provisions of Clause 10.10 (Affiliates of Borrowers).
 
"Borrowings" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Break Costs" means the amount (if any) by which:
 

 
(a)
the interest (but, for the avoidance of doubt, excluding any Margin and any
Mandatory Cost) which a Lender should have received for the period from the date
of receipt of all or any part of its participation in a Loan or Unpaid Sum to
the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;

 
exceeds:
 

 
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 
8

--------------------------------------------------------------------------------


 
"Budget" means:
 

 
(a)
in relation to the period beginning from Closing to 30 June 2009, the Base Case
Model to be delivered by the Company to the Facility Agent pursuant to
Clause 4.1 (Initial conditions precedent); and

 

 
(b)
in relation to any other period, any budget delivered by the Parent to the
Facility Agent in respect of that period pursuant to paragraph (a) of
Clause 27.4 (Budget).

 
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York, and:
 

 
(a)
(in relation to any date for payment or purchase of a currency other than euro)
the principal financial centre of the country of that currency; or

 

 
(b)
(in relation to any date for payment or purchase of euro) any TARGET Day.

 
"Capital Expenditure" has the meaning given to that term in Clause 28.1
(Financial definitions).
 
"Capital Reduction" has the meaning given to it in Clause 3.1 (Purpose).
 
"Capital Reduction Documents" means the documents relating to the Capital
Reduction.
 
"Cash" means cash in hand (or in transit or in tills or payments made by cheques
or debit cards or credit cards which are yet to be received in cleared funds)
and credit balances or amounts on deposit with an Approved Bank which are freely
transferable and freely convertible and accessible by a member of the Group
within 90 days or held in a blocked account and not subject to any Security
(other than one arising under the Transaction Security Documents).
 
"Cash Equivalent Investments" means at any time:
 

 
(a)
certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Approved Bank;

 

 
(b)
any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any member state
of the European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating
which:

 

 
(i)
matures within one year after the relevant date of calculation; and

 

 
(ii)
is not convertible or exchangeable to any other security;

 

 
(c)
debt securities maturing within one year after the relevant date of calculation
which are not convertible into any other security, are rated either A-1 or
higher by Standard & Poor's Rating Services or Fitch Ratings Ltd or P-1 or
higher by Moody's Investor Service Limited (or, if no rating is available in
respect of the debt securities, the issue of which has, in respect of its
long-term debt obligations, an equivalent rating);

 

 
(d)
open market commercial paper not convertible or exchangeable to any other
security:

 

 
(i)
for which a recognised trading market exists;

 
9

--------------------------------------------------------------------------------


 

 
(ii)
issued by an issuer incorporated in the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State;

 

 
(iii)
which matures within one year after the relevant date of calculation; and

 

 
(iv)
which has a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or Fitch Ratings Ltd or P-1 or higher by Moody's Investor Service
Limited, or, if no rating is available in respect of the commercial paper, the
issuer of which has, in respect of its long-term unsecured and non-credit
enhanced debt obligations, an equivalent rating;

 

 
(e)
bills of exchange issued in the United States of America, the United Kingdom,
any member state of the European Economic Area or any Participating Member State
eligible for rediscount at the relevant central bank and accepted by an Approved
Bank (or any dematerialised equivalent);

 

 
(f)
any investment in money market funds accessible within 90 days which:

 

 
(i)
have a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or Fitch Rating Ltd or P-1 or higher by Moody's Investor Service
Limited; and

 

 
(ii)
invest substantially all their assets in securities of the types described in
paragraphs (a) to (e) above; or

 

 
(g)
any other debt security approved by the Majority Lenders,

 
in each case which if realised in Cash would be freely transferable and freely
convertible and accessible by a member of the Group within 90 days and to which
any member of the Group is beneficially entitled at that time and which is not
issued or guaranteed by any member of the Group or subject to any Security
(other than Security which falls within paragraph (a) of the definition of
Permitted Security and Security arising under the Transaction Security
Documents).
 
"Cashflow Cover" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Cash Overfunding" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Castup Acquisition" means the acquisition by NDS Americas Inc. of Castup Inc.
by way of merger with a subsidiary of NDS Americas Inc. on 22 August 2007.
 
"Certain Funds Default" means:
 

 
(a)
insofar only as the following Events of Default relate to the Company, any
circumstance constituting an Event of Default under any of the following: Clause
30.1 (Non-payment), Clause 30.3 (Other obligations) (but only so far as that
Event of Default arises from a breach of a Certain Funds Undertaking), Clause
30.4 (Misrepresentation) (but only so far as that Event of Default arises from a
misrepresentation under a Certain Funds Representation), Clause 30.6
(Insolvency), Clause 30.7 (Insolvency Proceedings), Clause 30.8 (Creditors'
Process), Clause 30.9 (Unlawfulness and Invalidity) or Clause 30.13 (Repudiation
and Rescission of Agreements); or

 
10

--------------------------------------------------------------------------------


 

 
(b)
insofar only as the following Events of Default relate to the Parent, any
circumstance constituting an Event of Default under Clause 30.4
(Misrepresentation) (but only so far as that Event of Default arises from a
misrepresentation under Clause 26.3 (Binding obligations) in respect only of the
Transaction Security Documents to which the Parent is a Party), Clause 30.6
(Insolvency), Clause 30.7 (Insolvency Proceedings), Clause 30.8 (Creditors'
Process) or Clause 30.13 (Repudiation and Rescission of Agreements).

 
"Certain Funds Period" means:
 

 
(a)
in respect of a Term Facility (other than the Uncommitted Acquisition Facility),
the period from and including the date of this Agreement to and including the
last day of its Availability Period; and

 

 
(b)
in respect of the Revolving Facility, from (and including) the date of this
Agreement until (and including) the date falling 15 days after Closing.

 
"Certain Funds Representations" means the Representations set out in Clause 26.2
(Status), Clause 26.3 (Binding obligations), Clause 26.4 (Non-conflict with
other obligations), Clause 26.5 (Power and authority), Clause 26.7 (Validity and
admissibility in evidence), Clause 26.14 (Scheme Documents and other documents)
and Clause 26.20 (Holding Companies) in each case in respect of the Company
only.
 
"Certain Funds Undertakings" means, in relation to the Company only the
undertakings set out in Clause 29.5 (Merger), Clause 29.7 (Acquisitions),
Clause 29.8 (Joint ventures), Clause 29.11 (Pari passu ranking), Clause 29.12
(Negative pledge), Clause 29.13 (Disposals), Clause 29.16 (Loans or credit),
Clause 29.17 (No Guarantees or indemnities), Clause 29.18 (Dividends and share
redemption), Clause 29.20 (Financial Indebtedness) and Clause 29.34 (Takeover
undertakings).
 
"Change of Control" means:
 

 
(a)
prior to an IPO of the Parent or any direct or indirect holding company of the
Parent (excluding the Investors or any Holding Company of the Investors):

 

 
(i)
the Investors and the managers (the "Controllers") cease to hold (directly or
indirectly) more than 50 per cent. of the issued share capital of the Parent
having the right to cast more than 50 per cent. of the votes capable of being
cast in general meetings of the Parent, or the right to determine the
composition of the majority of the board of directors or equivalent body of the
Parent; or

 

 
(ii)
Newton ceases to hold (directly or indirectly) at least 30 per cent. of the
issued share capital having the right to cast votes in general meetings of the
Parent; or

 

 
(b)
following an IPO of the Parent or any direct or indirect holding company of the
Parent (excluding the Investors or any Holding Company of the Investors):

 

 
(i)
Newton ceases to hold (directly or indirectly) at least 30 per cent. of the
issued share capital having the right to cast votes in general meetings of the
Parent; or

 

 
(ii)
any person (or persons acting in concert) other than the Investors holds
directly or indirectly, more of the voting shares in the Parent than Newton,
whereby "acting in concert" means a group of persons who, pursuant to an
agreement or understanding (whether formal or informal), actively co-operate, to
obtain or consolidate control of the Parent.

 
11

--------------------------------------------------------------------------------


 
"Charged Property" means all of the assets of the Obligors, the Vendor Loan Note
Holder and the VLN Security Trustee which from time to time are, or are
expressed to be, the subject of the Transaction Security.
 
"Chief Financial Officer" means the chief financial officer or the finance
director (or other officer fulfilling such role in the chief financial officer's
or finance director's absence) from time to time of the Parent or, as the case
may be, the Company (as the context requires).
 
"Clean-Up Date" means the last day of the relevant Clean-Up Period.
 
"Clean-Up Default" means any Default or any Event of Default subsisting on or
arising after Closing but prior to expiry of the Clean-Up-Period to the extent
that it (or any representation or undertaking relating thereto) relates to a
member of the Group (other than the Company) or, in the case of a Permitted
Acquisition, the target of that acquisition and its subsidiaries only (or any
obligation to procure or ensure in relation to a member of the Group (other than
the Company) or the target of that acquisition and its subsidiaries only)
provided that:
 

 
(a)
no Material Adverse Effect has occurred as a result of the occurrence of that
Clean-Up Default;

 

 
(b)
that Clean-Up Default has not been knowingly procured or approved by any of the
Parent or the Company;

 

 
(c)
that Clean-Up Default does not exist immediately following the Clean-Up Date;

 

 
(d)
that Clean-Up Default is capable of being remedied and reasonable steps are
being taken to remedy it; and

 

 
(e)
that Clean-Up Default is not a breach of Clause 29.36 (Conditions subsequent).

 
"Clean-Up Period" means, in respect of the Acquisition, the period from Closing
to the date falling 90 days thereafter and, in respect of any Permitted
Acquisition, the period of 90 days from closing of that Permitted Acquisition.
 
"Closing" means the date of first Utilisation of the Term Facilities.
 
"Closing Obligor" means the Parent and each company incorporated in the United
Kingdom which is listed as a Guarantor (and marked as a "Closing Obligor") in
paragraph 5 of Schedule 13 (Security Principles).
 
"Commitment" means a Facility A Commitment, a Facility B Commitment, a Facility
C Commitment, a Revolving Facility Commitment or an Acquisition Facility
Commitment (to the extent made available under Clause 11 (Uncommitted
Acquisition Facility).
 
"Company New Equity" means any Parent Subordinated Debt or Parent New Equity
used by the Parent to subscribe for shares in the Company or any other form of
equity contribution by the Parent to the Company.
 
12

--------------------------------------------------------------------------------


 
"Company Subordinated Debt" means:
 

 
(a)
any loans by the Parent not funded by a member of the Group (other than the
Parent) to an Obligor where:

 

 
(i)
such loan is subordinated as Structural Debt to the Facilities and the Mezzanine
Facility on the terms of the Intercreditor Agreement (including for the
avoidance of doubt the loan from the Parent to the Company referred to in Step
17 of the Structure Memorandum); or

 

 
(ii)
such loan is subordinated to the Facilities and the Mezzanine Facility on terms
otherwise reasonably acceptable to the Facility Agent (acting reasonably); and

 

 
(b)
any other loans by the Parent not funded by a member of the Group (other than
the Parent) to a member of the Group where such loan is subordinated to the
Facilities and the Mezzanine Facility on terms reasonably acceptable to the
Facility Agent (acting reasonably).

 
"Compliance Certificate" means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).
 
"Confidentiality Agreements" means:
 

 
(a)
the confidentiality agreement entered into between J.P. Morgan plc and NDS Group
plc dated 4 April 2008, as amended by an amendment letter dated 22 April 2008;
and

 

 
(b)
the confidentiality agreement entered into between Morgan Stanley Bank
International Limited and NDS Group plc dated 18 March 2008.

 
"Confidentiality Undertaking" means:
 

 
(a)
prior to the Scheme Date, a confidentiality undertaking substantially in the
form agreed between the Arranger and the Company prior to the date of this
Agreement (being the form pursuant to which the relevant potential Lender agrees
to be bound by the terms of the Confidentiality Agreements) or in any other form
agreed between the Company and the Arranger; and

 

 
(b)
after the Scheme Date:

 

 
(i)
a confidentiality undertaking substantially in the form agreed between the
Arranger and the Company prior to the date of this Agreement or in any other
form agreed between the Company and the Arranger; or

 

 
(ii)
a confidentiality undertaking substantially in the agreed form as set out in
Schedule 9 (LMA Form of Confidentiality Undertaking) or in any other form agreed
between the Company and the Facility Agent, in each case capable of being relied
on by the Company (without requiring its signature) and not to be amended in any
material respect without the prior written consent of the Company (acting
reasonably).

 
"Consolidated Cashflow" has the meaning given to that term in Clause 28.1 
(Financial definitions).
 
13

--------------------------------------------------------------------------------


 
"Consolidated EBITDA" has the meaning given to that term in Clause 28.1
(Financial definitions).
 
"Consolidated Net Finance Charges" has the meaning given to that term in Clause
28.1 (Financial definitions).
 
"Consolidated Total Net Debt" has the meaning given to that term in Clause 28.1
(Financial definitions).
 
"Controlled Foreign Corporation" has the meaning given to it in Section 957 of
the Internal Revenue Code.
 
"Conversion Date" means the date falling three years after Closing.
 
"Core Business" means the Group's assets and business other than the Non-Core
Business.
 
"Current Assets" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Current Liabilities" has the meaning given to that term in Clause 28.1
(Financial definitions).
 
"Debt Cover" has the meaning given to such that in Clause 28.1 (Financial
definitions).
 
"Debt Push Down and Reorganisation" means a reorganisation (including mergers,
the sale of assets, transfers or novations of liabilities, distributions,
dividends and settling of intercompany accounts) implementing a debt pushdown.
 
"Declared Default" means an Event of Default in respect of which a notice of
acceleration has been served pursuant to Clause 30.21 (Acceleration).
 
"Default" means an Event of Default or any event or circumstance specified in
Clause 30 (Events of Default) which (with the expiry of a grace period or the
giving of notice specified under Clause 30 (Events of Default)), would be an
Event of Default.
 
"Delegate" means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.
 
"Designated Gross Amount" has the meaning given to that term in Clause 10.2
(Availability).
 
"Designated Net Amount" has the meaning given to that term in Clause 10.2
(Availability).
 
"Designated Person" means a person or entity:
 

 
(a)
listed in the annex to, or otherwise subject to the provisions of, the Executive
Order;

 

 
(b)
named as a "Specially Designated National and Blocked Person" on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

 

 
(c)
with which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law.

 
"Dutch Borrower" means each Borrower incorporated in the Netherlands.
 
"Dutch Civil Code" means the "Burgerlijk Wetboek".
 
"Dutch Guarantor" means each Guarantor that is incorporated in the Netherlands.
 
"Dutch Obligor" means a Dutch Borrower or a Dutch Guarantor.
 
14

--------------------------------------------------------------------------------


 
"Echostar Report" means the memorandum dated 20 June 2008 prepared by Fried
Frank relating to the Echostar litigation.
 
"Employee Plan" means, at any time, an "employee pension benefit plan" as
defined in Section 3(2) of ERISA subject to the provisions of Title IV of ERISA
or Section 412 of the Internal Revenue Code or Section 302 of ERISA (other than
a Multiemployer Plan), then or at any time during the previous five years
maintained for, or contributed to (or to which there is or was an obligation to
contribute) on behalf of, employees of any Obligor or ERISA Affiliate.
 
"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
 
"Environmental Law" means any applicable law or regulation which relates to:
 

 
(a)
the pollution or protection of the environment;

 

 
(b)
harm to or the protection of human health;

 

 
(c)
the conditions of the workplace; or

 

 
(d)
any emission or substance capable of causing harm to any living organism or the
environment.

 
"Environmental Permits" means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Group conducted on or
from the properties owned or used by any member of the Group.
 
"ERISA" means the United States Employee Retirement Income Security Act of 1974,
as amended.
 
"ERISA Affiliate", with respect to any Obligor, means any person that for the
purposes of Title IV of ERISA is from time to time a member of the controlled
group of any Obligor or under common control with any Obligor within the meaning
of Section 414 of the Internal Revenue Code.
 
"ERISA Event" means any of the following events:
 

(a)
any reportable event, as defined in Section 4043(c) of ERISA and the regulations
promulgated under it, with respect to an Employee Plan as to which the PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty days of the occurrence of that event. However, the
existence with respect to any Employee Plan of an "accumulated funding
deficiency" (as defined in Section 302 of ERISA), or, on and after the
effectiveness of the Pension Act, a failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code or Section 302 of ERISA, shall be a
reportable event for the purposes of this paragraph (a) regardless of the
issuance of any waiver;

 

(b)
the requirements of subsection (1) of Section 4043(b) of ERISA are met with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
of an Employee Plan and an event described in paragraph (9), (10), (11), (12) or
(13) of Section 4043(c) of ERISA is reasonably expected to occur with respect to
that Employee Plan within the following 30 days;

 
15

--------------------------------------------------------------------------------


 

(c)
the filing under Section 4041(c) of ERISA of a notice of intent to terminate any
Employee Plan;

 

(d)
the termination of any Employee Plan under Section 4041(c) of ERISA;

 

(e)
the institution of proceedings under Section 4042 of ERISA by the PBGC for the
termination of, or the appointment of a trustee to administer, any Employee
Plan;

 

(f)
the failure to make a required contribution to any Employee Plan that would
result in the imposition of a lien under the Internal Revenue Code or ERISA;

 

(g)
engagement in a non-exempt prohibited transaction within the meaning of Section
4975 of the Internal Revenue Code or Section 406 of ERISA;

 

(h)
a determination that any Employee Plan is, or is expected to be, in at-risk
status (within the meaning of Section 430(i)(4)(A) of the Internal Revenue Code
or Section 303(1)(y)(A) of ERISA); or

 

(i)
the receipt by any Obligor or ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Obligor or ERISA Affiliate of any notice that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or, on and after the effectiveness of
the Pension Act, that a Multiemployer Plan is in endangered or critical status
(within the meaning of Section 305 of ERISA).

 
"EURIBOR" means, in relation to any Loan in euro:
 

 
(a)
the applicable Screen Rate; or

 

 
(b)
(if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Facility Agent at its request quoted by the Reference Banks to
leading banks in the European interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.
 
"Event of Default" means any event or circumstance specified as such in Clause
30 (Events of Default).
 
"Excess Cashflow" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Executive Order" means the US Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or
Support Terrorism, which came into effect on 24 September 2001, as amended.
 
"Exit" means a Change of Control of the Parent or a sale in a single transaction
or a series of related transactions of all or substantially all of the assets or
business of the Group.
 
"Expiry Date" means, for a Letter of Credit, the last day of its Term.
 
"Facility" means a Term Facility or the Revolving Facility.
 
16

--------------------------------------------------------------------------------


 
"Facility Agent's Spot Rate of Exchange" means the Facility Agent's spot rate of
exchange for the purchase of the relevant currency with the Base Currency in the
London foreign exchange market at or about 11:00 a.m. on a particular day.
 
"Facility A" means the term loan facility made available under this Agreement as
described in paragraph (a)(i) of Clause 2.1 (The Facilities).
 
"Facility A Commitment" means:
 

 
(a)
in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading "Facility A Commitment" in Part II of Schedule 1 (The
Original Parties) and the amount of any other Facility A Commitment transferred
to it under this Agreement; and

 

 
(b)
in relation to any other Lender, the amount in the Base Currency of any Facility
A Commitment transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Facility A Loan" means a Loan made or to be made under Facility A or the
principal amount outstanding for the time being of that Loan.
 
"Facility A Repayment Date" means each of the dates specified in paragraph (a)
of Clause 12.1 (Repayment of Term Loans) as Repayment Dates.
 
"Facility B" means the term loan facility made available under this Agreement as
described in paragraph (a)(ii) of Clause 2.1 (The Facilities).
 
"Facility B Commitment" means:
 

 
(a)
in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading "Facility B Commitment" in Part II of Schedule 1 (The
Original Parties) and the amount of any other Facility B Commitment transferred
to it under this Agreement; and

 

 
(b)
in relation to any other Lender, the amount in the Base Currency of any Facility
B Commitment transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Facility B Loan" means a Loan made or to be made under Facility B or the
principal amount outstanding for the time being of that Loan.
 
"Facility B Repayment Date" means the day which is 7.5 years from Closing.
 
"Facility C" means the term loan facility made available under this Agreement as
described in paragraph (a)(iii) of Clause 2.1 (The Facilities).
 
"Facility C Commitment" means:
 

 
(a)
in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading "Facility C Commitment" in Part II of Schedule 1 (The
Original Parties) and the amount of any other Facility C Commitment transferred
to it under this Agreement; and

 
17

--------------------------------------------------------------------------------


 

 
(b)
in relation to any other Lender, the amount in the Base Currency of any Facility
C Commitment transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Facility C Loan" means a Loan made or to be made under Facility C or the
principal amount outstanding for the time being of that Loan.
 
"Facility C Repayment Date" means the day which is 8 years after Closing.
 
"Facility Office" means the office or offices notified by a Lender or the
Issuing Bank to the Facility Agent in writing on or before the date it becomes a
Lender or the Issuing Bank (or, following that date, by not less than five
Business Days' written notice) as the office or offices through which it will
perform its obligations under this Agreement.
 
"Fee Letter" means:
 

 
(a)
any letter or letters dated on or about the date of this Agreement between the
Arranger and the Company (or the Facility Agent and the Company or the Security
Agent and the Company) setting out any of the fees referred to in Clause 19
(Fees); and

 

 
(b)
any other agreement setting out fees referred to in Clause 19.4 (Fees payable in
respect of Letters of Credit) or Clause 19.5 (Interest, commission and fees on
Ancillary Facilities and Fronted Ancillary Facilities).

 
"Finance Document" means this Agreement, any Accession Letter, any Ancillary
Document or any Fronted Ancillary Document, any Compliance Certificate, any Fee
Letter, any Hedging Agreement, the Hedging Letter, the Indemnity Letter, the
Intercreditor Agreement, any Resignation Letter, any Selection Notice, any
Transaction Security Document, any Utilisation Request, any Withdrawal Notice
and any other document designated as a "Finance Document" by the Facility Agent
and the Company.
 
"Finance Party" means the Facility Agent, the Arranger, the Security Agent, a
Lender, the Issuing Bank, a Hedge Counterparty, any Ancillary Lender, any
Fronting Ancillary Lender or any Fronted Ancillary Lender.
 
"Financial and Tax Report" means the financial and tax report dated 3 July 2008
prepared by PricewaterhouseCoopers relating to the Acquisition.
 
"Financial Indebtedness" means Borrowings and:
 

 
(a)
indebtedness owed by one member of the Group to another member of the Group;

 

 
(b)
indebtedness arising under the Vendor Documents;

 

 
(c)
for the purposes of Clause 30.5 (Cross default) only, indebtedness arising under
derivative transactions (taking into account only the marked to market value of
any net payments); and

 

 
(d)
indebtedness arising under any agreements in relation to Company Subordinated
Debt or Parent Subordinated Debt.

 
"Financial Quarter" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
18

--------------------------------------------------------------------------------


 
"Financial Year" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Fraudulent Transfer Law" means any applicable US Bankruptcy Law or any
applicable US state fraudulent transfer or conveyance law.
 
"French Borrower" means a Borrower incorporated in France.
 
"French Guarantor" means a Guarantor incorporated in France.
 
"French Obligor" means an Obligor incorporated in France.
 
"Fronted Ancillary Commencement Date" means, in relation to a Fronted Ancillary
Facility, the date on which that Fronted Ancillary Facility is first made
available which date shall be a Business Day within the Availability Period for
the Revolving Facility.
 
"Fronted Ancillary Commitment" means, in relation to a Fronted Ancillary Lender
and a Fronted Ancillary Facility, the maximum Base Currency Amount which that
Fronted Ancillary Lender has agreed (whether or not subject to satisfaction of
conditions precedent) to counter-indemnify the Fronting Ancillary Lender from
time to time under the Fronted Ancillary Facility as notified by the Company to
the Facility Agent pursuant to Clause 10.2 (Availability) to the extent that
amount is not cancelled or reduced under this Agreement or the Fronted Ancillary
Documents relating to that Fronted Ancillary Facility.
 
"Fronted Ancillary Document" means each document evidencing the terms of a
Fronted Ancillary Facility.
 
"Fronted Ancillary Facility" means an ancillary facility made available by a
Fronting Ancillary Lender and one or more Fronted Ancillary Lenders in
accordance with Clause 10 (Ancillary Facilities and Fronted Ancillary
Facilities).
 
"Fronted Ancillary Lender" means each Lender (or Affiliate of a Lender) which
participates in a Fronted Ancillary Facility in accordance with Clause 10
(Ancillary Facilities and Fronted Ancillary Facilities) and which provides a
counter-indemnity in favour of a Fronting Ancillary Lender in respect of that
Fronted Ancillary Facility.
 
"Fronting Ancillary Commitment" means, in relation to a Fronting Ancillary
Lender and a Fronted Ancillary Facility, the maximum Base Currency Amount of
that Fronting Ancillary Lender under that part of the Fronted Ancillary Facility
for which it is not counter-indemnified by Fronted Ancillary Lenders pursuant to
paragraph (b) of Clause 10.11 (Fronted Ancillary Commitment Indemnities), as
notified by the Company to the Facility Agent pursuant to Clause 10.2
(Availability) to the extent that amount is not cancelled or reduced under this
Agreement or the Fronted Ancillary Documents relating to that Fronted Ancillary
Facility.
 
"Fronting Ancillary Lender" means each Lender (or Affiliate of a Lender) which
makes available a Fronted Ancillary Facility in accordance with Clause 10
(Ancillary Facilities and Fronted Ancillary Facilities) and which is
counter-indemnified in respect of part of that Fronted Ancillary Facility by one
or more Fronted Ancillary Facility Lenders.
 
"Funds Flow Statement" means the statement delivered pursuant to Part I of
Schedule 2 (Conditions precedent and Conditions Subsequent) showing the
anticipated flow of funds on Closing relating to the borrowing and lending of
money pursuant to this Agreement and as otherwise outlined in the Structure
Memorandum with such amendments or modifications as do not materially and
adversely affect the interests of the Lenders or which have been made with the
consent of the Majority Lenders (acting reasonably).
 
19

--------------------------------------------------------------------------------


 
"Further Acquisition Facility Lender" has the meaning given to it in Clause 11.1
(The Uncommitted Acquisition Facility).
 
"Further Acquisition Facility Lender Accession Undertaking" means a document
substantially in the form set out in Schedule 15 (Further Acquisition Facility
Lender Accession Undertaking).
 
"Gross Assets" means the gross assets of an entity or entities, as the case may
be, minus:
 

 
(a)
goodwill;

 

 
(b)
acquired intellectual property from a person outside the Group;

 

 
(c)
cash upstreamed to the Company pursuant to the Opco Loan Agreements or by way of
distribution, in each case, in connection with the Transaction; and

 

 
(d)
intra-Group eliminations.

 
"Group" means the Parent and each of its Subsidiaries for the time being.
 
"Group Blocked Account" has the meaning given to it in the Parent Debenture.
 
"Group Structure Chart" means a group structure chart showing the structure of
the Group on consummation of the Acquisition.
 
"Guarantor" means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 32 (Changes to the
Obligors).
 
"Guarantor Coverage" has the meaning given to it in Clause 29.32 (Guarantors).
 
"Hedge Counterparty" means a Lender, any Affiliate of a Lender or any other
financial institution which has become a party to the Intercreditor Agreement as
a "Hedge Counterparty" in accordance with the provisions of the Intercreditor
Agreement.
 
"Hedging Agreement" means any master agreement, confirmation, schedule or other
agreement entered into or to be entered into by the Company or any other
Borrower and a Hedge Counterparty on ISDA standard terms for the purpose of
hedging interest rate and currency liabilities (i) in relation to the Term
Facilities and the Mezzanine Facility in accordance with the Hedging Letter
delivered to the Facility Agent under Clause 4.1 (Initial conditions precedent)
or (ii) in relation to any Treasury Transaction permitted by Clause 29.28
(Treasury Transactions).
 
"Hedging Letter" means the letter dated on or about the date of this Agreement,
setting out certain matters in relation to hedging of (inter alia) the Term
Facilities and the Mezzanine Facility.
 
"Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Obligor or any Finance Party which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum non-usurious interest
rate than applicable laws now allow.
 
20

--------------------------------------------------------------------------------


 
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
"Hugo IP Business" means the business related to the exploitation of the "Hugo
the Troll" intellectual property rights.
 
"IFRS" means International Accounting Standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
 
"Implementation Agreement" means the agreement between the Permira Holdcos, the
Parent, the Company, Newton and Newton Inc. in connection with the Scheme.
 
"Indemnity Letter" means the indemnity letter dated on or about the date of this
Agreement between NDS Amerisub, LLC and the Arranger (as the same may be
replaced in accordance with its terms from time to time).
 
"Information Memorandum" means the document which at the request of the Company
and on its behalf is to be prepared in relation to the Transaction describing,
among other things, the Acquisition, the Group and the financing thereof in the
form approved by the Company and distributed by the Arranger prior to the
Syndication Date in connection with the syndication of the Facilities and the
Mezzanine Facility.
 
"Intellectual Property" means:
 

 
(a)
any patents, trade marks, service marks, designs, business names, copyrights,
design rights, moral rights, inventions, confidential information, knowhow and
other intellectual property rights and interests, whether registered or
unregistered; and

 

 
(b)
the benefit of all applications and rights to use such assets of each member of
the Group.

 
"Intercreditor Agreement" means the intercreditor agreement to be entered into
between certain parties to this Agreement and others including the Lenders, the
Hedge Counterparties, the lenders under the Mezzanine Facility, the VLN Security
Trustee and the Vendor Loan Note Holder.
 
"Interest" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Interest Cover" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Interest Income" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Interest Payable" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 17 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 16.3 (Default interest).
 
"Internal Revenue Code" means the United States Internal Revenue Code of 1986
(26 U.S.C. §§ 1 et seq.), as amended from time to time.
 
"Investors" means Newton and Permira.
 
21

--------------------------------------------------------------------------------


 
"IPO" means an initial public offering of the shares in the Parent, any other
member of the Group or any direct or indirect holding company of the Group
(excluding the Investors or any Holding Company of the Investors).
 
"IRS" means the United States Internal Revenue Service (or any successor
thereto).
 
"Issuing Bank" means each Lender identified above as an Issuing Bank and any
other Lender which has notified the Facility Agent that it has agreed to the
Company's request to be an Issuing Bank pursuant to the terms of this Agreement
(and if more than one Lender has so agreed, such Lenders shall be referred to,
whether acting individually or together, as the "Issuing Bank") provided that,
in respect of a Letter of Credit issued or to be issued pursuant to the terms of
this Agreement, the "Issuing Bank" shall be the Issuing Bank which has issued or
agreed to issue that Letter of Credit.
 
"ITA" means the Income Tax Act 2007.
 
"Joint Venture" means any joint venture entity not being a member of the Group,
whether a company, unincorporated firm, undertaking, association, joint venture
or partnership or any other entity.
 
"Joint Venture Investment" has the meaning given to that term in paragraph (a)
of the definition of Permitted Joint Venture.
 
"Jungo" means Jungo Limited.
 
"Jungo Business" means the businesses owned by Jungo and its subsidiaries other
than the Jungo Tools Business.
 
"Jungo Tools Business" means the business related to the Jungo software tools
for embedded software development.
 
"L/C Proportion" means in relation to a Lender in respect of any Letter of
Credit, the proportion (expressed as a percentage) borne by that Lender's
Available Commitment to the relevant Available Facility immediately prior to the
issue of that Letter of Credit, adjusted to reflect any assignment or transfer
under this Agreement to or by that Lender.
 
"Legal Due Diligence Report" means the legal due diligence report dated 13 June
2008 prepared by Clifford Chance LLP relating to the Acquisition.
 
"Lender" means:
 

 
(a)
any Original Lender;

 

 
(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 31 (Changes to the Lenders); and

 

 
(c)
in relation to the Uncommitted Acquisition Facility, any bank, financial
institution, trust, fund or other entity which becomes a Lender for the purpose
of making the Uncommitted Acquisition Facility available pursuant to Clause 11
(Uncommitted Acquisition Facility),

 
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
 
"Lender Blocked Account" has the meaning given to it in the Parent Debenture.
 
22

--------------------------------------------------------------------------------


 
"Letter of Credit" means:
 

 
(a)
a letter of credit, substantially in the form set out in Schedule 11 (Form of
Letter of Credit) or in any other form requested by a Revolving Facility
Borrower (or the Company on its behalf) and agreed by the Facility Agent and the
Issuing Bank; or

 

 
(b)
any guarantee, indemnity or other instrument in a form requested by a Revolving
Facility Borrower (or the Company on its behalf) and agreed by the Facility
Agent and the Issuing Bank.

 
"LIBOR" means, in relation to any Loan:
 

 
(a)
the applicable Screen Rate; or

 

 
(b)
(if no Screen Rate is available for the currency or Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facility Agent at its request quoted by the Reference Banks
to leading banks in the London interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.
 
"LMA" means the Loan Market Association.
 
"Loan" means a Term Loan or a Revolving Facility Loan.
 
"Local Facilities" means current account, overdraft, letter of credit, foreign
exchange and SWIFT and BACS facilities made available to a member of the Group
together with any guarantee given by another member of the Group in respect of
any Borrowing thereunder.
 
"Major Event of Default" means any circumstance constituting an Event of Default
under any of the following: Clause 30.1 (Non-payment) insofar as it relates to
non-payment of principal, interest or fees (in the case of fees, being any of
those payable under Clause 19.1 (Commitment fee) to Clause 19.4 (Fees payable in
respect of Letters of Credit) only), Clause 30.7 (Insolvency proceedings),
Clause 30.8 (Creditor's Process), Clause 30.9 (Unlawfulness and Invalidity),
Clause 30.10 (Intercreditor Agreement), Clause 30.11 (Cessation of business),
Clause 30.12 (Audit qualification) or Clause 30.13 (Repudiation and Recission of
Agreements).
 
"Majority Lenders" means:
 

 
(a)
(for the purposes of paragraph (a) of Clause 42.1 (Required consents) in the
context of a waiver in relation to a proposed Utilisation of a Facility (other
than a Utilisation on Closing) of the condition in Clause 4.2 (Conditions to
Utilisation)), a Lender or Lenders whose Available Commitments with respect to
the relevant Facility aggregate at least 662/3 per cent. of the Available
Commitments in respect of the relevant Facility; and

 

 
(b)
(in any other case), a Lender or Lenders whose Commitments aggregate at least
662/3 per cent. of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregate at least 662/3 per cent. of the Total Commitments
immediately prior to that reduction).

 
23

--------------------------------------------------------------------------------


 
"Management Investment Agreement" means the investment agreement to be entered
into on or before the date of the Implementation Agreement by the Permira
Holdcos, Newton, Newton Inc., the Parent and the Management Stockholders (as
defined therein) in respect of the subscription for shares by the Management
Stockholders (as defined therein) in the Parent.
 
"Mandatory Cost" means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Mandatory Cost Formulae).
 
"Mandatory Prepayment Account" means an interest-bearing account:
 

 
(a)
held by a Borrower with the Facility Agent or Security Agent (or its Affiliate);

 

 
(b)
identified in a letter between the Company and the Facility Agent as a Mandatory
Prepayment Account;

 

 
(c)
subject to Security in favour of the Security Agent which Security is in form
and substance satisfactory to the Facility Agent and Security Agent; and

 

 
(d)
from which no withdrawals may be made by any members of the Group except as
contemplated by this Agreement,

 
as the same may be redesignated, substituted or replaced from time to time.
 
"Margin" means:
 

 
(a)
in relation to any Facility A Loan 3.0 per cent. per annum;

 

 
(b)
in relation to any Facility B Loan 3.5 per cent. per annum;

 

 
(c)
in relation to any Facility C Loan 4.0 per cent. per annum;

 

 
(d)
in relation to any Revolving Facility Loan (including any Acquisition Term Loan)
3.0 per cent. per annum;

 

 
(e)
in relation to the Uncommitted Acquisition Facility, such amount as is agreed
between the relevant Borrowers and the Acquisition Facility Lenders, provided
that it shall not exceed the Margin for Facility A;

 

 
(f)
in relation to any Unpaid Sum relating or referable to a Facility, the rate per
annum specified above for that Facility; and

 

 
(g)
in relation to any other Unpaid Sum, the highest rate specified above,

 
and provided that if:
 

 
(i)
no Event of Default has occurred and is continuing;

 

 
(ii)
a period of at least 12 Months has expired since Closing; and

 

 
(iii)
Debt Cover in respect of the most recently completed Relevant Period is within a
range set out below,

 
then the Margin for each Loan under Facility A, Facility B and the Revolving
Facility will be the percentage per annum set out below in the column for that
Facility opposite that range:
 
24

--------------------------------------------------------------------------------


 
Debt Cover
 
Facility A/Revolving
Facility Margin
(% per annum)
 
Facility B Margin
(% per annum)
 
Equal to or greater than 4.75:1
   
3.00
   
3.50
                 
Equal to or greater than 4.25:1 but less than 4.75:1
   
2.75
   
3.50
                 
Equal to or greater than 3.75:1 but less than 4.25:1
   
2.50
   
3.25
                 
Equal to or greater than 3.25:1 but less than 3.75:1
   
2.25
   
As above
                 
Less than 3.25:1
   
2.00
   
As above
 

 
However:
 

 
(i)
any increase or decrease in the Margin for a Loan shall take effect on the date
(the "reset date") falling two Business Days after the date on which the
Compliance Certificate for that Relevant Period is delivered to the Facility
Agent pursuant to Clause 27.2 (Provisions and contents of Compliance
Certificate) or, if a variation has not taken effect because an Event of Default
has occurred and is continuing, on the first Business Day on which that Event of
Default ceases to be continuing (provided that payments to a Lender will only be
reduced or increased (as the case may be) to the extent it was a Lender during
the part of that Interest Period when a lower or higher Margin (as the case may
be) should have applied);

 

 
(ii)
while an Event of Default is continuing the Margin for Facility A, Facility B
and the Revolving Facility shall be the highest percentage per annum set out
above for a Loan under that Facility; and

 

 
(iii)
for the purpose of determining the Margin, Debt Cover and Relevant Period shall
be determined in accordance with Clause 28.1 (Financial definitions).

 
"Margin Stock" means margin stock or margin security within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System of the US (or any successor).
 
"Market Disruption Event" has the meaning given to that term in paragraph (b) of
Clause 18.2 (Market disruption).
 
"Market Reports" means the commercial reports prepared by LEK dated May 6, 2008
and May 14, 2008, the commercial report prepared by Solon dated 7 July 2008 and
the commercial report prepared by Spectrum dated 15 May 2008.
 
"Master Intercompany Agreement" means the master intercompany agreement dated 22
November 1999 between The News Corporation Limited (subsequently reincorporated
as Newton) and the Parent.
 
"Material Adverse Effect" means a material adverse effect on:
 
25

--------------------------------------------------------------------------------


 

 
(a)
the consolidated business, assets or financial condition of the Group taken as a
whole such that the Group taken as a whole would be reasonably likely to be
unable to perform its payment obligations under any of the Finance Documents or
comply with its obligations under Clause 28 (Financial Covenants); or

 

 
(b)
subject to the Reservations and the Perfection Requirements, the validity or
enforceability of any Security granted pursuant to any of the Finance Documents
in any way which is materially adverse to the interests of the Lenders under the
Finance Documents taken as a whole, and without duplication of any other cure
period, if capable of remedy, not remedied within 20 Business Days of the
Company becoming aware of the issue or being given notice of the issue by the
Facility Agent.

 
"Material Company" means, at any time:
 

 
(a)
an Obligor; or

 

 
(b)
a Subsidiary of the Parent which:

 

 
(i)
is listed in Schedule 12 (Material Companies) while such Subsidiary satisfies
the criteria in paragraph (ii) below; or

 

 
(ii)
has earnings before interest, tax, depreciation and amortisation (calculated on
the same basis as Consolidated EBITDA, mutatis mutandis) on an unconsolidated
basis representing 5 per cent. or more of Consolidated EBITDA and/or has Gross
Assets on an unconsolidated basis representing 5 per cent. or more of the Gross
Assets of the Group (or which is a Holding Company of any such Subsidiary
falling within this paragraph (b) or paragraph (a) above (other than any holding
company of the Parent) that would not otherwise be a Material Company), and for
these purposes:

 

(1)
compliance with the conditions set out in paragraph (b)(ii) shall be determined
by reference to the latest audited consolidated financial statements of the
Group;

 

(2)
if a Subsidiary has been acquired since the date as at which the latest audited
consolidated financial statements of the Group were prepared, the financial
statements shall be deemed to be adjusted as set out in paragraph (d) of Clause
28.3 (Financial testing) in order to take into account the acquisition of that
Subsidiary; and

 

(3)
a report by the Auditors of the Parent that a Subsidiary is or is not a Material
Company shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 
"Mezzanine Facility" means the mezzanine loan facility made available under the
Mezzanine Facility Agreement.
 
"Mezzanine Facility Agreement" means the mezzanine facility agreement dated the
same date as this Agreement and made between, among others, the Company as
borrower and original guarantor, J.P. Morgan Europe Limited as the mezzanine
agent, the Arranger as the mezzanine arrangers, J.P. Morgan Europe Limited as
security agent and the persons named in that mezzanine facility agreement as
lenders.
 
26

--------------------------------------------------------------------------------


 
"Mezzanine Finance Documents" means the Finance Documents as defined in the
Mezzanine Facility Agreement.
 
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 

 
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

 
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 

 
(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 
The above rules will only apply to the last month of any period. "Monthly" shall
be construed accordingly.
 
"Multiemployer Plan" means, at any time, a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, then or at any time during the previous five years
maintained for, or contributed to (or to which there is or was an obligation to
contribute) on behalf of, employees of any Obligor or any ERISA Affiliate.
 
"Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Obligor or any ERISA Affiliate and at least one person (other than the Obligors
and the ERISA Affiliates) or (b) was so maintained and in respect of which any
Obligor or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 
"Net Debt Service" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Net Proceeds" means the cash proceeds (and if the recipient is not a wholly
owned Subsidiary of a member of the Group the cash proceeds proportionate to the
interest held by the Group in the recipient) of any IPO, disposal, insurance
claim or claim under the Reports or the Structure Memorandum after deducting:
 

 
(a)
fees, costs and expenses incurred by any member of the Group with respect to
that IPO, disposal or claim to persons who are not members of the Group
(including without limitation bonus payments to management of the IPO or
disposed business);

 

 
(b)
any Tax incurred and required to be paid or reserved for by the seller or
claimant in connection with that disposal or claim (as reasonably determined by
the seller or claimant) or the transfer of the proceeds thereof intra-Group;

 

 
(c)
amounts retained to cover anticipated liabilities reasonably expected to arise
in connection with the disposal;

 
27

--------------------------------------------------------------------------------


 

 
(d)
costs of closure, relocation, reorganisation and restructuring, and costs
incurred preparing the asset for disposal;

 

 
(e)
amounts to be repaid to the entity disposed of in respect of intra-Group
indebtedness; and

 

 
(f)
third party debt secured on the assets disposed of which is to be repaid out of
those proceeds.

 
For the purposes of this definition of "Net Proceeds", references to a disposal
shall include an IPO and this definition shall be construed accordingly provided
that the deduction in paragraph (c) above shall not apply in the context of an
IPO.
 
"Newton" means News Corporation, a company incorporated in Delaware.
 
"Newton Inc." means NDS Holdco, Inc.
 
"Non-Consenting Lender" has the meaning given to that term in Clause 31.11
(Replacement of Lenders).
 
"Non-Core Business" means the Orbis Business and the shares in the capital of
Orbis and its Subsidiaries.
 
"Non-Obligor" means a member of the Group which is not an Obligor.
 
"NT Acquisition" means the acquisition by Orbis of NT Media pursuant to a
purchase and sale agreement dated 2 September 2005.
 
"Obligor" means a Borrower or a Guarantor.
 
"Obligors' Agent" means the Company, appointed to act on behalf of each Obligor
in relation to the Finance Documents pursuant to Clause 2.3 (Obligors' Agent).
 
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
"Opco Loan Agreements" means the intercompany loan agreement and discounted loan
notes between certain of the Group's operating companies as lenders and the
Company as borrower, as referred to in the Structure Memorandum.
 
"Optional Currency" in relation to a Revolving Facility Utilisation or an
Uncommitted Acquisition Facility Loan (to the extent agreed with the Acquisition
Facility Lenders), means Euro, Sterling or any other currency (other than the
Base Currency) which complies with the conditions set out in Clause 4.3
(Conditions relating to Optional Currencies).
 
"Orbis" means Orbis Technology Limited.
 
"Orbis Business" means the software technologies business for providing
front-end and back-end systems for bookmakers.
 
"Original Financial Statements" means the financial statements for the financial
year ended 30 June 2007 relating to the Group.
 
"Original Obligor" means an Original Borrower or an Original Guarantor.
 
28

--------------------------------------------------------------------------------


 
"Panel" means the Panel on Takeovers and Mergers.
 
"Parent" means NDS Group PLC (and following its re-registration as a private
company, NDS Group Limited).
 
"Parent Debenture" means the debenture between the Parent and Security Agent
delivered to the Agent pursuant to paragraph 3(b) of Part I of Schedule 2
(Conditions precedent and conditions subsequent).
 
"Parent New Equity" means the proceeds of a subscription for shares in the
Parent by an Investor (or any entity through which that Investor holds its
interest in the Parent) or any other form of equity contribution to the Parent
by an Investor (or any entity through which that Investor holds its interest in
the Parent).
 
"Parent Subordinated Debt" means any loans made by an Investor (or any entity
through which that Investor holds its interest in the Parent) to the Parent:
 

 
(a)
on or before the Scheme Date; or

 

 
(b)
subordinated to the Facilities and the Mezzanine Facility on terms reasonably
acceptable to the Facility Agent (acting reasonably).

 
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"PBGC" means the U.S. Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA (or any entity succeeding to all or any of its
functions under ERISA).
 
"Pension Act" means the United States Pension Protection Act of 2006, as
amended.
 
"Perfection Requirements" means the making or the procuring of the appropriate
registrations, filings, endorsements, notarisations, stampings and/or
notifications of the Transaction Security Documents and/or the Transaction
Security created thereunder in order to perfect the Transaction Security.
 
"Permira" means funds and limited partnerships advised by Permira Advisers LLP.
 
"Permira Holdcos" has the meaning given to that term in the Structure
Memorandum.
 
"Permitted Acquisition" means:
 

 
(a)
an acquisition contemplated by Step 4 of Section 3 (Proposed investment steps)
or by Section 5 (Israel Reorganisation) of the Structure Memorandum or
contemplated by the Transaction Documents, including the Acquisition;

 

 
(b)
an acquisition by a member of the Group of an asset sold, leased, transferred or
otherwise disposed of by another member of the Group in circumstances
constituting a Permitted Disposal;

 
29

--------------------------------------------------------------------------------


 

 
(c)
an acquisition by a member of the Group of an asset sold, leased, transferred or
otherwise disposed of by another member of the Group in circumstances
constituting a Permitted Transaction;

 

 
(d)
an acquisition of securities which are Cash Equivalent Investments;

 

 
(e)
the acquisition by a member of the Group of the share of another joint venture
partner under the terms of any joint venture agreement existing at Closing;

 

 
(f)
the acquisition of a limited liability partnership or the issued share capital
of a limited liability company (including, in each case, by way of formation)
which has not traded and has no material liabilities or obligations prior to the
date of such acquisition;

 

 
(g)
an acquisition (not being an acquisition by the Parent) of (A) more than 50 per
cent. of the voting ownership interests in a person (or additional ownership
interests in a member of the Group), (B) 50 per cent. or less of the voting
ownership interests in a person, provided that as a direct result of the
acquisition the relevant member of the Group making the acquisition shall, upon
completion of the acquisition, hold more than 50 per cent. of the voting
ownership interests in the person the subject of the acquisition or (C) any
business or undertaking, but only if:

 

 
(i)
no Event of Default is continuing on the acquisition contract date for the
acquisition or would occur as a result of the acquisition (other than any Event
of Default which can reasonably be expected to be remedied during the applicable
Clean-Up Period);

 

 
(ii)
the person, business or undertaking to be acquired to the knowledge of the
Parent has no material contingent liabilities save to the extent reflected in
the Total Purchase Price (as defined in sub-paragraph (iv) below) or as
indemnified by the relevant vendor or to the extent that they will be discharged
within 6 months of the acquisition closing or adequately insured or reserved
against in the Group's accounts;

 

 
(iii)
the acquired person, business or undertaking is engaged in a business the
general nature of which is similar or complementary to that carried on by the
Group or a part of the Group;

 

 
(iv)
the consideration (including associated costs and expenses) for the acquisition
and any Financial Indebtedness assumed remaining in the acquired person (or any
such business or undertaking) at the date of acquisition (the "Purchase Price")
(when aggregated with the consideration (including associated costs and
expenses) for any other Permitted Acquisition under this paragraph (g) and any
Financial Indebtedness assumed remaining in any such acquired persons or
businesses or undertakings at the time of acquisition (the "Total Purchase
Price") does not (a) in any financial year of the Parent exceed in aggregate
$50,000,000 or its equivalent (plus Retained Cash, the proceeds of any Company
Subordinated Debt or Company New Equity) or (b) during the life of the
Facilities exceed in aggregate $200,000,000 or its equivalent (plus Retained
Cash, the proceeds of any Company Subordinated Debt or Company New Equity);

 
30

--------------------------------------------------------------------------------


 

 
(v)
in the case of any single acquisition where the Purchase Price exceeds
$30,000,000 (or its equivalent) the Company has provided to the Facility Agent
projections certified by the Company in a certificate signed by the Chief
Financial Officer of the Company showing calculations (on a pro forma basis)
taking account of such acquisition (including cost savings and other synergies
which the Company (acting reasonably) believes can be obtained 12 months after
the acquisition and excluding acquisition related non-recurring costs which, if
above $10,000,000, have been verified by one of the Big Four Accountants)
demonstrating that the financial covenants in Clause 28.2 (Financial condition)
will be satisfied for the 12 month period following the acquisition;

 

 
(vi)
the acquired person, business or undertaking has earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as Consolidated
EBITDA, mutatis mutandis) which are positive for the period of twelve months
prior to the acquisition (including on a pro forma basis cost savings and other
synergies which the Company (acting reasonably) believes can be obtained (as
certified by the Company in a certificate signed by the Chief Financial Officer
of the Company, issued by reference to the Company's knowledge with regard to
the information reasonably available at such time which, if above $10,000,000,
have been verified by one of the Big Four Accountants) within 12 months of the
relevant acquisition) or if its earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA, mutatis
mutandis) are negative for that period, that negative earnings before interest,
tax, depreciation and amortisation (calculated on the same basis as Consolidated
EBITDA, mutatis mutandis) when aggregated with the respective earnings before
interest, tax, depreciation and amortisation (calculated on the same basis as
Consolidated EBITDA, mutatis mutandis) of all other Permitted Acquisitions which
had negative earnings before interest, tax, depreciation and amortisation
(calculated on the same basis as Consolidated EBITDA, mutatis mutandis) made
during that financial year is no more than $10,000,000 taking into account pro
forma cost savings and other synergies which the Company (acting reasonably)
believes can be obtained (as certified by the Company in a certificate signed by
the Chief Financial Officer of the Company and as verified by detailed
calculations, issued by reference to the Company's knowledge with regard to the
information reasonably available at such time which, if above $10,000,000, have
been verified by one of the Big Four Accountants) within 12 months of the
relevant acquisition;

 
31

--------------------------------------------------------------------------------


 

 
(vii)
the ratio of Consolidated Total Net Debt to Consolidated EBITDA (calculated on
the assumption that the relevant acquisition occurred on the first day of the
Relevant Period expiring on the most recent Quarter Date and including on a pro
forma basis cost savings and other synergies which the Company (acting
reasonably) believes can be obtained (as certified by the Company in a
certificate signed by the Chief Financial Officer of the Company and as verified
by detailed calculations, issued by reference to the Company's knowledge with
regard to the information reasonably available at such time which, if above
$10,000,000, have been verified by one of the Big Four Accountants) within
12 months of the relevant acquisition) shall not increase above the lower of:

 

 
(A)
the ratio of Consolidated Total Net Debt to Consolidated EBITDA at Closing; and

 

 
(B)
the higher of:

 

(1)
the ratio of Consolidated Total Net Debt to Consolidated EBITDA existing on the
most recent Quarter Date; and

 

(2)
the covenanted ratio of Consolidated Total Net Debt to Consolidated EBITDA for
such Quarter Date less 10 per cent,

 
provided that if the acquisition occurs prior to the first financial undertaking
test date, the ratio of Consolidated Total Net Debt to Consolidated EBITDA to be
complied with as at the first test date shall be used;
 

 
(viii)
in the case of any single acquisition the Purchase Price of which is greater
than $50,000,000 (or its equivalent) the Company has commissioned:

 

 
(A)
a legal due diligence report in respect of such acquisition; and

 

 
(B)
an accountant's due diligence report in respect of such acquisition prepared by
one of the Big Four Accountants,

 
and the Company shall use its reasonable endeavours (i) to procure that the
Facility Agent, Security Agent and the Lenders may rely on such due diligence
reports to the extent the relevant report provider agrees; and (ii) to deliver
such reports to the Facility Agent prior to the completion of that acquisition.
In any case such reports (provided that the relevant hold harmless and reliance
terms have been agreed) shall be delivered to the Facility Agent within 5
Business Days of completion of that acquisition; and
 

 
(ix)
in the case of any single acquisition the Purchase Price of which is greater
than $20,000,000 (or its equivalent) the Company provides to the Facility Agent
a certificate signed by the Chief Financial Officer giving calculations showing
in reasonable detail that the Parent would have remained in compliance with its
obligations under the financial covenants in Clause 28.2 (Financial condition)
if such financial covenants were recalculated for the Relevant Period ending on
the most recent Quarter Date consolidating the financial statements of the
acquired limited liability person (consolidated if it has Subsidiaries) or
business or undertaking with the financial statements of the Group for such
period calculated in accordance with the Acquisition and Disposal Adjustment,

 
32

--------------------------------------------------------------------------------


 
provided that sub-paragraphs (vii) to (ix) above shall not apply to any such
acquisition which is funded in its entirety by Company New Equity or Company
Subordinated Debt (other than contributed pursuant to paragraph (e) of Clause
28.3 (Financial Testing)) and provided further that where such acquisition is
funded by utilisation of the Revolving Facility or the Uncommitted Acquisition
Facility, the Company shall (prior to the delivery of a utilisation request in
respect of the Revolving Facility or the Uncommitted Acquisition Facility or the
Acquisition Sub-Limit) deliver to the Facility Agent a certificate signed by the
Chief Financial Officer setting out in reasonable detail how the Purchase Price
for that acquisition will be funded including details of any Company New Equity,
Company Subordinated Debt and/or Retained Cash being used;
 

 
(h)
an acquisition of shares pursuant to a Permitted Share Issue;

 

 
(i)
the acquisition by the Parent of shares in the Parent; and

 

 
(j)
an acquisition resulting from a Permitted Joint Venture,

 
provided further that (other than as set out in the foregoing paragraphs (a),
(c) to the extent the relevant "Permitted Transaction" falls under paragraph (g)
of the definition of Permitted Transaction, (d), (h) provided the Parent is the
acquiring entity and the shares acquired are shares in the Company, and (i)),
none of the above permissions shall apply to the Parent.
 
"Permitted Disposal" means any sale, lease, licence, transfer or other disposal
which is:
 

 
(a)
of trading assets made by any member of the Group in the ordinary course of
trading of the disposing entity;

 

 
(b)
of any asset by a member of the Group (the "Disposing Company") to another
member of the Group (the "Acquiring Company"), but if the Disposing Company is a
Guarantor, the Acquiring Company must be a Guarantor and if the Disposing
Company had given Security over the asset the Acquiring Company must, subject to
the Security Principles, give equivalent Security over the asset and, if the
asset being disposed of is shares owned by a Guarantor, the Acquiring Company
must be a Guarantor incorporated in the same jurisdiction as the Disposing
Company;

 

 
(c)
of any asset (other than shares or businesses) from an Obligor to a Non-Obligor
provided that the aggregate amount transferred by all Obligors (net of the value
of any assets transferred from a Non-Obligor to an Obligor) when aggregated with
all Financial Indebtedness under guarantees given under paragraph (c) of the
definition of Permitted Guarantee; Financial Indebtedness under arrangements
permitted under the proviso in paragraph (j)(A) of the definition of Permitted
Financial Indebtedness and all outstanding loans under paragraph (e) of the
definition of Permitted Loan does not exceed $75,000,000 at any time (or its
equivalent);

 

 
(d)
of assets (other than shares or businesses) in exchange for other assets
reasonably comparable or superior as to type or quality for use in the business
within 12 months thereafter and which are subject to Security in accordance with
the Security Principles if the assets that they have been exchanged for were the
subject of Security under the Transaction Security Documents;

 
33

--------------------------------------------------------------------------------


 

 
(e)
of Cash or Cash Equivalent Investments or (subject to the terms of the Hedging
Letter) Permitted Treasury Transactions, in each case in exchange for Cash or
Cash Equivalent Investments or for purposes otherwise not prohibited under the
Finance Documents;

 

 
(f)
constituted by a licence of Intellectual Property in the ordinary course of
business and, provided that in the case of an exclusive licence, the
Intellectual Property is no longer required for the relevant person's business
or operations;

 

 
(g)
to a Joint Venture, to the extent permitted by Clause 29.8 (Joint ventures);

 

 
(h)
of assets compulsorily acquired by any governmental authority provided that this
does not constitute an Event of Default;

 

 
(i)
a lease or licence of property in the ordinary course of business;

 

 
(j)
described by the Structure Memorandum;

 

 
(k)
up to $25,000,000 (or its equivalent) by way of sale and leaseback (in aggregate
for the Group at any time);

 

 
(l)
arising as a result of a Permitted Transaction;

 

 
(m)
arising as a result of any Permitted Security;

 

 
(n)
of receivables on a non-recourse basis in the event of a failure to pay;

 

 
(o)
of assets (other than shares or businesses in any member of the Group) which are
obsolete or which are no longer required for the relevant person's business or
operations;

 

 
(p)
of fixed assets in compliance with the provisions of Clause 14.2 (Disposal,
Insurance and Acquisition Proceeds, Excess Cashflow and IPO);

 

 
(q)
of all or any part of the Non-Core Business (including by way of IPO);

 

 
(r)
of any asset pursuant to a contractual arrangement existing at Closing;

 

 
(s)
of all or any part of the Jungo Business, the Jungo Tools Business, the Hugo IP
Business and the shares in the capital of Jungo and its Subsidiaries (including
by way of IPO);

 

 
(t)
of assets for cash where the net consideration receivable (when aggregated with
the net consideration receivable for any other sale, lease, licence, transfer or
other disposal not allowed under the preceding paragraphs or as a Permitted
Transaction) does not exceed $25,000,000 (or its equivalent) in any financial
year of the Parent; or

 

 
(u)
pursuant to a Permitted Share Issue,

 
provided that (other than as set out in the foregoing paragraphs (e), (h), (j),
(l), (m) to the extent the relevant "Permitted Security" falls under paragraphs
(l) and (w) of the definition of Permitted Security and insofar as it is
permitted for the Parent, and (u) to the extent the relevant "Permitted Share
Issue" falls under paragraph (a) of the definition of Permitted Share Issue),
none of the above permissions shall apply to the Parent.
 
"Permitted Financial Indebtedness" means indebtedness:
 
34

--------------------------------------------------------------------------------


 

 
(a)
arising under any of the Finance Documents, Mezzanine Finance Documents, Company
Subordinated Debt, Parent Subordinated Debt, the Vendor Documents, the intra
group loan agreements and the Opco Loan Agreements in each case in the form
delivered as a condition precedent under this Agreement or in any form permitted
under the Intercreditor Agreement;

 

 
(b)
to the extent covered by a Letter of Credit or other letter of credit, guarantee
or indemnity issued under an Ancillary Facility or Fronted Ancillary Facility;

 

 
(c)
arising under a foreign exchange transaction for spot or forward delivery
entered into in connection with protection against fluctuation in currency or
interest rates and not for investment or speculative purposes;

 

 
(d)
arising under a Permitted Loan, Permitted Guarantee or paragraphs (e) and (k) of
Permitted Transaction;

 

 
(e)
of any person or in any business or undertaking acquired pursuant to a Permitted
Acquisition which is incurred under arrangements in existence at the date of
such acquisition, but not incurred or the principal amount increased (otherwise
than by the capitalisation of interest) or its maturity date extended in
contemplation of, or since, that acquisition, and outstanding only for a period
of six months following the date of acquisition;

 

 
(f)
under finance or capital leases of vehicles, plant, equipment or computers,
provided that the aggregate capital value of all such items so leased under
outstanding leases by members of the Group does not exceed $20,000,000 (or its
equivalent) at any time;

 

 
(g)
raised by the issue of redeemable shares which are either:

 

 
(i)
held by another member of the Group (provided if issued by an Obligor, held by
an Obligor);

 

 
(ii)
issued by the Parent, that do not result in a Change of Control and are not
redeemable at the option of their holder until after the Termination Date for
Facility C; or

 

 
(iii)
issued by the Parent as part of the Transaction;

 

 
(h)
factoring of receivables on a non-recourse basis in the event of a failure to
pay;

 

 
(i)
raised under Local Facilities provided that the aggregate amount of that
indebtedness does not exceed $35,000,000;

 

 
(j)
arising under any cash pooling or management arrangement with an Approved Bank
in the ordinary course of business of its banking arrangements for the purpose
of netting debit and credit balances subject to paragraph (c) of the definition
of Permitted Guarantee of members of the Group to the extent that the aggregate
of the debit balances of the members of the Group under such arrangements do not
exceed the aggregate of all the linked balances of the members of the Group
under such arrangements and provided that (A) the aggregate of the debit
balances of non-Obligors when aggregated with (B) all disposals under paragraph
(c) of the definition of Permitted Disposal, all Financial Indebtedness under
guarantees given under paragraph (c) of the definition of Permitted Guarantee
and all outstanding loans under the paragraph (e) of the definition of Permitted
Loans does not exceed USD75,000,000 at any time;

 
35

--------------------------------------------------------------------------------


 

 
(k)
of the Group for 90 days after Closing; 

 

 
(l)
falling, in respect of other Permitted Financial Indebtedness, within paragraph
(f) of the definition of Borrowings;

 

 
(m)
arising in connection with the deferred consideration payable to the vendors and
the retention payments payable to employees of Castup Israel Limited, in each
case pursuant to the Castup Acquisition up to a maximum aggregate amount of
$2,400,000;

 

 
(n)
arising under the earn-out provisions of, or the loan notes issued in connection
with, the NT Acquisition up to a maximum aggregate amount of £1,400,000; and

 

 
(o)
not permitted by the preceding paragraphs or as a Permitted Transaction and the
outstanding principal amount of which does not exceed $50,000,000 (or its
equivalent) in aggregate for the Group at any time, provided that no such amount
shall be owed to the Parent or an Investor (or any entity through which that
Investor holds its interest in the Parent),

 
provided that (other than as set out in the foregoing paragraphs (a), (d)
insofar as it is permitted for the Parent, (g)(ii), (g)(iii) and (k)) none of
the above permissions shall apply to the Parent.
 
"Permitted Guarantee" means:
 

 
(a)
any guarantee arising under the Finance Documents and the Mezzanine Finance
Documents;

 

 
(b)
a guarantee by a member of the Group of the obligations of an Obligor;

 

 
(c)
a guarantee by an Obligor of the obligations of a Non-Obligor provided that the
aggregate amount guaranteed when aggregated with all disposals under paragraph
(c) of the definition of Permitted Disposal, Financial Indebtedness under
arrangements permitted under the proviso in paragraph (j)(A) of the definition
of Permitted Financial Indebtedness and all outstanding loans under paragraph
(e) of the definition of Permitted Loan does not exceed $75,000,000 and a
guarantee by a Non-Obligor of another Non-Obligor;

 

 
(d)
guarantees granted by any person, business or undertaking acquired pursuant to a
Permitted Acquisition and existing at the time of such acquisition provided that
such guarantees are not increased or extended and are discharged within a period
of 6 months after the date of the acquisition;

 

 
(e)
guarantees of Permitted Treasury Transactions and Permitted Transactions;

 

 
(f)
guarantees to landlords on arm's length terms and in the ordinary course of
business in respect of another member of the Group's liabilities or obligations
under the relevant lease or in respect of a lease of a property no longer
required for the Group's business;

 
36

--------------------------------------------------------------------------------


 

 
(g)
guarantees or counter-indemnities in favour of financial institutions which have
guaranteed tax liabilities or rent obligations of a member of the Group in the
ordinary course of business;

 

 
(h)
the endorsement of negotiable instruments in the ordinary course of trade;

 

 
(i)
any guarantees guaranteeing performance by a member of the Group under any
contract entered into in the ordinary course of business;

 

 
(j)
any guarantee of a Joint Venture to the extent and in the amount permitted by
the undertakings in Clause 29.8 (Joint ventures);

 

 
(k)
subject where relevant to the restriction in paragraph (c) of this definition
any guarantee by a member of the Group in respect of Permitted Financial
Indebtedness;

 

 
(l)
any guarantee given in respect of the netting or set-off arrangements permitted
pursuant to paragraph (b) of the definition of Permitted Security;

 

 
(m)
any guarantee granted in connection with a Permitted Disposal in an amount not
exceeding the value of the asset disposed of;

 

 
(n)
any indemnity granted to the trustee of any employee share option or unit trust
scheme;

 

 
(o)
any guarantee granted in connection with arbitration proceedings not otherwise
being an Event of Default;

 

 
(p)
any guarantees contemplated in the Base Case Model;

 

 
(q)
any guarantee made in substitution for an extension of credit permitted under
the definition of "Permitted Loan" (other than loans within the category set out
in paragraph (m) of the definition of "Permitted Loan") to the extent that the
issuer of the relevant guarantee would have been entitled to make a loan in an
equivalent amount under the definition of "Permitted Loan" to the person whose
obligations are being guaranteed;

 

 
(r)
a guarantee by a member of the Group in respect of obligations of another member
of the Group which, if it were a loan by that member of the Group to another
member of the Group would constitute a Permitted Loan;

 

 
(s)
the guarantees granted under the Vendor Documents;

 

 
(t)
a guarantee granted by NDS Sweden AB in connection with the retention payments
payable to employees of Castup Israel Limited pursuant to the Castup Acquisition
up to a maximum amount of $1,500,000;

 

 
(u)
a guarantee granted by the Parent in connection with the earn-out provisions of
the NT Acquisition up to a maximum amount of £1,400,000; and

 

 
(v)
any guarantee not permitted by the preceding paragraphs or as a Permitted
Transaction and the outstanding principal amount of which does not exceed
$25,000,000 or its equivalent in aggregate for the Group at any time,

 
provided that (other than as set out in the foregoing paragraphs (a), (e), (f),
(g), (i), (k), (n), (o), (p), (q) to the extent the Parent is or would have been
permitted to grant the relevant extension of credit under the definition of
"Permitted Loan" which the guarantee is a substitution for, (r) to the extent
that the "Permitted Loan" would be a Permitted Loan applicable to the Parent,
(s) and (u)) none of the above permissions shall apply to the Parent.
 
37

--------------------------------------------------------------------------------


 
"Permitted Holding Company Activity" means:
 

 
(a)
activities directly consequential to the entry into of the Transaction Documents
and the Stockholders Agreement, the Implementation Agreement and the Management
Investment Agreement and the entry into of the Transaction Documents and the
Stockholders Agreement and the Management Investment Agreement in each case
(other than the Stockholders Agreement and the Management Investment Agreement)
in the form delivered as conditions precedent pursuant to Clause 4.1 (Initial
conditions precedent) with such amendments as are permitted under the Finance
Documents;

 

 
(b)
normal holding company activities (not otherwise expressly prohibited
hereunder), including management or administrative services or services
expressly contemplated by the Transaction Documents or referred to in the
definition of Permitted Payments as carried on at that level;

 

 
(c)
any Permitted Loans in respect of Permitted Joint Ventures;

 

 
(d)
any Permitted Loans in respect of Permitted Payments (in the case of the Parent,
to the extent so permitted under those definitions);

 

 
(e)
any Financial Indebtedness and/or other liabilities incurred, or guarantees
given or other transactions specifically contemplated, in each case, under the
Structure Memorandum and/or the Transaction Documents and/or specifically
permitted under the Finance Documents;

 

 
(f)
guarantees of Permitted Financial Indebtedness;

 

 
(g)
the provision of any Company Subordinated Debt (in any capacity);

 

 
(h)
the provision of management and administrative services, research and
development and marketing and the employment and the secondment of employees;

 

 
(i)
Permitted Financial Indebtedness in respect of other Permitted Holding Company
Activities;

 

 
(j)
in relation to the Company, normal treasury company activities and Permitted
Transactions;

 

 
(k)
Permitted Payments (in the case of the Parent, to the extent so permitted under
that definition); and

 

 
(l)
to the extent the activity or payment is funded with moneys which have not been
received in breach of any provision of this Agreement, in relation to the Parent
only (and not, for the avoidance of any doubt, any other member of the Group),
each of the activities described in paragraphs (a)(i) to (iv) of Clause 29.18
(Dividends and share redemption) and, subject to the terms of the Intercreditor
Agreement, paragraphs (a)(i) to (iii) of Clause 29.19 (Subordinated Debt), in so
far as those paragraphs relate to the Vendor Documents or the Parent
Subordinated Debt, and paragraph (a)(iv) of Clause 29.19 (Subordinated Debt).

 
38

--------------------------------------------------------------------------------


 
provided that the permissions set out in the foregoing paragraphs (c), (f) and
(i) shall not apply to the Parent except, in the case of paragraph (f), with
respect to guarantees granted by the Parent under the Finance Documents and the
Vendor Documents.
 
"Permitted Joint Venture" means:
 

 
(a)
any investment in any person in which the Group (other than the Parent directly)
holds ownership interests (or following the investment will hold) ownership
interests but is not a member of the Group (including any investment which
results in the incurrence of a liability to such person as a result of one or
more of the transactions described in paragraphs (b)(i) to (b)(iii) below) (a
"Joint Venture Investment") pursuant to any agreement existing on the date of
this Agreement and/or at Closing and which has been disclosed to the Facility
Agent prior to that date;

 

 
(b)
any other Joint Venture Investment (other than by the Parent directly) in any
person carrying out business of a general nature similar or complementary to the
business of the Group or a part of the Group where the aggregate of any new
liability voluntarily incurred to such joint venture (other than any existing at
Closing) including:

 

 
(i)
all amounts subscribed for shares in, lent to, or invested in all such Joint
Ventures by any member of the Group;

 

 
(ii)
the contingent liabilities of any member of the Group under any guarantee given
in respect of the liabilities of any such Joint Venture; and

 

(iii)
the book value of any assets transferred by any member of the Group to any such
Joint Venture,

 
but less the aggregate of:
 

 
(iv)
all amounts received by Group members in respect of repayments, redemptions,
interest or distributions from and Net Proceeds of disposals of assets of or
shares in a Joint Venture; and

 

 
(v)
the sum of (A) amounts referred to in paragraphs (b)(i), (b)(ii) and (b)(iii)
above incurred after the date of this Agreement minus (B) aggregate amounts
referred to in paragraph (iv) received from or in respect of a Joint Venture, in
each case in respect of a Joint Venture which has become a member of the Group,

 
does not exceed $30,000,000 (or its equivalent) over the life of the Facilities
(plus Retained Cash and the proceeds of any Company Subordinated Debt and
Company New Equity) (other than contributed pursuant to paragraph (e) of
Clause 28.3 (Financial testing)) provided that no member of the Group is to
incur unlimited liability in respect of its involvement in a joint venture
(other than in respect of its own default) and (as at the time of the Joint
Venture Investment) no Event of Default is continuing or would result from such
investment being made.
 
"Permitted Loan" means:
 

 
(a)
any trade credit extended by any member of the Group to its customers on normal
arm's length commercial terms and in the ordinary course of its trading
activities and any advance payment made in relation to capital expenditure in
the ordinary course of business;

 
39

--------------------------------------------------------------------------------


 

 
(b)
a loan made to a Joint Venture to the extent and in the amount permitted by the
undertakings in Clause 29.8 (Joint ventures);

 

 
(c)
subject to the terms of the Intercreditor Agreement, any loan made by a member
of the Group for the purposes of enabling an Obligor to meet its payment
obligations under the Finance Documents, the Mezzanine Finance Documents (to the
extent permitted), the Opco Loan Agreements (subject to the operation of
paragraphs (d) and (e) below), the Vendor Documents, the Company Subordinated
Debt or to facilitate compliance with applicable law or to make a Permitted
Payment; 

 

 
(d)
subject to Clause 29.42 (Intercompany Loan), a loan made by an Obligor to
another Obligor (provided that in the case of any loan to the Parent, that loan
is a Permitted Payment under paragraph (b) of the definition of Permitted
Payment) or made by a Non-Obligor to another member of the Group, provided that
in the event that a Non-Obligor is a creditor in relation to Financial
Indebtedness made available to any Obligor by it having a value in aggregate in
excess of $30,000,000 (or its equivalent) (excluding for this purpose a loan
from Jungo to an Obligor where such loan is described in the Structure
Memorandum (as such loan may be replaced or renewed to the extent required to
replace the debtor thereunder from time to time, provided that such replacement
or renewal does not result in an increase to the principal amount of the loan)),
when aggregated with any other Financial Indebtedness owed by Obligors to
Non-Obligors, at any time (other than during any applicable Clean Up Period)
then such Non-Obligor (other than in the case of a loan from Jungo to an Obligor
where such loan is described in the Structure Memorandum (as such loan may be
replaced or renewed to the extent required to replace the debtor thereunder from
time to time, provided that such replacement or renewal does not result in an
increase to the principal amount of the loan)) shall (to the extent legally
permissible) accede to the Intercreditor Agreement as an Intra-Group Lender (as
such term is defined in the Intercreditor Agreement);

 

 
(e)
any loan made by an Obligor to a Non-Obligor so long as the aggregate amount of
the Financial Indebtedness under any such loans does not when aggregated with
all disposals under paragraph (c) of the definition of Permitted Disposal,
Financial Indebtedness under arrangements permitted under the proviso in
paragraph (j)(A) of the definition of Permitted Financial Indebtedness and all
Financial Indebtedness under guarantees given under paragraph (c) of the
definition of Permitted Guarantee, exceed $75,000,000 (or its equivalent) at any
time;

 

 
(f)
a loan made by a member of the Group to an employee or director of any member of
the Group so long as the amount of that loan does not, when aggregated with the
amount of all loans to employees and directors by members of the Group and all
loans permitted under paragraph (g) below, exceed $20,000,000 (or its
equivalent) at any time;

 
40

--------------------------------------------------------------------------------


 

 
(g)
any loans made to an employee share option scheme or unit trust scheme or to
employees for the purpose of participating in any such scheme so long as the
amount of all such loans does not, when aggregated with the amount of all loans
permitted under paragraph (f) above, exceed $20,000,000 (or its equivalent) at
any time and any other loans made to such schemes to fund the acquisition of
management equity (together with the purchase or repayment of any related loans)
from departing management;

 

 
(h)
any deferred consideration on Permitted Disposals;

 

 
(i)
loans described in the Structure Memorandum other than any loans to management
described therein, which must fall within paragraph (f) above in order to be
permitted under this Agreement;

 

 
(j)
loans which constitute Permitted Financial Indebtedness (except under paragraph
(c) of that definition);

 

 
(k)
the loan existing on the date of this Agreement made by NDS Technologies France
SAS to NDS Denmark A/S in the maximum principal amount of DKK82,000,000,
provided that no increase, replacement or rollover of such loan shall be
permitted under this paragraph (k);

 

 
(l)
any loan made for the purpose of a Permitted Payment;

 

 
(m)
loans or extensions of credit to the extent the amount thereof would be
permitted under paragraph (q) of the definition of "Permitted Guarantee" if such
loans or extensions of credit were made by third parties under the guarantee of
an Obligor; and

 

 
(n)
any loan (other than a loan made by a member of the Group to another member of
the Group) so long as the aggregate amount of the Financial Indebtedness under
any such loans does not exceed $5,000,000 (or its equivalent) at any time,

 
provided that (other than as set out in the foregoing paragraphs (c) and (d) (in
each case) to the extent that loan would fall within the definition of Company
Subordinated Debt, (f), (g), (i) and (m) insofar as it is permitted for the
Parent), none of the above permissions shall apply to the Parent.
 
"Permitted Payment" means:
 

 
(a)
a payment under the Mezzanine Facility Agreement or a payment by the Parent in
respect of Parent Subordinated Debt or a payment by the Parent under the Vendor
Documents, if and to the extent permitted by the Intercreditor Agreement; 

 

 
(b)
(i) a payment of a dividend by the Company (ii) a loan to the Parent (iii) a
payment of interest on or repayment of principal of Company Subordinated Debt or
(iv) a reduction of share capital of the Company, provided that (in each case)
(A) it is funded out of Retained Cash; (B) Debt Cover is equal to or less than
2.5:1 and (C) no Event of Default is continuing or would occur;

 

 
(c)
the payment of a dividend to the Company or any of its Subsidiaries;

 

 
(d)
provided that no Event of Default is continuing the payment of a dividend, a
loan to the Parent, payment of interest on or repayment of principal of any loan
by the Company to the Parent to enable the Parent to make payments of reasonably
and properly incurred administrative costs, directors remuneration and fees, tax
and professional fees and regulatory costs and to fund payment of a monitoring
or advisory fee to the Investors in an annual amount not exceeding $5,000,000
(increasing each year in line with the Retail Price Index) or as reflected in
the Stockholders Agreement;

 
41

--------------------------------------------------------------------------------


 

 
(e)
provided that no Event of Default is continuing, payments to any of the
Investors or an advisor to the Investors (or to the Parent to enable the Parent
to make such payments to those persons) for corporate finance, M&A and
transaction advice actually provided to the Group on bona fide arms' length
commercial terms, provided further that such payment does not exceed 1 per cent.
of the enterprise value of the relevant transaction;

 

 
(f)
payment of a dividend or distribution of share premium reserve or redemption,
repurchase, defeasement, retirement or repayment of its share capital by a
member of the Group (other than the Company) provided that if a member of the
Group is not a wholly-owned Subsidiary of its Holding Company the dividend or
distribution attributable to its minority shareholders shall be proportionate to
their shareholding;

 

 
(g)
a payment which is a Permitted Transaction;

 

 
(h)
a payment to departing management or to an employee share option scheme or unit
trust scheme to fund the purchase of any of the management equity (together with
the purchase or repayment of any related loans) and/or to make other
compensation payments to them; and

 

 
(i)
to the extent it is funded with moneys which have not been received in breach of
any provision of this Agreement, any other payment by the Parent provided that
such payment is not made to or in respect of another member of the Group, other
than to the extent permitted under the Finance Documents,

 
provided that (other than as set out in the foregoing paragraphs (a), (f), (g)
insofar as it is permitted for the Parent, (h) and (i)), none of the above
permissions shall apply to the Parent.
 
"Permitted Security" means:
 

 
(a)
any lien arising by operation of law or agreement of similar effect and in the
ordinary course of trading and if arising as a result of any default or omission
by any member of the Group, which does not subsist for a period of more than 60
days;

 

 
(b)
any netting or set-off arrangement entered into by any member of the Group which
would be permitted pursuant to paragraph (j) of the definition of Permitted
Financial Indebtedness;

 

 
(c)
any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after Closing if:

 

 
(i)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 

 
(ii)
the principal amount secured (otherwise than by a capitalisation of interest)
has not been increased in contemplation of or since the acquisition of that
asset by a member of the Group; and

 
42

--------------------------------------------------------------------------------


 

 
(iii)
the Security or Quasi-Security is removed or discharged within 4 months of the
date of acquisition of such asset;

 

 
(d)
any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after Closing, where the Security or
Quasi-Security is created prior to the date on which that company becomes a
member of the Group; if:

 

 
(i)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 

 
(ii)
the principal amount secured has not increased (otherwise than by capitalisation
of interest) in contemplation of or since the acquisition of that company; and

 

 
(iii)
the Security or Quasi-Security is removed or discharged within 4 months of that
company becoming a member of the Group;

 

 
(e)
any Security arising under any retention of title, hire purchase or conditional
sale arrangement or arrangements having similar effect in respect of goods
supplied to a member of the Group in the ordinary course of business and (unless
disputed in good faith) not arising as a result of any default or omission by
any member of the Group that is continuing for a period of more than 60 days;

 

 
(f)
any Security or Quasi-Security (existing as at the date of this Agreement) over
assets of any member of the Group so long as the Security or Quasi-Security is
irrevocably removed or discharged by no later than 90 days after Closing;

 

 
(g)
any Security or Quasi-Security arising in connection with a disposal which is a
Permitted Disposal or arising in connection with a Permitted Acquisition;

 

 
(h)
any Security or Quasi-Security arising in connection with a guarantee which is
permitted pursuant to paragraph (i) of the definition of "Permitted Guarantee";

 

 
(i)
any Security or Quasi-Security arising as a consequence of any finance lease
permitted pursuant to paragraph (f) of the definition of "Permitted Financial
Indebtedness";

 

 
(j)
any Security under netting or set-off arrangements under treasury transactions
permitted by the Finance Documents and the Mezzanine Finance Documents where the
obligations of parties thereunder are calculated by reference to the net
exposure thereunder (but not any netting or set-off relating to such hedging
agreement in respect of collateral or any other security exception otherwise
permitted hereunder);

 

 
(k)
any Security arising as a result of legal proceedings discharged within 30 days
or otherwise contested in good faith (and not otherwise constituting an Event of
Default);

 

 
(l)
any Transaction Security, including cash collateral to secure obligations under
the Finance Documents and the Mezzanine Finance Documents, the Lender Blocked
Account and the Group Blocked Account;

 

 
(m)
any Security over any rental deposits in respect of any property leased or
licensed by a member of the Group for the purpose of carrying on its business;

 
43

--------------------------------------------------------------------------------


 

 
(n)
any Security over documents of title and goods as part of a documentary credit
transaction entered into in the ordinary course of business;

 

 
(o)
any Security granted by a Non-Obligor to a financial institution as part of the
arrangements with that institution to provide Local Facilities to that member of
the Group which are Permitted Financial Indebtedness;

 

 
(p)
any Security over shares in joint ventures to secure obligations to the other
joint venture partners;

 

 
(q)
any Security over bank accounts or retention rights in favour of the account
holding bank and granted as part of that financial institution's standard term
and conditions;

 

 
(r)
any Security which does not secure any outstanding actual or contingent
obligation;

 

 
(s)
any Security arising by operation of law in respect of taxes being contested in
good faith in compliance with Clause 29.4 (Taxation);

 

 
(t)
any Security granted in favour of creditors pursuant to a reorganisation
permitted under paragraph (c) of the definition of Permitted Transaction or a
capital reduction;

 

 
(u)
any Security contemplated by the Base Case Model;

 

 
(v)
any Security or Quasi-Security granted in favour of a governmental or
supranational authority in connection with government or supranational grants or
funding provided to a member of the Group; 

 

 
(w)
any Security granted under the VLN Debentures or the VLN Pledges; and

 

 
(x)
any Security securing indebtedness the outstanding principal amount of which
(when aggregated with the outstanding principal amount of any other indebtedness
which has the benefit of Security given by any member of the Group other than
any permitted under the preceding paragraphs does not exceed $50,000,000 (or its
equivalent) at any time,

 
provided that (other than as set out in the foregoing paragraphs (a), (g)
insofar as the relevant "Permitted Disposal" or "Permitted Acquisition" is
permitted for the Parent, (h), (k), (l), (q), (r), (s), (v) and (w)), none of
the above permissions shall apply to the Parent.
 
"Permitted Share Issue" means an issue of:
 

 
(a)
shares by the Parent which are not redeemable at the option of the holder before
the Termination Date of Facility C where such issue does not lead to a Change of
Control of the Parent;

 

 
(b)
shares by a member of the Group which is a Subsidiary to its immediate Holding
Company or to another member of the Group or to a minority shareholder
proportionate to its existing holding where (if the existing shares of the
Subsidiary are the subject of the Transaction Security) the newly-issued shares
(to the extent held by a member of the Group) also become subject to the
Transaction Security on the same terms;

 

 
(c)
shares to a member of the Group pursuant to a Permitted Acquisition;

 
44

--------------------------------------------------------------------------------


 

 
(d)
shares where the issue is described by the Structure Memorandum or the
Stockholders Agreement or which constitutes a Permitted Transaction; 

 

 
(e)
shares where the issue is part of a Permitted Joint Venture;

 

 
(f)
shares in a member of the Group that has been the subject of an IPO permitted
under this Agreement, where such shares are issued pursuant to an employees
share option plan, or share options in respect of a member of the Group which
are only exercisable upon a Permitted Disposal of that member of the Group; or

 

 
(g)
shares pursuant to a Permitted Disposal under paragraphs (q) or (s) of that
definition,

 
provided that (other than as set out in the foregoing paragraphs (a) and (d),
and in respect of (d) only insofar as the relevant "Permitted Transaction" is
permitted for the Parent), none of the above permissions shall apply to the
Parent.
 
"Permitted Transaction" means:
 

 
(a)
any disposal required, Financial Indebtedness incurred, guarantee, indemnity or
Security or Quasi-Security given, or other transaction arising under the Finance
Documents, the Mezzanine Finance Documents, the Company Subordinated Debt, the
Parent Subordinated Debt, the Company New Equity, the Parent New Equity, the
Opco Loan Agreements or the Transaction Documents in each case, if and to the
extent permitted under the Intercreditor Agreement; 

 

 
(b)
the solvent liquidation, reorganisation, merger, demerger, amalgamation,
consolidation or corporate reconstruction on a solvent basis of any Non-Obligor
so long as any payments or assets distributed as a result of such liquidation or
reorganisation are distributed to other members of the Group and, where not
contemplated in the Structure Memorandum, such liquidation or reorganisation is
not materially prejudicial to the interests of the Lenders under the Finance
Documents;

 

 
(c)
unless an Event of Default is then outstanding or would occur as a result of the
transaction, a reorganisation, merger, demerger, amalgamation, consolidation or
corporate reconstruction on a solvent basis of any Obligor (other than the
Parent, the Company or a Borrower) including, for the avoidance of doubt, with a
Non-Obligor where:

 

 
(i)
all of the business, assets or shares of that member remain with Obligors and
the value or percentage of any minority interest in any member of the Group held
by any person which is not a member of the Group is not increased; and

 

 
(ii)
if the assets or the shares in it were subject to the Transaction Security
immediately prior to such reorganisation, the Lenders will enjoy (subject to the
Security Principles, in the reasonable opinion of the Facility Agent and
supported by any professional opinions and reports as it reasonably requires)
substantially the same or equivalent guarantees from it (or its successor) and
substantially the same or equivalent Security over the same assets and over the
same shares in it (or in each case its successor) after the reorganisation
(excluding, without limitation, any Security over assets which cease to exist as
part of such reorganisation);

 
45

--------------------------------------------------------------------------------


 

 
(d)
transactions (other than the granting or creation of Security or the incurring
or permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of trading on arm's length terms;

 

 
(e)
any payments or other transactions described in the Structure Memorandum
provided that, in the case of any loans to management described therein, they
are permitted under paragraph (f) of the definition of Permitted Loan;

 

 
(f)
a liquidation or reorganisation of NDS Holdings BV within 180 days of Closing;

 

 
(g)
any conversion of intra-Group loans into distributable reserves or registered
share capital;

 

 
(h)
a payment by (i) NDS Sweden AB in connection with the retention payments payable
to employees of Castup Israel Limited and (ii) NDS Americas Inc. in connection
with the deferred consideration payable to the vendors, in each case, pursuant
to the Castup Acquisition up to an aggregate maximum amount of $2,400,000;

 

 
(i)
a payment by Orbis in connection with the earn-out provisions of, and the
unsecured loan notes issued or to be issued in connection with, the NT
Acquisition up to a maximum aggregate amount of £1,400,000;

 

 
(j)
an acquisition permitted pursuant to paragraph (i) of the definition of
Permitted Acquisition; and

 

 
(k)
any acquisition by a member of the Group, or a loan to a trust or special
purpose vehicle to fund the acquisition, of shares and loan notes of directors
and employees whose appointment and/or contract is terminated,

 
provided that (other than as set out in the foregoing paragraphs (a), (e), (g),
(j) and (k)), none of the above permissions shall apply to the Parent.
 
"Permitted Treasury Transaction" means a Treasury Transaction which is permitted
under Clause 29.28 (Treasury Transaction);
 
"Pre-Approved Jurisdiction" means England and Wales, the United States of
America, France and Sweden.
 
"Press Release" the announcement in the agreed form by or on behalf of Newton
and Permira relating to the Scheme.
 
"Qualifying Lender" has the meaning given to that term in Clause 20 (Tax
gross-up and indemnities).
 
"Quarter Date" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Quasi Security" has the meaning given to that term in Clause 29.12 (Negative
pledge).
 
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:
 

 
(a)
(if the currency is sterling) the first day of that period;

 
46

--------------------------------------------------------------------------------


 

 
(b)
(if the currency is euro) two TARGET Days before the first day of that period;
or

 

 
(c)
(for any other currency) two Business Days before the first day of that period,

 

 
(d)
unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Day will be the
last of those days).

 
"Real Property" means:
 

 
(a)
any freehold, leasehold or immovable property, and

 

 
(b)
any buildings, fixtures, fittings, fixed plant or machinery from time to time
situated on or forming part of that freehold, leasehold or immovable property.

 
"Receiver" means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.
 
"Redenomination Amount" has the meaning given to that term in paragraph (a) of
Clause 9.4 (Redenomination).
 
"Redenomination Notice" means a notice substantially in the form set out in
Part III of Schedule 3 (Requests) given in accordance with Clause 9.4
(Redenomination).
 
"Reference Banks" means, in relation to LIBOR or EURIBOR the principal London
offices of JPMorgan Chase Bank, N.A., London Branch, Morgan Stanley Bank and
HSBC or such other banks as may be appointed by the Facility Agent in
consultation with the Company.
 
"Regulation D", "Regulation U" or "Regulation X" means Regulation D, U or X, as
the case may be, of the Board, as from time to time in effect and all official
rulings and interpretations thereunder or thereof.
 
"Regulation D Cost" means, in relation to a Lender's participation in a Loan
made to a Borrower (or deposits maintained by a Lender to fund that
participation), any amount certified by that Lender from time to time to be the
cost to it of complying with Regulation D (or any similar US reserve
requirement) in respect of that participation or deposit. It is agreed that, for
purpose of calculating any Regulation D Costs, the relevant participation or
deposit shall be deemed to constitute "Eurocurrency Liabilities" under
Regulation D and to be subject to such reserve requirements without the benefit
of, or credit for, proration, exceptions or offsets which may be available from
time to time under Regulation D.
 
"Relevant Interbank Market" means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.
 
"Relevant Jurisdiction" means, in relation to an Obligor:
 

 
(a)
its jurisdiction of incorporation; and

 

 
(b)
any jurisdiction whose laws govern any of the Transaction Security Documents
entered into by it.

 
"Relevant Period" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
47

--------------------------------------------------------------------------------


 
"Renewal Request" means a written notice delivered to the Facility Agent in
accordance with Clause 6.6 (Renewal of a Letter of Credit).
 
"Repayment Date" means a Facility A Repayment Date, a Facility B Repayment Date,
a Facility C Repayment Date, an Acquisition Facility Repayment Date, an
Acquisition Term Loan Repayment Date or the last day of an Interest Period for a
Revolving Facility Loan.
 
"Repayment Instalment" means each instalment for repayment of the Term Loans
referred to in Clause 12.1 (Repayment of Term Loans).
 
"Repeating Representations" means each of the representations set out in
Clause 26.2 (Status), Clause 26.3 (Binding obligations), Clause 26.4
(Non-conflict with other obligations), Clause 26.5 (Power and authority) and
Clause 26.7 (Validity and admissibility in evidence).
 
"Reports" means the Market Reports, the Legal Due Diligence Report, the Vendor
Legal Due Diligence Report, the Echostar Report, the Financial and Tax Report,
the Syndication Report, the Top-up Due Diligence Report, the Technical Report
and the Structure Memorandum.
 
"Representative" has the meaning given to that term in Clause 31.8 (Disclosure
of information).
 
"Reservations" means:
 

 
(a)
the principle that equitable remedies are remedies which may be granted or
refused at the discretion of a court, the principle of reasonableness and
fairness, the limitation of enforcement by laws relating to bankruptcy,
insolvency, liquidation, reorganisation, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors;

 

 
(b)
the time barring of claims under applicable limitation laws (including the
Limitation Acts), the possibility that an undertaking to assume liability for or
to indemnify a person against non-payment of stamp duty may be void, defences of
set-off or counterclaim; and

 

 
(c)
any other general principles set out as qualifications as to matters of law in
the legal opinions delivered to the Facility Agent in connection with the
Finance Documents.

 
"Resignation Letter" means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).
 
"Retained Cash" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"Revolving Facility" means the revolving credit facility made available under
this Agreement as described in paragraph (a)(iv) of Clause 2.1 (The Facilities).
 
"Revolving Facility Borrower" means a Borrower under the Revolving Facility.
 
"Revolving Facility Commitment" means:
 

 
(a)
in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading "Revolving Facility Commitment" in Part II of
Schedule 1 (The Original Parties) and the amount of any other Revolving Facility
Commitment transferred to it under this Agreement; and

 

(b)
in relation to any other Lender, the amount in the Base Currency of any
Revolving Facility Commitment transferred to it under this Agreement,

 
48

--------------------------------------------------------------------------------


 
to the extent not transferred by it, cancelled or reduced under this Agreement
provided that from the Conversion Date the Revolving Facility shall be reduced
by the amount of the Acquisition Sub-Limit.
 
"Revolving Facility Loan" means a Loan made or to be made under the Revolving
Facility or the principal amount outstanding for the time being of that Loan.
 
"Revolving Facility Utilisation" means a Revolving Facility Loan or a Letter of
Credit.
 
"Rollover Loan" means one or more Revolving Facility Loans:
 

 
(a)
made or to be made on the same day that:

 

 
(i)
a maturing Revolving Facility Loan is due to be repaid; or

 

 
(ii)
a demand by the Facility Agent or the Issuing Bank pursuant to a drawing in
respect of a Letter of Credit is due to be met;

 

 
(b)
the aggregate amount of which is equal to or less than the maturing Revolving
Facility Loan or the relevant claim in respect of that Letter of Credit;

 

 
(c)
in the same currency as the maturing Revolving Facility Loan (unless it arose as
a result of the operation of Clause 9.2 (Unavailability of a currency)) or the
relevant claim in respect of that Letter of Credit; and

 

 
(d)
made or to be made to the same Borrower for the purpose of:

 

 
(i)
refinancing that maturing Revolving Facility Loan; or

 

 
(ii)
satisfying the relevant claim in respect of that Letter of Credit.

 
"Scheme" means a scheme of arrangement under sections 895-899 Companies Act
2006 or any equivalent or substituted provision pursuant to the Companies Act
2006 to be made between the Parent and its shareholders.
 
"Scheme Date" means the date on which the Second Court Order is filed with, and
date stamped by, the Registrar of Companies being on or about D+133 as specified
in the Structure Memorandum.
 
"Scheme Documents" means the documents to be sent out to the shareholders of the
Parent containing details of the Scheme and convening a Court approved meeting
of the shareholders of the Parent in order to seek their approval of the Scheme.
 
"Screen Rate" means:
 

 
(a)
in relation to LIBOR, the British Bankers' Association Interest Settlement Rate
for the relevant currency and period; and

 

 
(b)
in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period,

 
displayed on the appropriate page of the Reuters screen provided that, if the
agreed page is replaced or service ceases to be available, the Facility Agent
may specify another page or service displaying the appropriate rate after
consultation with the Company and the Lenders.
 
49

--------------------------------------------------------------------------------


 
"Second Court Order" means the court order authorising the Capital Reduction.
 
"Secured Parties" means each Finance Party, each Ancillary Lender, each Fronting
Ancillary Lender and each Fronted Ancillary Lender (including any Affiliate of a
Lender which is an Ancillary Lender, Fronting Ancillary Lender or Fronted
Ancillary Lender) from time to time party to this Agreement and each Hedge
Counterparty and each Finance Party (as defined in the Mezzanine Facility
Agreement) from time to time party to the Mezzanine Facility Agreement.
 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
"Security Principles" means the security principles set out in Schedule 13
(Security Principles).
 
"Selection Notice" means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 17 (Interest Periods)
in relation to a Term Loan.
 
"Senior Debt Cover" has the meaning given to it in Clause 28.1 (Financial
definitions).
 
"Specified Time" means a time determined in accordance with Schedule 10
(Timetables).
 
"Stockholders Agreement" means the stockholders agreement to be entered into on
or prior to the Scheme Date by the Parent, the Permira Holdcos, Newton, Newton
Inc. and the managers named therein.
 
"Structural Debt" has the meaning given to it in the Intercreditor Agreement.
 
"Structure Memorandum" means the structure paper related to Project Nucleus
dated on or about the date of this Agreement describing the Group and the
Transaction and prepared by PricewaterhouseCoopers with such amendments or
modifications as do not materially and adversely affect the interests of the
Lenders or which have been made with the consent of the Majority Lenders (acting
reasonably).
 
"Subsidiary" means, in relation to any company or corporation, a company or
corporation:
 

 
(a)
which is controlled, directly or indirectly, by the first mentioned company or
corporation;

 

 
(b)
more than half the issued share capital of which is beneficially owned, directly
or indirectly by the first mentioned company or corporation; or

 

 
(c)
which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

 
and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.
 
"Super Majority Lenders" means a lender or lenders whose Commitments aggregate
more than 90 per cent. of the Total Commitments (or, if the Total Commitments
have been reduced to zero, aggregated more than 90 per cent. of the Total
Commitments immediately prior to that reduction).
 
"Swedish Security Document" means a Transaction Security Document governed by
Swedish law.
 
50

--------------------------------------------------------------------------------


 
"Syndication Date" means the earlier of the date (i) on which the Arranger
determines syndication is complete, (ii) on which successful syndication occurs
(as separately agreed between the Arrangers and the Company) and (iii) falling 3
months after Closing.
 
"Syndication Report" means the report by PricewaterhouseCoopers dated 17 July
2008 which combines all of its reports relating to the Acquisition for
syndication purposes.
 
"Takeover Code" means the City Code on Takeovers and Mergers.
 
"TARGET2" means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a shared platform and which was launched
on 19 November 2007.
 
"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in euro.
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
"Taxes Act" means the Income and Corporation Taxes Act 1988.
 
"Technical Report" means the product report prepared by Farncombe dated 14 May
2008.
 
"TEG Letter" means any letter delivered in the form of Schedule 14 (Form of TEG
Letter) for the purposes of Clause 16.6 (Effective global rate) of the
Agreement.
 
"Term" means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Letter of Credit.
 
"Term Facility" means Facility A, Facility B, Facility C or the Uncommitted
Acquisition Facility.
 
"Termination Date" means:
 

 
(a)
in relation to Facility A, the date falling 7 years from Closing;

 

 
(b)
in relation to Facility B, the date falling 7.5 years from Closing;

 

 
(c)
in relation to Facility C, the date falling 8 years from Closing;

 

 
(d)
in relation to the Uncommitted Acquisition Facility, the date falling 7 years
from Closing or any later date agreed between the Company and the Acquisition
Facility Lenders (but no later than the Termination Date for Facility C); and

 

 
(e)
in relation to the Revolving Facility and the Acquisition Term Loans, the date
falling 7 years from Closing.

 
"Term Loan" means a Facility A Loan, a Facility B Loan, a Facility C Loan, an
Acquisition Term Loan or an Acquisition Facility Loan.
 
"Third Party Disposal" has the meaning given to that term in paragraph (a) of
Clause 32.3 (Resignation of a Borrower).
 
"Top-up Due Diligence Report" means the limited scope top-up due diligence
report dated 3 July 2008 prepared by PricewaterhouseCoopers relating to the
Acquisition.
 
51

--------------------------------------------------------------------------------


 
"Total Acquisition Facility Commitments" means the aggregate of the Acquisition
Facility Commitments being $0 until the date on which the Uncommitted
Acquisition Facility becomes available pursuant to Clause 11 (Uncommitted
Acquisition Facility), on which date it shall be such amount as agreed by the
Acquisition Facility Lenders to be made available provided that such amount
shall not exceed the Uncommitted Acquisition Facility Limit.
 
"Total Commitments" means the aggregate of the Total Facility A Commitments, the
Total Facility B Commitments, the Total Facility C Commitments, the Total
Acquisition Facility Commitments and the Total Revolving Facility Commitments.
 
"Total Facility A Commitments" means the aggregate of the Facility A
Commitments, being $300,000,000 at the date of this Agreement.
 
"Total Facility B Commitments" means the aggregate of the Facility B
Commitments, being $295,000,000 at the date of this Agreement.
 
"Total Facility C Commitments" means the aggregate of the Facility C
Commitments, being $295,000,000 at the date of this Agreement.
 
"Total Revolving Facility Commitments" means the aggregate of the Revolving
Facility Commitments, being $150,000,000 at the date of this Agreement.
 
"Transaction" means the Capital Reduction, the payment of a dividend by the
Company to the Parent, the reduction in capital and the cancellation of shares
by the Parent and the acquisition by Permira of shares in the Parent by means of
a scheme of arrangement, together with the transactions related thereto, each as
set out in the Structure Memorandum.
 
"Transaction Documents" means the Finance Documents, the Mezzanine Finance
Documents, the Capital Reduction Documents, the Scheme Documents and the Vendor
Documents.
 
"Transaction Security" means the Security created or expressed to be created
pursuant to the Transaction Security Documents in favour of the Security Agent.
 
"Transaction Security Documents" means each of the documents listed in paragraph
3(b) of Part I of Schedule 2 (Conditions precedent and conditions subsequent)
and any document required to be delivered to the Facility Agent under paragraph
2(c) or (d) of Part II of Schedule 2 (Conditions precedent and conditions
subsequent) or paragraph 2(c) of Part III of Schedule 2 (Conditions precedent
and conditions subsequent) together with any other document entered into by any
Obligor, the Vendor Loan Note Holder or the VLN Security Trustee creating or
expressed to create any Security over all or any part of its assets in respect
of the obligations of any of the Obligors under any of the Finance Documents or
the Mezzanine Finance Documents.
 
"Transfer Certificate and Lender Accession Undertaking" means an agreement
substantially in the form set out in Schedule 5 (Form of Transfer Certificate
and Lender Accession Undertaking) or any other form agreed between the Facility
Agent and the Company.
 
"Transfer Date" means, in relation to a transfer, the later of:
 

 
(a)
the proposed Transfer Date specified in the Transfer Certificate and Lender
Accession Undertaking; and

 
52

--------------------------------------------------------------------------------


 

 
(b)
the date on which the Facility Agent executes the Transfer Certificate and
Lender Accession Undertaking.

 
"Treasury Transactions" means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
 
"Uncommitted Acquisition Facility" means the uncommitted acquisition facility
made available under this Agreement and described in paragraph (a)(v) of
Clause 2.1 (The Facilities).
 
"Uncommitted Acquisition Facility Limit" means $75,000,000.
 
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
"Unused Amount" has the meaning given to that term in Clause 28.1 (Financial
definitions).
 
"US" and "United States" means the United States of America, its territories and
possessions.
 
"US Bankruptcy Law" means the United States Bankruptcy Code of 1978 (Title 11 of
the United States Code) or any other United States federal or state bankruptcy,
insolvency or similar law.
 
"US Borrower" means a Borrower that is a US Person.
 
"US$" or "US Dollars" means the lawful currency of the United States of America.
 
"US GAAP" means the generally applied accounting principles, standards and
practices in the United States of America.
 
"US Guarantor" means a Guarantor that is a US Person.
 
"US Obligor" means a US Borrower or a US Guarantor.
 
"US Person" means a "United States Person" as defined in Section 7701(a)(30) of
the Internal Revenue Code and includes a US Person who is the sole owner of any
entity that is disregarded as being an entity separate from such owner for US
federal income tax purposes.
 
"US Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States.
 
"Utilisation" means a Loan or a Letter of Credit.
 
"Utilisation Date" means the date on which a Utilisation is made.
 
"Utilisation Request" means a notice substantially in the relevant form set out
in Part I of Schedule 3 (Requests).
 
"VAT" means value added tax and any other tax of a similar nature.
 
"Vendor Documents" means:
 

 
(a)
the Vendor Loan Notes;

 

 
(b)
the Vendor Loan Note Instrument (incorporating the VLN Guarantees);

 

 
(c)
the VLN Debentures;

 

 
(d)
the VLN Pledges; and

 
53

--------------------------------------------------------------------------------


 

 
(e)
any other document designated in writing as such by the Parent, the Vendor Loan
Note Holder and the Facility Agent (acting on the instructions of the Majority
Lenders (acting reasonably)).

 
"Vendor Legal Due Diligence Report" means the legal due diligence report dated
30 May 2008 prepared by Allen & Overy LLP relating to the Acquisition.
 
"Vendor Loan Note Holder" means NDS Holdco, Inc..
 
"Vendor Loan Note Instrument" means the deed to be entered into constituting the
initial amount of $242,000,000 13 per cent. fixed rate guaranteed, secured 2018
Vendor Loan Notes of the Parent, together with any PIK notes constituted by and
issued thereunder, as the same may be amended or varied from time to time
together with any supplemental deed thereto.
 
"Vendor Loan Notes" means the vendor loan notes, together with any PIK notes,
constituted by, and issued pursuant to, the Vendor Loan Note Instrument.
 
"VLN Debentures" means each debenture to be granted by the Parent and the VLN
Guarantors in favour of the VLN Security Trustee.
 
"VLN Guarantee" means the subordinated guarantees to be granted in favour of the
Vendor Loan Note Holder by the VLN Guarantors under and pursuant to the Vendor
Loan Note Instrument.
 
"VLN Guarantors" means the Company, NDS Limited, Digi-Media Vision Limited and
News Datacom Limited.
 
"VLN Long-stop Date" means the date occurring 14 years after the date of the
Vendor Loan Note Instrument.
 
"VLN Pledges" means:
 

 
(a)
the share pledge to be granted by the Company over its shares in NDS Americas
Inc. in favour of the VLN Security Trustee; and

 

 
(b)
the pledges to be granted by NDS Limited and News Datacom Limited over their
Intellectual Property rights in the US in favour of the VLN Security Trustee.

 
"VLN Security Trustee" means NDS Holdco, Inc..
 
"Withdrawal Notice" means a notice substantially in the form set out in Part IV
of Schedule 3 (Requests).
 
"Withholding Form" means IRS Form W-8BEN, W-8ECI or W-9 (or, in each case, any
successor form and, in each case, attached to an IRS Form W-8IMY if required) or
any other IRS form by which a person may claim an exemption from withholding of
US federal income tax on interest payments to that person and, in the case of a
person claiming an exemption under the "portfolio interest exemption," a
statement certifying that such person is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a "10 percent
shareholder" of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a "controlled foreign corporation" that is related
to the Borrower within the meaning of Section 881(c)(3)(C) of the Internal
Revenue Code.
 
54

--------------------------------------------------------------------------------


 
1.2
Construction

(a)
Unless a contrary indication appears a reference in this Agreement to:

 

 
(i)
the "Facility Agent", the "Arranger", any "Finance Party", any "Issuing Bank",
any "Lender", any "Obligor", any "Party", any "Secured Party", the "Security
Agent", the "Vendor Loan Note Holder", the "VLN Security Trustee" or any other
person shall be construed so as to include its successors in title, permitted
assigns and permitted transferees and, in the case of the Security Agent, any
person for the time being appointed as Security Agent or Security Agents in
accordance with the Finance Documents;

 

 
(ii)
a document in "agreed form" is a document which is agreed in writing by or on
behalf of the Company and the Facility Agent;

 

 
(iii)
"assets" includes present and future properties, revenues and rights of every
description;

 

 
(iv)
the "European interbank market" means the interbank market for euro operating in
Participating Member States;

 

 
(v)
a "Finance Document" or a "Transaction Document" or any other agreement or
instrument is a reference to that Finance Document or Transaction Document or
other agreement or instrument as amended, novated, supplemented, extended or
restated (however fundamentally);

 

 
(vi)
"guarantee" means (other than in Clause 25 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss;

 

 
(vii)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

 
(viii)
a Lender's "participation" in relation to a Letter of Credit, shall be construed
as a reference to the relevant amount that is or may be payable by a Lender in
relation to that Letter of Credit;

 

 
(ix)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether or
not having separate legal personality) of two or more of the foregoing;

 

 
(x)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but if not having the force of
law, compliance with which is customary for entities or persons such as the
relevant entity or person) of any governmental, intergovernmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation;

 

 
(xi)
a provision of law is a reference to that provision as amended or re-enacted;
and

 

 
(xii)
a time of day is a reference to London time.

 
(b)
Section, Clause and Schedule headings are for ease of reference only.

 
55

--------------------------------------------------------------------------------


 
(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 
(d)
A Borrower providing "cash cover" for a Letter of Credit, an Ancillary Facility
or a Fronted Ancillary Facility means a Borrower paying an amount in the
currency of the Letter of Credit (or, as the case may be, Ancillary Facility or
Fronted Ancillary Facility) to an interest-bearing account in the name of the
Borrower and the following conditions being met:

 

 
(i)
the account is with the Facility Agent (if the cash cover is to be provided for
all the Lenders) or with a Finance Party (if the cash cover is to be provided
for that Finance Party);

 

 
(ii)
until no amount is or may be outstanding under that Letter of Credit or
Ancillary Facility or Fronted Ancillary Facility, withdrawals from the account
may only be made to pay a Finance Party amounts due and payable to it under this
Agreement in respect of that Letter of Credit or Ancillary Facility or Fronted
Ancillary Facility; and

 

 
(iii)
the Borrower has executed a security document over that account, in form and
substance satisfactory to the Facility Agent or the Finance Party with which
that account is held, creating a first ranking security interest over that
account.

 
(e)
A Default or an Event of Default is "continuing" if it has not been remedied or
waived, provided that in the case of a Major Event of Default, if the Facility
Agent serves on the Company after the date on which that Major Event of Default
has occurred a notice requiring the Company to remedy that Major Event of
Default within three Business Days, if that Major Event of Default is not
remedied within three Business Days of receipt by the Company of such notice,
then with effect from and including the fourth Business Day after such notice is
received that particular Major Event of Default is "continuing" (whether or not
it is subsequently remedied) if it has not been waived. In relation to any Event
of Default caused by the failure to meet the requirements of Clause 28.2
(Financial condition) on any Quarter Date but where the requirements of
Clause 28.2 (Financial condition) are complied with on the next Quarter Date,
the Event of Default caused by the failure to meet the requirements of
Clause 28.2 (Financial condition) on the former Quarter Date shall be deemed
remedied to the satisfaction of the Finance Parties on the next Quarter Date
unless, prior to that next Quarter Date, the Facility Agent or any other Finance
Party has exercised any of the rights under Clause 30.21 (Acceleration).

 
(f)
A Borrower "repaying" or "prepaying" a Letter of Credit or Ancillary
Outstandings means:

 

 
(i)
that Borrower providing cash cover for that Letter of Credit or in respect of
the Ancillary Outstandings;

 

 
(ii)
the maximum amount payable under the Letter of Credit, Ancillary Facility or
Fronted Ancillary Facility being reduced or cancelled;

 

 
(iii)
in the case of a Letter of Credit, that Letter of Credit is returned by the
beneficiary with its written confirmation that it is released and cancelled;

 

 
(iv)
in the case of a Letter of Credit, a bank or financial institution approved by
the Issuing Bank (acting reasonably) has issued an unconditional and irrevocable
guarantee, indemnity, counter indemnity or similar assurance against financial
loss in respect of amounts due under that Letter of Credit; or

 
56

--------------------------------------------------------------------------------


 

 
(v)
the Issuing Bank or Ancillary Lender or Fronting Ancillary Lender being
satisfied that it (and in the case of a Fronted Ancillary Facility each Fronted
Ancillary Lender) has no further liability under that Letter of Credit or
Ancillary Facility or Fronted Ancillary Facility,

 
and the amount by which a Letter of Credit is, or Ancillary Outstandings are,
repaid or prepaid under sub-paragraphs (f)(i) and (f)(ii) above is the amount of
the relevant cash cover or reduction.
 
(g)
An amount borrowed includes any amount utilised by way of Letter of Credit or
under an Ancillary Facility or Fronted Ancillary Facility.

 
(h)
A Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit.

 
(i)
An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the relevant Borrower in respect of that Letter of
Credit at that time.

 
1.3
Personal Liability

No personal liability shall attach to any director, officer, employee or other
individual signing a certificate or other document on behalf of a member of the
Group which proves to be incorrect in any way, unless that individual acted
fraudulently in giving that certificate or other document in which case any
liability will be determined in accordance with applicable law.
 
1.4
Intercreditor Agreement

(a)
This Agreement is entered into subject to, and with the benefit of, the terms of
the Intercreditor Agreement.

 
(b)
Notwithstanding anything to the contrary in this Agreement, the terms of the
Intercreditor Agreement will prevail if there is a conflict between the terms of
this Agreement and the terms of the Intercreditor Agreement.

 
1.5
Currency Symbols and Definitions

(a)
"$" and "dollars" denote lawful currency of the United States of America, "£"
and "sterling" denotes lawful currency of the United Kingdom and "euro" means
the single currency unit of the Participating Member States.

 
(b)
The "equivalent" in any currency (the "first currency") of any amount in another
currency (the "second currency") shall be construed as a reference to the amount
in the first currency which could be purchased with that amount in the second
currency at the Facility Agent's Spot Rate of Exchange at about such time and on
such date as the Facility Agent may from time to time reasonably determine to be
appropriate in the circumstances.

 
1.6
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or enjoy the benefit of any term of any
Finance Document.

 
57

--------------------------------------------------------------------------------


 
(b)
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary any Finance Document at any
time.

 
1.7
Dutch terms

In this Agreement, where it relates to a Dutch entity, a reference to:
 

 
(a)
a necessary action to authorise where applicable, includes without limitation:

 

 
(i)
any action required to comply with the Works Councils Act of the Netherlands
(Wet op de ondernemingsraden); and

 

 
(ii)
obtaining an unconditional positive advice (advies) from the competent works
council(s);

 

 
(b)
financial assistance means any act contemplated by:

 

 
(i)
(for a besloten vennootschap met beperkte aansprakelijkheid) Article 2:207(c) of
the Dutch Civil Code; or

 

 
(ii)
(for a naamloze vennootschap) Article 2:98(c) of the Dutch Civil Code;

 

 
(c)
a security interest includes any mortgage (hypotheek), pledge (pandrecht),
retention of title arrangement (eigendomsvoorbehoud), privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and, in general, any right in rem (beperkt recht), created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht);

 

 
(d)
 

 

 
(i)
a winding-up, administration or dissolution includes a Dutch entity being
declared bankrupt (failliet verklaard) or dissolved (ontbonden);

 

 
(ii)
a moratorium includes surseance van betaling and a moratorium is declared or
occurs includes surseance verleend;

 

 
(iii)
insolvency includes bankruptcy and moratorium;

 

 
(iv)
any step or procedure taken in connection with insolvency proceedings includes a
Dutch entity having filed a notice under Section 36 of the Tax Collection Act of
the Netherlands (Invorderingswet 1990) or Section 60 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990);

 

 
(v)
a trustee in bankruptcy includes a curator;

 

 
(vi)
an administrator includes a bewindvoerder;

 

 
(vii)
an attachment includes a beslag; and

 

 
(viii)
a subsidiary includes a dochtermaatschappij as defined in Article 2:24a of the
Dutch Civil Code.

 
58

--------------------------------------------------------------------------------



SECTION 2
 
THE FACILITIES
 
2.
THE FACILITIES

 
2.1
The Facilities

(a)
Subject to the terms of this Agreement, the Lenders make available:

 

 
(i)
a Base Currency term loan facility in an aggregate amount equal to the Total
Facility A Commitments;

 

 
(ii)
a Base Currency term loan facility in an aggregate amount equal to the Total
Facility B Commitments;

 

 
(iii)
a Base Currency term loan facility in an aggregate amount equal to the Total
Facility C Commitments;

 

 
(iv)
a multicurrency revolving credit facility in an aggregate Base Currency Amount
which is equal to the Total Revolving Facility Commitments; and

 

 
(v)
an uncommitted term loan facility in an aggregate amount equal to the
Acquisition Facility Commitments from time to time.

 
(b)
Each Term Facility (other than the Uncommitted Acquisition Facility) will be
available to the Company and the Uncommitted Acquisition Facility and the
Revolving Facility will be available to all the Borrowers. The Parent shall not
be a Borrower under any Facility.

 
(c)
Subject to the terms of this Agreement and the Ancillary Documents, an Ancillary
Lender may make available an Ancillary Facility to any of the Revolving Facility
Borrowers (or Affiliates of a Revolving Facility Borrower).

 
(d)
Subject to the terms of this Agreement and the Fronted Ancillary Documents, a
Fronting Ancillary Lender and Fronted Ancillary Lender may make available a
Fronted Ancillary Facility to any of the Revolving Facility Borrowers (or
Affiliates of a Revolving Facility Borrower).

 
2.2
Finance Parties' rights and obligations

(a)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 
(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 
(c)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 
2.3
Obligors' Agent

(a)
Each Obligor (other than the Company) by its execution of this Agreement or an
Accession Letter irrevocably appoints the Company to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:

 
59

--------------------------------------------------------------------------------


 

 
(i)
the Company on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including, in the case of a Borrower, Utilisation Requests),
to execute on its behalf any Accession Letter, to make such agreements and to
effect the relevant amendments, supplements and variations capable of being
given, made or effected by any Obligor notwithstanding that they may affect the
Obligor (including, without limitation, by increasing the obligations of such
Obligor howsoever fundamentally, whether by increasing the liabilities
guaranteed or otherwise), without further reference to or the consent of that
Obligor; and

 

 
(ii)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Company,

 
and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including, without limitation, any
Utilisation Requests) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.
 
(b)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors' Agent or given to the Obligors' Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors' Agent and any other Obligor, those of the
Obligors' Agent shall prevail.

 
2.4
Acquisition Loans

The total amount of Acquisition Loans outstanding at any time shall not exceed
the Acquisition Sub-Limit.
 
2.5
UK Obligors

(a)
In respect of any Obligor incorporated in the United Kingdom:

 

 
(i)
its obligations under Clauses 19 (Fees), 20 (Tax Gross-up and indemnities), 21
(Increased costs), 22 (Other indemnities), 24 (Costs and Expenses) and 25
(Guarantee and Indemnity) shall take effect on (but not before) Closing; and

 

 
(ii)
its obligations under the Finance Documents shall only take effect to the extent
that it would not constitute unlawful financial assistance within the meaning of
Sections 151 and 152 of the Companies Act 1985.

 
(b)
The operation of this Clause 2.5 shall not in any respect override the
requirement for the Facility Agent to receive all the conditions precedent
referred to in Clause 4.1 (Initial conditions precedent).

 
60

--------------------------------------------------------------------------------


 
3.
PURPOSE

 
3.1
Purpose

(a)
Each Borrower shall apply all amounts borrowed by it under a Term Facility
(other than the Uncommitted Acquisition Facility) to finance:

 

 
(i)
a reduction in the share capital of the Company (the "Capital Reduction") and
the payment of a dividend by the Company;

 

 
(ii)
the payment of costs and expenses incurred by the Company, any other member of
the Group or any Investor in connection with the Capital Reduction, the dividend
referred to in (i) above, the Transaction and the Transaction Documents and the
reimbursement of costs and expenses incurred by Newton related thereto; and

 

 
(iii)
the refinancing of existing indebtedness of the Group (including any related
fees, costs and expenses of such refinancing),

 
in each case in accordance with the Structure Memorandum and the Funds Flow
Statement.
 
(b)
Each Borrower shall apply all amounts borrowed by it under the Uncommitted
Acquisition Facility towards financing or refinancing payments made in respect
of:

 

 
(i)
Permitted Acquisitions (other than the Acquisition);

 

 
(ii)
the payment of costs and expenses incurred by the Borrowers or any other member
of the Group in connection with a Permitted Acquisition (other than the
Acquisition);

 

 
(iii)
the refinancing of indebtedness of entities acquired pursuant to a Permitted
Acquisition (other than the Acquisition) (including loans made to those entities
to effect such refinancing); and

 

 
(iv)
costs, Capital Expenditure and expenses related to restructuring (including,
without limitation, relocations, redundancies, carve outs and corporate
reorganisations) or to refinance such expenditure (including the proceeds of
utilisations of the Revolving Facility) in relation to a Permitted Acquisition
(other than the Acquisition) or any other restructuring.

 
(c)
Subject to Clause 2.4 (Acquisition Loans), each Revolving Facility Borrower
shall apply all amounts borrowed by it under the Revolving Facility, any Letter
of Credit and any utilisation of any Ancillary Facility or Fronted Ancillary
Facility to finance or refinance:

 

 
(i)
Permitted Acquisitions;

 

 
(ii)
the payment of costs and expenses incurred by the Borrowers or any other member
of the Group in connection with a Permitted Acquisition;

 

 
(iii)
the refinancing of indebtedness of entities acquired pursuant to a Permitted
Acquisition (including loans made to those entities to effect such refinancing);

 

 
(iv)
costs, Capital Expenditure and expenses related to restructuring (including,
without limitation, relocations, redundancies, carve outs and corporate
reorganisations) or to refinance such expenditure in relation to a Permitted
Acquisition or any other restructuring;

 
61

--------------------------------------------------------------------------------


 

 
(v)
the purposes set out in paragraph (a) above; and

 

 
(vi)
the general corporate purposes of the Group,

 
to the extent drawn on Closing, in accordance with the Structure Memorandum and
the Funds Flow Statement.
 
3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
4.
CONDITIONS OF UTILISATION

 
4.1
Initial conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) in relation to any Utilisation (other than in respect of the
Uncommitted Acquisition Facility) if:
 

 
(a)
prior to Closing, each Closing Obligor has become an Additional Guarantor in
accordance with Clause 32 (Changes to the Obligors) and provided the Transaction
Security listed in paragraph 3(b) of Part I of Schedule 2 (Conditions precedent
and conditions subsequent); and

 

 
(b)
on or before the Utilisation Date for that Utilisation, the Facility Agent has
received or is satisfied that it will receive all of the documents and other
evidence listed in Part I of Schedule 2 (Conditions precedent and conditions
subsequent) in form and substance satisfactory to the Facility Agent (acting
reasonably and on the instructions of the Majority Lenders,

 
provided that the consent of 85 per cent. of the Lenders will be required to
waive any conditions set out in Part I of Schedule 2 (Conditions precedent and
conditions subsequent) that are highlighted with an asterisk). The Facility
Agent shall notify the Company and the Lenders promptly upon being so satisfied.
 
4.2
Conditions to Utilisation

(a)
Subject to Clause 4.5 (Certain Funds), the Lenders will only be obliged to
comply with Clause 5.4 (Lenders' participation), if on the date of the
Utilisation Request and on the relevant Utilisation Date:

 

 
(i)
no Event of Default or Default is continuing or would occur as a result of the
proposed Utilisation; and

 

 
(ii)
the Repeating Representations that are stipulated to be made by an Obligor on
the relevant Utilisation Date are true and accurate (in all material respects in
the case of Repeating Representations to which a materiality test is not already
applied in accordance with their terms) by reference to the facts then
subsisting and will remain true and accurate immediately after the Utilisation.

 
(b)
The conditions specified in paragraph (a) above shall not apply to Rollover
Loans unless the Facility Agent has served a notice pursuant to Clause 30.21
(Acceleration) after the applicable Certain Funds Period has ended.

 
62

--------------------------------------------------------------------------------


 
4.3
Conditions relating to Optional Currencies

(a)
A currency will constitute an Optional Currency in relation to a Revolving
Facility Utilisation if it is euro or sterling or:

 

 
(i)
is readily available in the amount required and freely convertible into the Base
Currency in the Relevant Interbank Market at the Specified Time or, if later, on
the date the Facility Agent receives the relevant Utilisation Request and the
Utilisation Date for that Utilisation; and

 

 
(ii)
it has been approved by the Facility Agent (acting on the instructions of all
the Lenders participating in the Revolving Facility, acting reasonably) on or
prior to receipt by the Facility Agent of the relevant Utilisation Request for
that Utilisation.

 
(b)
If the Facility Agent has received a written request from the Company for a
currency to be approved under paragraph (a)(ii) above, the Facility Agent will
confirm to the Company by the Specified Time:

 

 
(i)
whether or not the Lenders have granted their approval; and

 

 
(ii)
if approval has been granted, the minimum amount (approximately equivalent to
the minimum amount for a Utilisation in the Base Currency) for any subsequent
Utilisation in that currency.

 
4.4
Maximum number of Utilisations

(a)
A Borrower (or the Company) may not deliver a Utilisation Request if as a result
of the proposed Utilisation:

 

 
(i)
more than 15 Term Loans (excluding any Acquisition Facility Loans); or

 

 
(ii)
more than 30 Utilisations under the Revolving Facility; or

 

 
(iii)
more than the number of Acquisition Facility Loans agreed between the Facility
Agent (acting on the instructions of the Acquisition Facility Lenders) and the
Company,

 
would be outstanding.
 
(b)
A Borrower (or the Company) may not request that a Term Loan be divided if, as a
result of the proposed division, 15 or more Term Loans would be outstanding
(excluding any Acquisition Facility Loans).

 
(c)
Any Loan made by a single Lender under Clause 9.2 (Unavailability of a currency)
shall not be taken into account in this Clause 4.4.

 
(d)
Subject to paragraph (a) above, a Borrower (or the Company) may not request that
a Letter of Credit be issued under the Revolving Facility if, as a result of the
proposed Utilisation, 10 or more Letters of Credit would be outstanding.

 
4.5
Certain Funds

(a)
Notwithstanding the provisions of Clause 4.2 (Conditions to Utilisation):

 

 
(i)
a Utilisation of:

 

 
(A)
the Term Facilities (other than the Uncommitted Acquisition Facility) for the
purposes specified in paragraph (a) of Clause 3.1 (Purpose); or

 
63

--------------------------------------------------------------------------------


 

 
(B)
the Revolving Facility (but only to the extent drawn on Closing) for the
purposes specified in paragraphs (c)(v) and (vi) of Clause 3.1 (Purpose); or

 

 
(ii)
subject to the conditions set out in the Parent Debenture and the submission of
a duly completed Withdrawal Notice, any withdrawal from a Blocked Account,

 
to be made within the Certain Funds Period shall (in each case) be made
notwithstanding:
 

 
(A)
that all the representations and warranties in Clause 26 (Representations)
(other than a Certain Funds Representation) are not true in all respects; and

 

 
(B)
a Default (other than a Certain Funds Default) is continuing,

 
but shall not be required to be made if, during the Certain Funds Period, there
occurs a Change of Control (other than pursuant to the Transaction) or, in
respect of the participation of a Lender in a Utilisation, it is unlawful for
that Lender to make the Utilisation. For the purposes of this paragraph (a)
only, Change of Control shall be deemed to apply to the Company on the same
basis that it applies to the Parent, mutatis mutandis.
 
(b)
Prior to the date falling on the last day of the Certain Funds Period for the
respective Facility, the Lenders will not exercise their rights under Clause
30.21 (Acceleration), exercise any right of rescission or exercise any right of
set-off, in each case to prevent any Utilisation referred to in paragraph (a) of
this Clause 4.5.

 
(c)
For the avoidance of doubt, save as expressly stated otherwise, this Clause 4.5
does not constitute a waiver of the rights of the Lenders in respect of any
Default.

 
(d)
For the avoidance of doubt, the Facility Agent shall have received all (unless
it has waived such receipt) the documents and other evidence required by and in
accordance with Clause 4.1 (Initial conditions precedent) before any Utilisation
may be made on Closing.

 
4.6
Debt Push Down

The Group may, as part of its efficient tax planning, enter into transactions
such that certain existing Loans may be pushed down in order to implement a Debt
Push Down and Reorganisation provided that (subject to Clause 42.2 (Exceptions))
such Debt Push Down and Reorganisation is implemented on terms which have all
been approved by the Majority Lenders.
 
4.7
Intellectual Property Restructuring

The Group may, as part of its efficient tax planning, enter into any Permitted
Transactions including, without limitation, any transaction or series of
transactions (each an "IP Transaction") for the sale, licence, transfer or other
disposal of all or part of the intellectual property owned by members of the
Group incorporated in the UK (the "UK IP") to other members of the Group
incorporated outside the UK provided that unless the Majority Lenders otherwise
agree (acting reasonably):
 

 
(a)
no Event of Default is continuing or would result from the IP Transaction;

 

 
(b)
if the disposing company is a Guarantor, the company to which the UK IP is
transferred (the "acquiring company") must be a Guarantor or the acquiring
company shall have acceded as an Additional Guarantor in accordance with Clause
32 (Changes to the Obligors);

 
64

--------------------------------------------------------------------------------


 

 
(c)
to the extent that the UK IP was subject to Security in favour of the Lenders
immediately prior to the IP Transaction, subject to the Security Principles and
notwithstanding that new hardening periods would start, the Lenders will enjoy
(in the reasonable opinion of the Facility Agent (acting on instructions of the
Majority Lenders (acting reasonably)) and supported by any professional opinions
and reports as it reasonably requires) substantially the same or equivalent
Security over the UK IP transferred in connection with the IP Transaction;

 

 
(d)
the acquiring entity must be in a jurisdiction approved by the Majority Lenders
(acting reasonably); and

 

 
(e)
the Group will not incur any material tax liabilities as a result of the IP
Transaction.

 
SECTION 3
 
UTILISATION
 
5.
UTILISATION - LOANS

 
5.1
Delivery of a Utilisation Request

A Borrower (or the Company on its behalf) may utilise a Facility by delivery to
the Facility Agent of a duly completed Utilisation Request not later than the
Specified Time (or such later time as the Facility Agent may agree).
 
5.2
Completion of a Utilisation Request for Loans

(a)
Each Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:

 

 
(i)
it identifies the Facility to be utilised and, in the case of a Revolving
Facility Loan, the designation as an Acquisition Loan (if applicable);

 

 
(ii)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility;

 

 
(iii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount);

 

 
(iv)
in respect of any Utilisation drawn on Closing, the account specified therein is
the Lender Blocked Account; and

 

 
(v)
the proposed Interest Period complies with Clause 17 (Interest Periods).

 
(b)
Multiple Utilisations may be requested in a single Utilisation Request where the
proposed Utilisation Date is Closing. Only one Utilisation may be requested in
each subsequent Utilisation Request but more than one Utilisation Request may be
delivered on the same day.

 
5.3
Currency and amount

(a)
The currency specified in a Utilisation Request must be:

 

 
(i)
in relation to a Term Facility (other than the Uncommitted Acquisition
Facility), the Base Currency;

 
65

--------------------------------------------------------------------------------


 

 
(ii)
in relation to the Uncommitted Acquisition Facility, the Base Currency or any
other currency agreed between the Facility Agent (acting on instructions of the
Acquisition Facility Lenders) and the Company; and

 

 
(iii)
in relation to the Revolving Facility, the Base Currency or an Optional
Currency.

 
(b)
The amount of the proposed Utilisation must be:

 

 
(i)
a minimum of $10,000,000 for Facility A or, if less, the Available Facility;

 

 
(ii)
a minimum of $10,000,000 for Facility B or, if less, the Available Facility;

 

 
(iii)
a minimum of $10,000,000 for Facility C or, if less, the Available Facility;

 

 
(iv)
a minimum amount as agreed between the Facility Agent (acting on instructions of
the Acquisition Facility Lenders) and the Company for the Uncommitted
Acquisition Facility or, if less, the Available Facility; or

 

 
(v)
for the Revolving Facility:

 

 
(A)
if the currency selected is the Base Currency, a minimum of $2,000,000 or, if
less, the Available Facility; or

 

 
(B)
if the currency selected is an Optional Currency, the minimum amount specified
by the Facility Agent pursuant to paragraph (b)(ii) of Clause 4.3 (Conditions
relating to Optional Currencies) or, if less, the Available Facility.

 
5.4
Lenders' participation

(a)
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

 
(b)
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 
(c)
The Facility Agent shall determine the Base Currency Amount of each Revolving
Facility Loan which is to be made in an Optional Currency and notify each Lender
of the amount, currency and the Base Currency Amount of each Loan and the amount
of its participation in that Loan by the Specified Time.

 
5.5
Limitations on Utilisations

(a)
Neither the Revolving Facility nor the Uncommitted Acquisition Facility shall be
utilised unless a Utilisation has been made (or will be made simultaneously)
under a Term Facility (other than the Uncommitted Acquisition Facility).

 
(b)
Notwithstanding any other provision of this Agreement:

 

 
(i)
the maximum aggregate Base Currency Amount of all Letters of Credit under the
Revolving Facility shall not exceed $25,000,000; and

 

 
(ii)
the maximum aggregate amount of the Ancillary Commitments, the Fronting
Ancillary Commitments and the Fronted Ancillary Commitments of all Lenders shall
not exceed $75,000,000.

 
66

--------------------------------------------------------------------------------


 
5.6
Limitation on Revolving Facility Loans beyond the Conversion Date

No Utilisation of the Revolving Facility may be requested that would cause the
total amount of the Revolving Facility Loans (excluding any Acquisition Loans)
outstanding on or after the Conversion Date to be greater than the Total
Revolving Facility Commitments as reduced on the Conversion Date in accordance
with Clause 8 (Conversion of Acquisition Loans).
 
5.7
Pro Rata Drawings

The Company shall ensure that to the extent not fully utilised on Closing,
Facility A, Facility B and Facility C and the Mezzanine Facility are drawn
proportionately to each other.
 
5.8
Withdrawal Notice

(a)
The Company (on behalf of the Parent) shall deliver to the Security Agent a duly
completed Withdrawal Notice at the same time that it delivers the first
Utilisation Request under this Agreement.

 
(b)
Such Withdrawal Notice is irrevocable and will not be regarded as having been
duly completed unless:

 

 
(i)
it identifies the intended Scheme Date (on the understanding that, for the
avoidance of doubt, the actual Scheme Date may fall after that date);

 

 
(ii)
it identifies all payments to be made from a Blocked Account on the Scheme Date
in accordance with the Structure Memorandum and the Funds Flow Statement; and

 

 
(iii)
it includes detailed payment instructions for each individual recipient of a
payment from a Blocked Account on the Scheme Date.

 
(c)
For the avoidance of doubt, all instructions set out in the Withdrawal Notice
shall be subject to the occurrence of the Scheme Date and the conditions for
withdrawal from the Blocked Accounts set out in the Parent Debenture.

 
(d)
Unless otherwise agreed between the Company and the Majority Lenders (acting
reasonably), only three recipients shall be designated for the payment to be
made to the public under Step 15 of the Structure Memorandum.

 
6.
UTILISATION - LETTERS OF CREDIT

 
6.1
The Revolving Facility

(a)
The Revolving Facility may be utilised by way of Letters of Credit.

 
(b)
Other than Clause 5.5 (Limitations on Utilisations), Clause 5 (Utilisation -
Loans) does not apply to utilisations by way of Letters of Credit.

 
6.2
Delivery of a Utilisation Request for Letters of Credit

A Revolving Facility Borrower (or the Company on its behalf) may request a
Letter of Credit to be issued by delivery to the Facility Agent of a duly
completed Utilisation Request not later than the Specified Time (or such later
time as the Facility Agent may agree).
 
6.3
Completion of a Utilisation Request for Letters of Credit

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:
 
67

--------------------------------------------------------------------------------


 

 
(a)
it specifies that it is for a Letter of Credit;

 

 
(b)
it identifies the Revolving Facility Borrower of the Letter of Credit;

 

 
(c)
it identifies the Issuing Bank which is to issue the Letter of Credit;

 

 
(d)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to the Revolving Facility;

 

 
(e)
the currency and amount of the Letter of Credit comply with Clause 6.4 (Currency
and amount);

 

 
(f)
the form of Letter of Credit is attached and is agreed with the Issuing Bank or
is substantially in the form set out in Schedule 11 (Form of Letter of Credit);

 

 
(g)
the delivery instructions for the Letter of Credit are specified;

 

 
(h)
the Issuing Bank is not prohibited from dealing with the beneficiary of the
Letter of Credit by any applicable law, regulation or internal requirement;

 

 
(i)
the termination date for the Letter of Credit is no later than the Termination
Date for the Revolving Facility or, if later, the conditions in Clause 6.8 (Cash
Cover) are satisfied.

 
6.4
Currency and amount

(a)
The currency specified in a Utilisation Request must be the Base Currency or an
Optional Currency.

 
(b)
Subject to Clause 5.5 (Limitations on Utilisations), the amount of the proposed
Letter of Credit must be an amount whose Base Currency Amount is not more than
the Available Facility and which is:

 

 
(i)
if the currency selected is the Base Currency, a minimum of $2,000,000 (or
equivalent) or, if less, the Available Facility; or

 

 
(ii)
if the currency selected is an Optional Currency, the minimum amount specified
by the Facility Agent pursuant to paragraph (b)(ii) of Clause 4.3 (Conditions
relating to Optional Currencies) (such minimum amount may be revalued by the
Facility Agent at normal intervals from the date of the Letter of Credit) or, if
less, the Available Facility.

 
6.5
Issue of Letters of Credit

(a)
If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Letter of Credit on the Utilisation Date.

 
(b)
Subject to Clause 4.5 (Certain Funds), the Issuing Bank will only be obliged to
comply with paragraph (a) above if on the date of the Utilisation Request or
Renewal Request and on the proposed Utilisation Date:

 

 
(i)
in the case of a Letter of Credit to be renewed in accordance with Clause 6.6
(Renewal of a Letter of Credit) no notice of acceleration or cancellation has
been given pursuant to Clause 30.21 (Acceleration) as a result of the occurrence
of an Event of Default and, in the case of any other Utilisation, no Default is
continuing or would occur as a result from the proposed Utilisation; and

 
68

--------------------------------------------------------------------------------


 

 
(ii)
in relation to a Utilisation on Closing, all the representations and warranties
in Clause 26 (Representations) which are made or deemed to be made on Closing
are true and accurate or, in relation to any other Utilisation (other than
pursuant to a Renewal Request), the Repeating Representations that are
stipulated to be made by each Obligor on the relevant Utilisation Date are true
and accurate (in all material respects in the case of Repeating Representations
to which a materiality test is not already applied in accordance with their
terms).

 
(c)
The amount of each Lender's participation in each Letter of Credit will be equal
to the proportion borne by its Available Commitment to the Available Facility
(in each case in relation to the Revolving Facility) immediately prior to the
issue of the Letter of Credit.

 
(d)
The Facility Agent shall determine the Base Currency Amount of each Letter of
Credit which is to be issued in an Optional Currency and shall notify the
Issuing Bank and each Lender of the details of the requested Letter of Credit
and its participation in that Letter of Credit by the Specified Time.

 
6.6
Renewal of a Letter of Credit

(a)
A Revolving Facility Borrower (or the Company on its behalf) may request that
any Letter of Credit issued on behalf of that Revolving Facility Borrower be
renewed by delivery to the Facility Agent of a Renewal Request in substantially
similar form to a Utilisation Request for a Letter of Credit by the Specified
Time.

 
(b)
The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit except that the conditions set out in
paragraph (f) of Clause 6.3 (Completion of a Utilisation Request for Letters of
Credit) shall not apply.

 
(c)
The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:

 

 
(i)
its amount may be less than the amount of the Letter of Credit immediately prior
to its renewal; and

 

 
(ii)
its Term shall start on the date which was the Expiry Date of the Letter of
Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

 
(d)
If the conditions set out in this Agreement have been met, the Issuing Bank
shall amend and re-issue any Letter of Credit pursuant to a Renewal Request.

 
6.7
Revaluation of Letters of Credit

(a)
If any Letters of Credit are denominated in an Optional Currency, the Facility
Agent shall at annual intervals after the date of the respective Letter of
Credit recalculate the Base Currency Amount of each Letter of Credit by
notionally converting into the Base Currency the outstanding amount of that
Letter of Credit on the basis of the Facility Agent's Spot Rate of Exchange on
the date of calculation.

 
(b)
The Company shall, if requested by the Facility Agent within five Business Days
of any calculation under paragraph (a) above, ensure that within three Business
Days sufficient Revolving Facility Utilisations are prepaid to prevent the Base
Currency Amount of the Revolving Facility Utilisations exceeding the Total
Revolving Facility Commitments (after deducting the total Ancillary Commitments,
Fronting Ancillary Commitments and Fronted Ancillary Commitments) by more than 5
per cent. following any adjustment to a Base Currency Amount under paragraph (a)
of this Clause 6.7.

 
69

--------------------------------------------------------------------------------


 
6.8
Cash Cover

If the Facilities are prepaid in full or on the Termination Date for the
Revolving Facility if there are Letters of Credit outstanding the Company shall:
 

 
(a)
provide cash cover in an amount not exceeding the maximum principal amount of
any such outstanding Letters of Credit; or

 

 
(b)
provide counter-indemnification by a financial institution approved by the
Issuing Bank in respect of each such Letter of Credit.

 
Any such outstanding Letter of Credit may remain outstanding for a period of up
to 12 months following the Termination Date for the Revolving Facilities if so
cash-collateralised or counter-indemnified.
 
7.
LETTERS OF CREDIT

 
7.1
Immediately payable

If a Letter of Credit or any amount outstanding under a Letter of Credit is
expressed to be immediately payable, the Borrower that requested (or on behalf
of which the Company requested) the issue of that Letter of Credit shall repay
or prepay that amount immediately.
 
7.2
Claims under a Letter of Credit

(a)
Each Revolving Facility Borrower irrevocably and unconditionally authorises the
Issuing Bank to pay any claim made or purported to be made under a Letter of
Credit requested by it (or requested by the Company on its behalf) and which
appears on its face to be in order (in this Clause 7, a "claim").

 
(b)
Each Revolving Facility Borrower shall immediately on demand, or if such payment
is being funded by a Revolving Facility Loan, within four Business Days of
demand, pay to the Facility Agent for the Issuing Bank an amount equal to the
amount of any claim.

 
(c)
Each Revolving Facility Borrower acknowledges that the Issuing Bank:

 

 
(i)
is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

 

 
(ii)
deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

 
(d)
The obligations of a Revolving Facility Borrower under this Clause 7 will not be
affected by:

 

 
(i)
the sufficiency, accuracy or genuineness of any claim or any other document; or

 

 
(ii)
any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

 
70

--------------------------------------------------------------------------------


 
7.3
Indemnities

(a)
Each Revolving Facility Borrower shall immediately on demand, or if such payment
is being funded by a Revolving Facility Loan, within four Business Days of
demand, indemnify the Issuing Bank against any cost, loss or liability incurred
by the Issuing Bank (otherwise than by reason of the Issuing Bank's gross
negligence or wilful misconduct) in acting as the Issuing Bank under any Letter
of Credit requested by (or on behalf of) that Revolving Facility Borrower.

 
(b)
Each Lender shall (according to its L/C Proportion) immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank's gross negligence or
wilful misconduct) in acting as the Issuing Bank under any Letter of Credit
(unless the Issuing Bank has been reimbursed by an Obligor pursuant to a Finance
Document).

 
(c)
If any Lender is not permitted (by its constitutional documents or any
applicable law) to comply with paragraph (b) above, then that Lender will not be
obliged to comply with paragraph (b) and shall instead be deemed to have taken,
on the date the Letter of Credit is issued (or if later, on the date the
Lender's participation in the Letter of Credit is transferred or assigned to the
Lender in accordance with the terms of this Agreement), an undivided interest
and participation in the Letter of Credit in an amount equal to its L/C
Proportion of that Letter of Credit. On receipt of demand from the Facility
Agent, that Lender shall pay to the Facility Agent (for the account of the
Issuing Bank) an amount equal to its L/C Proportion of the amount demanded.

 
(d)
The Revolving Facility Borrower which requested (or on behalf of which the
Company requested) a Letter of Credit shall immediately on demand reimburse any
Lender for any payment it makes to the Issuing Bank under this Clause 7.3 in
respect of that Letter of Credit.

 
(e)
The obligations of each Lender under this Clause 7 are continuing obligations
and will extend to the ultimate balance of sums payable by that Lender in
respect of any Letter of Credit, regardless of any intermediate payment or
discharge in whole or in part.

 
(f)
The obligations of any Lender or any Revolving Facility Borrower under this
Clause 7 will not be affected by any act, omission, matter or thing which, but
for this Clause 7, would reduce, release or prejudice any of its obligations
under this Clause 7 (without limitation and whether or not known to it or any
other person) including:

 

 
(i)
any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;

 

 
(ii)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Group;

 

 
(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under a Letter of Credit or other person
or any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
security;

 
71

--------------------------------------------------------------------------------


 

 
(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any beneficiary
under a Letter of Credit or any other person;

 

 
(v)
any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit (if made with the consent of the Company) or any other document
or security;

 

 
(vi)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security; or

 

 
(vii)
any insolvency or similar proceedings.

 
7.4
Rights of contribution

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.
 
7.5
Settlement Conditional

Any settlement or discharge between a Lender and the Issuing Bank shall be
conditional upon no security or payment to the Issuing Bank by a Lender or any
other person on behalf of a Lender being avoided or reduced by virtue of any
laws relating to bankruptcy, insolvency, liquidation or similar laws of general
application and, if any such security or payment is so avoided or reduced, the
Issuing Bank shall be entitled to recover the value or amount of such security
or payment from such Lender subsequently as if such settlement or discharge had
not occurred.
 
7.6
Exercise of Rights

The Issuing Bank shall not be obliged before exercising any of the rights,
powers or remedies conferred upon it in respect of any Lender by this Agreement
or by law:
 

 
(a)
to take any action or obtain judgment in any court against any Obligor;

 

 
(b)
to make or file any claim or proof in a winding-up or dissolution of any
Obligor; or

 

 
(c)
to enforce or seek to enforce any other security taken in respect of any of the
obligations of any Obligor under this Agreement.

 
8.
CONVERSION OF ACQUISITION LOANS

 
(a)
Subject to the terms and conditions of this Clause 8, on the Conversion Date
each Acquisition Loan shall be converted into a term loan (an "Acquisition Term
Loan").

 
(b)
The conversion made under paragraph (a) above shall be unconditional and
irrevocable.

 
(c)
The Total Revolving Facility Commitments shall be permanently reduced by the
amount of the Acquisition Sub-Limit from the Conversion Date.

 
(d)
The first Interest Period for each Acquisition Term Loan shall commence on the
Conversion Date, and shall be of a duration determined in accordance with
Clause 16 (Interest). The period for which Acquisition Term Loans are
outstanding will be divided into successive Interest Periods each of which shall
start on the last day of the preceding period.

 
72

--------------------------------------------------------------------------------


 
9.
OPTIONAL CURRENCIES

 
9.1
Selection of currency

A Revolving Facility Borrower (or the Company on its behalf) shall select the
currency of a Revolving Facility Utilisation in a Utilisation Request.
 
9.2
Unavailability of a currency

If before the Specified Time on any Quotation Day:
 

 
(a)
a Lender notifies the Facility Agent that the Optional Currency requested is not
readily available to it in the amount required; or

 

 
(b)
a Lender notifies the Facility Agent that compliance with its obligation to
participate in a Loan in the proposed Optional Currency would contravene a law
or regulation applicable to it,

 
then the Facility Agent will give notice to the relevant Revolving Facility
Borrower to that effect by the Specified Time on that day. In this event, any
Lender that gives notice pursuant to this Clause 9.2 will be required to
participate in the Loan in the Base Currency (in an amount equal to that
Lender's proportion of the Base Currency Amount, or in respect of a Rollover
Loan, an amount equal to that Lender's proportion of the Base Currency Amount of
the Rollover Loan that is due to be made) and its participation will be treated
as a separate Loan denominated in the Base Currency during that Interest Period.
 
9.3
Facility Agent's calculations

Each Lender's participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.4 (Lenders' participation).
 
9.4
Redenomination

(a)
The Lenders may, by delivering a notice to the Company (a "Redenomination
Notice") no later than ten Business Days before the Redenomination Date, request
that Facility A Loans and/or Facility B Loans and/or Facility C Loans in an
aggregate principal amount (when aggregated with any loans under the Mezzanine
Facility Agreement that have been or are to be redenominated) (the
"Redenomination Amount") not exceeding $510,000,000 be redenominated into euro.

 
(b)
Each Redenomination Notice shall:

 

 
(i)
identify the relevant Term Facility or, as the case may be, Term Facilities to
be redenominated;

 

 
(ii)
be delivered at least ten Business Days before the Redenomination Date;

 

 
(iii)
specify the proposed date (the "Redenomination Date") on which such
redenomination is to take effect; and

 

 
(iv)
specify the amount of the relevant Term Facility or, as the case may be, Term
Facilities to be redenominated (in compliance with the limits set out in
paragraph (a) above).

 
73

--------------------------------------------------------------------------------


 
(c)
Following receipt by the Company of the Redenomination Notice the Facility Agent
or a financial institution nominated by the Company will enter into foreign
exchange contracts on market rates (each an "Exchange Contract") pursuant to
which the Facility Agent or nominated financial institution agrees to purchase
an amount in dollars equal to the Redenomination Amount with an amount of euros
(the "Exchange Amount") required to purchase that amount of dollars using the
Facility Agent's Spot Rate of Exchange or the rate of exchange at which the
nominated financial institution is to provide the Exchange Contract (the
"Redenomination Amount") (provided that the Facility Agent shall consult with
the Company or nominated financial institution in relation to the setting of the
Redenomination Rate) for delivery on the Redenomination Date.

 
(d)
On the Redenomination Date, the Lenders will make additional Loans
("Redenomination Loans") in euros. The amount of each Loan shall be the Exchange
Amount relating to the relevant dollar amount of Facility A, Facility B and/or
Facility C.

 
(e)
Upon ascertaining (and in any event on the date falling three Business Days
prior to the Redenomination Date) each Exchange Amount, the Facility Agent will
promptly notify the Company and each Lender of the Exchange Amounts and the
Redenomination Rate.

 
(f)
On the Redenomination Date:

 

 
(i)
each Redenomination Loan will be made as set out in paragraph (d) above, and the
proceeds of such Loans shall be paid to the Facility Agent;

 

 
(ii)
the Facility Agent shall apply the proceeds of the Redenomination Loans in
purchase of dollars in accordance with the Exchange Contracts or to the
financial institution nominated by the Company pursuant to paragraph (c) above
for the purchase of dollars by that financial institution in accordance with the
Exchange Contracts; and

 

 
(iii)
the Facility Agent shall apply the amounts of dollars purchased pursuant to the
Exchange Contracts or received from the financial institution nominated by the
Company pursuant to paragraph (c) above in repayment in full of all Facility A
Loans, Facility B Loans and Facility C Loans denominated in dollars which are to
be redenominated.

 
(g)
On and following the Redenomination Date, each Redenomination Loan shall be a
Facility A Loan, Facility B Loan or Facility C Loan (as the case may be) for all
purposes under this Agreement.

 
(h)
The requirements of Clause 4.2 (Conditions to Utilisation), Clause 4.3
(Conditions relating to Optional Currencies), Clause 4.4 (Maximum number of
Utilisations) and Clause 5 (Utilisation - Loans) shall be deemed to be satisfied
in respect of the Redenomination Loans.

 
(i)
Only one Redenomination Date may occur under this Agreement.

 
(j)
Prior to the occurrence of the Redenomination Date, the Facility Agent may
require (acting reasonably) such amendments to this Agreement to be made as are
reasonably necessary to separate the Redenomination Loans into euro and dollar
tranches of each relevant Facility.

 
(k)
Following the tranching of the Redenomination Loans, any repayment or mandatory
prepayment of the relevant Facilities must be made pro rata to the outstandings
under each euro and dollar tranche.

 
74

--------------------------------------------------------------------------------


 
 
10.
ANCILLARY FACILITIES AND FRONTED ANCILLARY FACILITIES 

 
10.1
Type of Facility

An Ancillary Facility or a Fronted Ancillary Facility may be by way of:
 

 
(a)
an overdraft facility;

 

 
(b)
a guarantee, bonding, documentary or stand-by letter of credit facility up to an
aggregate amount of $25,000,000;

 

 
(c)
a short term loan facility;

 

 
(d)
a derivatives facility;

 

 
(e)
a foreign exchange facility; or

 

 
(f)
any other facility or accommodation required in connection with the business of
the Group and which is agreed by the Company with an Ancillary Lender or
Fronting Ancillary Lender (as the case may be),

 
up to an aggregate amount of $75,000,000.
 
10.2
Availability

(a)
An Ancillary Facility or Fronted Ancillary Facility shall not be made available
unless, not later than 3 Business Days (or such shorter period as the Facility
Agent may agree) prior to the Ancillary Commencement Date for an Ancillary
Facility or the Fronted Ancillary Commencement Date for a Fronted Ancillary
Facility, the Facility Agent has received from the Company:

 

 
(i)
a notice in writing requesting the establishment of an Ancillary Facility or
Fronted Ancillary Facility (as the case may be) and specifying:

 

 
(A)
the proposed Revolving Facility Borrower(s) (or Affiliate(s) of a Revolving
Facility Borrower) which may use the Ancillary Facility or Fronted Ancillary
Facility (as the case may be);

 

 
(B)
the proposed Ancillary Commencement Date or Fronted Ancillary Commencement Date
(as the case may be) and expiry date of the Ancillary Facility or Fronted
Ancillary Facility (as the case may be);

 

 
(C)
the proposed type of Ancillary Facility or Fronted Ancillary Facility (as the
case may be) to be provided;

 

 
(D)
the proposed Ancillary Lender or proposed Fronting Ancillary Lender and each
Fronted Ancillary Lender (as the case may be), in each case being a Lender under
the Revolving Facility;

 

 
(E)
the Ancillary Commitment to apply to the Ancillary Facility or Fronting
Ancillary Commitment and Fronted Ancillary Commitments to apply to the Fronted
Ancillary Facility;

 

 
(F)
the maximum amount of the Ancillary Facility or Fronted Ancillary Facility (if
not denominated in the Base Currency) and, if the Ancillary Facility or Fronted
Ancillary Facility is an overdraft facility comprising more than one account its
maximum gross amount (that amount being the "Designated Gross Amount") and its
maximum net amount (that amount being the "Designated Net Amount"); and

 
75

--------------------------------------------------------------------------------




 
(G)
the proposed currency of the Ancillary Facility or Fronted Ancillary Facility;

 

 
(ii)
a copy of the proposed Ancillary Document or Fronted Ancillary Document (as the
case may be); and

 

 
(iii)
any other information which the Facility Agent may reasonably request in
connection with the Ancillary Facility or Fronted Ancillary Facility.

 
(b)
The Facility Agent shall promptly notify each Lender under the Revolving
Facility upon receipt of any such notice.

 
(c)
Subject to compliance with paragraph (a) above and the proposed Ancillary Lender
having notified the Facility Agent prior to the Ancillary Commencement Date that
it agrees to make available that Ancillary Facility, the Ancillary Lender
identified in the notice delivered pursuant to paragraph (a) above shall become
an Ancillary Lender and authorised to make available the proposed Ancillary
Facility available with effect from the Ancillary Commencement Date.

 
(d)
Subject to compliance with paragraph (a) above and the proposed Fronting
Ancillary Lender and each Fronted Ancillary Lender having notified the Facility
Agent prior to the Fronted Ancillary Commencement Date that they agree to make
available that Fronted Ancillary Facility, the Fronting Ancillary Lender
identified in the notice delivered pursuant to paragraph (a) above shall become
a Fronting Ancillary Lender authorised to make available the proposed Fronted
Ancillary Facility with effect from the Fronted Ancillary Commencement Date.

 
(e)
The Facility Agent shall promptly notify the Company and the Lenders of the
establishment of an Ancillary Facility or Fronted Ancillary (as the case may
be).

 
10.3
Limitations

(a)
The Ancillary Commitment applicable to any of the Ancillary Facilities shall be
the amount specified in or notified under Clause 10.2 (Availability) but shall
not exceed the Available Commitment of that Lender under the Revolving Facility.

 
(b)
The Fronting Ancillary Commitment and each Fronted Ancillary Commitment
applicable to any of the Fronted Ancillary Facilities shall be the amount
specified in or notified under Clause 10.2 (Availability) but shall not exceed
the any of the respective Lender's Available Commitment under the Revolving
Facility.

 
10.4
Terms of Ancillary Facilities and Fronted Ancillary Facilities

(a)
Except as provided below, the terms of any Ancillary Facility or Fronted
Ancillary Facility will be those agreed by the Ancillary Lender and the Company
(in the case of an Ancillary Facility) or the Fronting Ancillary Lender and the
Company (in the case of a Fronted Ancillary Facility).

 
(b)
However, those terms:

 

 
(i)
must be based upon normal commercial terms at that time (except as varied by
this Agreement);

 
76

--------------------------------------------------------------------------------




 
(ii)
may allow only Revolving Facility Borrowers (or Affiliates of Borrowers
nominated pursuant to Clause 10.10 (Affiliates of Borrowers)) to use the
Ancillary Facility or Fronted Ancillary Facility;

 

 
(iii)
may not allow the Ancillary Outstandings to exceed the Ancillary Commitment or
the aggregate of the Fronting Ancillary Commitment and the Fronted Ancillary
Commitment (as applicable);

 

 
(iv)
may not allow the Ancillary Commitment, Fronting Ancillary Commitment or Fronted
Ancillary Commitment of a Lender to exceed the Available Commitment of that
Lender with respect to the Revolving Facility; and

 

 
(v)
must require that the Ancillary Commitment, Fronting Ancillary Commitment or
Fronted Ancillary Commitment is reduced to nil, and that all Ancillary
Outstandings are repaid (or cash cover provided in respect of all the Ancillary
Outstandings) not later than the Termination Date for the Revolving Facility.

 
(c)
If there is any inconsistency between any term of an Ancillary Facility or a
Fronted Ancillary Facility and any term of this Agreement, this Agreement shall
prevail except for (i) Clause 39.3 (Day count convention) which shall not
prevail for the purposes of calculating fees, interest or commission relating to
an Ancillary Facility or Fronted Ancillary Facility and (ii) an Ancillary
Facility or Fronted Ancillary Facility comprising more than one account where
the terms of the Ancillary Documents or Fronted Ancillary Documents (as the case
may be) shall prevail.

 
(d)
Subject to compliance with paragraph (b) above, no amendment or waiver of any
term of any Ancillary Facility or Fronted Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender or
Fronting Ancillary Lender and the Fronted Ancillary Lenders.

 
(e)
Interest, commission and fees on Ancillary Facilities or Fronted Ancillary
Facilities are dealt with in Clause 19.5 (Interest, commission and fees on
Ancillary Facilities and Fronted Ancillary Facilities).

 
10.5
Repayment of Ancillary Facility or Fronted Ancillary Facility

(a)
An Ancillary Facility or Fronted Ancillary Facility (as the case may be) shall
cease to be available on the Termination Date in relation to the Revolving
Facility or such earlier date on which its expiry date occurs or on which it is
cancelled in accordance with the terms of this Agreement.

 
(b)
If an Ancillary Facility or Fronted Ancillary Facility (as the case may be)
expires in accordance with its terms the Ancillary Commitment or Fronted
Ancillary Commitment of the Ancillary Lender or Fronting Ancillary Lender (as
the case may be) shall be reduced to zero (and its Revolving Facility Commitment
shall be increased accordingly).

 
(c)
No Ancillary Lender or Fronting Ancillary Lender may demand repayment or
prepayment of any amounts or demand cash cover for any liabilities made
available or incurred by it under its Ancillary Facility or Fronted Ancillary
Facility (except where the Ancillary Facility or Fronted Ancillary Facility is
provided on a net limit basis to the extent required to bring any gross
outstandings down to the net limit) unless:

 
77

--------------------------------------------------------------------------------




 
(i)
the Total Revolving Facility Commitments have been cancelled in full, or all
outstanding Utilisations under the Revolving Facility have become due and
payable in accordance with the terms of this Agreement, or the Facility Agent
has declared all outstanding Utilisations under the Revolving Facility
immediately due and payable, or the expiry date of the Ancillary Facility or
Fronted Ancillary Facility occurs; or

 

 
(ii)
it becomes unlawful in any applicable jurisdiction for the Ancillary Lender,
Fronting Ancillary Lender or Fronted Ancillary Lender (as the case may be) to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in its Ancillary Facility or Fronted
Ancillary Facility; or

 

 
(iii)
the Ancillary Outstandings (if any) under that Ancillary Facility or Fronted
Ancillary Facility can be refinanced by a Revolving Facility Utilisation under
the Revolving Facility and the Ancillary Lender or Fronting Ancillary Lender
gives sufficient notice to enable a Utilisation of the Revolving Facility to be
made to refinance those Ancillary Outstandings.

 
(d)
For the purposes of determining whether or not the Ancillary Outstandings under
an Ancillary Facility or Fronted Ancillary Facility mentioned in sub-paragraph
(iii) of paragraph (c) above can be refinanced by a Utilisation of the Revolving
Facility:

 

 
(i)
the Revolving Facility Commitment of the Ancillary Lender or Fronting Ancillary
Lender will be increased by the amount of the respective Ancillary Commitment or
Fronted Ancillary Commitment; and

 

 
(ii)
the Utilisation may (so long as sub-paragraph (i) of paragraph (c) above does
not apply) be made irrespective of whether a Default is continuing or any other
applicable condition precedent is not satisfied (but only to the extent that the
proceeds are applied in refinancing those Ancillary Outstandings) and
irrespective of whether Clause 4.4 (Maximum number of Utilisations) or paragraph
(iii) of Clause 5.2 (Completion of a Utilisation Request for Loans) applies.

 
(e)
On the making of a Utilisation of the Revolving Facility to refinance Ancillary
Outstandings:

 

 
(i)
each Lender will participate in that Utilisation in an amount (as determined by
the Facility Agent) which will result as nearly as possible in the aggregate
amount of its participation in the Revolving Facility Utilisations then
outstanding bearing the same proportion to the aggregate amount of the Revolving
Facility Utilisations then outstanding as its Revolving Facility Commitment
bears to the Total Revolving Facility Commitments; and

 

 
(ii)
the relevant Ancillary Facility or Fronted Ancillary Facility shall be
cancelled.

 
(f)
In relation to an Ancillary Facility or Fronted Ancillary Facility which
comprises an overdraft facility where a Designated Net Amount has been
established, the Ancillary Lender providing that Ancillary Facility or Fronting
Ancillary Lender providing the Fronted Ancillary Facility shall only be obliged
to take into account for the purposes of calculating compliance with the
Designated Net Amount those credit balances which it is permitted to take into
account by the then current law and regulations in relation to its reporting of
exposures to the Financial Services Authority as netted for capital adequacy
purposes.

 
78

--------------------------------------------------------------------------------



10.6
Ancillary Outstandings

Each Revolving Facility Borrower and each Ancillary Lender, Fronting Ancillary
Lender and Fronted Ancillary Lender agrees with and for the benefit of each
Lender that:
 

 
(a)
the Ancillary Outstandings under any Ancillary Facility or Fronted Ancillary
Facility provided by that Ancillary Lender or each relevant Fronting Ancillary
Lender and Fronted Ancillary Lender shall not exceed the Ancillary Commitment
applicable to that Ancillary Facility or the aggregate of the Fronting Ancillary
Commitment and Fronted Ancillary Commitments applicable to that Fronted
Ancillary Facility and, where the Ancillary Facility or Fronted Ancillary
Facility is an overdraft facility comprising more than one account, Ancillary
Outstandings under that Ancillary Facility or Fronted Ancillary Facility shall
not exceed the Designated Net Amount in respect of that Ancillary Facility or
Fronted Ancillary Facility; and

 

 
(b)
where all or part of the Ancillary Facility or Fronted Ancillary Facility is an
overdraft facility comprising more than one account, the Ancillary Outstandings
shall not exceed the Designated Gross Amount applicable to that Ancillary
Facility or Fronted Ancillary Facility.

 
10.7
Adjustment for Ancillary Facilities and Fronted Ancillary Facility upon
acceleration

In this Clause 10.7:
 
"Revolving Outstandings" means, in relation to a Lender, the aggregate of the
equivalent in the Base Currency of (i) its participation in each Revolving
Facility Utilisation then outstanding, and (ii) if the Lender is also an
Ancillary Lender, Fronting Ancillary Lender or Fronted Ancillary Lender, the
Ancillary Outstandings in respect of Ancillary Facilities or Fronted Ancillary
Facilities provided by that Ancillary Lender, Fronting Ancillary Lender or
Fronted Ancillary Lender.
 
"Total Revolving Outstandings" means the aggregate of all Revolving
Outstandings.
 

 
(a)
If a notice is served under Clause 30.20 (Acceleration) (other than a notice
declaring Utilisations to be due on demand), each Lender, each Ancillary Lender
and each Fronting Ancillary Lender and each Fronted Ancillary Lender shall
adjust by corresponding transfers (to the extent necessary) their claims in
respect of amounts outstanding to them under the Revolving Facility and each
Ancillary Facility or Fronted Ancillary Facility to ensure that after such
transfers the Revolving Outstandings of each Lender bears the same proportion to
the Total Revolving Outstandings as such Lender's Revolving Facility Commitment
bears to the Total Revolving Facility Commitments, each as at the date the
notice is served under Clause 30.20 (Acceleration).

 

 
(b)
If an amount outstanding under an Ancillary Facility or Fronted Ancillary
Facility is a contingent liability and that contingent liability becomes an
actual liability or is reduced to zero after the original adjustment is made
under paragraph (a) above, then each Lender, each Ancillary Lender and each
Fronting Ancillary Lender will make a further adjustment by corresponding
transfers (to the extent necessary) to put themselves in the position they would
have been in had the original adjustment been determined by reference to the
actual liability or, as the case may be, zero liability and not the contingent
liability.

 
79

--------------------------------------------------------------------------------




 
(c)
Prior to the application of the provisions of paragraph (a) of this Clause 10.7,
an Ancillary Lender or Fronting Ancillary Lender that has provided an overdraft
comprising more than one account under an Ancillary Facility or Fronted
Ancillary Facility shall set-off any liabilities owing to it under such
overdraft facility against credit balances on any account comprised in such
overdraft facility.

 
10.8
Information

Each Revolving Facility Borrower and each Ancillary Lender, Fronting Ancillary
Lender and Fronted Ancillary Lender shall, promptly upon request by the Facility
Agent, supply the Facility Agent with any information relating to the operation
of an Ancillary Facility or Fronted Ancillary Facility (including the Ancillary
Outstandings) as the Facility Agent may reasonably request from time to time.
Each Revolving Facility Borrower consents to all such information being released
to the Facility Agent and the other Finance Parties.
 
10.9
Affiliates of Lenders as Ancillary Lenders, Fronting Ancillary Lenders or
Fronted Ancillary Lenders

(a)
Subject to the terms of this Agreement, an Affiliate of a Lender may become an
Ancillary Lender, a Fronting Ancillary Lender or a Fronted Ancillary Lender. In
such case, the Lender and its Affiliate shall be treated as a single Lender
whose Revolving Facility Commitment is the amount set out opposite the relevant
Lender's name in Part II of Schedule 1 (The Original Parties). For the purposes
of calculating the Lender's Available Commitment with respect to the Revolving
Facility, the Lender's Commitment shall be reduced to the extent of the
aggregate of the Ancillary Commitments, Fronting Ancillary Commitments and
Fronted Ancillary Commitments of its Affiliates.

 
(b)
The Company shall specify any relevant Affiliate of a Lender in any notice
delivered by the Company to the Facility Agent pursuant to paragraph (b)(i) of
Clause 10.2 (Availability).

 
(c)
An Affiliate of a Lender which becomes an Ancillary Lender, a Fronting Ancillary
Lender or a Fronted Ancillary Lender shall accede to this Agreement and the
Intercreditor Agreement by delivery to the Security Agent of a duly completed
accession undertaking in the form scheduled to the Intercreditor Agreement.

 
(d)
If a Lender assigns all of its rights and benefits or transfers all of its
rights and obligations to a New Lender (as defined in Clause 31 (Changes to the
Lenders)), its Affiliate shall cease to have any obligations under this
Agreement or any Ancillary Document or Fronted Ancillary Document.

 
(e)
Where this Agreement or any other Finance Document imposes an obligation on an
Ancillary Lender, Fronting Ancillary Lender or Fronted Ancillary Lender and the
relevant Ancillary Lender or Fronting Ancillary Lender is an Affiliate of a
Lender which is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.

 
10.10
Affiliates of Borrowers

(a)
Subject to the terms of this Agreement, an Affiliate of a Revolving Facility
Borrower may with the approval of the relevant Lender become a borrower with
respect to an Ancillary Facility or Fronted Ancillary Facility (as the case may
be).

 
80

--------------------------------------------------------------------------------



(b)
The Company shall specify any relevant Affiliate of a Revolving Facility
Borrower in any notice delivered by the Company to the Facility Agent pursuant
to paragraph (b)(i) of Clause 10.2 (Availability).

 
(c)
If a Revolving Facility Borrower ceases to be a Borrower under this Agreement in
accordance with Clause 32.3 (Resignation of a Borrower), its Affiliate shall
cease to have any rights under this Agreement or any Ancillary Document or
Fronted Ancillary Document (unless that Affiliate is also the Affiliate of
another Borrower).

 
(d)
Where this Agreement or any other Finance Document imposes an obligation on a
Borrower under an Ancillary Facility or Fronted Ancillary Facility and the
relevant Borrower is an Affiliate of a Revolving Facility Borrower which is not
a party to that document, the relevant Borrower shall ensure that the obligation
is performed by its Affiliate.

 
(e)
Any reference in this Agreement or any other Finance Document to a Borrower
being under no obligations (whether actual or contingent) as a Borrower under
such Finance Document shall be construed to include a reference to any Affiliate
of a Revolving Facility Borrower being under no obligations under any Finance
Document or Ancillary Document or Fronted Ancillary Document (unless that
Affiliate is also the Affiliate of another Borrower).

 
10.11
Fronted Ancillary Commitment Indemnities

(a)
A Revolving Facility Borrower must promptly and in any event not later than four
Business Days following a written demand indemnify each Fronting Ancillary
Lender and each Fronted Ancillary Lender against any cost, loss or liability
which that Fronting Ancillary Lender or Fronted Ancillary Lender incurs in
acting as the Fronting Ancillary Lender or Fronted Ancillary Lender under any
Fronted Ancillary Facility requested by it, except to the extent that the loss
or liability is caused by the gross negligence or wilful misconduct of, or
material breach of the terms of this Agreement by, that Fronting Ancillary
Lender or Fronted Ancillary Lender.

 
(b)
Each Fronted Ancillary Lender must promptly on demand indemnify the Fronting
Ancillary Lender (according to its Fronted Ancillary Commitment) against any
cost, loss or liability which the Fronting Ancillary Lender incurs in acting as
the Fronting Ancillary Lender under any Fronted Ancillary Facility and which at
the date of demand has not been paid for by an Obligor, except to the extent
that the loss or liability is caused by the gross negligence or wilful
misconduct of, or material breach of the terms of this Agreement by, the
Fronting Ancillary Lender.

 
(c)
The relevant Revolving Facility Borrower which requested the Fronted Ancillary
Facility must promptly and in any event not later than four Business Days
following a written demand reimburse any Fronted Ancillary Lender for any
payment it makes to the Fronting Ancillary Lender under paragraph (b) above
except to the extent arising out of the gross negligence or wilful misconduct
of, or material breach of the terms of this Agreement by, such Fronted Ancillary
Lender.

 
(d)
The obligations of each Revolving Facility Borrower and each Fronted Ancillary
Lender under this Clause 10.11 are continuing obligations and will extend to the
ultimate balance of all sums payable by that Revolving Facility Borrower or
Fronted Ancillary Lender in respect of any Fronted Ancillary Facility,
regardless of any intermediate payment or discharge in whole or in part.

 
81

--------------------------------------------------------------------------------



(e)
The obligations of each Revolving Facility Borrower and each Fronted Ancillary
Lender under this Clause 10.11 will not be affected by any act, omission or
thing which, but for this Clause 10.11, would reduce, release or prejudice any
of its obligations under this Clause 10.11 (without limitation and whether or
not known to it or any other person) including:

 

 
(i)
any time or waiver granted to, or composition with, any person;

 

 
(ii)
any release of any person under the terms of any composition or arrangement;

 

 
(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any person;

 

 
(iv)
any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

 

 
(v)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

 

 
(vi)
any amendment (however fundamental) of a Finance Document or any other document
or security; or

 

 
(vii)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security.

 
10.12
Settlement Conditional

Any settlement or discharge between a Fronted Ancillary Lender and the Fronting
Ancillary Lender shall be conditional upon no security or payment to the
Fronting Ancillary Lender by a Fronted Ancillary Lender or any other person on
behalf of the Fronted Ancillary Lender being avoided or reduced by virtue of any
laws relating to bankruptcy, insolvency, liquidation or similar laws of general
application and, if any such security or payment is so avoided or reduced, the
Fronting Ancillary Lender shall be entitled to recover the value or amount of
such security or payment from such Fronted Ancillary Lender subsequently as if
such settlement or discharge had not occurred.
 
10.13
Exercise of Rights

The Fronting Ancillary Lender shall not be obliged before exercising any of the
rights, powers or remedies conferred upon it in respect of any Fronted Ancillary
Lender by this Agreement or by law:
 

 
(a)
to take any action or obtain judgment in any court against any Obligor;

 

 
(b)
to make or file any claim or proof in a winding-up or dissolution of any
Obligor; or

 

 
(c)
to enforce or seek to enforce any other security taken in respect of any of the
obligations of any Obligor under this Agreement.

 
10.14
Continuation of Ancillary Facilities or Fronted Ancillary Facilities

A Borrower and an Ancillary Lender, Fronting Ancillary Lender and Fronted
Ancillary Lender may agree, as between themselves only, that any Ancillary
Facilities or Fronted Ancillary Facilities will continue to remain available
following the Termination Date relating to the Revolving Facility (or on any
other earlier cancellation of the Revolving Commitments) on a bilateral basis
between such parties and not under (or subject to the terms of) the Finance
Documents (in which case such Ancillary Facilities or Fronted Ancillary
Facilities will be treated as repaid in full for all purposes under the Finance
Documents).
 
82

--------------------------------------------------------------------------------


 
11.
UNCOMMITTED ACQUISITION FACILITY

 
11.1
The Uncommitted Acquisition Facility

(a)
If the Company and one or more Lenders agree, except as otherwise provided in
this Agreement, such Lenders may from time to time make available Acquisition
Facility Commitments to a Borrower in a Base Currency Amount up to a maximum
aggregate amount of the Uncommitted Acquisition Facility Limit during the
applicable Availability Period.

 
(b)
For the avoidance of any doubt, no Finance Party shall be obliged to commit or
underwrite any amounts in respect of the Uncommitted Acquisition Facility and
shall have no liability to the Company or any other member of the Group or other
person in respect thereof and any commitment or agreement to underwrite any part
of the Uncommitted Acquisition Facility by any Lender from time to time, shall
not oblige any other Lender from entering into any similar commitment or
agreement hereunder.

 
(c)
Each person which is not already a Lender (a "Further Acquisition Facility
Lender") shall prior to making available any Acquisition Facility Commitments
become a party to this Agreement as a Lender pursuant to Clause 31.12 (Further
Acquisition Facility Lenders) with an Acquisition Facility Commitment of the
relevant amount and upon it becoming a Lender it shall make available its
Acquisition Facility Commitment.

 
(d)
The Uncommitted Acquisition Facility shall be available in the Base Currency and
such other currencies as may be agreed with the Acquisition Facility Lenders.

 
(e)
Where applicable, the provisions of Clause 4 (Conditions of Utilisation) and
Clause 5 (Utilisation - Loans) will apply to all utilisations of the Uncommitted
Acquisition Facility.

 
11.2
Utilisation of the Uncommitted Acquisition Facility

(a)
If the conditions set out in this Clause 11 have been met, each Acquisition
Facility Lender must make the relevant Acquisition Facility Loan available on
the Utilisation Date through its Facility Office in accordance with the
provision of Clause 36.1 (Payments to the Facility Agent).

 
(b)
The amount of each Lender's participation in each Acquisition Facility Loan will
be equal to the proportion borne by its Available Commitment under the
Acquisition Facility to the Available Facility under the Acquisition Facility.

 
(c)
If applicable, the Facility Agent shall determine the Base Currency Amount of
each Acquisition Facility Loan which is to be made in an Optional Currency and
notify each lender of the amount, currency and Base Currency Amount of each Loan
and the amount of its participation in that Acquisition Facility Loan.

 
11.3
Notification of the Utilisation of the Uncommitted Acquisition Facility

The Facility Agent shall promptly notify the Acquisition Facility Lender(s) of
each Utilisation of the Uncommitted Acquisition Facility.
 
83

--------------------------------------------------------------------------------



SECTION 4
 
REPAYMENT, PREPAYMENT AND CANCELLATION
 
12.
REPAYMENT

 
12.1
Repayment of Term Loans

(a)
The Borrowers under Facility A shall repay the aggregate Facility A Loans in
semi-annual instalments (pro rata across any tranches under Facility A) by
repaying on each Facility A Repayment Date an amount which reduces the Base
Currency Amount of the outstanding aggregate Facility A Loans by an amount equal
to the relevant percentage of all the Facility A Loans borrowed by the Borrowers
as at the close of business in London on the last day of the Availability Period
in relation to Facility A as set out in the table below:



Facility A Repayment Date
 
Repayment Instalment
%
         
31 December 2009
   
4.50
%
         
30 June 2010
   
5.00
%
         
31 December 2010
   
5.50
%
         
30 June 2011
   
6.00
%
         
31 December 2011
   
6.50
%
         
30 June 2012
   
7.00
%
         
31 December 2012
   
8.00
%
         
30 June 2013
   
8.50
%
         
31 December 2013
   
9.50
%
         
30 June 2014
   
9.50
%
         
31 December 2014
   
10.00
%
         
30 June 2015
   
10.00
%
         
Termination Date
   
10.00
%

 
(b)
If, in relation to a Facility A Repayment Date, the aggregate amount of the
Facility A Loans made to the Borrowers exceeds the respective Repayment
Instalment to be repaid by the Borrowers, the Company may, if it gives the
Facility Agent not less than five Business Days' prior notice, select which of
those Facility A Loans will be wholly or partially repaid by which Borrowers so
that the Repayment Instalment is repaid on the relevant Repayment Date in full.
The Company may further, if it gives the Facility Agent not less than five
Business Days' prior notice, select the Facility A Loans to be divided or merged
so that the Repayment Instalment is repaid on the relevant Repayment Date in
full.

 
(c)
In relation to the Uncommitted Acquisition Facility, the Borrowers shall repay
each Acquisition Facility Loan in the manner agreed with the Acquisition
Facility Lenders provided that all outstanding Acquisition Facility Loans shall
be repaid no later than the Termination Date for the Uncommitted Acquisition
Facility.

 
84

--------------------------------------------------------------------------------



(d)
The Borrowers under the Acquisition Term Loans shall repay the aggregate
Acquisition Term Loans in semi-annual instalments by repaying on each
Acquisition Term Loan Repayment Date an amount which reduces the Base Currency
Amount of the outstanding aggregate Acquisition Term Loans by an amount equal to
the relevant percentage of all the Acquisition Term Loans borrowed by the
Borrowers as at the Conversion Date as set out in the table below:



Acquisition Term Loan Repayment Date
(Months from Closing)
 
Repayment
Instalment
         
42 Months
   
12.5
%
         
48 Months
   
12.5
%
         
54 Months
   
12.5
%
         
60 Months
   
12.5
%
         
66 Months
   
12.5
%
         
72 Months
   
12.5
%
         
78 Months
   
12.5
%
         
Termination Date
   
12.5
%

 
(e)
If, in relation to an Acquisition Term Loan Repayment Date, the aggregate amount
of the Acquisition Term Loans made to the Borrowers exceeds the respective
Repayment Instalment to be repaid by the Borrowers, the Company may, if it gives
the Facility Agent not less than five Business Days' prior notice, select which
of those Acquisition Term Loans will be wholly or partially repaid by the
Borrowers so that the Repayment Instalment is repaid on the relevant Repayment
Date in full. The Company may further, if it gives the Facility Agent not less
than five Business Days' prior notice, select the Acquisition Term Loans to be
divided or merged so that the Repayment Instalment is repaid on the relevant
Repayment Date in full.

 
(f)
The Borrowers under Facility B shall repay the Facility B Loans in full on the
Termination Date for Facility B.

 
(g)
The Borrowers under Facility C shall repay the Facility C Loans in full on the
Termination Date for Facility C.

 
(h)
If the Company fails to deliver a notice to the Facility Agent in accordance
with paragraphs (b) or (e) above, the Facility Agent shall select the Facility A
Loans, or, as the case may be, the Acquisition Term Loans to be wholly or
partially repaid.

 
(i)
The Borrowers may not reborrow any part of a Term Facility (or any Term Loan)
which is repaid.

 
12.2
Repayment of Revolving Facility Loans

Each Revolving Facility Borrower which has drawn a Revolving Facility Loan shall
repay that Loan on the last day of its Interest Period.
 
85

--------------------------------------------------------------------------------



12.3
Effect of cancellation and prepayment on scheduled repayments and reductions

(a)
If the Company cancels the whole or any part of the Facility A Commitments, the
Acquisition Sub-Limit or the Acquisition Facility Commitments in accordance with
Clause 13.3 (Voluntary and mandatory cancellation) or Clause 13.6 (Right of
cancellation and repayment in relation to a single Lender or Issuing Bank) or if
the Facility A Commitment, the Revolving Facility Commitment or the Acquisition
Facility Commitment of any Lender is reduced under Clause 13.1 (Illegality) then
the amount of the Repayment Instalment for the relevant Facility for each
Repayment Date falling after that cancellation will reduce pro rata by the
amount of the Facility A Commitments, the Acquisition Sub-Limit or the
Acquisition Facility Commitments (as the case may be) so cancelled.

 
(b)
If any of the Facility A Loans, Acquisition Term Loans or Acquisition Facility
Loans are prepaid in accordance with Clause 13.6 (Right of cancellation and
repayment in relation to a single Lender or Issuing Bank) or Clause 13.1
(Illegality) then the amount of the Repayment Instalment for the relevant
Facility for each Repayment Date falling after that prepayment will reduce pro
rata by the amount of the Facility A Loan, Acquisition Term Loan or the
Acquisition Facility Loan (as the case may be) so prepaid.

 
(c)
If, in relation to a prepayment of a Facility A Repayment Instalment, the
Facility B Loans, the Facility C Loans, an Acquisition Term Loan Repayment
Instalment, an Acquisition Facility Loan Repayment Instalment or the Revolving
Facility Utilisations in accordance with Clause 13.4 (Voluntary prepayment of
Term Loans) or Clause 13.5 (Voluntary prepayment of Revolving Facility
Utilisations) the aggregate amount of the Utilisations made to the Borrowers
under the respective Facility exceeds the amount of the prepayment, the Company
may, if it gives the Facility Agent not less than five Business Days' prior
notice, select which of those Utilisations and Repayment Instalments and/or
redenominated tranches will be wholly or partially prepaid. If the Company fails
to deliver such notice, the Facility Agent shall select the Utilisations and
Repayment Instalments to be wholly or partially prepaid under the respective
Facility.

 
(d)
Any prepayment of the Utilisations made in accordance with Clause 14.2
(Disposal, Insurance and Acquisition Proceeds, Excess Cashflow and IPO) shall be
applied as set out in Clause 14.3 (Application of mandatory prepayments).

 
13.
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 
13.1
Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation:
 

 
(a)
that Lender shall promptly notify the Facility Agent upon becoming aware of that
event;

 

 
(b)
upon the Facility Agent notifying the Company, the Commitment of that Lender
will be immediately cancelled or, as the case may be, on such date that Lender's
Commitment shall be transferred to another person pursuant to Clause 31.11
(Replacement of Lenders); and

 
86

--------------------------------------------------------------------------------




 
(c)
each Borrower shall repay that Lender's participation in the Utilisations made
to that Borrower on the last day of the Interest Period for each Utilisation
occurring after the Facility Agent has notified the Company or, if earlier, the
date specified by the Lender in the notice delivered to the Facility Agent
(being no earlier than the last day of any applicable grace period permitted by
law) or, as the case may be, on such date that Lender's participation in the
Utilisations shall be transferred at par to another person pursuant to Clause
31.11 (Replacement of Lenders).

 
13.2
Illegality in relation to Issuing Bank

If it becomes unlawful for an Issuing Bank to issue or leave outstanding any
Letter of Credit, then:
 

 
(a)
that Issuing Bank shall promptly notify the Facility Agent upon becoming aware
of that event;

 

 
(b)
upon the Facility Agent notifying the Company, the Issuing Bank shall not be
obliged to issue any Letter of Credit;

 

 
(c)
the Company shall procure that the relevant Borrower shall use its best
endeavours to procure that each Letter of Credit issued by that Issuing Bank and
outstanding at such time is released or that cash cover is provided; and

 

 
(d)
unless any other Lender (or other person pursuant to Clause 31.11 (Replacement
of Lenders)) has agreed to be an Issuing Bank pursuant to the terms of this
Agreement, the Revolving Facility shall cease to be available for the issue of
Letters of Credit.

 
13.3
Voluntary and mandatory cancellation

(a)
The Company may, if it gives the Facility Agent not less than three Business
Days' (or such shorter period as the Majority Lenders may agree) prior notice,
cancel the whole or any part (being a minimum amount of $2,000,000 (or its
equivalent)) of an Available Facility. Any cancellation under this Clause 13.3
shall reduce the Commitments of the Lenders rateably under that Facility.

 
(b)
The Facilities shall be automatically cancelled if the Press Release has not
been issued by the date falling 14 days after the date of this Agreement.

 
13.4
Voluntary prepayment of Term Loans

(a)
A Borrower to which a Term Loan has been made may, if it or the Company gives
the Facility Agent not less than five Business Days' (or such shorter period as
the Majority Lenders may agree) prior notice, prepay the whole or any part of
that Term Loan (but, if in part, being an amount that reduces the Base Currency
Amount of that Term Loan by a minimum amount of $2,000,000 (or its equivalent)
subject to any Break Costs.

 
(b)
Subject to paragraph (c) below, a prepayment under this Clause 13.4 may be
applied against any Repayment Instalment (under any euro or dollar tranche) as
the Company may elect.

 
(c)
A Term Loan may only be prepaid after the last day of the Availability Period
(or, if earlier, the day on which the applicable Available Facility is zero).

 
87

--------------------------------------------------------------------------------



13.5
Voluntary prepayment of Revolving Facility Utilisations

A Borrower to which a Revolving Facility Utilisation has been made may, if it or
the Company gives the Facility Agent not less than five Business Days' (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of a Revolving Facility Utilisation (but if in part, being an amount
that reduces the Base Currency Amount of the Revolving Facility Utilisation by a
minimum amount of $2,000,000 (or its equivalent)).
 
13.6
Right of cancellation and repayment in relation to a single Lender or Issuing
Bank

(a)
If:

 

 
(i)
any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 20.2 (Tax gross-up);

 

 
(ii)
any Lender or Issuing Bank claims indemnification from the Company or an Obligor
under Clause 20.3 (Tax indemnity) or Clause 21.1 (Increased costs); or

 

 
(iii)
a Market Disruption Event occurs pursuant to Clause 18 (Changes to Calculation
of Interest) in relation to certain but not all the Lenders; or

 

 
(iv)
at any time a Lender becomes a Non-Consenting Lender,

 
the Company may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Facility Agent notice:
 

 
(i)
(if such circumstances relate to a Lender) of cancellation of the Commitment of
that Lender and its intention to procure the repayment of that Lender's
participation in the Utilisations or to require the transfer of that Lender's
rights and obligations pursuant to Clause 31.11 (Replacement of Lenders); or

 

 
(ii)
(if such circumstances relate to the Issuing Bank) of repayment of any
outstanding Letter of Credit issued by it and cancellation of its appointment as
an Issuing Bank under this Agreement in relation to any Letters of Credit to be
issued in the future or its request to transfer that Issuing Bank's rights and
obligations pursuant to Clause 31.11 (Replacement of Lenders).

 
(b)
On receipt of a notice referred to in paragraph (a) above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero or
transferred to another person pursuant to Clause 31.11 (Replacement of Lenders).

 
(c)
On the last day of each Interest Period which ends after the Company has given
notice under paragraph (a) (i), (ii) or (iii) above in relation to a Lender (or,
if earlier, the date specified by the Company in that notice), each Borrower to
which a Utilisation is outstanding shall repay that Lender's participation in
that Utilisation together with all interest and other amounts accrued under the
Finance Documents or the relevant Lender shall transfer its rights and
obligations pursuant to Clause 31.11 (Replacement of Lenders).

 
(d)
On the last day of each Interest Period which ends after the Company has given
notice under paragraph (a)(iv) above in relation to a Lender (or, if earlier,
the date specified by the Company in that notice), each Borrower to which a
Utilisation is outstanding shall, with the consent of each of the Lenders
forming the Majority Lenders (unless the prepayment is funded by Company New
Equity, Company Subordinated Debt or Retained Cash that can be used to pay
dividends in accordance with the terms of this Agreement) repay that Lender's
participation in that Utilisation together with all interest and other amounts
accrued under the Finance Documents and/or the relevant Lender shall transfer
its rights and obligations pursuant to Clause 31.11 (Replacement of Lenders).

 
88

--------------------------------------------------------------------------------


 
14.
MANDATORY PREPAYMENT

 
14.1
Exit

Upon the occurrence of an Exit, the Facilities will be cancelled and all
outstanding Utilisations and Ancillary Outstandings, together with accrued
interest, and all other amounts accrued under the Finance Documents, shall
become immediately due and payable.
 
14.2
Disposal, Insurance and Acquisition Proceeds, Excess Cashflow and IPO

(a)
For the purposes of this Clause 14.2, Clause 14.3 (Application of mandatory
prepayments) and Clause 14.4 (Mandatory Prepayment Accounts):

 
"Acquisition Proceeds" means the Net Proceeds of a claim (a "Recovery Claim")
against the provider of any Report (in its capacity as a provider of that
Report) except for Excluded Acquisition Proceeds.
 
"Disposal" means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).
 
"Disposal Proceeds" means the Net Proceeds received by any member of the Group
(including any amount received from any person outside the Group or from the
entity being disposed of or its Subsidiaries in repayment of intercompany debt
of the entity being disposed of or its Subsidiaries) for any Disposal made by
any member of the Group except for Excluded Disposal Proceeds.
 
"Excluded Acquisition Proceeds" means any proceeds of a Recovery Claim which
relate to a working capital adjustment or which are applied or committed to be
applied or designated by the board of directors of the Company to be applied:
 

 
(i)
to satisfy (or reimburse a member of the Group which has discharged) any
liability, charge or claim upon a member of the Group by a person which is not a
member of the Group; or

 

 
(ii)
in compensation for a loss or replacement, reinstatement and/or repair of assets
of members of the Group which have been lost, destroyed or damaged,

 
in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied, committed to be so applied or
designated by the board of directors of the Company to be so applied, within 12
Months (or such longer period as the Majority Lenders may agree) of receipt of
such proceeds (provided that in the case of a commitment or designation they are
then so applied within 18 Months of receipt); or
 

 
(iii)
less than $5,000,000 (or its equivalent) in respect of an individual Recovery
Claim.

 
"Excluded Disposal Proceeds" means the Net Proceeds of any Disposal which is or
which are:
 
89

--------------------------------------------------------------------------------




 
(i)
permitted under paragraphs (a) to (f), (i), (j) or (l) to (n) of the definition
of "Permitted Disposal";

 

 
(ii)
applied, committed to be so applied or designated by the board of directors of
the Company to be applied for reinvestment in the business of the Group,
Permitted Acquisitions or Capital Expenditure within 12 months (or such longer
period as the Majority Lenders may agree) of receipt of such proceeds (provided
that in the case of a commitment or designation they are then so applied within
18 Months of receipt);

 

 
(iii)
an individual Disposal not falling under the preceding paragraphs where the Net
Proceeds from that Disposal are an amount less than $5,000,000 (or its
equivalent); or

 

 
(iv)
disposals not falling under the preceding paragraphs the Net Proceeds of which
when aggregated with the Net Proceeds of other Disposals made in the same
Financial Year of the Company and not falling under the preceding paragraphs do
not exceed an amount of $20,000,000 (or its equivalent) in any financial year.

 
"Excluded Insurance Proceeds" means any Net Proceeds of insurance claims:
 

 
(i)
which are third party liability, business interruption or similar claims
(including, for the avoidance of doubt, director and officer claims to the
extent they relate to third party liability);

 

 
(ii)
which do not exceed an amount of $5,000,000 (or its equivalent) in any single
case; or

 

 
(iii)
which are applied, committed to be so applied or designated by the board of
directors of the Company to be so applied:

 

 
(A)
to meet a third party claim; or

 

 
(B)
to the replacement, reinstatement and/or repair of the assets in respect of
which the relevant insurance claim was made,

 
in each case within 12 months, (or such longer period as the Majority Lenders
may agree) of receipt of such proceeds (provided that in the case of a
commitment or designation they are then so applied within 18 months of receipt).
 
"IPO Proceeds" means the Net Proceeds of any IPO received by any member of the
Group or any holding company of the Parent established by the Investors for the
purposes of an IPO of the Group and in which each of the Investors has a
shareholding.
 
"Insurance Proceeds" means the Net Proceeds of any insurance claim received by
any member of the Group except for Excluded Insurance Proceeds.
 
(b)
The Company shall ensure that the Borrowers prepay Utilisations in the following
amounts at the times and in the order of application contemplated by Clause 14.3
(Application of mandatory prepayments):

 

 
(i)
the amount of Acquisition Proceeds;

 

 
(ii)
the amount of Disposal Proceeds; and

 

 
(iii)
the amount of Insurance Proceeds,

 
90

--------------------------------------------------------------------------------



provided that the Net Proceeds arising out of a sale of assets which form part
of the Non-Core Business shall only be applied as to the first 50 per cent. in
prepayment of the Facilities. The remaining Net Proceeds may be retained by the
Group.
 
(c)
For the period beginning 1 January 2009 and ending 30 June 2009 and for each
financial year of the Parent thereafter, the Company shall ensure that the
Borrowers prepay Utilisations at the time and in the order of application
contemplated by Clause 14.3 (Application of Mandatory Prepayments) in an amount
equal to:

 

 
(i)
in respect of each Financial Year at the end of which Debt Cover is greater than
4.75:1, 75 per cent. of the Excess Cashflow for that Financial Year;

 

 
(ii)
in respect of each Financial Year at the end of which Debt Cover is equal to or
less than 4.75:1 but greater than 3.75:1, 50 per cent. of the Excess Cashflow
for that Financial Year;

 

 
(iii)
in respect of each Financial Year at the end of which Debt Cover is equal to or
less than 3.75:1 but greater than 2.75:1, 25 per cent. of the Excess Cashflow
for that Financial Year; and

 

 
(iv)
for the avoidance of doubt, in respect of each Financial Year at the end of
which Debt Cover is equal to or less than 2.75:1, 0 per cent. of the Excess
Cashflow for that Financial Year provided that from the applicable percentage of
Excess Cashflow shall be deducted any voluntary prepayments made during that
Financial Year.

 
Any balance will be retained by the Group and may be used as set out in
paragraph (f) below or may be used for any purpose not expressly prohibited
under the Finance Documents or may (at the option of the Company) if the Senior
Debt Cover ratio is 2:1 or below be utilised to prepay the Mezzanine Facility
or, subject to the prerequisites set out in paragraph (b) of the definition of
Permitted Payment, be applied by way of a loan to the Parent or in payment of
dividends or redemption of equity by the Company or in payment of interest or
principal on the Company Subordinated Debt.
 
(d)
IPO

 
Upon the occurrence of an IPO not resulting in a Change of Control, the Company
shall ensure that the Borrowers prepay Utilisations in the following amounts at
the times and in the order of application contemplated by Clause 14.3
(Application of mandatory prepayments):
 

 
(i)
if on the immediately preceding Quarter Date the Debt Cover for the Relevant
Period ending on such Quarter Date was greater than 4.75:1, an amount equal to
75 per cent. of the IPO Proceeds;

 

 
(ii)
if on the immediately preceding Quarter Date Debt Cover for the Relevant Period
ending on such Quarter Date was greater than 3.75:1 but less than or equal to
4.75:1, an amount equal to 50 per cent. of the IPO Proceeds;

 

 
(iii)
if on the immediately preceding Quarter Date Debt Cover for the Relevant Period
ending on such Quarter Date was greater than 2.75:1 but less than or equal to
3.75:1, an amount equal to 25 per cent. of the IPO Proceeds; and

 
91

--------------------------------------------------------------------------------




 
(iv)
(for the avoidance of doubt) if, on the immediately preceding Quarter Date, Debt
Cover for the Relevant Period ending on such Quarter Date was equal to or less
than 2.75:1, an amount equal to 0 per cent. of the IPO Proceeds.

 
Any balance will be retained by the Group and may be used as set out in
paragraph (f) below or otherwise used for any purpose not expressly prohibited
under the Finance Documents or may (at the option of the Company) if the Senior
Debt Cover ratio is 2:1 or below be utilised to prepay the Mezzanine Facility
or, subject to the prerequisites set out in paragraph (b) of the definition of
Permitted Payment, be applied by way of a loan to the Parent or in payment of
dividends or redemption of equity by the Company or payment of interest or
principal on the Company Subordinated Debt.
 
(e)
If there is an IPO of the Non-Core Business which does not constitute a Change
of Control, the IPO Proceeds received by the Group shall be paid as to the first
50 per cent. of the IPO Proceeds from any such IPO in prepayment of the
Facilities and the remaining proceeds may be retained by the Group.

 
(f)
Amounts not applied in prepayment of the Facilities pursuant to this Clause 14.2
and not required, if not applied in prepayment, to be applied for another
purpose specified in this Clause 14.2 will be available for the general
corporate or acquisition purposes of the Group. For the avoidance of doubt, such
amounts shall not be required to be held in a blocked account.

 
14.3
Application of mandatory prepayments

(a)
A prepayment made under Clause 14.2 (Disposal, Insurance and Acquisition
Proceeds, Excess Cashflow and IPO) paragraphs (b) to (e) shall be applied in the
following order:

 

 
(i)
first, in prepayment of Term Loans (provided, in each case, that the relevant
Availability Period has expired) as contemplated below;

 

 
(ii)
secondly, in cancellation of Available Commitments under the Acquisition
Sub-Limit and the Uncommitted Acquisition Facility pro rata;

 

 
(iii)
thirdly, in cancellation of Available Commitments under the Revolving Facility
(and the Available Commitment of each Lender under the Revolving Facility will
be cancelled rateably);

 

 
(iv)
fourthly, in prepayment and cancellation of Revolving Facility Utilisations
(excluding, for the avoidance of doubt, the Acquisition Term Loans) and
Revolving Facility Commitments; and

 

 
(v)
fifthly, in repayment and cancellation of the Ancillary Outstandings and
Ancillary Commitments, Fronting Ancillary Commitments and Fronted Ancillary
Commitments.

 
(b)
A prepayment made under paragraphs (b) to (e) of Clause 14.2 (Disposal,
Insurance and Acquisition Proceeds, Excess Cashflow and IPO) shall, subject to
what is set out below, prepay the Term Loans as follows:

 

 
(i)
in amounts which reduce the Term Loans (in each case after the end of the
relevant Availability Period), by the same proportion (pro rata across any
tranches) unless a Facility B Lender is permitted to and elects to waive its
share of the prepayment under Clause 15.8 (Prepayment elections - Facility B)
and/or a Facility C Lender is permitted to and elects to waive its share of the
prepayment under Clause 15.9 (Prepayment elections - Facility C); and

 
92

--------------------------------------------------------------------------------




 
(ii)
prepay the Repayment Instalments in respect of the Facility A Loans, the
Acquisition Term Loans and the Acquisition Facility Loans (after the end of the
applicable Availability Period) in amounts which reduce those instalments by the
same proportion and pro rata across those instalments (and across any tranches);
or

 
if the Company elects by giving the Facility Agent not less than 5 Business
Days' notice:
 

 
(iii)
prepay first up to 50 per cent. of the next four original Repayment Instalments
of each of Facility A (pro rata across any tranches), the Acquisition Facility
Loans and the Acquisition Term Loans (provided, in each case, that the relevant
Availability Period has expired); and

 

 
(iv)
prepay secondly the Facility A Loans, the Facility B Loans, the Facility C
Loans, the Acquisition Term Loans and the Acquisition Facility Loans pro rata
and pro rata against the Repayment Instalments in respect of the Facility A
Loans, the Acquisition Term Loans and, after the end of its Availability Period,
the Uncommitted Acquisition Facility (and pro rata across any tranches).

 
(c)
Unless the Company makes an election under paragraph (d) below, the Borrowers
shall prepay Term Loans at the following times:

 

 
(i)
in the case of any prepayment relating to the amounts of Acquisition Proceeds,
Disposal Proceeds, Insurance Proceeds or IPO Proceeds, promptly upon receipt of
those proceeds; and

 

 
(ii)
in the case of any prepayment relating to an amount of Excess Cashflow on the
last day of the first Interest Period ending at least 15 Business Days after the
date of delivery pursuant to Clause 27.1 (Financial Statements) of the Annual
Financial Statements of the Parent for the relevant Financial Year.

 
(d)
Subject to paragraph (e) below, the Company may, by giving the Facility Agent
not less than three Business Days (or such shorter period as the Majority
Lenders may agree) prior written notice, elect that any prepayment under Clause
14.2 (Disposal, Insurance and Acquisition Proceeds, Excess Cashflow and IPO) due
which is to be applied in prepayment of a Loan on a day other than the last day
of the Interest Period relating to that Loan be applied in prepayment of that
Loan on the last day of the Interest Period during which such prepayment falls
due.

 
(e)
If the Company makes the election under paragraph (d) above then (subject to
there being no Event of Default outstanding) a proportion of each relevant Loan
equal to the amount of the relevant prepayment will be due and payable on the
last day of its Interest Period. In the case of an Event of Default which is
continuing the Facility Agent shall be entitled to use the amounts credited to
the Mandatory Prepayment Account which are required to be applied pursuant to
paragraph (b), (c), (d) or (e) of Clause 14.2 (Disposal, Insurance and
Acquisition Proceeds, Excess Cashflow and IPO) to pay amounts due and payable
under Clause 14.3 (Application of mandatory prepayments) and otherwise under the
Finance Documents.

 
93

--------------------------------------------------------------------------------



(f)
If the Company has made an election under paragraph (d) above but an Event of
Default under Clause 30.1 (Non-payment) has occurred and is continuing or a
notice has been given by the Facility Agent pursuant to Clause 30.21
(Acceleration), that election shall no longer apply and the amount of the
relevant prepayment shall be immediately due and payable (unless the Majority
Lenders otherwise agree in writing).

 
14.4
Mandatory Prepayment Accounts

(a)
The Company shall ensure that:

 

 
(i)
Disposal Proceeds, Insurance Proceeds, IPO Proceeds and Acquisition Proceeds in
respect of which the Company has made an election under paragraph (d) of Clause
14.3 (Application of mandatory prepayments) are paid into a Mandatory Prepayment
Account as soon as reasonably practicable after receipt by a member of the
Group; and

 

 
(ii)
an amount equal to any Excess Cashflow in respect of which the Company has made
an election under paragraph (d) of Clause 14.3 (Application of mandatory
prepayments) is paid into a Mandatory Prepayment Account promptly after such
election.

 
(b)
The Company and each Borrower irrevocably authorise the Facility Agent to apply
amounts credited to a Mandatory Prepayment Account which are required to be
applied pursuant to paragraphs (b), (c), (d) or (e) of Clause 14.3 (Application
of mandatory prepayments) to pay amounts due and payable under Clause 14.3
(Application of mandatory prepayments) and otherwise under the Finance
Documents.

 
(c)
A Lender, Security Agent or Facility Agent with which a Mandatory Prepayment
Account is held acknowledges and agrees that (i) interest shall accrue at normal
commercial rates on amounts credited to that Account and subject to their being
no Event of Default continuing, that the account holder shall be entitled to
receive such interest (which shall be paid in accordance with the mandate
relating to such account) and (ii) such Account is subject to the Transaction
Security.

 
14.5
General

All prepayments to be made under Clause 14.2 (Disposal, Insurance and
Acquisition Proceeds, Excess Cashflow and IPO) (other than upon the occurrence
of an Exit or out of IPO Proceeds) are subject to permissibility under local law
(including, without limitation, financial assistance, corporate benefit
restrictions on up streaming of cash intra-group and the fiduciary and statutory
duties of the directors of the relevant members of the Group). There will be no
requirement to make any prepayment where the aggregate of the Tax and other cost
to the Group of making that payment or making funds available to another member
of the Group to enable such payment to be made exceeds an amount equal to 5 per
cent. of the amount to be prepaid. The Company shall ensure that all members of
the Group will use their reasonable endeavours to overcome any restrictions
and/or minimise any costs of a prepayment. If at any time those restrictions are
removed, any relevant proceeds will be applied in prepayment of the Facilities
at the end of the next Interest Period provided that the relevant proceeds are
available at such time to be so applied.
 
94

--------------------------------------------------------------------------------


 
15.
RESTRICTIONS

 
15.1
Notices of Cancellation or Prepayment

Any notice of cancellation or prepayment given by any Party under Clause 13
(Illegality, voluntary prepayment and cancellation) or Clause 14 (Mandatory
prepayment) shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.
 
15.2
Interest and other amounts

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
 
15.3
No reborrowing of Term Facilities

No Borrower may reborrow any part of a Term Facility (or a Term Loan) which is
prepaid.
 
15.4
Reborrowing of Revolving Facility

Unless a contrary indication appears in this Agreement, any part of the
Revolving Facility which is prepaid may be reborrowed in accordance with the
terms of this Agreement. For the avoidance of doubt, amounts under Acquisition
Term Loans that are repaid or prepaid may not be reborrowed.
 
15.5
Prepayment in accordance with Agreement

No Borrower shall repay or prepay all or any part of the Utilisations or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.
 
15.6
No reinstatement of Commitments

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.
 
15.7
Facility Agent's receipt of Notices

If the Facility Agent receives a notice under Clause 13 (Illegality, voluntary
prepayment and cancellation) or Clause 14 (Mandatory prepayment) it shall
promptly forward a copy of that notice to either the Company or the affected
Lender, as appropriate.
 
15.8
Prepayment elections - Facility B

The Facility Agent shall notify the Lenders promptly of any proposed prepayment
of any Facility B Loan to be made under Clause 13.4 (Voluntary Prepayment of
Term Loans) or Clause 14.2 (Disposal, Insurance and Acquisition Proceeds, Excess
Cashflow and IPO). Unless Facility A and/or Facility C have been repaid in full,
any Lender under Facility B (other than a Lender which is subject to Clause 13.6
(Right of cancellation and repayment in relation to a single Lender or Issuing
Bank)) may, if it gives the Facility Agent not less than two Business Days prior
notice, elect to waive its share of that prepayment of Facility B and the amount
of any prepayment so waived shall be applied in prepayment of other Lenders
under Facility B and, if not so applied in voluntary or mandatory, as the case
may be, prepayment of Facility A and/or Facility C (subject to the rights of
Facility C Lenders to decline prepayment under Clause 15.9 (Prepayment elections
- Facility C) below), in the case of a voluntary prepayment in accordance with
Clause 13.4 (Voluntary Prepayment of Term Loans) and in the case of a mandatory
prepayment in accordance with Clause 14.3 (Application of mandatory
prepayments).
 
95

--------------------------------------------------------------------------------



15.9
Prepayment elections - Facility C

The Facility Agent shall notify the Lenders promptly of any proposed prepayment
of any Facility C Loan to be made under Clause 13.4 (Voluntary Prepayment of
Term Loans) or Clause 14.2 (Disposal, Insurance and Acquisition Proceeds, Excess
Cashflow and IPO). Unless Facility A and/or Facility B have been repaid in full,
any Lender under Facility C (other than a Lender which is subject to Clause 13.6
(Right of cancellation and repayment in relation to a single Lender or Issuing
Bank)) may, if it gives the Facility Agent not less than two Business Days prior
notice, elect to waive its share of that prepayment of Facility C and the amount
of any prepayment so waived shall be applied in prepayment of other Lenders
under Facility C and, if not so applied, will be applied in voluntary or
mandatory, as the case may be, prepayment of Facility A and/or Facility B
(subject to the rights of Facility B Lenders to decline prepayment under
Clause 15.8 (Prepayment elections - Facility B) above), in the case of a
voluntary prepayment in accordance with Clause 13.4 (Voluntary Prepayment of
Term Loans) and in the case of a mandatory prepayment in accordance with Clause
14.3 (Application of mandatory prepayments).
 
96

--------------------------------------------------------------------------------



SECTION 5
 
COSTS OF UTILISATION
 
16.
INTEREST

 
16.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
 

 
(a)
Margin;

 

 
(b)
LIBOR or, in relation to any Loan in euro, EURIBOR; and

 

 
(c)
Mandatory Cost, if any.

 
16.2
Payment of interest

(a)
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).

 
(b)
If the annual audited financial statements of the Group and related Compliance
Certificate received by the Facility Agent show that a higher Margin should have
applied during a certain period, then the Company shall (or shall ensure the
relevant Borrower shall) promptly pay to the Facility Agent any amounts
necessary to put the Facility Agent and the Lenders in the position they would
have been in had the appropriate rate of the Margin applied during such period,
provided that additional payments to a Lender will only be made to the extent it
was a Lender during the relevant period where a higher rate of Margin should
have applied.

 
(c)
If the annual audited financial statements of the Group and related Compliance
Certificate received by the Facility Agent show that a lower Margin should have
applied during a certain period, then the next payments of interest falling due
on the Loans shall be reduced to the extent necessary to put the Obligors in the
position they would have been in had the appropriate rate of the Margin applied
during such period, provided that future payments to a Lender will only be
reduced to the extent it was a Lender during the relevant period where a lower
rate of Margin should have applied.

 
16.3
Default interest

(a)
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is one per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Facility Agent
(acting reasonably). Any interest accruing under this Clause 16.3 shall be
immediately payable by the Obligor on demand by the Facility Agent.

 
(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 
97

--------------------------------------------------------------------------------




 
(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

 
(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent. higher than the rate which would have applied if
the overdue amount had not become due.

 
(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 
16.4
Notification of rates of interest

The Facility Agent shall promptly notify the Lenders and the relevant Borrower
(or the Company) of the determination of a rate of interest under this
Agreement.
 
16.5
Highest Lawful Rate

Notwithstanding any other provision herein, in no event shall the rate of
interest payable by any Obligor with respect to any Loan exceed the Highest
Lawful Rate.
 
16.6
Effective Global Rate

To comply with the provisions of Articles L313-1, L313-2, R313-1 and R313-2 of
the French Code de la Consommation (Consumer Code) and L313-4 of the French Code
Monétaire et Financier (French Monetary and Financial Code), the Borrowers and
the Lenders declare that the effective global rate for each of the Facilities
cannot be calculated for the total duration of this Agreement, primarily because
of the floating rate of interest and adjustable Margin applicable to the
Facilities and the relevant Borrower's selection of the duration of each
Interest Period. However, an example of the effective global rate calculation
substantially in the form set out in Schedule 14 (Form of TEG Letter) shall be
provided to each French Borrower by the Facility Agent on Closing if relevant,
and/or on the date on which a French Borrower accedes to this Agreement.
 
17.
INTEREST PERIODS

 
17.1
Selection of Interest Periods and Terms

(a)
A Borrower (or the Company on behalf of a Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan or (if the Loan is a
Term Loan and has already been borrowed) in a Selection Notice.

 
(b)
Each Selection Notice for a Term Loan is irrevocable and must be delivered to
the Facility Agent by the Borrower (or the Company on behalf of the Borrower) to
which that Term Loan was made not later than the Specified Time (or such later
time as the Facility Agent may agree).

 
(c)
If a Borrower (or the Company) fails to deliver a Selection Notice to the
Facility Agent in accordance with paragraph (b) above, the relevant Interest
Period will, subject to Clause 17.2 (Changes to Interest Periods), be one Month.

 
(d)
Subject to this Clause 17, a Borrower (or the Company) may select an Interest
Period of one, two, three or six Months or any other period agreed between the
Borrower (or the Company) and the Facility Agent (acting on the instructions of
Lenders whose Commitments with respect to the relevant Facility aggregate at
least 66 2/3 per cent. of all of the Commitments in respect of that Facility if
such period is less than six Months or acting on the instructions of all the
Lenders of the relevant Facility if such period is more than six Months). In
addition a Borrower (or the Company on its behalf) may select an Interest Period
of:

 
98

--------------------------------------------------------------------------------




 
(i)
(in relation to Facility A or the Uncommitted Acquisition Facility or
Acquisition Term Loans) a period of less than one Month, if necessary to ensure
that there are sufficient Facility A Loans or Acquisition Term Loans or, as the
case may be, Acquisition Facility Loans (with an aggregate Base Currency Amount
equal to or greater than the Repayment Instalment) which have an Interest Period
ending on a Repayment Date relating to the relevant Facility for the Borrowers
to make the Repayment Instalment due on that date;

 

 
(ii)
a period necessary to ensure that the Loans under the relevant Facility or
Facilities to be redenominated in accordance with Clause 9.4 (Redenomination)
have an interest period ending on the Redenomination Date for that Facility; or

 

 
(iii)
a period necessary to ensure that the last day of the relevant Interest Period
matches any relevant payments under the Hedging Agreements.

 
(e)
Each Interest Period for a Term Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period.

 
(f)
A Revolving Facility Loan (other than an Acquisition Term Loan) has one Interest
Period only.

 
(g)
An Interest Period for a Loan shall not extend beyond the Termination Date
applicable to its Facility.

 
(h)
Prior to the Syndication Date, Interest Periods shall be one Month or such other
period as the Facility Agent and the Company may agree and any Interest Period
which would otherwise end during the Month preceding or extend beyond the
Syndication Date shall end on the Syndication Date.

 
17.2
Changes to Interest Periods

(a)
Prior to determining the interest rate for a Facility A Loan, Acquisition Term
Loan or an Acquisition Facility Loan, the Facility Agent may shorten an Interest
Period for any Facility A Loan, Acquisition Term Loan or Acquisition Facility
Loan to ensure there are sufficient Facility A Loans, Acquisition Term Loans or
Acquisition Facility Loans (as the case may be) (with an aggregate Base Currency
Amount equal to or greater than the Repayment Instalment) which have an Interest
Period ending on a Repayment Date for the Borrowers to make the Repayment
Instalment due on that date.

 
(b)
If the Facility Agent makes any of the changes to an Interest Period referred to
in this Clause 17.2, it shall promptly notify the Company and the Lenders.

 
17.3
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
 
99

--------------------------------------------------------------------------------



17.4
Consolidation and division of Term Loans

(a)
Subject to paragraph (b) below, if two or more Interest Periods:

 

 
(i)
relate to Term Loans made under the same Facility;

 

 
(ii)
end on the same date; and

 

 
(iii)
are made to the same Borrower,

 
those Term Loans will, unless that Borrower (or the Company on its behalf)
specifies to the contrary in the Selection Notice for the next Interest Period,
be consolidated into, and treated as, a single Term Loan on the last day of the
Interest Period.
 
(b)
Subject to Clause 4.4 (Maximum number of Utilisations), and Clause 5.3 (Currency
and amount) if a Borrower (or the Company on its behalf) requests in a Selection
Notice that a Term Loan be divided into two or more Term Loans, that Term Loan
will, on the last day of its Interest Period, be so divided with Base Currency
Amounts specified in that Selection Notice, having an aggregate Base Currency
Amount equal to the Base Currency Amount of the Term Loan immediately before its
division.

 
18.
CHANGES TO THE CALCULATION OF INTEREST

 
18.1
Absence of quotations

Subject to Clause 18.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.
 
18.2
Market disruption

(a)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:

 

 
(i)
the Margin;

 

 
(ii)
the rate notified to the Facility Agent by that Lender as soon as practicable
and in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select; and

 

 
(iii)
the Mandatory Cost, if any, applicable to that Lender's participation in the
Loan.

 
(b)
In this Agreement "Market Disruption Event" means:

 

 
(i)
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facility Agent to determine LIBOR or, if applicable,
EURIBOR for the relevant currency and Interest Period; or

 

 
(ii)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Facility Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 50 per cent. of that Loan) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR or, if applicable, EURIBOR.

 
100

--------------------------------------------------------------------------------



18.3
Alternative basis of interest or funding

(a)
If a Market Disruption Event occurs and the Facility Agent or the Company so
requires, the Facility Agent and the Company shall enter into negotiations (for
a period of not more than thirty days) with a view to agreeing a substitute
basis for determining the rate of interest.

 
(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Company, be binding on all Parties.

 
18.4
Break Costs

(a)
Each Borrower shall, within three Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 
(b)
Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

 
19.
FEES

 
19.1
Commitment fee

(a)
The Company shall pay to the Facility Agent (for the account of each Lender) a
fee in the Base Currency computed at the rate of:

 

 
(i)
0.50 per cent. per annum on that Lender's Available Commitment under Facility A
from the earlier of Closing and the date falling 30 days after the date of this
Agreement until the end of the Availability Period applicable to Facility A;

 

 
(ii)
0.50 per cent. per annum on that Lender's Available Commitment under Facility B
from the earlier of Closing and the date falling 30 days after the date of this
Agreement until the end of the Availability Period applicable to Facility B;

 

 
(iii)
0.50 per cent. per annum on that Lender's Available Commitment under Facility C
from the earlier of Closing and the date falling 30 days after the date of this
Agreement until the end of the Availability Period applicable to Facility C;

 

 
(iv)
such percentage per annum as agreed between the Facility Agent (acting on
instructions of the Acquisition Facility Lenders) and the Company on that
Lender's Available Commitment under the Uncommitted Acquisition Facility for the
Availability Period applicable to the Uncommitted Acquisition Facility; and

 

 
(v)
0.75 per cent. per annum on that Lender's Available Commitment under the
Revolving Facility for the Availability Period applicable to the Revolving
Facility.

 
(b)
The accrued commitment fee is payable quarterly in arrear on the last day of
each successive period of three Months which ends during the relevant
Availability Period, on the last day of the relevant Availability Period and on
the cancelled amount of the relevant Lender's Commitment at the time the
cancellation is effective provided that no fee shall become payable prior to the
Scheme Date.

 
101

--------------------------------------------------------------------------------



19.2
Arrangement fee

Subject to a Utilisation being made under this Agreement, the Company shall pay
to the Arranger an arrangement fee in the amount and at the times agreed in a
Fee Letter.
 
19.3
Agency fee

Subject to a Utilisation being made under this Agreement, the Company shall pay
to the Facility Agent (for its own account) an agency fee in the amount and at
the times agreed in a Fee Letter.
 
19.4
Fees payable in respect of Letters of Credit

(a)
Each Borrower shall pay to the Facility Agent for the account of the Issuing
Bank a fronting fee at the rate of 0.125 per cent. per annum on the outstanding
amount (to the extent it is not cash collateralised) which is
counter-indemnified by the other Lenders of each Letter of Credit requested by
it for the period from the issue of that Letter of Credit until its Expiry Date.

 
(b)
Each Borrower shall pay to the Facility Agent (for the account of each Lender) a
Letter of Credit fee (computed at the rate per annum equal to the Margin
applicable to a Revolving Facility Loan) on the outstanding amount of each
Letter of Credit (to the extent it is not cash collateralised) requested by it
for the period from the issue of that Letter of Credit until its Expiry Date.
This fee shall be distributed according to each Lender's L/C Proportion of that
Letter of Credit.

 
(c)
The accrued fronting fee and Letter of Credit fee on a Letter of Credit set out
in paragraphs (a) and (b) respectively of this Clause 19.4 shall be payable on
the last day of each successive period of three Months (or such shorter period
as shall end on the Expiry Date for that Letter of Credit) starting on the date
of issue of that Letter of Credit. The accrued fronting fee and Letter of Credit
fee are also payable to the Facility Agent on the cancelled amount of any
Lender's Revolving Facility Commitment at the time the cancellation is effective
if that Commitment is cancelled in full and the Letter of Credit is prepaid or
repaid in full.

 
(d)
If a Borrower cash covers any part of a Letter of Credit then:

 

 
(i)
no fronting fee or Letter of Credit fee shall be payable in respect of that part
of the Letter of Credit that is cash covered provided that a management fee of
0.05 per cent. per annum will be payable to the Issuing Bank on such cash
covered part of the Letter of Credit at the same time as the fronting fee and
Letter of Credit fee would have been payable; and

 

 
(ii)
each Borrower will be entitled to withdraw the interest accrued on the cash
cover to pay the fees set out in sub-paragraph (i) above.

 
19.5
Interest, commission and fees on Ancillary Facilities and Fronted Ancillary
Facilities

The rate and time of payment of interest, commission, fees and any other
remuneration (the "Ancillary Charges") in respect of each Ancillary Facility and
Fronted Ancillary Facility shall be determined by agreement between the relevant
Ancillary Lender or Fronting Ancillary Lender (as the case may be) and the
Borrower of that Ancillary Facility or Fronted Ancillary Facility based upon
normal market rates and terms.
 
102

--------------------------------------------------------------------------------



SECTION 6
 
ADDITIONAL PAYMENT OBLIGATIONS
 
20.
TAX GROSS-UP AND INDEMNITIES

 
20.1
Definitions

(a)
In this Agreement:

 
"Protected Party" means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
 
"Qualifying Lender" means:
 

 
(i)
in relation to a UK Obligor, a Lender (other than a Lender within sub-paragraph
(D) below) which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Finance Document and is:

 

 
(A)
a Lender:

 

(1)
which is a bank (as defined for the purpose of section 879 of ITA) making an
advance under a Finance Document; or

 

(2)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of ITA) at the time that that
advance was made,

 
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance;
 

 
(B)
a Lender which is:

 

(1)
a company resident in the United Kingdom for United Kingdom tax purposes;

 

(2)
a partnership each member of which is:

 

 
(b)
a company so resident in the United Kingdom; or

 

 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section 11(2) of the
Taxes Act) the whole of any share of interest payable in respect of that advance
that falls to it by reason of sections 114 and 115 of the Taxes Act; or

 

(3)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(for the purposes of section 11(2) of the Taxes Act) of that company; or

 
103

--------------------------------------------------------------------------------




 
(C)
a Treaty Lender; or

 

 
(D)
a Lender which is a building society (as defined for the purposes of section 880
of ITA) making an advance under a Finance Document;

 

 
(ii)
in relation to a U.S. Obligor, a Lender which:

 

 
(A)
is a US Person; or

 

 
(B)
is not a US Person but is entitled to complete exemption from withholding of US
federal income tax on interest payable to it in respect of a Loan (in each case
under this paragraph (ii), a "US Qualifying Lender");

 

 
(iii)
in relation to a French Obligor, a Lender which:

 

 
(A)
has its Facility Office in France; or

 

 
(B)
fulfils the conditions imposed by French law taking into account, as the case
may be, any double taxation agreement in force on the relevant date (subject to
the completion of any necessary procedural formalities), in order for an
interest payment not to be subject to (or as the case may be, to be exempt from)
an Tax Deduction; or

 

 
(iv)
in relation to an Obligor incorporated in any other jurisdiction, any Lender.

 
"Tax Confirmation" means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
 

 
(i)
a company resident in the United Kingdom for United Kingdom tax purposes;

 

 
(ii)
a partnership each member of which is:

 

(1)
a company so resident in the United Kingdom; or

 

(2)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (for the purposes of section 11(2) of the
Taxes Act) the whole of any share of interest payable in respect of that advance
that falls to it by reason of sections 114 and 115 of the Taxes Act; or

 

 
(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(for the purposes of section 11(2) of the Taxes Act) of that company.

 
"Tax Credit" means a credit against, relief or remission for, or repayment of,
any Tax.
 
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause 20.2 (Tax gross-up) or a payment under Clause 20.3
(Tax indemnity).
 
"Treaty Lender" means a Lender (other than a US Qualifying Lender) which:
 
104

--------------------------------------------------------------------------------




 
(i)
is treated as a resident of a Treaty State for the purposes of the relevant
Treaty;

 

 
(ii)
does not carry on a business in the jurisdiction of incorporation of the
respective Obligor through a permanent establishment with which that Lender's
participation in the Loan is effectively connected; and

 

 
(iii)
fulfils any other conditions which must be fulfilled under the relevant Treaty
by residents of that Treaty State for such residents to obtain exemption from
taxation levied by the United Kingdom or France on interest, subject to
completion of procedural formalities.

 
"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with the United Kingdom or France which makes provision for full
exemption from tax imposed by the United Kingdom or France on interest.
 
"UK Non-Bank Lender" means a Lender which gives a Tax Confirmation in the
Transfer Certificate and Lender Accession Undertaking which it executes on
becoming a Party
 
Unless a contrary indication appears, in this Clause 20 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.
 
20.2
Tax gross-up

(a)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 
(b)
The Company shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Facility Agent accordingly. Similarly, a Lender or Issuing
Bank shall notify the Facility Agent on becoming so aware in respect of a
payment payable to that Lender or Issuing Bank. If the Facility Agent receives
such notification from a Lender or Issuing Bank it shall promptly notify the
Company and that Obligor.

 
(c)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 
(d)
An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of Tax imposed by the United
Kingdom or France from an interest payment, if on the date on which the payment
falls due:

 

 
(i)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a Qualifying Lender, but on that date that Lender is not or has ceased
to be a Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty, or any published practice
or concession of any relevant taxing authority; or

 

 
(ii)
 

 

 
(A)
the relevant Lender is a Qualifying Lender solely under sub-paragraph (i)(B) of
the definition of Qualifying Lender;

 
105

--------------------------------------------------------------------------------




 
(B)
an officer of HM Revenue & Customs has given (and not revoked) a direction (a
"Direction") under section 931 of ITA (as that provision has effect on the date
on which the relevant Lender became a Party) which relates to that payment and
that Lender has received from that Obligor or the Company a certified copy of
that Direction; and

 

 
(C)
the payment could have been made to the Lender without any Tax Deduction in the
absence of that Direction; or

 

 
(iii)
the relevant Lender is a Qualifying Lender solely under sub-paragraph (i)(B) of
the definition of Qualifying Lender and it has not, other than by reason of any
change after the date of this Agreement in (or in the interpretation,
administration, or application of) any law, or any published practice or
concession of any relevant taxing authority, given a Tax Confirmation to the
Company; or

 

 
(iv)
the Tax Deduction would not have been required if the Lender had complied with
its obligations under paragraph (m) below; or

 

 
(v)
the relevant Lender is a Treaty Lender with respect to the United Kingdom and
the relevant Obligor has not received a direction (other than of a provisional
nature) from HM Revenue & Customs entitling it to make interest payments to that
Treaty Lender without a Tax Deduction with respect to Tax imposed by the United
Kingdom on interest and which direction remains in full force and effect.

 
(e)
If an Obligor is required to make a Tax Deduction, that Borrower shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 
(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Facility Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

 
(g)
A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction (including the filing by the Treaty Lender of any relevant tax
forms).

 
(h)
A Lender acting through a Facility Office situated outside France who is
entitled to receive a payment from an Obligor established in France shall
cooperate with such Obligor in completing any procedural formalities necessary
for that Obligor (or for its paying agent) to obtain authorisation to make that
payment without a Tax Deduction.

 
(i)
A UK Non-Bank Lender which becomes a Party on the day on which this Agreement is
entered into gives a Tax Confirmation to the Company by entering into this
Agreement.

 
(j)
A UK Non-Bank Lender shall promptly notify the Company and the Facility Agent if
there is any change in the position from that set out in the Tax Confirmation.

 
106

--------------------------------------------------------------------------------



(k)
If a Tax Deduction on account of US federal withholding tax is required by law
to be made by a US Borrower, or by any Obligor on behalf of a US Borrower, from
a payment of interest to a Lender on a Loan to that US Borrower, paragraph (c)
above shall apply only if that Lender has complied with its obligations under
paragraph (l) below and:

 

 
(i)
was a US Qualifying Lender on the date it first became a Lender; and

 

 
(ii)
is a US Qualifying Lender on the date the payment falls due, or has ceased to be
a US Qualifying Lender because of a change after the date it first became a
Lender in any law or double taxation agreement or official interpretation,
administration or application thereof.

 
(l)
Each US Qualifying Lender shall submit to each US Borrower, promptly after
receipt of any written request to do so, two duly completed and signed copies of
the relevant Withholding Form. However, no Lender shall be required to submit
any Withholding Form if that Lender is not allowed validly to do so.

 
(m)
A Lender acting through a Facility Office in France shall, upon request in
writing from the French Obligors, deliver to such French Obligors through the
Facility Agent a tax certificate duly issued by the French Tax authorities
evidencing such Lender's place of taxation in France for French Tax purposes. To
the extent, as a result of a change in laws or regulations, such Lender requires
additional information with respect to such French Obligors in order for such
Lender to comply with applicable filing requirements to be a Qualifying Lender
and to receive the payments from such French Obligors without such Obligors or
their agent being required to make a Tax Deduction, such Lender shall promptly
inform such Obligor of the additional information required, and such Obligor
shall provide such additional information upon such Lender's request.

 
20.3
Tax indemnity

(a)
Each Obligor shall (within three Business Days of demand by the Facility Agent)
pay to a Protected Party an amount equal to the loss, liability or cost which
that Protected Party determines will be or has been (directly or indirectly)
suffered for or on account of Tax by that Protected Party in respect of a
Finance Document.

 
(b)
Paragraph (a) above shall not apply:

 

 
(i)
with respect to any Tax assessed on a Finance Party:

 

 
(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

 
(B)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 
if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
 

 
(ii)
to the extent a loss, liability or cost:

 
107

--------------------------------------------------------------------------------




 
(A)
is compensated for by an increased payment under Clause 20.2 (Tax gross-up); or

 

 
(B)
would have been compensated for by an increased payment under Clause 20.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
paragraph (d) or (k) of Clause 20.2 (Tax gross-up) applied.

 
(c)
A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Facility Agent of the event which will give, or has
given, rise to the claim, following which the Facility Agent shall notify the
Company (or the relevant Obligor).

 
(d)
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 20.3, notify the Facility Agent.

 
20.4
Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
 

 
(a)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part or to that Tax Payment; and

 

 
(b)
that Finance Party has obtained, utilised and retained that Tax Credit,

 
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
 
20.5
Lender Status Confirmation

Each Lender which becomes a Party to this Agreement after the date of this
Agreement in respect of a Loan to a Borrower incorporated in the United Kingdom
shall indicate, in the Transfer Certificate and Lender Accession Undertaking
which it executes on becoming a Party (or, if it becomes a Lender pursuant to an
assignment, in a written notice delivered to the Company), which of the
following categories it falls in:
 

 
(a)
a Qualifying Lender (other than a Treaty Lender); or

 

 
(b)
a Treaty Lender.

 
If a New Lender fails to indicate its status in accordance with this Clause 20.5
then such New Lender shall be treated for the purposes of this Agreement as if
it is not a Qualifying Lender until such time as it notifies the Facility Agent
which category applies (and the Facility Agent, upon receipt of such
notification, shall inform the Company).
 
20.6
Stamp taxes

The Company shall pay and, within three Business Days of demand, indemnify each
Secured Party and Arranger against any cost, loss or liability that Secured
Party or Arranger incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document provided that this
Clause 20.6 shall not apply in respect of any stamp duty, registration or other
similar Taxes which are payable in respect of an assignment, transfer or other
alienation of any kind by a Lender of any of its rights and/or obligations under
a Finance Document.
 
108

--------------------------------------------------------------------------------



20.7
Value added tax

(a)
All amounts set out, or expressed to be payable under a Finance Document by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to paragraph (c) below,
if VAT is chargeable on any supply made by any Finance Party to any Party under
a Finance Document, that Party shall pay to the Finance Party (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

 
(b)
If VAT is chargeable on any supply made by any Finance Party (the "Supplier") to
any other Finance Party (the "Recipient") under a Finance Document, and any
Party (the "Relevant Party") is required by the terms of any Finance Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration), such Party shall also pay to the Supplier (in addition to and at
the same time as paying such amount) an amount equal to the amount of such VAT.
The Recipient will promptly pay to the Relevant Party an amount equal to any
credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

 
(c)
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that neither it nor any other member of any group of which it is a member for
VAT purposes is entitled to credit or repayment from the relevant tax authority
in respect of the VAT.

 
21.
INCREASED COSTS

 
21.1
Increased costs

(a)
Subject to Clause 21.3 (Exceptions) the Company shall, within three Business
Days of a demand by the Facility Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation made after the date of this Agreement,
other than, in each case, any costs incurred in connection with the
implementation of, or compliance with, the Basel Capital Accord ("Basel II") or
any laws or regulations relating thereto in force as at the date of this
Agreement.

 
(b)
In this Agreement "Increased Costs" means:

 

 
(i)
a reduction in the rate of return from a Facility or on a Finance Party's (or
its Affiliate's) overall capital;

 

 
(ii)
an additional or increased cost; or

 

 
(iii)
a reduction of any amount due and payable under any Finance Document,

 
109

--------------------------------------------------------------------------------



which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment, Fronted Ancillary Commitment, Fronting
Ancillary Commitment or funding or performing its obligations under any Finance
Document or Letter of Credit.
 
Each Borrower shall, promptly upon demand by a Lender, pay to such Lender the
amount of any Regulation D Costs actually incurred by such Lender in respect of
its participation in any Loan made to such Borrower (or deposits maintained by
such Lender to fund that participation).
 
21.2
Increased cost claims

(a)
A Finance Party intending to make a claim pursuant to Clause 21.1 (Increased
costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Company.

 
(b)
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.

 
(c)
Each Borrower shall, promptly upon demand by a Lender pay to such Lender the
amount of any Regulation D Costs actually incurred by such Lender in respect of
its participation in any Loan made to such Borrower (or deposits maintained by
such Lender to fund that participation).

 
21.3
Exceptions

(a)
Clause 21.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

 
(i)
attributable to a Tax Deduction required by law to be made by an Obligor;

 

 
(ii)
compensated for by Clause 20.3 (Tax indemnity) (or would have been compensated
for under Clause 20.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 20.3 (Tax indemnity) applied);

 

 
(iii)
compensated for by the payment of the Mandatory Cost; or

 

 
(iv)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 
(b)
In this Clause 21.3 reference to a "Tax Deduction" has the same meaning given to
the term in Clause 20.1 (Definitions).

 
22.
OTHER INDEMNITIES

 
22.1
Currency indemnity

(a)
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 

 
(i)
making or filing a claim or proof against that Obligor; or

 

 
(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify the Arranger and each other Secured Party to whom that Sum is
due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.
 
110

--------------------------------------------------------------------------------



(b)
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 
22.2
Other indemnities

The Company shall (or shall procure that an Obligor will), within three Business
Days of demand, indemnify the Arranger and each other Secured Party against any
cost, loss or liability incurred by it as a result of:
 

 
(a)
the occurrence of any Event of Default including, without limitation, any broken
funding costs resulting from an Event of Default under Clause 30.18 (Scheme not
effective) which shall be net of any interest accrued on the Lender Blocked
Account to and received by the Facility Agent on behalf of the Lenders;

 

 
(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 35 (Sharing among the Finance Parties);

 

 
(c)
funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

 

 
(d)
issuing or making arrangements to issue a Letter of Credit requested by the
Company or a Borrower in a Utilisation Request but not issued by reason of the
operation of any one or more of the provisions of this Agreement; or

 

 
(e)
a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower or the Company,

 
provided that, with effect from Closing, such indemnities shall include any such
cost, loss or liability incurred prior to Closing with respect to any breaches
of (or liabilities due under) the equivalent provisions of the Indemnity Letter.
 
22.3
Indemnity to the Facility Agent

The Company shall promptly indemnify the Facility Agent against any reasonable
cost, loss or liability incurred by the Facility Agent (acting reasonably) as a
result of:
 

 
(a)
investigating any event which it reasonably believes is a Default;

 

 
(b)
entering into or performing any foreign exchange contract for the purposes of
paragraph (b) of Clause 36.9 (Change of currency); or

 

 
(c)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 
111

--------------------------------------------------------------------------------


 
23.
MITIGATION BY THE LENDERS

 
23.1
Mitigation

(a)
Each Finance Party shall, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 13.1 (Illegality) (or, in respect of the Issuing Bank, Clause 13.2
(Illegality in relation to Issuing Bank)), Clause 20 (Tax gross-up and
indemnities) or Clause 21 (Increased Costs) or paragraph 3 of Schedule 4
(Mandatory Cost Formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.

 
(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 
23.2
Limitation of liability

(a)
The Company shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 23.1 (Mitigation).

 
(b)
A Finance Party is not obliged to take any steps under Clause 23.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it in any material respect.

 
24.
COSTS AND EXPENSES

 
24.1
Transaction expenses

Subject to the relevant agreed caps, the Company shall, in respect of amounts
incurred up to the Scheme Date, on the Scheme Date and in respect of any other
amounts, within 20 Business Days of demand provided that such demand shall be
accompanied by reasonable details of, amongst others, hours worked, individuals
involved and work done) pay the Facility Agent, the Arranger, the Issuing Bank
and the Security Agent the amount of all reasonable costs and expenses
(including legal fees) incurred by any of them (and, in the case of the Security
Agent, by any Receiver or Delegate) in connection with the negotiation,
preparation, perfection and syndication of:
 

 
(a)
the Finance Documents and any other documents referred to in this Agreement and
the Transaction Security; and

 

 
(b)
any other Finance Documents executed after the date of this Agreement.

 
24.2
Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 36.9 (Change of currency), the Company shall,
within three Business Days of demand, reimburse each of the Facility Agent and
the Security Agent for the amount of all reasonable costs and expenses
(including agreed legal fees) incurred by the Facility Agent and the Security
Agent (and, in the case of the Security Agent, by any Receiver or Delegate) in
responding to, evaluating, negotiating or complying with that request or
requirement.
 
24.3
Enforcement and preservation costs

The Company shall, within three Business Days of demand, pay to the Arranger and
each other Secured Party the amount of all costs and expenses (including legal
fees) incurred by it in connection with the enforcement of or, after a Declared
Default, the preservation of any rights under any Finance Document and the
Transaction Security and any proceedings instituted by or against the Security
Agent as a consequence of taking or holding the Transaction Security or
enforcing these rights.
 
112

--------------------------------------------------------------------------------



SECTION 7
 
GUARANTEE
 
25.
GUARANTEE AND INDEMNITY

 
25.1
Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:
 

 
(a)
guarantees as primary obligor and not merely as surety to each Finance Party
punctual performance by each other Obligor of all that Obligor's obligations
under the Finance Documents;

 

 
(b)
undertakes with each Finance Party that whenever another Obligor does not pay
any amount when due under or in connection with any Finance Document, that
Guarantor shall immediately on demand pay that amount as if it was the principal
obligor; and

 

 
(c)
indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover.

 
25.2
Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part or any increase of the
Commitments, and this guarantee constitutes a guarantee of payment and not of
collection.
 
25.3
Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
 

 
(a)
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

 
(b)
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 
25.4
Waiver of defences

The obligations of each Guarantor under this Clause 25 will not be affected by
an act, omission, matter or thing which, but for this Clause 25, would reduce,
release or prejudice any of its obligations under this Clause 25 (without
limitation and whether or not known to it or any Finance Party) including:
 

 
(a)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

 
(b)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 
113

--------------------------------------------------------------------------------




 
(c)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 

 
(d)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

 
(e)
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under a Finance Document or other document or security;

 

 
(f)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 

 
(g)
any insolvency or similar proceedings.

 
25.5
Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 25. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
 
25.6
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
 

 
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

 
(b)
hold in an interest-bearing suspense account any money received from any
Guarantor or on account of any Guarantor's liability under this Clause 25.

 
25.7
Deferral of Guarantors' rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents:
 

 
(a)
to be indemnified by an Obligor;

 

 
(b)
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents; and/or

 
114

--------------------------------------------------------------------------------




 
(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

 
25.8
Release of Guarantors' right of contribution

If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
 

 
(a)
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

 
(b)
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 
25.9
Additional security

This guarantee is in addition to and not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 
25.10
Guarantee Limitations - France

(a)
The obligations and liabilities of each French Guarantor under Clause 25.1
(Guarantee and indemnity) shall apply only insofar as required to:

 

(i)
guarantee the payment obligations under this Agreement of its direct or indirect
Subsidiaries which are or become Obligors from time to time under this
Agreement; and

 

(ii)
guarantee the payment obligations of other Obligors which are not direct or
indirect Subsidiaries of that French Guarantor, provided that in such case such
guarantee shall be limited: (A) to the payment obligations of all such Obligors
under the Revolving Facility or the Uncommitted Acquisition Facility or, if the
French Guarantor is not a Borrower, to the payment obligations of such Obligors
which have made available intra-group loans (directly or indirectly) to the
French Guarantor and (B) up to the amount directly (as Borrower under the
Revolving Facility or the Uncommitted Acquisition Facility) or indirectly (by
way of intra-group loans directly or indirectly from any other Borrower) made
available to that French Guarantor and outstanding from time to time provided
that the amount payable by the French Guarantor under the guarantee hereunder
shall not have an effect to place the French Guarantor into an insolvency
situation as defined under article L621-1 of the French Code de Commerce
(Commercial Code) (the "Maximum Guaranteed Amount").

 
(b)
For the avoidance of doubt, any payment made by a French Guarantor under
paragraph (a)(ii) of this Clause 25.10 shall reduce the Maximum Guaranteed
Amount.

 
115

--------------------------------------------------------------------------------



(c)
Notwithstanding any other provision of this Clause 25.10, no French Guarantor
shall secure liabilities under the Agreement which would result in such French
Guarantor not complying with French financial assistance rules as set out in
Article L. 225-216 of the French Code de Commerce (Commercial Code).

 
(d)
It is acknowledged that such French Guarantor is not acting jointly and
severally with the other Guarantors and shall not be considered as "co-débiteur
solidaire" as to their obligations pursuant to the guarantee given in accordance
with this Clause 25.10.

 
25.11
Guarantee Limitations - Netherlands

The obligations and liabilities of any Dutch Guarantor under its guarantee
hereunder do not apply to any liability to the extent it would result in that
guarantee constituting unlawful financial assistance within the meaning of the
Dutch Civil Code.
 
25.12
Guarantee Limitations - Sweden

The guarantee made by a Guarantor incorporated in Sweden in respect of
obligations owed by members of the Group that are not Subsidiaries to such
Guarantor shall be limited if (and only if) and to the extent required by an
application of the provisions of the Companies Act (Aktiebolagslagen) regulating
distribution of assets (including profits and dividends and any other form of
transfer of value (värdeöverföring) within the meaning of the Companies Act) and
it is understood that the liability of such Guarantor under this Clause 25 in
respect of such obligations only applies to the extent permitted by the above
mentioned provisions of the Companies Act.
 
25.13
Guarantee Limitations – United States

 
(a)
Each US Guarantor acknowledges that it will receive valuable direct or indirect
benefits as a result of the transactions financed by the Finance Documents.

 

 
(b)
Assuming that paragraph (b) is enforceable against each Finance Party, each US
Guarantor represents, warrants and agrees that:

 

 
(i)
the aggregate amount of its debts and liabilities, subordinated, contingent or
otherwise, is not greater than the aggregate value (being the lesser of fair
valuation and present fair saleable value) of its assets;

 

 
(ii)
its capital is not unreasonably small to carry on its business as it is being
conducted;

 

 
(iii)
it has not incurred and does not intend to incur debts beyond its ability to pay
as they mature; and

 

 
(iv)
it has not made a transfer or incurred any obligation under any Finance Document
with the intent to hinder, delay or defraud any of its present or future
creditors.

 
116

--------------------------------------------------------------------------------




 
(c)
Notwithstanding anything to the contrary contained herein or in any other
Finance Document, each Finance Party agrees that the maximum liability of each
US Guarantor under Clause 25 (Guarantee and indemnity) shall in no event exceed
an amount equal to the greatest amount that would not render such US Guarantor's
obligations hereunder and under the other Finance Documents subject to avoidance
under US Bankruptcy Law or to being set aside, avoided or annulled under any
Fraudulent Transfer Law, in each case after giving effect (i) to all other
liabilities of such US Guarantor, contingent or otherwise, that are relevant
under such Fraudulent Transfer Law (specifically excluding, however, any
liabilities of such US Guarantor in respect of intercompany indebtedness to any
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such US Guarantor hereunder) and (ii) to the value
as assets of such US Guarantor (as determined under the applicable provisions of
such Fraudulent Transfer Law) of any rights to subrogation, contribution,
reimbursement, indemnity or similar rights held by such US Guarantor pursuant to
(A) applicable law, or (B) any other agreement providing for an equitable
allocation among such US Guarantor and the Borrowers and other Guarantors of
obligations arising under this Agreement or other guarantees of such obligations
by such parties.

 
117

--------------------------------------------------------------------------------



SECTION 8
 
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
26.
REPRESENTATIONS

 
26.1
General

(a)
The Parent (with effect from the date it becomes an Obligor) and each other
Obligor (unless otherwise stated below) makes the representations and warranties
set out in this Clause 26 on the dates set out in Clause 26.24 (Times when
representations are made) to each Finance Party.

 
(b)
The representations and warranties set out in this Clause 26 are made with
reference to the circumstances existing at that time.

 
Status, authorisations and governing law
 
26.2
Status

(a)
It and each of its Subsidiaries (which is a Material Company) is a limited
liability corporation, duly incorporated and validly existing under the law of
its jurisdiction of incorporation.

 
(b)
It and each of its Subsidiaries (which is a Material Company) has the power to
own its assets and carry on its business as it is being conducted.

 
26.3
Binding obligations

Subject to the Reservations and, in the case of paragraph (b), the Perfection
Requirements:
 
(a)
the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations, and

 
(b)
(without limiting the generality of paragraph (a) above), each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create fully perfected and those
security interests are valid and effective in all material respects.

 
26.4
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents and the granting of the Transaction Security do not
and will not contravene:
 

 
(a)
any law or regulation applicable to it in any material respect;

 

 
(b)
its constitutional documents; or

 

 
(c)
any agreement or instrument binding upon it to an extent which has a Material
Adverse Effect.

 
26.5
Power and authority

(a)
It has the power to enter into, perform and deliver, and has taken or will have
taken prior to the relevant time all necessary action to authorise its entry
into, performance and delivery of, the Transaction Documents to which it is or
will be a party and the transactions contemplated by those Transaction
Documents.

 
(b)
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.

 
118

--------------------------------------------------------------------------------



26.6
No filing or stamp taxes

Subject to the Reservations, under the law of its Relevant Jurisdictions it is
not necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration,
notarial or similar taxes or fees be paid on or in relation to the Finance
Documents or the transactions contemplated by the Finance Documents, save in
each case for complying with any applicable Perfection Requirements.
 
26.7
Validity and admissibility in evidence

(a)
Subject to the Reservations and the Perfection Requirements, all Authorisations
required:

 

 
(i)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

 

 
(ii)
to make the Transaction Documents to which it is a party admissible in evidence
in its Relevant Jurisdictions,

 
have been obtained or effected (or will be obtained or effected prior to Closing
or, if later, the date it enters into that Transaction Document) and are (or
will be) in full force and effect.
 
(b)
All Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Group have been obtained or effected and are in
full force and effect if failure to obtain or effect those Authorisations has a
Material Adverse Effect.

 
26.8
Governing law and enforcement

(a)
Subject to the Reservations, the choice of law by which a Finance Document (to
which it is a party) is expressed to be governed will be recognised and enforced
in its Relevant Jurisdictions.

 
(b)
Subject to the Reservations, any judgment obtained from a court expressed to
have jurisdiction in relation to a Finance Document to which it is a party will
be recognised and enforced in its Relevant Jurisdictions.

 
No default or tax liability
 
26.9
No default

(a)
No Default is continuing under any Finance Document.

 
(b)
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries') assets are subject which has a Material Adverse Effect.

 
26.10
Taxation

It is not (and none of its Subsidiaries being a Material Company is) overdue
(taking into account any extension or grace period) in the filing of any Tax
returns to an extent which has, or would have, a Material Adverse Effect.
 
Provision of information - general
 
119

--------------------------------------------------------------------------------



26.11
No misleading information

(a)
Any factual information contained in the Information Memorandum and the Reports
taken as a whole was true and accurate in all material respects as at its date
or (as the case may be) as at the date the information is expressed to be given,
and all expressions of opinion or intention attributed to the Parent in the
Information Memorandum were made after careful consideration and were at the
time made, in the opinion of the Parent, based on reasonable grounds.

 
(b)
The financial projections contained in the Base Case Model were prepared on the
basis of recent historical information at that time and on the basis of
assumptions that in the opinion of the Parent, were reasonable at the time they
were made and have been prepared in accordance with the Accounting Principles.

 
(c)
At the time they were prepared, no event or circumstance had occurred or arisen
and no information had been omitted from the Information Memorandum and the
Reports and no information had been withheld that resulted in the information,
forecasts or projections then contained in the Information Memorandum or the
Reports taken as a whole being untrue or misleading in any material respect as
at their stated date.

 
The representations and warranties made with respect to the Information
Memorandum, the Base Case Model and the Reports above are made by the Company
and the Parent only and only so far as each is aware after making due and
careful enquiries.
 
26.12
Financial Statements

(a)
The Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied unless expressly disclosed to the
Facility Agent in writing to the contrary or disclosed in the Financial and Tax
Report.

 
(b)
The financial statements most recently delivered pursuant to Clause 27.1
(Financial statements):

 

 
(i)
have been prepared in accordance with the Accounting Principles as applicable at
the date of such financial statements; and

 

 
(ii)
give a true and fair view of (if audited) or (if unaudited) fairly present in
all material respects (having regard to the fact that financial statements which
are not audited are prepared for management purposes) the consolidated financial
condition and consolidated results of operations for the Group for the period to
which they relate (to the extent appropriate for management accounts).

 
26.13
Group Structure Chart

The Group Structure Chart shows, with respect to the Group as it will be
immediately after the Scheme Date, all material members of the Group and
contains a description of the corporate structure of the Group which is true,
accurate and complete in all material respects.
 
26.14
Scheme Documents and other documents

(a)
The Scheme Documents contain all the material terms of the Scheme.

 
(b)
The Stockholders Agreement, the Master Intercompany Agreement, the
Implementation Agreement, the Management Investment Agreement, the
constitutional documents of the Parent, the Intercreditor Agreement and the
Vendor Documents (in each case, as amended to the extent permitted under this
Agreement and the Intercreditor Agreement) contain all the material terms of all
the agreements and arrangements between (in the case of the Stockholders
Agreement, the Master Intercompany Agreement, the Implementation Agreement, the
Management Investment Agreement and the constitutional documents of the Parent)
the Investors and the Parent and (in each other case) between the Vendor Loan
Note Holder, the VLN Security Trustee and the Parent.

 
120

--------------------------------------------------------------------------------



No proceedings or breach of laws
 
26.15
No proceedings pending or threatened

Other than as disclosed in the Legal Due Diligence Report, no litigation,
arbitration or administrative proceedings or investigations of, or before, any
court, arbitral body or agency which are reasonably likely to be adversely
determined and, if adversely determined, would have a Material Adverse Effect
have been started or (to the best of its knowledge or belief) formally
threatened in writing against it or any of its Subsidiaries.
 
26.16
No breach of laws

It has not (and none of its Subsidiaries has) breached any law or regulation
which breach would have a Material Adverse Effect.
 
26.17
Environmental laws

(a)
Each member of the Group is in compliance with Clause 29.3 (Environmental
compliance) and no circumstances have occurred which would prevent such
compliance in a manner or to an extent which would have a Material Adverse
Effect.

 
(b)
No Environmental Claim has been commenced or is threatened against any member of
the Group where that claim would have, if determined against that member of the
Group, a Material Adverse Effect.

 
Ownership of assets
 
26.18
Legal and beneficial ownership

It and each of its Subsidiaries is the sole legal and beneficial owner of the
shares over which it purports to grant Transaction Security (save in the case of
NDS Asia Pacific Limited, NDS Marketing Israel Limited and Castup Israel
Limited) and, so far as the Parent is aware, after due and careful enquiry, it
and each of its Subsidiaries is the sole legal and beneficial owner of the
material tangible assets over which it purports to grant Transaction Security
(save to the extent any supranational authority has co-ownership rights over
such material tangible assets).
 
26.19
Intellectual Property

(a)
It:

 

 
(i)
is the sole legal and beneficial owner of or has licensed to it all the
Intellectual Property which is material in the context of its business and which
is required by it in order to carry on its business as it is being conducted if
failure to have the same would have a Material Adverse Effect; and

 

 
(ii)
has taken all formal or procedural actions in the jurisdictions in which it
operates (including payment of fees) required to maintain any Intellectual
Property owned by it save to the extent failure to do so would not have a
Material Adverse Effect.

 
(b)
There are no adverse circumstances relating to the validity, subsistence or use
of any of its or its Subsidiaries' Intellectual Property which would have a
Material Adverse Effect.

 
121

--------------------------------------------------------------------------------



Provision of information - Group
 
26.20
Holding Companies

Except for Permitted Holding Company Activity, before Closing, the Company has
not traded or incurred any liabilities or commitments (actual or contingent,
present or future).
 
Miscellaneous
 
26.21
Centre of main interests and establishments

For the purposes of the Council of the European Union Regulation No. 1346/2000
in Insolvency Proceedings (the "Regulation"), it is not aware of any material
reason to suggest that its centre of main interest (as that term is used in
Article 3(1) of the Regulation) and "establishment" (as that term is used in
Article 2(h) of the Regulation is not situated in its jurisdiction of
incorporation.
 
26.22
Priority of ranking

Subject to the Reservations and Perfection Requirements, ranking is in the
priority as expressed in the Transaction Security Documents and is not subject
to any prior ranking or pari passu ranking Security other than Permitted
Security.
 
26.23
Title to assets

It and each of its subsidiaries has good title to, or valid leases or licences
of, and all appropriate authorisations to use, the assets necessary to carry on
its business as presently conducted if failure to have the same would have a
Material Adverse Effect.
 
26.24
Times when representations are made

(a)
The representations and warranties in this Clause 26 are made by each Original
Obligor on the date of this Agreement by reference to the facts and
circumstances existing on such date provided that:

 

 
(i)
the Repeating Representations shall be deemed to be repeated on the date of each
Utilisation Request following the Certain Funds Period, on the first day of each
Interest Period, on the date of this Agreement, on the date of each Utilisation
and together with the representation and warranty set out in Clause 26.18 (Legal
and beneficial ownership) on the date of the accession of each Additional
Obligor in respect of itself only;

 

 
(ii)
the Certain Funds Representations shall be deemed to be repeated on Closing and
on the date of each Utilisation Request during the Certain Funds Period and on
the date of each Utilisation during the Certain Funds Period;

 

 
(iii)
the representations and warranties set out in Clause 26.11 (No misleading
information) shall be deemed to be repeated:

 

 
(A)
by the Company:

 

(a)
on the date of the issue of the Information Memorandum; and

 

(b)
on the Syndication Date, subject to specific written disclosures made by the
Company (if any) at least five Business Days prior to the Syndication Date (or,
if the Arranger has not notified the Company of the intended Syndication Date
ten Business Days' in advance, within five Business Days after receipt of such
notice) against such representations which, if so made, shall qualify such
representations; and

 
122

--------------------------------------------------------------------------------




 
(B)
by the Parent on the date of its accession to the terms of this Agreement,
subject to specific written disclosures made by the Company (if any) prior to
the date of accession against such representations which, if so made, shall
qualify such representations; and

 

 
(iv)
the representations and warranties set out in paragraph (b) of Clause 26.12
(Financial Statements) shall be deemed to be repeated on the date of delivery of
the respective financial statements.

 
(b)
Each representation or warranty in this Clause 26 which is deemed to be made or
repeated after the date of this Agreement shall be deemed to be made or repeated
by reference to the facts and circumstances existing on the date it is so made
or repeated.

 
(c)
For the avoidance of doubt the representations and warranties made in this
Clause 26, other than in Clause 26.2 (Status) to Clause 26.5 (Power and
authority), Clause 26.7 (Validity and admissibility in evidence), Clause 26.11
(No misleading information) and paragraph (b) of Clause 26.12 (Original
Financial Statements) are also made in relation to the Group.

 
27.
INFORMATION UNDERTAKINGS

 
The undertakings in this Clause 27 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
In this Clause 27:
 
"Annual Financial Statements" means the financial statements for a Financial
Year delivered pursuant to paragraph (a) of Clause 27.1 (Financial statements).
 
"Monthly Financial Statements" means the financial statements delivered pursuant
to paragraph (c) of Clause 27.1 (Financial statements).
 
"Quarterly Financial Statements" means the financial statements delivered
pursuant to paragraph (b) of Clause 27.1 (Financial statements).
 
27.1
Financial statements

The Parent shall supply to the Facility Agent in sufficient copies for all the
Lenders:
 

 
(a)
as soon as they are available, but in any event:

 

 
(i)
within 120 days after the end of each of its Financial Years (save that the
relevant period shall be 150 days for the first Financial Year after Closing)
its audited consolidated financial statements for that Financial Year; and

 

 
(ii)
within any statutory time period allowed for the preparation thereof and only if
requested by the Facility Agent, the financial statements (consolidated if
appropriate) of each Borrower for that Financial Year (if available or required
by law to be prepared);

 
123

--------------------------------------------------------------------------------


 

 
(b)
within 45 days after the end of each Financial Quarter ending after Closing
(save that the relevant period shall be 60 days for Financial Quarters ending on
or before 30 June 2009 provided that the Parent will use reasonable efforts to
deliver within 45 days) its consolidated financial statements for that Financial
Quarter including (i) a commentary by the management; (ii) a comparison against
the relevant Budget; and (iii) details of any One-off Costs, any items of
Non-recurring Expenditure and Capital Expenditure funded by Cash Overfunding, in
each case in that Financial Quarter; and

 

 
(c)
as soon as they are available, but in any event within 30 days after the end of
each month ending after Closing (save that the relevant period shall be 45 days
for months ending on or before 30 June 2009 provided that the Parent will use
reasonable efforts to deliver within 30 days) its financial statements, on a
consolidated basis for that month including a commentary by the management (to
include cumulative management accounts for the Financial Year to date),

 
provided that for periods ending on or before 30 June 2009, the financial
statements delivered pursuant to paragraphs (b) and (c) above will reflect the
current reporting practices of the Group).
 
27.2
Provision and contents of Compliance Certificate

(a)
Starting with the Financial Quarter ending 30 June 2009, the Parent shall supply
a Compliance Certificate to the Facility Agent with each set of its audited
consolidated Annual Financial Statements and each set of its consolidated
Quarterly Financial Statements.

 
(b)
Each Compliance Certificate shall, amongst other things, set out (in reasonable
detail) computations as to compliance with Clause 28 (Financial Covenants) and
explanations as to how the figures included were derived (provided that
compliance with Clause 28.2(a) shall not be addressed in Compliance Certificates
delivered before 30 September 2009) and prepayments to be made from Excess
Cashflow under Clause 14.2 (Disposal, Insurance and Acquisition Proceeds, Excess
Cashflow and IPO) and the Margin computations set out in the definition "Margin"
as at the date as at which those financial statements were drawn up and, in the
case of a Compliance Certificate provided in respect of Annual Financial
Statements, confirm compliance with the requirement for Guarantor Coverage in
Clause 29.32 (Guarantors) and contain a list of the companies that are Material
Companies.

 
(c)
Each Compliance Certificate shall be signed by the Chief Financial Officer or a
director of the Parent and, if required to be delivered with the consolidated
Annual Financial Statements of the Parent, shall be reported on by the Parent's
Auditors on the proper extraction of the numbers used in the financial covenant
calculations in such manner (if any) and on such conditions that the Auditors
specify ((subject to the Facility Agent and/or each Lender agreeing an
engagement letter with the Parent's Auditors) and unless one of the Big Four
Accountants have adopted a general policy of not providing such reports).

 
27.3
Requirements as to financial statements

(a)
The Parent shall procure that each set of Annual Financial Statements, Quarterly
Financial Statements and Monthly Financial Statements includes a balance sheet,
profit and loss account and cashflow statement provided that in respect of any
periods ending on or prior to 30 June 2009 this shall only be required if
reflected in the reporting practices of the Group as of Closing. In addition the
Parent shall procure that each set of the Parent's Annual Financial Statements
shall be audited by the Auditors.

 
125

--------------------------------------------------------------------------------


 
(b)
Each set of financial statements delivered by the Parent pursuant to Clause 27.1
(Financial statements) (other than under paragraph (a)(ii)):

 

 
(i)
shall be certified on behalf of the Parent by a director of the Parent or the
Chief Financial Officer (in each case without personal liability) as giving a
true and fair view of (in the case of Annual Financial Statements for any
Financial Year), or fairly representing (in other cases), its financial
condition and operations as at the date as at which those financial statements
were drawn up;

 

 
(ii)
in the case of consolidated financial statements of the Group, shall be
accompanied by a statement of the Parent comparing actual performance for the
period to which the financial statements relate to:

 

 
(A)
the projected performance for that period set out in the Budget; and

 

 
(B)
the actual performance for the corresponding period in the preceding Financial
Year of the Group; and

 

 
(iii)
shall be prepared using the Accounting Principles, accounting practices and
financial reference periods consistent with those applied, in the case of the
Parent, in the preparation of the Base Case Model,

 
unless, in relation to any set of financial statements, the Parent notifies the
Facility Agent that there has been a change in the Accounting Principles, a
change of the Accounting Principles to IFRS, the accounting practices or the
financial reference periods and it delivers to the Facility Agent:
 

 
(A)
a description of any change necessary for those financial statements to reflect
the Accounting Principles, or accounting practices upon which the Base Case
Model was prepared; and

 

 
(B)
sufficient information, in form and substance as may be reasonably required by
the Facility Agent, to enable the Lenders to determine whether Clause 28
(Financial Covenants) has been complied with, to determine the Margin as set out
in the definition of "Margin", to determine the amount of any prepayments to be
made from Excess Cashflow under Clause 14.2 (Disposal, Insurance and Acquisition
Proceeds, Excess Cashflow and IPO) and to make an accurate comparison between
the financial position indicated in those financial statements and the Budget.

 
(c)
If the Parent notifies the Facility Agent of a change in accordance with
paragraph (b)(iii) above or a change of its Financial Year end then the Parent
and the Facility Agent shall enter into negotiations in good faith with a view
to agreeing:

 

 
(i)
whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and

 
126

--------------------------------------------------------------------------------


 

 
(ii)
if so, any amendments to this Agreement which may be necessary to ensure that
the change does not result in any material alteration in the commercial effect
of those terms; and

 

 
(iii)
any amendments to the financial covenant levels set out in Clause 28 (Financial
Covenants) to preserve the then applicable headroom,

 
and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.
 
If no such agreement is reached within 30 days of that notification of change,
the Facility Agent shall (if so requested by the Majority Lenders) instruct the
Auditors of the Parent or independent accountants (approved by the Parent or, in
the absence of such approval within 5 days of request by the Facility Agent of
such approval, a firm with recognised expertise) to determine any amendment to
Clause 28.2 (Financial condition), the Margin computations set out in the
definition of "Margin", the amount of any prepayments to be made from Excess
Cashflow under Clause 14.2 (Disposal, Insurance and Acquisition Proceeds, Excess
Cashflow and IPO) and any other terms of this Agreement which the Auditors or,
as the case may be, accountants (acting as experts and not arbitrators) consider
appropriate to ensure the change does not result in any material alteration in
the commercial effect of the terms of this Agreement. Those amendments shall
take effect when so determined by the Auditors, or as the case may be,
accountants. The cost and expense of the Auditors or accountants shall be for
the account of the Parent.
 
Any reference in this Agreement to any financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Base Case Model was prepared save to the extent amendments have
been made in accordance with paragraph (c) above.
 
27.4
Budget

(a)
The Parent shall supply to the Facility Agent in sufficient copies for all the
Lenders, as soon as the same become available but in any event within 30 days
after the start of each of its Financial Years (commencing with the Financial
Year commencing 1 July 2009), an annual Budget for that Financial Year.

 
(b)
The Parent shall ensure that each Budget:

 

 
(i)
is in a form similar to the budget within the Base Case Model and includes a
projected consolidated profit and loss, balance sheet and cashflow statement for
the Group for the Financial Year to which the Budget relates. The projections
shall relate to the 12 month period comprising, and each month in, that
Financial Year;

 

 
(ii)
is prepared in accordance with the Accounting Principles and the accounting
practices and financial reference periods applied to financial statements under
Clause 27.1 (Financial statements); and

 

 
(iii)
has been approved by the board of directors of the Parent.

 
(c)
If the Parent updates or changes the Budget, it shall within not more than 10
days of the update or change being made deliver to the Facility Agent, in
sufficient copies for each of the Lenders, such updated or changed Budget
together with a written explanation of the main changes in that Budget which
shall then become the Budget for the relevant period for the purposes of this
Agreement.

 
127

--------------------------------------------------------------------------------


 
27.5
Presentations

Upon the Facility Agent's request (not to be made more than once in every
Financial Year), at least two directors of the Parent (one of whom shall be the
Chief Financial Officer) must give a presentation to the Finance Parties about
the on-going business and financial performance of the Group.
 
27.6
Year-end

The Parent shall notify the Facility Agent of a change of its Financial
Year-end.
 
27.7
Information: miscellaneous

The Company shall supply to the Facility Agent (in sufficient copies for all the
Lenders, if the Facility Agent so requests):
 

 
(a)
at the same time as they are dispatched, copies of all documents dispatched by
any Obligor (other than in the ordinary course of business) to its creditors
generally (or any class of them) and all information required by law to be
provided by the Parent to its shareholders generally;

 

 
(b)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings (including, without limitation, relating to the
infringement of any Intellectual Property) which are current, threatened or
pending against any member of the Group, and which would be reasonably likely to
have a Material Adverse Effect;

 

 
(c)
promptly on request, such further information regarding the financial condition,
assets and operations of the Group as any Finance Party, through the Facility
Agent, may reasonably request; and

 

 
(d)
prior to Closing, the final version of the Structure Memorandum, the Funds Flow
Statement and the constitutional documents of the Parent which constitutional
documents may be amended or modified between the date of this Agreement and
Closing with such amendments or modifications as do not materially and adversely
affect the interests of the Lenders or which have been made with the consent of
the Majority Lenders (acting reasonably).

 
27.8
Notification of default

The Company shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.
The Facility Agent may, where it has reasonable grounds for believing that a
Default is continuing, request that the Company issue a certificate confirming
that no Default is continuing or, where a Default is continuing, setting out the
steps being taken to remedy that Default.
 
27.9
"Know your customer" checks

(a)
If:

 

 
(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
128

--------------------------------------------------------------------------------


 

 
(ii)
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

 

 
(iii)
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 
obliges the Facility Agent or any Lender (or, in the case of paragraph (iii)
above, any prospective new Lender) to comply with "know your customer" or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Obligor shall promptly upon the
request of the Facility Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is customarily required by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or, in
the case of the event described in paragraph (iii) above, on behalf of any
prospective new Lender) in order for the Facility Agent, such Lender or, in the
case of the event described in paragraph (iii) above, any prospective new Lender
to carry out and be satisfied with the results of all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
 
(b)
Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
carry out and be satisfied with the results of all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 
(c)
The Company shall, by not less than 10 Business Days' prior written notice to
the Facility Agent, notify the Facility Agent (which shall promptly notify the
Lenders) of its intention to request that one of its Subsidiaries becomes an
Additional Obligor pursuant to Clause 32 (Changes to the Obligors).

 
(d)
Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Obligor obliges the Facility Agent or any Lender to
comply with "know your customer" or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall promptly upon the request of the Facility Agent or any Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Facility Agent (for itself or on behalf of any
Lender) or any Lender (for itself or on behalf of any prospective new Lender) in
order for the Facility Agent or such Lender or any prospective new Lender to
carry out and be satisfied with the results of all necessary "know your
customer" or other similar checks under all applicable laws and regulations
pursuant to the accession of such Subsidiary to this Agreement as an Additional
Obligor.

 
27.10
ERISA

Each Obligor shall:
 

(a)
promptly upon a request by the Facility Agent or a Lender, deliver to the
Facility Agent copies of Schedule B (Actuarial Information) to the Annual Report
(IRS Form 5500 Series) with respect to each Employee Plan;

 
129

--------------------------------------------------------------------------------


 

(b)
within ten Business Days after it or any ERISA Affiliate becomes aware that any
ERISA Event has occurred or, in the case of any ERISA Event which requires
advance notice under Section 4043(b)(3) of ERISA, will occur, deliver to the
Facility Agent a statement signed by a director or other authorized signatory of
an Obligor or ERISA Affiliate describing that ERISA Event and the action, if
any, taken or proposed to be taken with respect to that ERISA Event;

 

(c)
within ten Business Days after receipt by it or any ERISA Affiliate or any
administrator of an Employee Plan, deliver to the Facility Agent copies of each
notice from the PBGC stating its intention to terminate any Employee Plan in a
distress or involuntary termination or to have a trustee appointed to administer
any Employee Plan; and

 

(d)
within ten Business Days after becoming aware of any event or circumstance which
might constitute grounds for a distress or involuntary termination of (or the
appointment of a trustee to administer) any Employee Plan or Multiemployer Plan,
provide an explanation of that event or circumstance by a director of the
Obligor or ERISA Affiliate affected by that event or circumstance.

 
28.
FINANCIAL COVENANTS

 
28.1
Financial definitions

In this Clause 28:
 
"Borrowings" means, at any time, the outstanding principal or capital amount of
any indebtedness for or in respect of:
 

 
(a)
moneys borrowed;

 

 
(b)
acceptance credits (or dematerialised equivalents);

 

 
(c)
moneys raised under or pursuant to bonds (other than a performance bond or
advance payment bond issued in respect of the obligations of any member of the
Group incurred in the ordinary course of business), notes, debentures, loan
stock or any similar instrument;

 

 
(d)
any finance or capital lease or hire purchase contract which would, in
accordance with the Accounting Principles, be treated as a finance or capital
lease but only to the extent of such treatment;

 

 
(e)
receivables sold or discounted (other than to the extent there is no recourse);

 

 
(f)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution in respect of an underlying liability of an entity
which is not a member of the Group which would fall within one of the other
paragraphs of this definition;

 

 
(g)
the acquisition cost of any asset where the deferred payment is arranged
primarily as a method of raising finance and in circumstances where the due date
for payment is more than 180 days after the expiry of the period customarily
allowed by the relevant supplier (save where the payment deferral results from
non or delayed satisfaction of contract terms by the supplier or from contract
terms establishing payment schedules tied to total or partial contract
completion and/or to the results of operational testing procedures);

 
130

--------------------------------------------------------------------------------


 

 
(h)
the sale price of any asset to the extent paid by the person liable before the
time of sale or delivery where such advance payment is arranged primarily as a
method of raising finance unless such arrangements are entered into customarily
by customers of the Group;

 

 
(i)
any amount raised under any other transaction which would be treated as
borrowing in accordance with the Accounting Principles;

 

 
(j)
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in the paragraphs above;
and

 

 
(k)
redeemable shares that are redeemable prior to the Termination Date for Facility
C,

 
provided that indebtedness owed by one member of the Group to another member of
the Group, any Company Subordinated Debt, any Parent Subordinated Debt and
indebtedness under the Vendor Documents shall not be taken into account and
excluding post employment benefit scheme liabilities and any other liabilities
in respect of other provisions which are treated as borrowings under the
Accounting Principles (including, without limitation, borrowings under
derivative transactions) and any provisions in relation to earn outs to the
extent these are not supported by a guarantee issued by a third party which has
been counter-indemnified by a member of the Group.
 
"Capital Expenditure" means any expenditure or obligation in respect of
expenditure which in accordance with the Accounting Principles is treated as
capital expenditure (other than any Permitted Acquisition and any capital
expenditure which is part of restructuring costs and only taking into account
the actual cash payment made where assets are replaced and part of the purchase
price is paid by way of part exchange).
 
"Cashflow Cover" means, in respect of any Relevant Period, the ratio of
Consolidated Cashflow for that Relevant Period to Net Debt Service for that
Relevant Period.
 
"Cash Overfunding" means an amount of $120,000,000 as reduced from time to time
when designated by the Company to be Consolidated Cashflow.
 
"Consolidated Cashflow" means, in respect of any Relevant Period, Consolidated
EBITDA for that Relevant Period:
 

 
(a)
plus the amount of any rebate, refund or credit in respect of any tax on
profits, gains or income actually received in cash by any member of such Group
during such period;

 

 
(b)
minus all Capital Expenditure actually paid by a member of the Group during the
Relevant Period except to the extent was financed or refinanced from or funded
from:

 

 
(i)
Retained Cash;

 

 
(ii)
any Permitted Financial Indebtedness;

 

 
(iii)
capital contributions received from landlords in relation to Real Property in
respect of which a member of the Group is a tenant;

 
131

--------------------------------------------------------------------------------


 

 
(iv)
Company New Equity or Company Subordinated Debt; or

 

 
(v)
the amount of Cash Overfunding up to an amount which, together with the
aggregate amount of Cash Overfunding spent on Non-recurring Expenditure items
paid in cash in accordance with paragraph (n) below, does not exceed $
60,000,000 in aggregate during the life of the Facilities;

 

 
(c)
minus the aggregate of the consideration paid for or cost of any Permitted
Acquisitions and the amount of any Joint Venture Investment made in cash during
that period to the extent not included in Consolidated EBITDA and in each case
except to the extent funded from Retained Cash, any Permitted Financial
Indebtedness, Company New Equity or Company Subordinated Debt;

 

 
(d)
plus the amount of any loan which was made in respect of a Joint Venture
Investment which is repaid in cash to a member of the Group and the amount of
any royalty payments made by a Joint Venture Investment to a member of the
Group;

 

 
(e)
minus all amounts of tax on profits, gains or income actually paid excluding tax
accrued in the previous financial year that was deducted for the purpose of
calculating Excess Cashflow in respect of that previous financial year (other
than any such tax which is referable to any Financial Year ending on or before
Closing and any tax which is netted off against any proceeds received by the
Group in accordance with paragraph (b) of the definition of Net Proceeds) and
minus the amount of any withholding tax withheld from any amount paid to any
member of the Group which has been taken into account in calculating
Consolidated EBITDA for such period;

 

 
(f)
plus any decrease in and minus any increase of Working Capital between the
beginning and end of such Relevant Period, excluding in this calculation any
movements in Working Capital (including inventory and deferred income) (either
positive or negative) related to the BskyB one-off cards swap-out to the extent
that it has an impact in the applicable Relevant Period;

 

 
(g)
to the extent not taken into account in any other paragraph in this definition
minus all non-cash credits and release of provisions and plus all non-cash
debits and other non-cash charges and provisions included in establishing
Consolidated EBITDA for such period;

 

 
(h)
to the extent not taken into account in any other paragraph in this definition
plus any positive and minus any negative one-off, non-recurring, extraordinary
or exceptional items received or which are paid by any member of the Group in
cash during such period (excluding the One-off Costs up to an amount of
$60,000,000 in aggregate during the life of the Facilities) to the extent not
already taken into account in calculating Consolidated EBITDA for such period or
provided for in Acquisition Costs or funded from Retained Cash, any Permitted
Financial Indebtedness, Company New Equity or Company Subordinated Debt (and
where such items comprise consideration receivable by a member of the Group in
connection with a Disposal, the gross consideration receivable shall be used in
determining the amount to be added back);

 
132

--------------------------------------------------------------------------------


 

 
(i)
to the extent included in Consolidated EBITDA or in any other paragraph of this
definition, excluding the effect of all cash movements associated with the
Acquisition, the Acquisition Costs and the costs of any share options of the
Group existing on Closing;

 

 
(j)
plus any Company New Equity or Company Subordinated Debt provided in accordance
with paragraph (e) of Clause 28.3 (Financial testing);

 

 
(k)
deducting any fees, cash or charges of a non-recurring nature related to any
equity offering, investments, acquisitions, disposals or Permitted Financial
Indebtedness (whether or not successful) except to the extent funded from
Retained Cash or paid out of the proceeds raised on an equity or debt securities
offering or other Permitted Financial Indebtedness;

 

 
(l)
deducting the amount of arm's length management, consulting, investor and
advisory fees (other than in respect of any cash movements falling under
paragraph (k) above) paid to any of the Investors to the extent not taken into
account in Consolidated EBITDA and other than those funded from Retained Cash,
any Permitted Financial Indebtedness, Company New Equity or Company Subordinated
Debt;

 

 
(m)
deducting the amount of any dividends or other profit distributions paid in cash
during such period to a third party (not being a member of the Group) which is a
shareholder in a member of the Group and any amounts paid by any member of the
Group under the Vendor Documents unless funded from amounts described in
paragraphs (b) and (c) of the definition of Retained Cash;

 

 
(n)
plus the amount of the Cash Overfunding designated and applied by the Parent to
a Financial Quarter during that Relevant Period equivalent to the amount of
Non-recurring Expenditure paid in cash and incurred at such time up to an amount
which, together with the aggregate amount of Cash Overfunding spent on Capital
Expenditure in accordance with paragraph (b)(v) above, does not exceed
$60,000,000 in aggregate during the life of the Facilities;

 

 
(o)
deducting other Permitted Payments made from the Group not included above unless
funded out of Retained Cash; and

 

 
(p)
deducting the costs relating to the BskyB one-off cards swap-out paid in cash,
including any royalties payable in relation thereto.

 
"Consolidated EBITDA" means, for any Relevant Period, the consolidated profits
of the Group from ordinary activities:
 

 
(a)
before deducting Interest Payable, any other Interest for which any member of
the Group is liable and any deemed finance charge in respect of any
post-employment benefit scheme liabilities;

 

 
(b)
before deducting any amount of Tax on profits, gains or income paid or payable
by any member of the Group;

 
133

--------------------------------------------------------------------------------


 

 
(c)
after adding back (to the extent otherwise deducted) any amount attributable to
any amortisation of intangible assets (including amortisation of any goodwill
arising on any Permitted Acquisition or Acquisition Costs), any depreciation or
impairment of tangible assets and any costs or provisions relating to any share
option schemes of the Group existing at Closing;

 

 
(d)
after deducting (to the extent included) Interest Income and/or any other
Interest accruing in favour of any member of the Group;

 

 
(e)
excluding any items (positive or negative) of a one-off, non-recurring,
extraordinary, unusual or exceptional nature (including, without limitation, the
restructuring of the activities of an entity and reversals of any provisions for
the cost of restructuring, disposals, revaluations or impairment of non-current
assets, disposals of assets associated with discontinued operations and the
costs associated with any aborted Permitted Acquisition or aborted equity or
debt securities offering);

 

 
(f)
excluding One-off Costs identified in the Base Case Model;

 

 
(g)
after adding back (to the extent otherwise deducted) the amount of management,
consulting, investor and advisory fees paid to the Investors or Permira during
such period;

 

 
(h)
after deducting (to the extent otherwise included) any gain over book value
arising in favour of a member of the Group in the disposal of any asset (not
being any disposals made in the ordinary course of trading) during such period
and any gain arising on any revaluation of any asset during such period;

 

 
(i)
after adding back (to the extent otherwise deducted) any loss against book value
incurred by a member of the Group on the disposal or write down of any asset
(not being any disposal made in the ordinary course of trading) during such
period and any loss arising on any revaluation of any asset during such period;

 

 
(j)
after adding back Acquisition Costs to the extent deducted;

 

 
(k)
after adding back (to the extent not otherwise included) the amount of any
dividends or other profit distributions (net of withholding tax) received in
cash by any member of the Group during such period from companies which are not
members of the Group;

 

 
(l)
after adding back an amount equal to the amount of any reduction, or deducting
an amount equal to the amount of any increase, in the consolidated income from
operations of the Group as a result of a revaluation or recognition of assets
and liabilities of members of the Group which would not have occurred but for
the occurrence of the Acquisition, in each case during such period;

 

 
(m)
after adding (to the extent not already included) the realised gains or
deducting (to the extent not otherwise deducted) the realised losses arising at
maturity or on termination of forward foreign exchange and other currency
hedging contracts entered into with respect to the operational cashflows of the
Group (but taking no account of any unrealised gains or loss on any hedging or
other derivative instrument whatsoever);

 
134

--------------------------------------------------------------------------------


 

 
(n)
after adding back (to the extent otherwise deducted) any fees, costs or charges
of a non-recurring nature related to any equity or debt offering, compensation
payments to departing management, investments (including any Joint Venture
Investment), acquisitions or Permitted Financial Indebtedness (whether or not
successful);

 

 
(o)
after adding back (to the extend otherwise deducted) any costs or provisions
relating to any share option or management equity incentive schemes of the
Group;

 

 
(p)
after adding the proceeds of any business interruption or similar insurance;

 

 
(q)
after deducting the amount of profit of any entity (which is not a member of the
Group) in which any member of the Group has an ownership interest to the extent
that the amount of such profit included in the accounts of the Group exceeds the
amount (net of any applicable withholding tax) received in cash by members of
the Group through distributions by that entity;

 

 
(r)
after deducting the amount of deferred revenue security fees released through
the profit and loss account related to the one-off cards swap-out of BskyB;

 

 
(s)
after adding back the cost of the BskyB one-off cards swap-out and any related
royalties payable in relation thereto; and

 

 
(t)
after adding back any profits or after deducting any losses resulting from
extraordinary adjustments in the deferred revenues accounting estimates.

 
"Consolidated Net Finance Charges" means, for any Relevant Period, the amount of
Interest Payable during that period less Interest Income during that period.
 
"Consolidated Total Net Debt" means, at any time, the aggregate amount of all
obligations of the Group for or in respect of Borrowings but:
 

 
(a)
including, in the case of finance leases, only the capitalised value thereof;

 

 
(b)
deducting the aggregate amount of available Cash and Cash Equivalent Investments
held by any member of the Group;

 

 
(c)
deducting the amount of Working Capital relating to the BskyB one-off cards
swap-out to the extent that it has an impact in the applicable Relevant Period;

 

 
(d)
adding back Trapped Cash; and

 

 
(e)
adding back the amount of Cash Overfunding up to an amount of $60,000,000 less
any amounts utilised at such time to fund One-off Costs,

 
and so that no amount shall be included or excluded more than once.
 
"Current Assets" means the aggregate of trade receivables and other current
assets (but excluding Cash and Cash Equivalent Investments) maturing within
twelve months from the date of computation and excluding:
 

 
(a)
receivables in relation to tax rebates or credits on profits;

 

 
(b)
one-off non-recurring items, extraordinary items, exceptional items and other
non-operating items;

 
135

--------------------------------------------------------------------------------


 

 
(c)
insurance claims; and

 

 
(d)
any accrued Interest owing to any member of the Group.

 
"Current Liabilities" means the aggregate of all liabilities (including trade
creditors and other current liabilities and accrued expenses) falling due within
twelve months from the date of computation but excluding:
 

 
(a)
liabilities for Borrowings and Interest;

 

 
(b)
liabilities for Tax on profits;

 

 
(c)
one-off non-recurring items, extraordinary items, exceptional items and other
non-operating items;

 

 
(d)
insurance claims; and

 

 
(e)
liabilities in relation to dividends declared but not paid by the Company.

 
"Debt Cover" means, in respect of any Relevant Period, the ratio of Consolidated
Total Net Debt on the last day of that Relevant Period to Consolidated EBITDA
for that Relevant Period.
 
"Excess Cashflow" means for any Financial Year of the Parent, Consolidated
Cashflow for that period less:
 

 
(a)
Net Debt Service;

 

 
(b)
to the extent that the Net Proceeds giving rise to the relevant mandatory
prepayment have been included in calculating Consolidated Cashflow (and not
deducted under paragraph (e) below), mandatory prepayments falling due (other
than in respect of Excess Cashflow calculated for the immediately preceding
Financial Year) during such period;

 

 
(c)
mandatory prepayments made as a result of illegality, market disruption or as a
result of a Lender requesting a tax gross-up, tax indemnity payment or payment
of increased costs;

 

 
(d)
to the extent included in Consolidated Cashflow, any amount received by way of
Company New Equity or by way of Company Subordinated Debt;

 

 
(e)
the amount of Net Proceeds received by the Group which are permitted to be
retained by the Group to the extent included in Consolidated Cashflow;

 

 
(f)
the amount of any IPO Proceeds received by the Group which are permitted to be
retained by the Group to the extent included in Consolidated Cashflow;

 

 
(g)
Acquisition Costs (to the extent included in Consolidated Cashflow), in each
case not funded by Borrowings;

 

 
(h)
to the extent not already deducted from Consolidated Cashflow, any payments
falling under paragraphs (b), (d) and (f) (to the extent of payments to persons
who are not members of the Group) and (h) of the definition of Permitted
Payment;

 

 
(i)
tax accrued during such Financial Year but not paid but, in the case of the
first Financial Year, only to the extent exceeding tax paid;

 
136

--------------------------------------------------------------------------------


 

 
(j)
any increase in Trapped Cash between the first day of the Relevant Period and
the last day of the Relevant Period;

 

 
(k)
any payment to fund the purchase of management equity or other compensation to
existing management;

 

 
(l)
for the period 1 January 2009 to 30 June 2009, any positive (inflow) change in
Working Capital;

 

 
(m)
any Capital Expenditure which has been during that Financial Year contractually
committed by any member of the Group to be spent in a subsequent Financial Year;
and

 

 
(n)
an amount of $10,000,000 (or its equivalent) as de minimis amount.

 
"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
 
"Financial Year" means the annual accounting period of the Group ending on or
about 30 June in each year.
 
"Interest" means interest received and interest and amounts in the nature of
interest paid in respect of any Borrowings including, without limitation:
 

 
(a)
the interest element of finance leases;

 

 
(b)
discount and acceptance fees and costs payable (or deducted) in respect of any
Borrowings;

 

 
(c)
fees payable in connection with the issue or maintenance of any bond, letter of
credit, guarantee or other assurance against financial loss which constitutes
Borrowings and is issued by a third party on behalf of a member of the Group and
accrues after Closing;

 

 
(d)
repayment and prepayment premiums payable or incurred in repaying or prepaying
any Borrowings; and

 

 
(e)
commitment, utilisation and non-utilisation fees payable or incurred or accrued
after Closing in respect of Borrowings.

 
"Interest Cover" means, in respect of any Relevant Period, the ratio of
Consolidated EBITDA for that Relevant Period to Consolidated Net Finance Charges
for that Relevant Period.
 
"Interest Income" means, for the Relevant Period, the amount of Interest accrued
(whether or not received) due to members of the Group during such period.
 
"Interest Payable" means for the Relevant Period, the aggregate of Interest
accrued (whether or not paid or capitalised) in respect of any Borrowings of any
member of the Group during that Relevant Period but:
 

 
(a)
excluding any amortisation of fees, costs and expenses incurred in connection
with the raising of any Borrowings; and

 

 
(b)
excluding any capitalised Interest, the amount of any discount amortised and
other non-cash interest charges during the Relevant Period,

 
and calculated on the basis that:
 
137

--------------------------------------------------------------------------------


 

 
(i)
the amount of Interest accrued will be increased by an amount equal to any
amount payable by members of the Group under hedging agreements in respect of
Interest in relation to that Relevant Period; and

 

 
(ii)
the amount of Interest accrued will be reduced by an amount equal to any amount
payable to members of the Group under hedging agreements in respect of Interest
in relation to that Relevant Period.

 
"Net Debt Service" means, in respect of any Relevant Period, the aggregate of:
 

 
(a)
Consolidated Net Finance Charges;

 

 
(b)
the aggregate of all scheduled payments of principal of any Borrowings (and, in
the case of the Facilities and the Mezzanine Facility as adjusted as the result
of any voluntary or mandatory prepayments) falling due for payment but excluding
any amounts falling due under any overdraft or Revolving Facility (including,
without limitation, any Ancillary Facility, Fronted Ancillary Facility or
Fronting Ancillary Commitments) which were available for simultaneous redrawing
according to the terms of such facility but for any voluntary cancellation; and

 

 
(c)
the amount of the capital element of any payments in respect of that Relevant
Period payable under any finance lease or capital lease entered into by any
member of the Group,

 
and so that no amount shall be included more than once.
 
"Non-recurring Expenditure" means the aggregate of the following:
 

 
(a)
the costs relating to any one-off cards swap out or free cards paid in cash and
in relation to BskyB, Direct TV, Direct TV LA, Sky Mexico, Sky Italia and Sky
Brazil contracts;

 

 
(b)
the costs (including but not limited to legal expenses and penalty, security or
settlement payments) relating to the Echostar litigation (as that litigation is
described in the Legal Due Diligence Report and the Echostar Report);

 

 
(c)
the cash outflow related to the accruals on the balance sheet of any member of
the Group as at the last day of the most recent Financial Quarter ending prior
to Closing relating to the Yeda and Gemstar litigations;

 

 
(d)
the cash impact of a reduction in the Newton 60 day payment period referred to
in the Base Case Model and the Financial and Tax Report;

 

 
(e)
the cash outflow related to the release of deferred tax liabilities existing at
Closing; and

 

 
(f)
any other non-recurring costs and expenses.

 
"One-off Costs" means the aggregate of the following:
 

 
(a)
any deficit in defined benefit pension plans required to be settled as a result
of the Transaction;

 

 
(b)
at any time, the cost and taxes (whether withholding tax or any other form of
tax) in order to extract Cash existing as at Closing from Israel;

 
138

--------------------------------------------------------------------------------


 

 
(c)
any costs related to the settlement of the Yeda dispute (as that dispute is
described in the Legal Due Diligence Report), but excluding recurring royalty
costs;

 

 
(d)
any earn-out and management bonuses, in each case payable in respect of past
acquisitions; and

 

 
(e)
any one-off costs (payable either to Gemstar or customers) in respect of Gemstar
settlements but excluding recurring royalty payments.

 
"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.
 
"Relevant Period" means (other than as set out in paragraph (d) of Clause 28.3
(Financial testing) each period of twelve months ending on the last day of the
Parent's Financial Year and each period of twelve months ending on the last day
of each Financial Quarter of the Parent's Financial Year.
 
"Retained Cash" means the aggregate of:
 

 
(a)
Net Proceeds permitted to be retained and not required to be immediately prepaid
or reinvested in the business of the Group;

 

 
(b)
Excess Cashflow arising from a previous Financial Year which the Company is not
obliged to prepay (including any Unused Amount and any de minimis amount which
has been permitted to be deducted in calculating that Excess Cashflow in a
previous Financial Year); and

 

 
(c)
any IPO Proceeds permitted to be retained (including from any IPO of the
Non-Core Business); and

 

 
(d)
any Net Proceeds permitted to be retained from any disposal of assets of the
Non-Core Business,

 
in each case to the extent not already taken into account in any other paragraph
of the relevant definition or otherwise applied in any manner permitted by the
Finance Documents.
 
"Senior Consolidated Total Net Debt" means, at any time, the Consolidated Total
Net Debt after deducting that part of the Consolidated Total Net Debt
attributable to the Mezzanine Facility.
 
"Senior Debt Cover" means, in respect of any Relevant Period, the ratio of
Senior Consolidated Total Net Debt on the last day of that Relevant Period to
the Consolidated EBITDA for that Relevant Period.
 
"Trapped Cash" means 20 per cent. of the cash balances held in members of the
Group incorporated in Israel as at the relevant date provided that such
percentage may be reduced and/or increased if the Parent delivers to the
Facility Agent a certificate confirming that it is feasible and/or necessary,
based upon advice from its professional advisers, to extract cash from Israel at
such lower or higher percentage cost.
 
"Unused Amount" has the meaning given that term in Clause 28.2 (Financial
condition).
 
"Working Capital" means on any date Current Assets less Current Liabilities.
 
139

--------------------------------------------------------------------------------


 
28.2
Financial condition

The Parent shall ensure that:
 

 
(a)
Cashflow Cover: Cashflow Cover in respect of any Relevant Period specified in
column 1 below shall not be less than the ratio set out in column 2 below
opposite that Relevant Period.



Column 1
Relevant Period
Column 2
Ratio
   
Relevant Period expiring 30 September 2009
1:1
   
Relevant Period expiring 31 December 2009
1:1
   
Relevant Period expiring 31 March 2010
1:1
   
Relevant Period expiring 30 June 2010
1:1
   
Relevant Period expiring 30 September 2010
1:1
   
Relevant Period expiring 31 December 2010
1:1
   
Relevant Period expiring 31 March 2011
1:1
   
Relevant Period expiring 30 June 2011
1:1
   
Relevant Period expiring 30 September 2011
1:1
   
Relevant Period expiring 31 December 2011
1:1
   
Relevant Period expiring 31 March 2012
1:1
   
Relevant Period expiring 30 June 2012
1:1
   
Relevant Period expiring 30 September 2012
1:1
   
Relevant Period expiring 31 December 2012
1:1
   
Relevant Period expiring 31 March 2013
1:1
   
Relevant Period expiring 30 June 2013
1:1
   
Relevant Period expiring 30 September 2013
1:1
   
Relevant Period expiring 31 December 2013
1:1
   
Relevant Period expiring 31 March 2014
1:1
   
Relevant Period expiring 30 June 2014
1:1
   
Relevant Period expiring 30 September 2014
1:1
   
Relevant Period expiring 31 December 2014
1:1
   
Relevant Period expiring 31 March 2015
1:1
   
Relevant Period expiring 30 June 2015
1:1
   
Relevant Period expiring 30 September 2015
1:1
   
Relevant Period expiring 31 December 2015
1:1

 
140

--------------------------------------------------------------------------------


 

 
(b)
Interest Cover: Interest Cover in respect of any Relevant Period specified in
column 1 below shall be or shall exceed the ratio set out in column 2 below
opposite that Relevant Period.



Column 1
Relevant Period
Column 2
Ratio
   
Relevant Period expiring 30 June 2009
 
1.45:1
 
Relevant Period expiring 30 September 2009
 
1.60:1
 
Relevant Period expiring 31 December 2009
 
1.65:1
 
Relevant Period expiring 31 March 2010
 
1.70:1
 
Relevant Period expiring 30 June 2010
 
1.70:1
 
Relevant Period expiring 30 September 2010
 
1.85:1
 
Relevant Period expiring 31 December 2010
 
1.90:1
 
Relevant Period expiring 31 March 2011
 
1.95:1
 
Relevant Period expiring 30 June 2011
 
2.00:1
 
Relevant Period expiring 30 September 2011
 
2.15:1
 
Relevant Period expiring 31 December 2011
 
2.20:1
 
Relevant Period expiring 31 March 2012
 
2.25:1
 
Relevant Period expiring 30 June 2012
 
2.30:1
 
Relevant Period expiring 30 September 2012
 
2.30:1
 
Relevant Period expiring 31 December 2012
 
2.40:1
 
Relevant Period expiring 31 March 2013
 
2.45:1
 
Relevant Period expiring 30 June 2013
 
2.55:1
 
Relevant Period expiring 30 September 2013
 
2.65:1
 
Relevant Period expiring 31 December 2013
 
2.75:1
 
Relevant Period expiring 31 March 2014
 
2.80:1
 
Relevant Period expiring 30 June 2014
 
2.90:1
 
Relevant Period expiring 30 September 2014
 
3.00:1
 
Relevant Period expiring 31 December 2014
 
3.00:1
 
Relevant Period expiring 31 March 2015
 
3.00:1
 
Relevant Period expiring 30 June 2015
 
3.00:1
 
Relevant Period expiring 30 September 2015
 
3.00:1
 
Relevant Period expiring 31 December 2015
3.00:1

 
141

--------------------------------------------------------------------------------


 

 
(c)
Debt Cover: Debt Cover in respect of any Relevant Period specified in column 1
below shall not exceed the ratio set out in column 2 below opposite that
Relevant Period.



Column 1
Relevant Period
Column 2
Ratio
   
Relevant Period expiring 30 June 2009
 
6.85:1
 
Relevant Period expiring 30 September 2009
 
6.70:1
 
Relevant Period expiring 31 December 2009
 
6.25:1
 
Relevant Period expiring 31 March 2010
 
6.00:1
 
Relevant Period expiring 30 June 2010
 
5.95:1
 
Relevant Period expiring 30 September 2010
 
5.30:1
 
Relevant Period expiring 31 December 2010
 
5.15:1
 
Relevant Period expiring 31 March 2011
 
4.95:1
 
Relevant Period expiring 30 June 2011
 
4.80:1
 
Relevant Period expiring 30 September 2011
 
4.40:1
 
Relevant Period expiring 31 December 2011
 
4.35:1
 
Relevant Period expiring 31 March 2012
 
4.15:1
 
Relevant Period expiring 30 June 2012
 
3.95:1
 
Relevant Period expiring 30 September 2012
 
3.55:1
 
Relevant Period expiring 31 December 2012
 
3.40:1
 
Relevant Period expiring 31 March 2013
 
3.20:1
 
Relevant Period expiring 30 June 2013
 
3.00:1
 
Relevant Period expiring 30 September 2013
 
3.00:1
 
Relevant Period expiring 31 December 2013
 
3.00:1
 
Relevant Period expiring 31 March 2014
 
3.00:1
 
Relevant Period expiring 30 June 2014
 
3.00:1
 
Relevant Period expiring 30 September 2014
 
3.00:1
 
Relevant Period expiring 31 December 2014
 
3.00:1
 
Relevant Period expiring 31 March 2015
 
3.00:1
 
Relevant Period expiring 30 June 2015
 
3.00:1
 
Relevant Period expiring 30 September 2015
 
3.00:1
 
Relevant Period expiring 31 December 2015
3.00:1

 
142

--------------------------------------------------------------------------------


 

 
(d)
Capital Expenditure: The aggregate Capital Expenditure (other than Capital
Expenditure funded from Retained Cash, Company New Equity or Company
Subordinated Debt) of the Group in respect of each Financial Year of the Parent
specified in column 1 below shall not exceed the amount set out in column 2
below opposite that Financial Year.



Column 1
Financial Year Ending
 
Column 2
Maximum Capital  Expenditure
         
30 June 2009
 
$
31,000,000
 
30 June 2010
 
$
37,000,000
 
30 June 2011
 
$
36,500,000
 
30 June 2012
 
$
41,500,000
 
30 June 2013
 
$
46,000,000
 
30 June 2014
 
$
51,500,000
 
30 June 2015
 
$
57,500,000
 
30 June 2016
 
$
64,000,000
 

 
If in any Financial Year (the "Original Financial Year") the amount of the
Capital Expenditure spent is less than the maximum amount permitted to be spent
for that Original Financial Year (the difference being referred to below as the
"Unused Amount"), then the maximum expenditure set out in column 2 above for the
immediately following Financial Year (the "Carry Forward Year") shall be
increased by an amount equal to 50 per cent. of the Unused Amount.
 
In any Carry Forward Year, the original amount specified in column 2 above shall
be treated as having been incurred after any Unused Amount carried forward into
such Carry Forward Year.
 
Up to 25 per cent. of permitted Capital Expenditure from the next Financial Year
may be carried back to such Financial Year with a corresponding reduction for
the next following Financial Year.
 
If the Group makes a Permitted Acquisition which:
 

 
(i)
increases Consolidated EBITDA,

 
then the amount of the maximum Capital Expenditure permitted above shall be
increased by an amount equal to 120 per cent. of the Capital Expenditure
budgeted for the entities acquired pursuant to the Permitted Acquisition.
 
28.3
Financial testing

(a)
Subject to paragraphs (c) and (d) below, the financial covenants set out in
Clause 28.2 (Financial condition) shall be calculated in accordance with the
Accounting Principles (as applied in the Base Case Model except as changed in
accordance with this Agreement) and tested by reference to each of the financial
statements and/or each Compliance Certificate delivered pursuant to Clause 27.2
(Provision and contents of Compliance Certificate). No item shall be taken into
account more than once in any calculation.

 
143

--------------------------------------------------------------------------------


 
(b)
In respect of any Relevant Period, the exchange rate used in relation to
Consolidated Total Net Debt shall be the exchange rate used in respect of the
Term Facilities for the euro/dollar hedge entered into by the Company on or
before Closing to the extent hedged. The effect of all unrealised currency
exchange gains and losses shall be excluded.

 
(c)
For each of the Relevant Periods ending on a date which is less than 12 months
after Closing:

 

 
(i)
for the purpose of Cashflow Cover, Consolidated Cashflow and Net Debt Service
shall be calculated on an actual basis for the period from the first day of the
first Financial Quarter falling after Closing to the relevant test date;

 

 
(ii)
for the purposes of Interest Cover only, Consolidated Net Finance Charges for
the complete Financial Quarters which have elapsed since Closing shall be
annualised; and

 

 
(iii)
for all other purposes, all items shall be calculated on an actual basis over
the previous 12 month period.

 
(d)
For the purpose of calculation of any financial covenant ratio (other than in
relation to Excess Cashflow) (the "Acquisition and Disposal Adjustment"):

 

 
(i)
there shall be included in determining Consolidated EBITDA and Consolidated
Cashflow for any Relevant Period (including the portion thereof occurring prior
to the relevant acquisition):

 

 
(A)
the earnings before interest, tax, depreciation and amortisation (calculated on
the same basis as Consolidated EBITDA, mutatis mutandis) and cashflow
(calculated on the same basis as Consolidated Cashflow, mutatis mutandis) for
the period of any person, property, business or material fixed asset acquired
and not subsequently sold, transferred or otherwise disposed of by any member of
the Group during such period (each such person, property, business or asset
acquired and not subsequently disposed of an "Acquired Entity or Business"); and

 

 
(B)
if material (unless, in relation to any material adjustment which could be made
as a result of net cost savings, the Parent elects not to include such net cost
savings in the determination of Consolidated EBITDA), an adjustment in respect
of each Acquired Entity or Business acquired during such period equal to the
amount of the Pro Forma Adjustment (as defined in paragraph (v) below) with
respect to such Acquired Entity or Business for such period; and

 

 
(ii)
there shall be excluded in determining Consolidated EBITDA and Consolidated
Cashflow for any period the earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA, mutatis
mutandis) and cashflow (calculated on the same basis as Consolidated Cashflow,
mutatis mutandis) of any person, property, business or material fixed asset
sold, transferred or otherwise disposed of by any member of the Group during
such period (including the portion thereof occurring prior to such sale,
transfer, disposition or conversion) (each such person, property, business or
asset so sold or disposed of, a "Sold Entity or Business");

 
144

--------------------------------------------------------------------------------


 

 
(iii)
Consolidated Net Finance Charges and Net Debt Service will be adjusted to
reflect the assumption or repayment of debt relating to any Acquired Entity or
Business or Sold Entity or Business;

 

 
(iv)
Capital Expenditure will be adjusted to reflect the Capital Expenditure relating
to any Acquired Entity or Business or Sold Entity or Business; and

 

 
(v)
for the purposes of this Clause 28.3 "Pro Forma Adjustment" shall mean, for any
Relevant Period that includes any of the four Financial Quarters first following
the acquisition of or investment in an Acquired Entity or Business, with respect
to the Consolidated EBITDA and Consolidated Cashflow of that Acquired Entity or
Business, the pro forma increase or decrease in such Consolidated EBITDA and
Consolidated Cashflow projected by the Parent in good faith as a result of
reasonably identifiable and supportable net cost savings or additional net
costs, as the case may be, realisable during such period by combining the
operations of such Acquired Entity or Business with the operations of the Parent
and its Subsidiaries, which, if above $10,000,000 has been verified by one of
the Big Four Accountants, provided that so long as such net cost savings or
additional net costs will be realisable at any time during such period, it may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Consolidated EBITDA and Consolidated Cashflow, that such net cost savings
or additional net costs will be realisable during such period and, provided
further that any such pro forma increase or decrease to such Consolidated EBITDA
and Consolidated Cashflow shall be without duplication for net cost savings or
additional net costs actually realised during such period and already included
in such Consolidated EBITDA and Consolidated Cashflow.

 
(e)
In the event of a breach of Clause 28.2(a) (Cashflow Cover), Clause 28.2(b)
(Interest Cover) or Clause 28.2(c) (Debt Cover) and no later than 15 Business
Days after the date on which the relevant Compliance Certificate is required to
be delivered (the "Equity Cure Period") and provided that such Compliance
Certificate is accompanied by a notice of intent to cure, signed by the chief
financial officer or a director of the Parent and outlining, in reasonable
detail, the steps being taken to remedy the breach (a "Cure Notice"), if the
Company receives (directly or indirectly) the cash proceeds of Company New
Equity or Company Subordinated Debt and applies the same in prepayment of the
Facilities in accordance with Clause 14.3 (Application of mandatory
prepayments), then such financial covenants shall be recalculated as at the
relevant test date for that Relevant Period and calculated for the Relevant
Periods ending on each of the three subsequent Quarter Dates giving effect to
the following pro forma adjustments:

 

 
(i)
Consolidated Cashflow for the last quarter of the Relevant Period shall be
increased solely for the purpose of measuring the financial covenant set out in
Clause 28.2(a) above and not for any other purpose, by an amount equal to the
amount of Company New Equity and/or Company Subordinated Debt;

 

 
(ii)
Consolidated Total Net Debt under this Agreement shall be decreased for the
purpose of measuring the financial covenant set out in Clause 28.2(c) above by
an amount equal to the Company New Equity and/or Company Subordinated Debt; and

 
145

--------------------------------------------------------------------------------


 

 
(iii)
Consolidated Total Net Debt shall be deemed to have been decreased at the
beginning of that Relevant Period as if there was a voluntary prepayment by an
amount equal to the Company New Equity and/or Company Subordinated Debt and
Consolidated Net Finance Charges for that Relevant Period recalculated assuming
such a prepayment solely for the purpose of measuring the financial covenant set
out in Clause 28.2(b) above.

 
If, after giving effect to the foregoing recalculations, the Company shall then
be in compliance with the requirements of all financial covenants the Company
shall be deemed to have satisfied the requirements of such financial covenants
as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
or default of such financial covenants which had occurred shall be deemed cured
for all purposes of the Finance Documents.
 
During the Equity Cure Period, if a Cure Notice was delivered, a Default (but
not an Event of Default) shall be deemed to be continuing unless and until the
cash proceeds of such Company New Equity or Company Subordinated Debt is applied
in accordance with this Clause.
 
The above equity cure right may be exercised no more than four times over the
life of the Facilities, and may not be used in consecutive Financial Quarters.
 
29.
GENERAL UNDERTAKINGS

 
The undertakings in this Clause 29 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
Authorisations and compliance with laws
 
29.1
Authorisations

Subject to the Reservations and the Perfection Requirements, each Obligor shall
promptly obtain, comply with and do all that is necessary to maintain in full
force and effect any Authorisation required under any applicable law to:
 

 
(a)
enable it to perform its obligations under the Finance Documents and Scheme
Documents;

 

 
(b)
ensure the legality, validity, enforceability or admissibility in evidence of
any Finance Document or, where failure to do so would have a Material Adverse
Effect, Scheme Document; and

 

 
(c)
carry on its business, where failure to do so has a Material Adverse Effect.

 
29.2
Compliance with laws

Each Obligor shall (and the Company shall ensure that each member of the Group
will) comply in all respects with all laws to which it is subject including the
Foreign Corrupt Practices Act (15 USC §§78dd-1 et seq.), if applicable, if
failure so to comply would have a Material Adverse Effect.
 
29.3
Environmental compliance

Each Obligor shall (and the Company shall ensure that each member of the Group
will):
 

 
(a)
comply with all Environmental Laws;

 
146

--------------------------------------------------------------------------------


 

 
(b)
obtain, maintain and ensure compliance with all requisite Environmental Permits;
and

 

 
(c)
implement procedures to monitor compliance with and to prevent liability under
any Environmental Law,

 
where failure to do so would have a Material Adverse Effect.
 
29.4
Taxation

Each Obligor shall (and the Company shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed or, if later, before incurring material penalties unless and only
to the extent that:
 

 
(a)
such payment is being contested in good faith and in accordance with any
relevant procedures;

 

 
(b)
adequate reserves are being maintained in accordance with the Accounting
Principles for those Taxes and the costs required to contest them which have
been disclosed in its latest financial statements (or where incurred
subsequently will be disclosed in the next financial statements) delivered to
the Facility Agent under Clause 27.1 (Financial statements) (if required to be
disclosed under the Accounting Principles); and

 

 
(c)
such payment can be withheld without incurring material penalties and failure to
pay those Taxes does not have a Material Adverse Effect.

 
Restrictions on business focus
 
29.5
Merger

No Obligor shall (and the Company shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger, consolidation or corporate
reconstruction other than a Permitted Transaction.
 
29.6
Change of business

The Company shall procure that no substantial change is made to the general
nature of the business of the Group taken as a whole from that carried on by the
Group at the date of this Agreement.
 
29.7
Acquisitions

(a)
Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no other member of the Group will) acquire a company or any
shares or securities or a business or undertaking (or, in each case, any
interest in any of them).

 
(b)
Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company which is a Permitted Acquisition.

 
29.8
Joint ventures

(a)
Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no member of the Group will):

 

 
(i)
enter into, invest in or acquire (or agree to invest in or acquire, unless such
agreement is subject to Majority Lender approval) any shares, stocks, securities
or other interest in any Joint Venture; or

 
147

--------------------------------------------------------------------------------


 

 
(ii)
transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing, unless such agreement is subject to Majority Lender approval).

 
(b)
Paragraph (a) above does not apply to any acquisition (or agreement to acquire)
any interest in a Joint Venture or transfer of assets (or agreement to transfer
assets) to a Joint Venture or loan made to or guarantee given in respect of the
obligations of a Joint Venture if such transaction is a Permitted Joint
Venture. 

 
29.9
Holding Companies

Notwithstanding any other provision of this Agreement, the Parent shall not
trade, carry on any business, own any assets or incur any liabilities except
for:
 

 
(a)
a Permitted Holding Company Activity (subject to the proviso in such
definition); and

 

 
(b)
(for the avoidance of doubt) any activity specifically permitted for the Parent
under the definitions of Permitted Acquisition, Permitted Disposal, Permitted
Financial Indebtedness, Permitted Guarantee, Permitted Loan, Permitted Payment,
Permitted Security, Permitted Share Issue or Permitted Transaction.

 
29.10
Centre of main interests and establishments

No Obligor whose jurisdiction of incorporation is in a member state of the
European Union shall deliberately change its "centre of main interests" (as that
term is used in Article 3(1) of The Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings (the "Regulation")) in a manner which would
materially and adversely affect the interests of the Lenders as a whole.
 
Restrictions on dealing with assets and Security
 
29.11
Pari passu ranking

Each Obligor shall ensure that at all times any claims of a Finance Party or
Hedge Counterparty against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.
 
29.12
Negative pledge

In this Clause 29.12, "Quasi-Security" means a transaction described in
paragraph (b) below.
 
Except as permitted under paragraph (c) below:
 

 
(a)
No Obligor shall (and the Company shall ensure that no other member of the Group
will) create or permit to subsist any Security over any of its assets.

 

 
(b)
No Obligor shall (and the Company shall ensure that no other member of the Group
will):

 

 
(i)
sell, transfer or otherwise dispose to any person who is not a member of the
Group of any of its assets on terms whereby they are or may be leased to or
re-acquired by an Obligor or by any other member of the Group;

 

 
(ii)
sell, transfer or otherwise dispose of any of its receivables to any person who
is not a member of the Group on recourse terms;

 
148

--------------------------------------------------------------------------------


 

 
(iii)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 

 
(iv)
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 

 
(c)
Paragraphs (a) and (b) above do not apply to any Security or (as the case may
be) Quasi-Security, which is Permitted Security.

 
29.13
Disposals

(a)
Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no member of the Group will) enter into a single transaction
or a series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any asset.

 
(b)
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal which is a Permitted Disposal.

 
29.14
Preservation of assets

The Group shall preserve sufficient title to, or valid leases or licences of,
and all appropriate authorisations to use, the assets necessary to carry on the
business of the Group as it is presently conducted where failure to do so would
have a Material Adverse Effect.
 
29.15
Arm's length basis

(a)
Except as permitted by paragraph (b) below, no Obligor shall (and the Company
shall ensure no member of the Group will) enter into any material transaction
with any Investor, their Affiliates (other than a member of the Group) or any
person not being a member of the Group except on arm's length terms or better.

 
(b)
The following transactions shall not be a breach of this Clause 29.15:

 

 
(i)
intra-Group loans permitted under Clause 29.16 (Loans or credit);

 

 
(ii)
fees, costs and expenses payable under the Transaction Documents delivered to
the Facility Agent under Clause 4.1 (Initial conditions precedent) or agreed by
the Facility Agent or as set out in the Funds Flow Statement; and

 

 
(iii)
any Permitted Transactions.

 
Restrictions on movement of cash - cash out
 
29.16
Loans or credit

(a)
Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no member of the Group will) be a creditor in respect of any
Financial Indebtedness.

 
(b)
Paragraph (a) above does not apply to:

 

 
(i)
a Permitted Loan;

 

 
(ii)
a Permitted Payment; or

 

 
(iii)
a Permitted Guarantee.

 
149

--------------------------------------------------------------------------------


 
29.17
No Guarantees or indemnities

(a)
Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no member of the Group will) incur or allow to remain
outstanding any guarantee in respect of any obligation of any person.

 
(b)
Paragraph (a) above does not apply to a guarantee which is:

 

 
(i)
a Permitted Guarantee; or

 

 
(ii)
a Permitted Transaction.

 
29.18
Dividends and share redemption

(a)
Except as permitted under paragraph (b) below, the Company shall ensure that no
member of the Group (other than the Parent) will:

 

 
(i)
declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

 

 
(ii)
repay or distribute any dividend or share premium reserve;

 

 
(iii)
pay or allow any member of the Group to pay any management, advisory or other
fee to or to the order of the Parent or any of the shareholders of the Parent;
or

 

 
(iv)
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so.

 
(b)
Paragraph (a) above does not apply to:

 

 
(i)
a Permitted Payment; or 

 

 
(ii)
a Permitted Transaction.

 
29.19
Subordinated Debt

(a)
Except as permitted under paragraph (b) below, the Company shall ensure that no
member of the Group (other than the Parent), will:

 

 
(i)
repay or prepay any principal amount (or capitalised interest) outstanding under
the Mezzanine Facility, the Vendor Documents, the Company Subordinated Debt or
the Parent Subordinated Debt;

 

 
(ii)
pay any interest or any other amounts payable in connection with the Mezzanine
Facility, the Vendor Documents, the Company Subordinated Debt or the Parent
Subordinated Debt;

 

 
(iii)
purchase, redeem, defease or discharge, exchange or enter into any
sub-participation arrangements in respect of any amount outstanding with respect
to the Mezzanine Facility, the Vendor Documents, or the Company Subordinated
Debt or the Parent Subordinated Debt; or

 

 
(iv)
make any other payment (whether directly or indirectly) to the Parent or to an
Investor (or any entity through which that Investor holds its interest in the
Parent).

 
(b)
Paragraph (a) does not apply to a payment, repayment, prepayment, purchase,
redemption, defeasance or discharge which is:

 
150

--------------------------------------------------------------------------------


 

 
(i)
a Permitted Payment; or 

 

 
(ii)
a Permitted Transaction.

 
Restrictions on movement of cash - cash in
 
29.20
Financial Indebtedness

(a)
Except as permitted under paragraph (b) below, no Obligor shall (and the Company
shall ensure that no member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.

 
(b)
Paragraph (a) above does not apply to Financial Indebtedness which is:

 

 
(i)
Permitted Financial Indebtedness; or

 

 
(ii)
a Permitted Transaction.

 
29.21
Share capital

No Obligor shall (and the Company shall ensure no member of the Group will)
issue any shares except pursuant to:
 

 
(a)
a Permitted Share Issue; or

 

 
(b)
a Permitted Transaction.

 
Miscellaneous
 
29.22
Insurance

(a)
Each Obligor shall (and the Company shall ensure that each member of the Group
will) maintain insurances on and in relation to its business and assets against
those material risks and to the extent as is usual for companies carrying on the
same or substantially similar business.

 
(b)
All insurances must be with reputable independent insurance companies or
underwriters.

 
29.23
Pensions

The Company shall ensure that all pension schemes operated by or maintained for
the benefit of members of the Group and/or any of its employees are funded to
the extent required by applicable local law and regulations where failure to do
so would have a Material Adverse Effect.
 
29.24
Access

While an Event of Default is continuing, upon reasonable notice being given by
the Facility Agent and after consultation with the Company, each Obligor will
procure that any one or more representatives of the Facility Agent and/or the
Security Agent and/or accountants or other professional advisers appointed by
the Facility Agent and/or the Security Agent are allowed access during normal
business hours (at the cost of the Company) to the premises, books and accounts
of each member of the Group provided that all information obtained as a result
of such access shall be subject to the confidentiality restrictions set out in
this Agreement.
 
29.25
Intellectual Property

Each Obligor shall (and the Company shall procure that each member of the Group
will):
 

 
(a)
preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant member of the Group;

 
151

--------------------------------------------------------------------------------


 

 
(b)
use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property;

 

 
(c)
make registrations and pay all registration fees and taxes necessary to maintain
the Intellectual Property in full force and effect and record its interest in
that Intellectual Property;

 

 
(d)
not use or permit the Intellectual Property to be used in a way or take any step
or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any member of the Group to use such property;
and

 

 
(e)
not discontinue the use of the Intellectual Property,

 
where, in each case, failure to do so would have a Material Adverse Effect.
 
29.26
Amendments

No Obligor shall (and the Company shall ensure that no member of the Group will)
amend, vary, novate, supplement, supersede, waive or terminate the share
transfer provisions in the constitutional documents of any member of the Group
whose shares are pledged under the Transaction Security Documents except in each
case in writing in a way which would not materially and adversely affect the
interests of the Lenders taken as a whole.
 
29.27
Financial assistance

Each Obligor shall (and the Company shall procure that each member of the Group
will), where applicable, comply in all respects with Sections 151 to 158 of the
United Kingdom Companies Act 1985 and any equivalent legislation in other
jurisdictions including in relation to the execution of the Transaction Security
Documents and payment of amounts due under this Agreement.
 
29.28
Treasury Transactions

(a)
No Obligor shall (and the Company will procure that no members of the Group
will) enter into any Treasury Transaction, other than:

 

 
(i)
the hedging transactions contemplated by the Hedging Letter and documented by
the Hedging Agreements;

 

 
(ii)
spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes;

 

 
(iii)
any Treasury Transaction that the Group elects to enter into in respect of the
euro denominated portions of the Facilities and/or euro denominated portions of
the Mezzanine Facility; and

 

 
(iv)
any Treasury Transaction entered into for the hedging of actual or projected
real exposures arising in the ordinary course of trading activities of a member
of the Group and not for speculative purposes.

 
(b)
The Company shall ensure that all currency and interest rate hedging
arrangements contemplated by the Hedging Letter are implemented in accordance
with the terms of the Hedging Letter and that such arrangements are not
terminated, varied or cancelled without the consent of the Facility Agent
(acting on the instructions of the Majority Lenders), save (in the case of
arrangements documented by the Hedging Agreements) as permitted by the
Intercreditor Agreement.

 
152

--------------------------------------------------------------------------------


 
29.29
Cash Management

(a)
After the Clean-Up Date in respect of the Acquisition, and subject to paragraph
(b) below, each Obligor will use reasonable endeavours to ensure that it shall
not, and none of its Subsidiaries will, at any time, hold cash in excess of
$30,000,000 (or its equivalent) in aggregate among all Obligors with any bank
which is not an Approved Bank for more than 3 months.

 
(b)
No Obligor shall be obliged at any time to procure that any Subsidiary transfers
any cash under paragraph (a):

 

 
(i)
at a time when to do so would cause the Obligor or the Subsidiary (despite that
person using all reasonable endeavours to avoid the relevant Tax liability) to
incur a material Tax liability or to otherwise incur any material cost or
expense;

 

 
(ii)
if (despite that person using all reasonable efforts to avoid the breach or
result) to do so would breach:

 

 
(A)
any applicable law or agreement or result in personal liability for the Obligor
or the Subsidiary or any of such person's directors or management; or

 

 
(B)
any directors or fiduciary duties or any regulatory requirements applicable to
or agreement binding on the Obligor or the Subsidiary;

 

 
(iii)
if it involves a Subsidiary in which there is a minority interest; or

 

 
(iv)
if it involves an amount which is less than $1,000,000 (or its equivalent) for
each such Subsidiary.

 
29.30
Information

Each Obligor shall (and the Company shall procure that each member of the Group
will) ensure that any other information provided to the Finance Parties (other
than as contained in the Information Memorandum and the Reports) is (to the best
of its knowledge and belief having made due and careful enquiries) true and
accurate in all material respects as at the time such information was provided.
 
29.31
Auditors

No Obligor will change its (and the Parent will not change the Group's) auditors
save to any one of the Big Four Accountants.
 
29.32
Guarantors

The Company shall ensure that any member of the Group which is a Material
Company shall, subject to the Security Principles, become an Additional
Guarantor within 20 Business Days of delivery of the Compliance Certificate for
the Annual Financial Statements or 20 Business Days of its acquisition, as the
case may be in accordance with the terms hereof provided that there will be a
grace period of 30 Business Days where such Material Company is incorporated in
a jurisdiction in which no existing Obligor is incorporated.
 
The Company shall ensure that:
 

 
(i)
on the date falling 90 days after Closing; and

 
153

--------------------------------------------------------------------------------


 

 
(ii)
as at the end of each Financial Year (beginning with the Financial Year ended
30 June 2009),

 
the aggregate of the earnings before interest, tax, depreciation and
amortisation (calculated on the same basis as Consolidated EBITDA, mutatis
mutandis) and Gross Assets (as applicable) of the Guarantors (taking each entity
on an unconsolidated basis and excluding all intra-group items) is no less than
80 per cent. of the Consolidated EBITDA and Gross Assets (as applicable) of the
Group (the "Guarantor Coverage").
 
For the purposes of paragraph (i) above, Guarantor Coverage shall be determined
by reference to (for the first test) the consolidated annual accounts of the
Group for the financial year ending 30 June 2008 and (for each test thereafter)
the most recent Annual Financial Statements (or other financial statements
agreed between the Company and the Facility Agent).
 
(b)
The earnings before interest, tax, depreciation and amortisation (calculated on
the same basis as Consolidated EBITDA, mutatis mutandis) and Gross Assets (as
applicable) of each of Orbis and Jungo and their respective Subsidiaries shall
not be included in the Consolidated EBITDA and Gross Assets (as applicable) of
the Group for the calculation of the Guarantor Coverage.

 
(c)
In respect of Orbis or Jungo or any of their respective Subsidiaries, if on the
date falling 24 Months after Closing:

 

 
(i)
it is still a wholly-owned member of the Group; and

 

 
(ii)
according to the Group's most recent Annual Financial Statements, it has EBITDA
and/or Gross Assets on an unconsolidated basis representing 10 per cent. or more
of the Consolidated EBITDA or Gross Assets (as applicable) of the Group,

 
it shall accede as a Guarantor and security over its shares shall be granted in
favour of the Lenders (but it shall not be required to grant Security itself)
provided that if the Company delivers a certificate to the Facility Agent no
later than 3 Business Day's prior to the date falling 24 Months after Closing
(such date being the "Notice Date") that there is a planned initial public
offering of the shares in or disposal of, Orbis or Jungo or any of their
Subsidiaries, the relevant company will not be required to accede as a Guarantor
and no security over its shares will be required unless and until it is a
wholly-owned member of the Group on the date falling 6 Months after the Notice
Date.
 
29.33
Consent to Scheme of Arrangement and Capital Reduction

The Lenders (as creditors of the Company) hereby give their consent to the
Scheme as envisaged in the Scheme Documents and the Capital Reduction as
detailed in the Structure Memorandum. 
 
29.34
Takeover undertakings

The Company shall (and from the date on which it becomes an Additional Obligor,
the Parent will):
 

 
(a)
comply in all material respects with all laws and regulations relevant in the
context of the Scheme;

 
154

--------------------------------------------------------------------------------


 

 
(b)
not without the consent of the Facility Agent (acting on the instructions of the
Majority Lenders) agree to amend, waive, revise, withdraw or agree to decide not
to enforce in whole or in part any material term or material condition
(including, without limitation, the conditions relating to competition
clearances by the European Commission and pursuant to the Israeli Restrictive
Business Practices Law 5748-1988 listed in Conditions 7 and 8 of Appendix I
(Conditions) to the Press Release) of the Scheme where its agreement is required
for such amendment, waiver, revision, withdrawal or decision unless:

 

 
(i)
by failing to so amend, waive, revise, withdraw or agree not to enforce any such
term or condition the Company or the Parent would be entitled not to proceed
with the Scheme;

 

 
(ii)
the Panel does not or would not (in each case were it to exercise jurisdiction
over the Company) consent to the Company or the Parent not proceeding with the
Scheme;

 

 
(iii)
it is to increase the purchase price in accordance with paragraph (e) below; or

 

 
(iv)
in the case of any material term, it does not materially and adversely affect
the interests of the Lenders;

 

 
(c)
keep the Facility Agent reasonably informed as to the progress of the Scheme and
any material developments in relation to the Scheme;

 

 
(d)
promptly supply to the Facility Agent copies of all documents, notices or
announcements received or issued by it in relation to the Scheme which it is
permitted to make available to the Facility Agent following its reasonable
request for such information;

 

 
(e)
except with the prior written consent of the Facility Agent (acting on the
instructions of the Majority Lenders) or if the excess is funded by way of
Parent New Equity or Parent Subordinated Debt, not increase and ensure that
there is no increase in the purchase price payable per share in the Parent above
that agreed between the Arrangers and the Parent;

 

 
(f)
unless required by any law or regulation (including in respect of the Panel,
were it to exercise jurisdiction over the Company), the Company must not make
any statement or announcement (other than the Press Release, the Scheme
Documents or any required filings by the Parent with the Securities and Exchange
Commission in respect of the Transaction) containing any information or
statement concerning the Finance Documents or Finance Parties without the prior
approval of the Facility Agent (acting on the instructions of the Majority
Lenders) (such consent not to be unreasonably withheld or delayed);

 

 
(g)
ensure that the Parent has been re-registered as a private company prior to
Closing;

 

 
(h)
deliver evidence that the Second Court Order has been granted and delivered for
registration to the Registrar of Companies within 15 Business Days of Closing;
and

 

 
(i)
ensure that the Scheme Documents contain all the material terms of the Scheme.

 
155

--------------------------------------------------------------------------------


 
29.35
Further assurance

 
(a)
Each Obligor shall (and the Company shall procure that each member of the Group
will) promptly do all such acts or execute all such documents (including
assignments, transfers, mortgages, charges, notices and instructions) as the
Security Agent may reasonably specify (and in such form as the Security Agent
may reasonably require in favour of the Security Agent or its nominee(s));

 

 
(i)
subject to the Security Principles, to perfect within the time frames set out
therein the Security created or intended to be created under or evidenced by the
Transaction Security Documents (which may include the execution of a mortgage,
charge, assignment or other Security over all or any of the assets which are, or
are intended to be, the subject of the Transaction Security);

 

 
(ii)
for the exercise of any rights, powers and remedies of the Security Agent or the
Finance Parties provided by or pursuant to the Finance Documents or by law at
the times provided; and/or

 

 
(iii)
following the occurrence of a Declared Default to facilitate the realisation of
the assets which are, or are intended to be, the subject of Security under the
Transaction Security Documents.

 

 
(b)
Subject to the Security Principles, if any Obligor which has entered into one or
more Transaction Security Documents acquires a material asset (including any
right, account, investment or otherwise) which is either not subject to that
Transaction Security Document, or in relation to which a perfection requirement
or other step must be taken in relation to that asset in connection with an
existing Security Document, that Obligor shall (in all cases subject to the
Security Principles) ensure that a Transaction Security Document is entered
into, or as required by the applicable Transaction Security Document that a
similar perfection requirement or other step is taken, in each case, in
connection with that asset.

 
29.36
Conditions subsequent

(a)
For each Guarantor listed in paragraph 5 of Schedule 13 (Security Principles),
the Vendor Loan Note Holder and the VLN Security Trustee, the Company shall
provide as soon as practicable after Closing and in any event within 90 days of
Closing the documents set out in Part II of Schedule 2 (Conditions precedent and
conditions subsequent) each in form and substance satisfactory to the Facility
Agent (acting reasonably), to the extent not already so delivered and provided
that such documents may be delivered within 180 days of Closing with respect to
NDS Holdings B.V. (to the extent it has not been wound up).

 
(b)
Subject to the proviso in paragraph (a) above in respect of Transaction Security
to be granted by NDS Holdings B.V. or over its shares, the Company shall procure
that, subject to the Security Principles, the Transaction Security Documents by
which the Transaction Security is granted over the asset classes of the relevant
Guarantors, the Vendor Loan Note Holder and the VLN Security Trustee, set out in
Part II of Schedule 2 (Conditions precedent and conditions subsequent) together
with any other Transaction Security Documents or other documents requested by
the Facility Agent in accordance with the Security Principles, are delivered to
the Facility Agent (in form and substance satisfactory to the Facility Agent,
acting reasonably) as soon as reasonably practicable and in any event within 90
days of Closing (unless such delivery is either waived or the time of delivery
extended by the Facility Agent (acting on the instructions of the Majority
Lenders, acting reasonably except in the case of delivery of any of the
Transaction Security Documents, where the Facility Agent shall act on the
instructions of the Super Majority Lenders)).

 
156

--------------------------------------------------------------------------------


 
(c)
If NDS Holdings B.V. is wound up within such period, the Company shall provide
within 180 days of Closing a share pledge over all of the shares in NDS Sweden
AB (and any documents agreed to be provided thereunder) together with legal
opinions as to capacity and enforceability and related corporate authorisations
(including a director's certificate), each in form and substance satisfactory to
the Facility Agent (acting reasonably).

 
(d)
The Company shall provide within two Business Days of the Scheme Date executed
versions of the following documents in the form delivered pursuant to Part I of
Schedule 2 (Conditions Precedent and Conditions Subsequent) (save, in the case
of any legal opinion, with any amendments necessary to reflect any change in law
since the date on which the legal opinion was previously delivered) or in such
other form and substance satisfactory to the Facility Agent (acting reasonably):

 

 
(i)
Vendor Party Accession Undertaking (as that term is defined in the Intercreditor
Agreement) executed by the Vendor Loan Note Holder (in its capacity as such);

 

 
(ii)
Vendor Party Accession Undertaking (as that term is defined in the Intercreditor
Agreement) executed by the VLN Security Trustee (in its capacity as such);

 

 
(iii)
an English law assignment by way of security granted by the Vendor Loan Note
Holder and the VLN Security Trustee in favour of the Security Agent in respect
of all their respective rights, title, interest and benefit under the Vendor
Loan Notes, Vendor Loan Note Instrument and VLN Debentures;

 

 
(iv)
the Vendor Documents other than the VLN Pledges (in the case of the VLN
Debentures, each dated on a date after the debentures listed in paragraph
3(b)(i) of Part I of Schedule 2 (Conditions Precedent and Conditions
Subsequent);

 

 
(v)
a certificate as to the existence and good standing (including verification of
tax status, if available) of the Vendor Loan Note Holder from the appropriate
governmental authorities in the Vendor Loan Note Holder's jurisdiction of
organisation and in each other jurisdiction where the Vendor Loan Note Holder is
qualified to do business (if any) and where the failure to be so qualified would
have a Material Adverse Effect on the Vendor Loan Note Holder;

 

 
(vi)
a certificate of an authorised signatory of the Vendor Loan Note Holder
certifying that each copy document relating to it specified in this paragraph
(d) of Clause 29.36 (Conditions Subsequent) and Part I of Schedule 2 (Conditions
Precedent and Conditions Subsequent) are correct, complete and in full force and
effect and have not been amended or superseded and there has not been any breach
of guaranteeing or borrowing restrictions as at the date of the Certificate;

 
157

--------------------------------------------------------------------------------


 

 
(vii)
a legal opinion by Skadden, Arps, Slate, Meagher & Flom LLP, special US counsel
to the Vendor Loan Note Holder and the VLN Security Trustee, with respect to
their respective capacity to enter into the Finance Documents to which each is
party; and

 

 
(viii)
a legal opinion from Linklaters LLP as the legal advisers to the Facility Agent
relating to the Finance Documents to which the Vendor Loan Note Holder and the
VLN Security Trustee are party.

 
29.37
Baskets

(a)
If in any Financial Year of the Parent (the "Original Financial Year") the
aggregate amount of the annual basket contained in paragraph (g)(iv) of the
definition of Permitted Acquisition or paragraph (t) of the definition of
Permitted Disposal originally applied, committed to be applied or designated by
the board of directors to be applied in that Financial Year is less than the
basket originally available for that Financial Year (the difference being
referred to as the "Available Amount"), then the maximum basket for the
immediately following Financial Year (the "Carry Forward Year") shall be
increased by an amount equal to the Available Amount provided that the original
basket shall be used first and if the Available Amount is not used for the
relevant basket in that Carry Forward Year, it shall cease to be available. In
any Carry Forward Year, the original amount of that basket shall be treated as
having been applied before any Available Amount carried forward into such Carry
Forward Year. The basket for the next Financial Year may be carried back to the
current Financial Year with a corresponding reduction for the next following
Financial Year provided that in respect of the annual basket relating to
paragraph (g) (iv) of Permitted Acquisition, only 50 per cent. of the basket may
be carried back.

 
29.38
Anti-Terrorism Laws

(a)
No Obligor shall engage in any transaction that violates any of the applicable
prohibitions set forth in any Anti-Terrorism Law.

 

(b)
None of the funds or assets of such Obligor that are used to repay the
Facilities shall constitute property of, or shall be beneficially owned directly
or indirectly by, any Designated Person and (b) no Designated Person shall have
any direct or indirect interest in such Obligor that would constitute a
violation of any Anti-Terrorism Laws.

 

(c)
No Obligor shall, and each Obligor shall procure that none of its Subsidiaries
will, fund all or part of any payment under this Agreement out of proceeds
derived from transactions that violate the prohibitions set forth in any
Anti-Terrorism Law.

 
29.39
US Regulation

Each Obligor shall ensure that it will not, by act or omission, become subject
to regulation under any of the laws or regulations:
 

 
(a)
applicable to a "public utility" within the meaning of, or subject to regulation
under, the United States Federal Power Act of 1920 (16 USC §§791 et seq.); and

 

 
(b)
applicable to an "investment company" or a company "controlled" by an
"investment company" within the meaning of the United States Investment Company
Act of 1940 (15 USC. §§ 80a-1 et seq.) or subject to regulation under any United
States federal or state law or regulation that limits its ability to incur or
guarantee indebtedness.

 
158

--------------------------------------------------------------------------------


 
29.40
Margin Regulations

(a)
Each US Obligor shall (and the Company shall ensure that each US Obligor shall)
use the proceeds of the Loans without violating Regulation U or X or any
applicable US federal or state laws or regulations.

 

(b)
If requested by the Facility Agent, each US Borrower shall furnish to the
Facility Agent a statement in conformity with the requirements of FR Form U-1
referred to in Regulation U.

 
29.41
ERISA

Each Obligor shall:
 

(a)
ensure that neither it nor any ERISA Affiliate engages in a complete or partial
withdrawal, within the meaning of Sections 4203 and 4205 of ERISA, from any
Multiemployer Plan without the prior consent of the Majority Lenders;

 

(b)
ensure that any material liability imposed on it or any ERISA Affiliate pursuant
to Title IV of ERISA is paid and discharged when due;

 

(c)
ensure that neither it nor any ERISA Affiliate adopts an amendment to an
Employee Plan requiring the provision of security under ERISA or the Internal
Revenue Code without the prior consent of the Majority Lenders; and

 

(d)
ensure that no Employee Plan is terminated under Section 4041 of ERISA.

 
29.42
Intercompany Loan

The Company shall procure that the loan made by the Parent to NDS Limited (in
the amount of $327,000,000), as disclosed to the Facility Agent prior to the
date of this Agreement, is cancelled in full prior to Closing.
 
29.43
Parent company guarantees, indemnities and counter-indemnities

Where any third-party requests a parent company guarantee, indemnity or
counter-indemnity after the date of this Agreement the Parent shall use
reasonable endeavours to procure that that guarantee, indemnity or
counter-indemnity is granted by the Company and not by the Parent.
 
29.44
Redundant Security

Each Obligor shall (and the Company shall procure that each member of the Group
will) use reasonable endeavours to discharge and release any Security which does
not secure any outstanding actual or contingent obligation promptly upon
becoming aware of the same.
 
30.
EVENTS OF DEFAULT

 
Each of the events or circumstances set out in this Clause 30 is an Event of
Default.
 
30.1
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
 

 
(a)
if failure to pay is caused by an administrative or technical error in the case
of principal and interest, payment is made within three Business Days of its due
date; and

 
159

--------------------------------------------------------------------------------


 

 
(b)
in the case of any other amount, payment is made within five Business Days of
its due date.

 
30.2
Financial covenants

Subject to paragraph (e) of Clause 1.2 (Construction), any requirement of Clause
28 (Financial Covenants) is not satisfied.
 
30.3
Other obligations

(a)
An Obligor or the Vendor Loan Note Holder or the VLN Security Trustee does not
comply with any provision of the Finance Documents (other than those referred to
in Clause 30.1 (Non-payment) and Clause 30.2 (Financial covenants)).

 
(b)
No Event of Default under paragraph (a) above (other than with respect to
non-compliance with Clause 29.36 (Conditions subsequent)) will occur if the
failure to comply is capable of remedy and is remedied within 20 Business Days
of the earlier of the Facility Agent giving written notice to the Company or the
Company becoming aware of the failure to comply.

 
30.4
Misrepresentation

(a)
Any representation or statement made or deemed to be made by an Obligor or the
Vendor Loan Note Holder or the VLN Security Trustee in the Finance Documents or
any other document delivered by or on behalf of any Obligor under or in
connection with any Finance Document is or proves to have been incorrect or
misleading when made or deemed to be made.

 
(b)
No Event of Default under paragraph (a) above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the
earlier of the Facility Agent giving written notice to the Company or the
Company becoming aware of the failure to comply.

 
30.5
Cross default

(a)
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

 
(b)
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 
(c)
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 
(d)
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 
(e)
No Event of Default will occur under this Clause 30.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than $10,000,000 (or its equivalent).

 
For the purpose of this Clause 30.5 (Cross default) Financial Indebtedness shall
not include Financial Indebtedness incurred under the Company Subordinated Debt,
the Parent Subordinated Debt, any loans made by one member of the Group to
another member of the Group, any Financial Indebtedness supported by a Letter of
Credit issued under the Revolving Facility or by a similar instrument issued
pursuant to an Ancillary Facility or Fronted Ancillary Facility and, prior to
the VLN Long-stop Date, the Vendor Documents.
 
160

--------------------------------------------------------------------------------


 
30.6
Insolvency

A Material Company is unable to pay (but not deemed unable to pay pursuant to
any applicable law) or admits its inability to pay its debts as they fall due
(including cessation des paiements within the meaning of the French Code de
Commerce (Commercial Code)), suspends or threatens to suspend making payments on
any of its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to a
general rescheduling of any of its indebtedness.
 
30.7
Insolvency proceedings

(a)
Any corporate action, legal proceedings or other formal procedure or formal step
is taken in relation to:

 

 
(i)
the suspension of payments (including emergency regulations (noodregeling)), a
moratorium of any indebtedness, winding-up, dissolution, administration or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any Material Company other than a solvent liquidation or
reorganisation of any member of the Group which does not materially and
adversely affect the interests of the Lenders;

 

 
(ii)
a composition or assignment or arrangement or compromise (whether court approved
or otherwise) with any creditor of any Material Company for reasons of financial
difficulty of the Material Company;

 

 
(iii)
the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Group which is not an Obligor), receiver, administrative
receiver, interim receiver, administrator, compulsory manager or other similar
officer in respect of any Material Company or any of its assets; or

 

 
(iv)
any analogous procedure or step is taken in any jurisdiction.

 
(b)
Paragraph (a) above shall not apply to:

 

 
(i)
any proceedings which are contested in good faith and discharged, stayed or
dismissed within 20 Business Days of commencement; or

 

 
(ii)
any step or procedure contemplated by paragraph (b) of the definition of
Permitted Transaction.

 
(c)
Any US Obligor:

 

 
(i)
applies for, or consents to, the appointment of, or the taking of possession by,
a receiver, custodian, trustee, examiner or liquidator of itself or of all or a
substantial part of its property;

 

 
(ii)
makes a general assignment for the benefit of its creditors;

 

 
(iii)
commences a voluntary case under US Bankruptcy Law;

 
161

--------------------------------------------------------------------------------


 

 
(iv)
files a petition with respect to itself seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganisation, liquidation,
dissolution, arrangement or winding up, or composition or readjustment of debts;

 

 
(v)
takes any corporate action for the purpose of effecting any of the foregoing
with respect to itself;

 

 
(vi)
is unable or admits inability to pay its debts as they fall due, suspends making
payments on any of its debts or, by reason of actual or anticipated financial
difficulties; or

 

 
(vii)
is the subject of involuntary proceedings under US Bankruptcy Law which have not
been contested and discharged, stayed or dismissed within 20 Business Days of
commencement.

 
(d)
Paragraph (c) above shall not apply to any step or procedure contemplated by
paragraph (b) of the definition of Permitted Transaction.

 
30.8
Creditors' process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a Material
Company exceeding an aggregate value of $10,000,000 (or its equivalent) unless
such process is either being contested in good faith and/or shown as frivolous
or vexatious and is discharged within 20 Business Days after commencement.
 
30.9
Unlawfulness and invalidity

(a)
It is or becomes unlawful for an Obligor or the Vendor Loan Note Holder or the
VLN Security Trustee to perform any of its material obligations under the
Finance Documents or any Transaction Security created or expressed to be created
or evidenced by the Transaction Security Documents ceases to be effective and
this individually or cumulatively materially and adversely affects the interests
of the Lenders taken as a whole under the Finance Documents.

 
(b)
Any material obligation or obligations of any Obligor or the Vendor Loan Note
Holder or the VLN Security Trustee under any Finance Documents are not (subject
to the Reservations and Perfection Requirements) or cease to be legal, valid,
binding or enforceable and the cessation individually or cumulatively materially
and adversely effects the interests of the Lenders taken as a whole under the
Finance Documents.

 
(c)
No Event of Default under paragraphs (a) and (b) above will occur if the issue
is capable of being remedied and is remedied within 20 Business Days of the
earlier of the Company becoming aware of the issue or being given written notice
of the issue by the Facility Agent.

 
30.10
Intercreditor Agreement

(a)
Any party (other than a Finance Party, as defined in this Agreement and the
Mezzanine Facility Agreement) fails to comply with the provisions of, or does
not perform its obligations under, the Intercreditor Agreement; or

 
(b)
a representation or warranty given by that party in the Intercreditor Agreement
is incorrect in any material respect,

 
162

--------------------------------------------------------------------------------


 
and, if the non-compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied within 20 Business Days of the earlier
of the Facility Agent giving written notice to that party or that party becoming
aware of the non-compliance or misrepresentation.
 
30.11
Cessation of business

The Group taken as a whole suspends or ceases to carry on (or threatens to
suspend or cease to carry on) all or a material part of its business.
 
30.12
Audit qualification

The Auditors of the Group qualify the audited annual consolidated financial
statements of the Parent in a way which has a Material Adverse Effect.
 
30.13
Repudiation and rescission of agreements

An Obligor or the Vendor Loan Note Holder or the VLN Security Trustee rescinds
or purports to rescind or repudiates or purports to repudiate a Finance Document
or evidences an intention to rescind or repudiate a Finance Document in any way
which is materially adverse to the interest of the Lenders under that Finance
Document taken as a whole.
 
30.14
Litigation

An Obligor is party to any litigation which is reasonably expected to be
adversely determined (taking into account any bona fide right of appeal of the
relevant member of the Group, as supported by an opinion from legal counsel
acting for that member of the Group in such litigation), and if so adversely
determined, would have a Material Adverse Effect.
 
30.15
Expropriation

The shares or any material part of the assets of an Obligor is the subject of a
seizure, compulsory acquisition, nationalisation or an expropriation having a
Material Adverse Effect.
 
30.16
Judgments

An Obligor has an unsatisfied judgment against it which would have a Material
Adverse Effect.
 
30.17
Material adverse change

Any event or circumstance occurs which has a Material Adverse Effect.
 
30.18
Scheme not effective

The Scheme does not become effective on or before the day falling 14 days after
Closing.
 
30.19
ERISA

Any of the following events results in the imposition of or granting of
security, or the incurring of a liability or a material risk of incurring a
liability, which in either case, individually and/or in the aggregate, has or
could reasonably be expected to have a Material Adverse Effect:
 

 
(a)
any ERISA Event occurs or is reasonably expected to occur;

 

 
(b)
any Obligor or ERISA Affiliate incurs or is likely to incur a liability to or on
account of a Multiemployer Plan as a result of a violation of Section 515 of
ERISA or under Section 4201, 4204 or 4212(c) of ERISA;

 

 
(c)
with respect to any Employee Plan subject to Title IV of ERISA, the present
value of the "benefit liabilities" (within the meaning of Section 4001(a)(16) of
ERISA) under that Employee Plan exceeds the fair market value of the assets of
such plan using the actuarial assumptions and methods used by the actuary to
that Employee Plan in its most recent valuation of that Employee Plan; or

 
163

--------------------------------------------------------------------------------


 

 
(d)
any Obligor or ERISA Affiliate incurs or is likely to incur a liability to or on
account of an Employee Plan under Section 409, 502(i) or 502(l) of ERISA or
Section 401(a)(29), 4971 or 4975 of the Internal Revenue Code.

 
30.20
Ownership of the Company

The Company is not or ceases to be a direct and wholly-owned Subsidiary of the
Parent.
 
30.21
Acceleration

(a)
Subject to Clause 4.5 (Certain Funds) on and at any time after the occurrence of
an Event of Default which is continuing, other than an Event of Default referred
to in paragraph (b) below, the Facility Agent may, and shall if so directed by
the Majority Lenders, by notice to the Company:

 

 
(i)
cancel the Total Commitments and/or Ancillary Commitments and/or Fronted
Ancillary Commitments and/or Fronting Ancillary Commitments at which time they
shall immediately be cancelled;

 

 
(ii)
declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable;

 

 
(iii)
declare that all or part of the Utilisations be payable on demand, at which time
they shall immediately become payable on demand by the Facility Agent on the
instructions of the Majority Lenders;

 

 
(iv)
declare that cash cover in respect of each Letter of Credit is immediately due
and payable at which time it shall become immediately due and payable;

 

 
(v)
declare that cash cover in respect of each Letter of Credit is payable on demand
at which time it shall immediately become due and payable on demand by the
Facility Agent on the instructions of the Majority Lenders;

 

 
(vi)
declare all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities and/or Fronted Ancillary
Facilities to be immediately due and payable at which time they shall become
immediately due and payable;

 

 
(vii)
declare that all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities and/or Fronted Ancillary
Facilities be payable on demand, at which time they shall immediately become
payable on demand by the Facility Agent on the instructions of the Majority
Lenders; and/or

 

 
(viii)
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.

 
(b)
If an Event of Default occurs under Clause 30.7 (Insolvency proceedings) in
relation to any US Borrower:

 

 
(i)
the Total Commitments shall immediately be cancelled; and

 
164

--------------------------------------------------------------------------------


 

 
(ii)
all of the Loans, together with accrued interest, and all other amounts accrued
under the Finance Documents shall be immediately due and payable;

 

 
(iii)
in each case automatically and without any direction, notice, declaration or
other act.

 
30.22
Clean-Up Period

(a)
Notwithstanding any other provision of any Finance Document, any Event of
Default constituting a Clean-Up Default shall only apply if it is continuing at
any time after the applicable Clean-Up Date.

 
(b)
For the avoidance of doubt, no Clean-Up Period shall apply to any Event of
Default arising under Clause 29.36 (Conditions subsequent).

 
30.23
Exchange Rate Fluctuations

When applying baskets, thresholds and other exceptions to the representations
and warranties, undertakings and Events of Default (but, for the avoidance of
doubt, excluding the financial undertakings in Clause 28 (Financial Covenants))
under this Agreement, the equivalent to an amount in dollars shall be calculated
as at the date of the Group incurring or making the relevant disposal,
acquisition, investment, lease, loan, debt or guarantee or taking other relevant
action. No Event of Default or breach of any representation and warranty or
undertaking shall arise merely as a result of a subsequent change in the dollar
equivalent of any relevant amount due to fluctuations in exchange rates.
 
165

--------------------------------------------------------------------------------



SECTION 9
 
CHANGES TO PARTIES
 
31.
CHANGES TO THE LENDERS

 
31.1
Assignments and transfers by the Lenders

Subject to this Clause 31, a Lender (the "Existing Lender") may:
 

 
(a)
assign any of its rights; or

 

 
(b)
transfer by novation any of its rights and obligations,

 
under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (the "New Lender").
 
The Facility Agent shall maintain a book-entry transfer register (the
"Register") solely in this capacity as Facility Agent for the Borrowers for the
purposes of all assignments or transfers made pursuant to this Clause 31 and
shall provide a copy of the Register to the Company at six monthly intervals
starting from the date of this Agreement and otherwise as requested by the
Company.
 
31.2
Conditions of assignment or transfer

(a)
On or before the earlier of Closing and the Syndication Date, the consent of the
Company is required for any transfer, assignment or sub-participation (which
transfers any discretion with regard to the exercise of voting rights) by an
Existing Lender other than a transfer to an entity contained on the list agreed
between the Company and the Arranger (the "Agreed List").

 
(b)
After Closing, the Company must be consulted before any transfer, assignment or
sub-participation (which transfers any discretion with regard to the exercise of
voting rights) by an Existing Lender, unless the transfer, assignment or
sub-participation is to:

 

 
(i)
a Lender selected from the Agreed List;

 

 
(ii)
another Lender or an Affiliate of a Lender; or

 

 
(iii)
a fund within the same investor group as and under common management with the
fund which is the Existing Lender,

 
provided that, if an Event of Default is continuing no consultation with the
Company shall be required.
 
(c)
The Company must be provided with a copy of each document evidencing any such
transfer, assignment or sub-participation promptly after its execution (except
in the case of a sub-participation where no discretion with regard to voting
rights is transferred).

 
(d)
Each assignment or transfer of any Lender's participation shall be in aggregate
in a minimum amount of $1,000,000 (or its equivalent) and shall not result in a
Lender (together with its Affiliates, or, in respect of funds, funds belonging
to the same investor group) participating with an amount of less than $2,000,000
(or its equivalent) in the Commitments or Utilisations made under this
Agreement.

 
166

--------------------------------------------------------------------------------


 
(e)
The consent of the Issuing Bank is required for any assignment or transfer by an
Existing Lender of any of its rights and/or obligations under the Revolving
Facility.

 
(f)
An assignment will only be effective on:

 

 
(i)
receipt by the Facility Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Facility Agent) that the New Lender will
assume the same obligations to the other Finance Parties and the other Secured
Parties as it would have been under if it was an Existing Lender;

 

 
(ii)
the New Lender entering into the documentation required for it to accede as a
party to the Intercreditor Agreement; and

 

 
(iii)
the performance by the Facility Agent of all "know your customer" or other
checks relating to any person that it is required to carry out in relation to
such assignment to a New Lender, the completion of which the Facility Agent
shall promptly notify to the Existing Lender and the New Lender.

 
(g)
A transfer will only be effective if the New Lender enters into the
documentation required for it to accede as a party to the Intercreditor
Agreement and if the procedure set out in Clause 31.5 (Procedure for transfer)
is complied with.

 
(h)
If:

 

 
(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

 
(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 20 (Tax gross-up
and indemnities) or Clause 21 (Increased Costs),

 
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
 
31.3
Assignment or transfer fee

Unless the Facility Agent otherwise agrees and excluding an assignment or
transfer to an Affiliate of a Lender or made in connection with primary
syndication of the Facilities, the New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Facility Agent (for its own
account) a fee of $2,500.
 
31.4
Limitation of responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

 
(i)
the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

 

 
(ii)
the financial condition of any Obligor;

 
167

--------------------------------------------------------------------------------


 

 
(iii)
the performance and observance by any Obligor or any other member of the Group
of its obligations under the Transaction Documents or any other documents; or

 

 
(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

 
and any representations or warranties implied by law are excluded.
 
(b)
Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

 

 
(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and

 

 
(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 
(c)
Nothing in any Finance Document obliges an Existing Lender to:

 

 
(i)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 31; or

 

 
(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Transaction
Documents or otherwise.

 
31.5
Procedure for transfer

(a)
Subject to the conditions set out in Clause 31.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Facility Agent executes an otherwise duly completed Transfer Certificate and
Lender Accession Undertaking delivered to it by the Existing Lender and the New
Lender. The Facility Agent shall, subject to paragraph (b) below, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate and Lender Accession Undertaking appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Transfer Certificate and Lender Accession
Undertaking.

 
(b)
The Facility Agent shall only be obliged to execute a Transfer Certificate and
Lender Accession Undertaking delivered to it by the Existing Lender and the New
Lender once it is satisfied it has complied with all necessary "know your
customer" or similar other checks under all applicable laws and regulations in
relation to the transfer to such New Lender.

 
(c)
On the Transfer Date:

 

 
(i)
to the extent that in the Transfer Certificate and Lender Accession Undertaking
the Existing Lender seeks to transfer by novation its rights and obligations
under the Finance Documents and in respect of the Transaction Security each of
the Obligors and other members of the Group party to any Finance Document or the
Transaction Security and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and in respect of
the Transaction Security and their respective rights against one another under
the Finance Documents and in respect of the Transaction Security shall be
cancelled (being the "Discharged Rights and Obligations");

 
168

--------------------------------------------------------------------------------


 

 
(ii)
each of the Obligors and other members of the Group party to any Finance
Document and the New Lender shall assume obligations towards one another and/or
acquire rights against one another which differ from the Discharged Rights and
Obligations only insofar as that Obligor or other member of the Group and the
New Lender have assumed and/or acquired the same in place of that Obligor and
the Existing Lender;

 

 
(iii)
the Facility Agent, the Arranger, the Security Agent, the New Lender, the other
Lenders, the Issuing Bank and any relevant Ancillary Lender, Fronted Ancillary
Lender or Fronting Ancillary Lender shall acquire the same rights and assume the
same obligations between themselves and in respect of the Transaction Security
as they would have acquired and assumed had the New Lender been an Original
Lender with the rights, and/or obligations acquired or assumed by it as a result
of the transfer and to that extent the Facility Agent, the Arranger, the
Security Agent, the Issuing Bank, and any relevant Ancillary Lender, Fronted
Ancillary Lender and Fronting Ancillary Lender and the Existing Lender shall
each be released from further obligations to each other under the Finance
Documents; and

 

 
(iv)
the New Lender shall become a Party as a "Lender".

 
(d)
For the avoidance of doubt, the Parties agree that any transfer effected in
accordance with this Clause 31 shall constitute a novation within the meaning of
Articles 1271 et seq. of the French Code Civil (Civil Code), provided that,
notwithstanding any such novation, all the rights (including in relation to
Security) of the Secured Parties against the Obligors shall be maintained.

 
31.6
Copy of Transfer Certificate and Lender Accession Undertaking to Company

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate and Lender Accession Undertaking, send to the
Company a copy of that Transfer Certificate and Lender Accession Undertaking.
 
31.7
Transfer to Group Company

No member of the Group may buy, purchase, repurchase or defease any amount of
any of the Facilities or otherwise enter into any other arrangements having a
similar effect including (for the avoidance of doubt) sub-participations,
derivative arrangements or synthetic arrangements.
 
31.8
Disclosure of information

(a)
Any Lender may disclose to any of its Affiliates and any other person:

 

 
(i)
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under the Finance
Documents;

 

 
(ii)
with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Finance Documents or any Obligor;

 
169

--------------------------------------------------------------------------------


 

 
(iii)
to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation; or

 

 
(iv)
for whose benefit that Lender creates Security (or may do so) pursuant to Clause
31.10 (Security Interests over Lenders' rights); and

 
(b)
any Finance Party may disclose to a rating agency or its professional advisers,
or (with the consent of the Company) any other person,

 
any information about any Obligor or the Group it has received from the Obligors
under this Agreement and the Finance Documents as that Lender or other Finance
Party shall consider appropriate if, in relation to paragraphs (a)(i), (a)(ii)
and (a)(iv) above, the person to whom the information is to be given has entered
into a Confidentiality Undertaking.
 
Any Confidentiality Undertaking signed by a Finance Party pursuant to this
Clause 31.8 shall supersede any prior confidentiality undertaking signed by such
Finance Party for the benefit of any member of the Group.
 
Each Lender shall, promptly upon its request, provide the Company with a copy of
each Confidentiality Undertaking (and any amendment thereto) except in the case
of a sub-participation where no discretion with regard to voting rights is
transferred.
 
31.9
Affiliates of Lenders as Hedge Counterparties

(a)
An Affiliate of a Lender which becomes a Hedge Counterparty shall accede to this
Agreement and to the Intercreditor Agreement by delivery to the Security Agent
of a duly completed accession undertaking in the form required under the
Intercreditor Agreement.

 
(b)
Where this Agreement or any other Finance Document imposes an obligation on a
Hedge Counterparty and the relevant Hedge Counterparty is an Affiliate of a
Lender and is not a party to that document, the relevant Lender shall ensure
that the obligation is performed by its Affiliate.

 
31.10
Security Interests over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 31, each
Lender may, at any time create Security in or over (whether by way of collateral
or otherwise) all or any of its rights under any Finance Document to secure
obligations of that Lender including, without limitation:
 

 
(a)
any Security to secure obligations to a federal reserve or central bank; and

 

 
(b)
in the case of any Lender which is a fund, any Security granted to any holders
(or trustee or representatives of holders) of obligations owed, or securities
issued, by that Lender as security for those obligations or securities,

 
except that no such Security shall:
 

 
(ii)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant Security for the Lender as a party to
any of the Finance Documents; or

 

 
(iii)
require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

 
170

--------------------------------------------------------------------------------


 
31.11
Replacement of Lenders

If at any time any Lender or the Issuing Bank becomes an Affected Lender or
Non-Consenting Lender then the Company may, on 10 Business Days' prior written
notice to the Facility Agent and that Lender or Issuing Bank (as the case may be
and unless the Company and the Facility Agent agree to a longer time period in
relation to any request) replace that Lender or Issuing Bank by causing it to
(and that Lender or Issuing Bank shall by execution of a Lender and Accession
Undertaking within that 5 Business Days' period) transfer all of its rights and
obligations under this Agreement to a Lender or other entity designated by the
Company (other than a member of the Group) for a purchase price equal to that
Lender's or Issuing Bank's participations in the Utilisations then outstanding,
in either case with all accrued interests, fees and other amounts payable to
that Lender or Issuing Bank under this Agreement or any Ancillary Document or
Fronted Ancillary Document.
 
For the purposes of this Clause 31.11:
 
"Affected Lender" means a Lender or Issuing Bank in respect of which a Borrower
or the Company is at that time entitled to serve a notice under Clause 13.6
(Right of cancellation and prepayment in relation to a single Lender or Issuing
Bank) or whose rights and obligations under this Agreement would, but for this
Clause 31.11 (Replacement of Lenders) be cancelled pursuant to Clauses 13.1
(Illegality) or 13.2 (Illegality in relation to Issuing Bank); and
 
"Non-Consenting Lender" means any Lender which does not agree to consent to any
waiver or amendment of any provision of the Finance Documents which has been
requested by the Company or any other Obligor where the requested amendment or
waiver has been approved by the Majority Lenders and requires the consent of
more than the Majority Lenders.
 
31.12
Further Acquisition Facility Lenders

A bank or financial institution which is to be Further Acquisition Facility
Lender shall only become a party to this Agreement as a Lender if it has
executed and delivered to the Facility Agent a Further Acquisition Facility
Lender Accession Undertaking and the Facility Agent has counter-signed the same
(which the Facility Agent agrees to do promptly upon its receipt of the relevant
Further Acquisition Facility Lender Accession Undertaking) and it has acceded to
the terms of the Intercreditor Agreement as a Senior Lender (as defined therein)
in accordance with the terms thereof.
 
32.
CHANGES TO THE OBLIGORS

 
32.1
Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
 
32.2
Additional Borrowers

(a)
Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
27.9 ("Know your customer" checks), the Company may request that any of its
Subsidiaries becomes an Additional Borrower under the Revolving Facility. That
Subsidiary shall become an Additional Borrower under the Revolving Facility if:

 
171

--------------------------------------------------------------------------------


 

 
(i)
Either (A) that Subsidiary is incorporated in the same jurisdiction as another
Borrower under the same Facility (other than solely under an Ancillary Facility
or Fronted Ancillary Facility) or in another Pre-Approved Jurisdiction or that
Subsidiary will be a Borrower in respect of an Ancillary Facility or Fronted
Ancillary Facility only or (B) the Lenders under the respective Facility to
which the respective Borrower wishes to accede (acting reasonably) approve the
addition of that Subsidiary for the purposes of the relevant Facility; and

 

 
(ii)
the Company and that Subsidiary deliver to the Facility Agent a duly completed
and executed Accession Letter;

 

 
(iii)
the Subsidiary is (or becomes) a Guarantor prior to becoming a Borrower;

 

 
(iv)
the Company confirms that no Default is continuing or would occur as a result of
that Subsidiary becoming an Additional Borrower; and

 

 
(v)
the Facility Agent has received all of the documents and other evidence listed
in Part III of Schedule 2 (Conditions precedent and conditions subsequent) in
relation to that Additional Borrower, each in form and substance satisfactory to
the Facility Agent.

 
(b)
The Facility Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part III of Schedule 2 (Conditions
precedent and conditions subsequent).

 
32.3
Resignation of a Borrower

(a)
In this Clause 32.3, Clause 32.5 (Resignation of a Guarantor) and Clause 32.7
(Resignation and release of Security on disposal), "Third Party Disposal" means
the disposal (including by way of IPO) of an Obligor to a person which is not a
member of the Group or an IPO of an Obligor where that disposal or IPO is
permitted under Clause 29.13 (Disposals) or made with the approval of the
Majority Lenders.

 
(b)
The Company may request that any Borrower ceases to be a Borrower by delivering
to the Facility Agent a Resignation Letter.

 
(c)
The Facility Agent shall accept a Resignation Letter and notify the Company and
the other Finance Parties of its acceptance if:

 

 
(i)
the Company has confirmed that no Event of Default is continuing or would result
from the acceptance of the Resignation Letter;

 

 
(ii)
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents;

 

 
(iii)
where the Borrower is also a Material Company, it ceases to be a Borrower in
connection with a Third Party Disposal; and

 

 
(iv)
the Company has confirmed that it shall ensure that any relevant Disposal
Proceeds will be applied in accordance with Clause 14.3 (Application of
mandatory prepayments).

 
(d)
Upon notification by the Facility Agent to the Company of its acceptance of the
resignation of a Borrower, that company shall cease to be a Borrower and shall
have no further rights or obligations under the Finance Documents as a Borrower.

 
172

--------------------------------------------------------------------------------


 
(e)
The consent of all Lenders will be required for any resignation of the Company.

 
32.4
Additional Guarantors

(a)
Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
27.9 ("Know your customer" checks), the Company may request that any of its
Subsidiaries and the Parent become an Additional Guarantor.

 
(b)
A member of the Group shall become an Additional Guarantor if:

 

 
(i)
the Company and the proposed Additional Guarantor deliver to the Facility Agent
a duly completed and executed Accession Letter;

 

 
(ii)
the Facility Agent has received all of the documents and other evidence listed
in Part III of Schedule 2 (Conditions precedent and conditions subsequent) in
relation to that Additional Guarantor, each in form and substance satisfactory
to the Facility Agent (acting reasonably and on the instructions of the Majority
Lenders except in the case of a waiver of delivery of any of the Transaction
Security Documents, where the Facility Agent shall act on the instructions of
the Super Majority Lenders); and

 

 
(iii)
it grants security in accordance with the Security Principles.

 
(c)
The Facility Agent shall notify the Company and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part III of Schedule 2 (Conditions
precedent and conditions subsequent).

 
32.5
Resignation of a Guarantor

(a)
The Company may request that a Guarantor ceases to be a Guarantor by delivering
to the Facility Agent a Resignation Letter if:

 

 
(i)
that Guarantor is being disposed of by way of a Third Party Disposal and the
Company has confirmed this is the case; and

 

 
(ii)
Guarantor Coverage is, taking into account the resignation of the relevant
Guarantor, still met; or

 

 
(iii)
the Super Majority Lenders have consented to the resignation of that Guarantor.

 
(b)
The Facility Agent shall accept a Resignation Letter and notify the Company and
the Lenders of its acceptance if, either it is a Guarantor forming all or part
of the Non-Core Business or forming all or any part of the Jungo Business, the
Jungo Tools Business, the Hugo IP Business or the shares in the capital of Jungo
or, in any other case:

 

 
(i)
the Company has confirmed that no Event of Default is continuing or would result
from the acceptance of the Resignation Letter;

 

 
(ii)
no payment is due from the Guarantor under Clause 25.1 (Guarantee and
indemnity);

 

 
(iii)
where the Guarantor is also a Borrower, it is under no actual or contingent
obligations as a Borrower and has resigned and ceased to be a Borrower under
Clause 32.3 (Resignation of a Borrower); and

 
173

--------------------------------------------------------------------------------


 

 
(iv)
if the Guarantor ceases to be a Guarantor in connection with a Third Party
Disposal, the Company has confirmed that it shall ensure that the Disposal
Proceeds will be applied, in accordance with Clause 14.3 (Application of
mandatory prepayments).

 
(c)
The consent of all the Lenders will be required for any resignation by the
Parent or the Company.

 
32.6
Repetition of Representations

Delivery of an Accession letter constitutes confirmation by the relevant
Subsidiary that the representations and warranties referred to in paragraph
(a)(i) of Clause 26.24 (Times when representations made) are true and correct in
relation to it as at the date of delivery as if made by reference to the facts
and circumstances then existing.
 
32.7
Resignation and release of Security on disposal

(a)
If a Borrower or Guarantor is or is proposed to be the subject of a Third Party
Disposal then:

 

 
(i)
where that Borrower or Guarantor created Transaction Security over any of its
assets or business in favour of the Security Agent, or Transaction Security in
favour of the Security Agent was created over the shares (or equivalent) of that
Borrower or Guarantor, the Security Agent shall, subject to paragraph (d) below,
at the cost and request of the Company, release those assets, business or shares
(or equivalent) and issue (where applicable) certificates of
non-crystallisation;

 

 
(ii)
the Security Agent shall, on behalf of all the Finance Parties, waive all claims
(actual or contingent) against that Borrower or Guarantor under the Finance
Documents;

 

 
(iii)
the resignation of that Borrower or Guarantor and related release of Transaction
Security and waiver of claims referred to in paragraphs (i) and (ii) above shall
become effective on the date of that disposal; and

 

 
(iv)
if the disposal of that Borrower or Guarantor is not made, the Resignation
Letter of that Borrower or Guarantor and the related release of Transaction
Security referred to in paragraph (a) above shall have no effect and the
obligations of the Borrower or Guarantor and the Transaction Security created or
intended to be created by or over that Borrower or Guarantor shall continue in
full force and effect.

 
(b)
If an Obligor disposes of any asset as expressly permitted by and in accordance
with the terms of this Agreement and such asset is the subject of Transaction
Security in favour of the Security Agent, the Security Agent shall, subject to
paragraph (d) below, at the cost and request of the Company, immediately release
those assets and issue certificates of non-crystallisation.

 
(c)
If a Guarantor resigns as permitted by and in accordance with the terms of this
Agreement and such Guarantor has granted (or is the subject of) Transaction
Security in favour of the Security Agent, the Security Agent shall, subject to
paragraph (d) below, at the cost and request of the Company, release that
Transaction Security and issue (where applicable) certificates of
non-crystallisation.

 

(d)
If all Secured Liabilities (as defined in each applicable Swedish Security
Document) have not been discharged in full, the release of any Transaction
Security created under a Swedish Security Document shall at all times be subject
to the written express consent of the Security Agent.

 
174

--------------------------------------------------------------------------------



SECTION 10
 
THE FINANCE PARTIES
 
33.
ROLE OF THE FACILITY AGENT, THE ARRANGER, THE ISSUING BANK AND OTHERS

 
33.1
Appointment of the Facility Agent

(a)
Each of the Arranger, the Lenders and the Issuing Bank appoints the Facility
Agent to act as its agent under and in connection with the Finance Documents.

 
(b)
Each of the Arranger, the Lenders and the Issuing Bank authorises the Facility
Agent to exercise the rights, powers, authorities and discretions specifically
given to the Facility Agent under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.

 
33.2
Duties of the Facility Agent

(a)
The Facility Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Facility Agent for that Party by any
other Party.

 
(b)
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 
(c)
If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 
(d)
If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Facility
Agent, the Arranger or the Security Agent) under this Agreement it shall
promptly notify the other Finance Parties.

 
(e)
The Facility Agent's duties under the Finance Documents are solely mechanical
and administrative in nature.

 
(f)
The Facility Agent, acting for these purposes solely as an agent of the
Borrower, will maintain (and make available for inspection by the Borrower and
the Lenders upon reasonable prior notice at reasonable times) a register for the
recordation of, and will record, the names and addresses of the Lenders and the
respective amounts of the Commitments and Loans of each Lender from time to time
(the "Register"). The entries in the Register shall be conclusive and binding
for all purposes and the Borrowers, the Fiscal Agent and the Lenders shall treat
each person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.

 
33.3
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.
 
33.4
No fiduciary duties

(a)
Nothing in this Agreement constitutes the Facility Agent, the Arranger and/or
the Issuing Bank as a trustee or fiduciary of any other person.

 
175

--------------------------------------------------------------------------------


 
(b)
None of the Facility Agent, the Security Agent, the Arranger, the Issuing Bank
or any Ancillary Lender, Fronting Ancillary Lender or Fronted Ancillary Lender
shall be bound to account to any Lender for any sum or the profit element of any
sum received by it for its own account.

 
33.5
Business with the Group

The Facility Agent, the Security Agent, the Arranger, the Issuing Bank and each
Ancillary Lender, Fronting Ancillary Lender or Fronted Ancillary Lender may
accept deposits from, lend money to and generally engage in any kind of banking
or other business with any member of the Group.
 
33.6
Rights and discretions

(a)
The Facility Agent, and the Issuing Bank may rely on:

 

 
(i)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 

 
(ii)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 
(b)
The Facility Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the Lenders) that:

 

 
(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 30.1 (Non-payment));

 

 
(ii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

 

 
(iii)
any notice or request made by the Company (other than a Utilisation Request or
Selection Notice) is made on behalf of and with the consent and knowledge of all
the Obligors.

 
(c)
The Facility Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

 
(d)
The Facility Agent may act in relation to the Finance Documents through its
personnel and agents.

 
(e)
The Facility Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

 
(f)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Facility Agent, the Arranger or the Issuing Bank is obliged to:

 

 
(i)
do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality; or

 

 
(ii)
disclose the Indemnity Letter, the Hedging Letter, the Stockholders Agreement or
any Fee Letter to any other Finance Party (or potential Lender).

 
33.7
Majority Lenders' instructions

(a)
Unless a contrary indication appears in a Finance Document, the Facility Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Facility Agent in accordance with any instructions given to it by the Majority
Lenders (or, if so instructed by the Majority Lenders, refrain from exercising
any right, power, authority or discretion vested in it as Facility Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.

 
176

--------------------------------------------------------------------------------


 
(b)
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties other
than the Security Agent.

 
(c)
The Facility Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

 
(d)
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Facility Agent may act (or refrain from taking action) as it
considers to be in the best interest of the Lenders provided that when
exercising the rights, powers, authorities and discretions given to the Facility
Agent under or in connection with the Finance Documents (or any other rights,
powers, authorities and discretions, incidental thereto), the Facility Agent
shall, at all times, act reasonably.

 
(e)
The Facility Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document. This paragraph (e) shall not apply to any
legal or arbitration proceeding relating to the perfection, preservation or
protection of rights under the Transaction Security Documents or enforcement of
the Transaction Security or Transaction Security Documents.

 
33.8
Responsibility for documentation

None of the Facility Agent, the Arranger, the Issuing Bank or any Ancillary
Lender, Fronting Ancillary Lender or Fronted Ancillary Lender:
 

 
(a)
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Facility Agent, the Arranger, the
Issuing Bank, an Ancillary Lender, Fronting Ancillary Lender or Fronted
Ancillary Lender, an Obligor or any other person given in or in connection with
any Finance Document or the Information Memorandum or the Reports or the
transactions contemplated in the Finance Documents; or

 

 
(b)
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security.

 
33.9
Exclusion of liability

(a)
Without limiting paragraph (b) below, none of the Facility Agent, the Issuing
Bank, or any Ancillary Lender, Fronting Ancillary Lender or Fronted Ancillary
Lender will be liable for any action taken by it under or in connection with any
Finance Document or the Transaction Security, unless directly caused by its
gross negligence or wilful misconduct.

 
177

--------------------------------------------------------------------------------


 
(b)
No Party (other than the Facility Agent, the Issuing Bank, or an Ancillary
Lender, Fronting Ancillary Lender or Fronted Ancillary Lender (as applicable))
may take any proceedings against any officer, employee or agent of the Facility
Agent, the Issuing Bank, any Ancillary Lender, any Fronting Ancillary Lender or
Fronted Ancillary Lender in respect of any claim it might have against the
Facility Agent, the Issuing Bank, an Ancillary Lender, a Fronting Ancillary
Lender or Fronted Ancillary Lender or in respect of any act or omission of any
kind by that officer, employee or agent in relation to any Finance Document or
any Transaction Document and any officer, employee or agent of the Facility
Agent, the Issuing Bank, any Ancillary Lender, Fronting Ancillary Lender or
Fronted Ancillary Lender may rely on this Clause subject to Clause 1.6 (Third
party rights) and the provisions of the Third Parties Act.

 
(c)
The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

 
(d)
Nothing in this Agreement shall oblige the Facility Agent or the Arranger to
carry out any "know your customer" or other checks in relation to any person on
behalf of any Lender and each Lender confirms to the Facility Agent and the
Arranger that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Facility Agent or the Arranger.

 
33.10
Lenders' indemnity to the Facility Agent and the Security Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each of the Facility
Agent and the Security Agent, within three Business Days of demand, against any
cost, loss or liability incurred by the Facility Agent (including under Clause
9.4 (Redenomination) or the Security Agent (otherwise than by reason of the
Facility Agent's or the Security Agent's gross negligence or wilful misconduct)
in acting as Facility Agent or as Security Agent under the Finance Documents
(unless the Facility Agent or the Security Agent has been reimbursed by an
Obligor pursuant to a Finance Document).
 
33.11
Resignation of the Facility Agent

(a)
The Facility Agent may (after consultation with the Company) resign and appoint
one of its Affiliates acting through an office in the United Kingdom as
successor by giving notice to the Lenders and the Company.

 
(b)
Alternatively the Facility Agent may resign by giving notice to the Lenders and
the Company, in which case the Majority Lenders (after consultation with the
Company) may appoint a successor Facility Agent.

 
(c)
If the Majority Lenders have not appointed a successor Facility Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the Facility Agent (after consultation with the Company) may appoint
a successor Facility Agent (acting through an office in the United Kingdom).

 
178

--------------------------------------------------------------------------------


 
(d)
The retiring Facility Agent shall, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as Facility Agent under the Finance Documents.

 
(e)
The Facility Agent's resignation notice shall only take effect upon the
appointment of a successor.

 
(f)
Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 33.11. Its successor and
each of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 
(g)
After consultation with the Company, the Majority Lenders may, by notice to the
Facility Agent, require it to resign in accordance with paragraph (b) above. In
this event, the Facility Agent shall resign in accordance with paragraph (b)
above.

 
33.12
Confidentiality

(a)
In acting as agent for the Finance Parties, the Facility Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

 
(b)
If information is received by another division or department of the Facility
Agent, it may be treated as confidential to that division or department and the
Facility Agent shall not be deemed to have notice of it.

 
(c)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Facility Agent and the Arranger are obliged to disclose to any other
person (i) any confidential information or (ii) any other information if the
disclosure would or might in its reasonable opinion constitute a breach of any
law or a breach of a fiduciary duty.

 
33.13
Relationship with the Lenders

(a)
The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five Business Days prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 
(b)
Each Lender shall supply the Facility Agent with any information required by the
Facility Agent in order to calculate the Mandatory Cost in accordance with
Schedule 4 (Mandatory Cost Formulae).

 
(c)
Each Lender shall supply the Facility Agent with any information that the
Security Agent may reasonably specify (through the Facility Agent) as being
necessary or desirable to enable the Security Agent to perform its functions as
Security Agent. Each Lender shall deal with the Security Agent exclusively
through the Facility Agent and shall not deal directly with the Security Agent.

 
179

--------------------------------------------------------------------------------


 
33.14
Credit appraisal by the Lenders, Issuing Bank and Ancillary Lenders and Fronting
Ancillary Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender,
Issuing Bank, Ancillary Lender, Fronting Ancillary Lender and Fronted Ancillary
Lender confirms to the Facility Agent, the Arranger, the Issuing Bank and each
Ancillary Lender, Fronting Ancillary Lender and Fronted Ancillary Lender that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:
 

 
(a)
the financial condition, status and nature of each member of the Group;

 

 
(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

 
(c)
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security or the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document;

 

 
(d)
the adequacy, accuracy and/or completeness of the Information Memorandum, the
Reports and any other information provided by the Facility Agent any Party or by
any other person under or in connection with any Finance Document, the
transactions contemplated by the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document; and

 

 
(e)
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 
33.15
Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.
 
33.16
Deduction from amounts payable by the Facility Agent

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.
 
180

--------------------------------------------------------------------------------


 
33.17
Reliance and engagement letters

Each Finance Party and Secured Party confirms that each of the Arranger and the
Facility Agent has authority to accept on its behalf and ratifies the acceptance
on its behalf of any letters or reports already accepted by the Arranger or
Facility Agent the terms of any reliance letter or engagement letters relating
to the Reports or any reports or letters provided by accountants in connection
with the Finance Documents or the transactions contemplated in the Finance
Documents (including any net asset letter in connection with the financial
assistance procedures) and to bind it in respect of those Reports, reports or
letters and to sign such letters on its behalf and further confirms that it
accepts the terms and qualifications set out in such letters.
 
33.18
Affiliate facility offices

(a)
A Lender may designate an Affiliate of that Lender as its Facility Office for
the purpose of participating in or making Utilisations to Borrowers in
particular countries.

 
(b)
An Affiliate of a Lender may be designated for the purposes of paragraph (a):

 

 
(i)
by appearing under the name of the Lender in Part II of Schedule 1 (The Original
Parties) and executing this Agreement; or

 

 
(ii)
by being referred to in and executing a Transfer Certificate and Lender
Accession Undertaking by which the Lender becomes a Party.

 
(c)
An Affiliate of a Lender referred to in this Clause 33.18 shall not have any
Commitment, but shall be entitled to all rights and benefits under the Finance
Documents relating to its participation in Utilisations, and shall have the
corresponding duties of a Lender in relation thereto, and is a Party to this
Agreement and each other relevant Finance Document for those purposes.

 
(d)
A Lender which has an Affiliate appearing under its name in Part II of Schedule
1 (The Original Parties) or, as the case may be, in a Transfer Certificate and
Lender Accession Undertaking, will procure, subject to the terms of this
Agreement, that the Affiliate participates in Utilisations to the relevant
Borrower(s) in place of that Lender.

 
34.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 
No provision of this Agreement will:
 

 
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

 
(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

 
(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 
181

--------------------------------------------------------------------------------


 
35.
SHARING AMONG THE FINANCE PARTIES

 
35.1
Payments to Finance Parties

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 36 (Payment
Mechanics) and applies that amount to a payment due under the Finance Documents
then:
 

 
(a)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Facility Agent;

 

 
(b)
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 36 (Payment Mechanics), without taking account of any Tax
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

 

 
(c)
the Recovering Finance Party shall, within three Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Finance Party as its share of any
payment to be made, in accordance with Clause 36.5 (Partial payments).

 
35.2
Redistribution of payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 36.5 (Partial payments).
 
35.3
Recovering Finance Party's rights

(a)
On a distribution by the Facility Agent under Clause 35.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

 
(b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the Finance Parties which have shared in
the redistribution will turn over any proceeds received from the relevant
Obligor on such rights promptly upon receipt of the same to the Recovering
Finance Party.

 
35.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 

 
(a)
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 35.2 (Redistribution of payments) shall, upon request of the
Facility Agent, pay to the Facility Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportion of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay); and

 
182

--------------------------------------------------------------------------------


 

 
(b)
that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 
35.5
Exceptions

(a)
This Clause 35 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 
(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

 
(i)
it notified the other Finance Party of the legal or arbitration proceedings; and

 

 
(ii)
the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 
35.6
Ancillary Lender and Fronting Ancillary Lender

(a)
This Clause 35 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Lender, Fronting Ancillary Lender or Fronted Ancillary
Lender at any time prior to service of notice under Clause 30.20 (Acceleration).

 
(b)
Following service of notice under Clause 30.21 (Acceleration), this Clause 35
shall apply to all receipts or recoveries by Ancillary Lenders, Fronting
Ancillary Lenders or Fronted Ancillary Lenders except to the extent that the
receipt or recovery represents a reduction from the Designated Gross Amount for
an Ancillary Facility or Fronted Ancillary Facility to its Designated Net
Amount.

 
183

--------------------------------------------------------------------------------



SECTION 11
 
ADMINISTRATION
 
36.
PAYMENT MECHANICS

 
36.1
Payments to the Facility Agent

(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, excluding a payment under the terms of an Ancillary Document
or Fronted Ancillary Document, that Obligor or Lender shall make the same
available to the Facility Agent (unless a contrary indication appears in a
Finance Document) for value on the due date at the time and in such funds
specified by the Facility Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 
(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Facility
Agent specifies.

 
36.2
Distributions by the Facility Agent

(a)
Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to Clause 36.3 (Distributions to an Obligor) and
Clause 36.4 (Clawback) be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the Facility Agent by not
less than five Business Days' notice with a bank in the principal financial
centre of the country of that currency (or, in relation to euro, in the
principal financial centre of a Participating Member State or London).

 
(b)
If funds are returned to the Facility Agent in accordance with Clause 10.9
(Release of Blocked Accounts) of the Parent Debenture, the Facility Agent shall
ensure that such funds are distributed to the applicable Lenders pro rata to
their Commitments under the relevant Facilities and each Party authorises the
Facility Agent to make such payment accordingly.

 
36.3
Distributions to an Obligor

The Facility Agent may (with the consent of the Obligor or in accordance with
Clause 37 (Set-Off)) apply any amount received by it for that Obligor in or
towards payment (on the date and in the currency and funds of receipt) of any
amount due from that Obligor under the Finance Documents or in or towards
purchase of any amount of any currency to be so applied.
 
36.4
Clawback

(a)
Where a sum is to be paid to the Facility Agent under the Finance Documents for
another Party, the Facility Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

 
(b)
If the Facility Agent pays an amount to another Party and it proves to be the
case that the Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds provided that no Borrower will have any obligation to refund any
such sum received by it and which is subject to Clause 4.5 (Certain Funds).

 
184

--------------------------------------------------------------------------------


 
36.5
Partial payments

(a)
If the Facility Agent receives a payment for application against amounts due in
respect of any Finance Documents that is insufficient to discharge all the
amounts then due and payable by an Obligor under those Finance Documents, the
Facility Agent shall apply that payment towards the obligations of that Obligor
under those Finance Documents in the following order:

 

 
(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Facility Agent, the Arranger, the Issuing Bank and the Security Agent under
those Finance Documents;

 

 
(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;

 

 
(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents and any amount due but unpaid under Clause 7.2 (Claims
under a Letter of Credit) and Clause 7.3 (Indemnities); and

 

 
(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 
(b)
The Facility Agent shall, if so directed by the Majority Lenders, vary the order
set out in paragraphs (a)(ii) to (iv) above.

 
(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

 
36.6
No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 
36.7
Business Days

(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 
(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 
36.8
Currency of account

(a)
Subject to paragraphs (b) to (e) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 
(b)
A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated on its due date.

 
(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 
185

--------------------------------------------------------------------------------


 
(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 
(e)
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 
36.9
Change of currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

 
(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
Facility Agent (after consultation with the Company); and

 

 
(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).

 
(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Facility Agent (acting reasonably and after consultation with the
Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 
37.
SET-OFF

 
(a)
If an Event of Default is continuing, a Finance Party may set off any matured
obligation due from an Obligor under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 
(b)
Any credit balances taken into account by an Ancillary Lender, Fronting
Ancillary Lender or Fronted Ancillary Lender when operating a net limit in
respect of any overdraft under an Ancillary Facility or Fronted Ancillary
Facility shall on enforcement of the Finance Documents be applied first in
reduction of the overdraft provided under that Ancillary Facility or Fronted
Ancillary Facility (as appropriate) in accordance with its terms.

 
38.
NOTICES

 
38.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 
38.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 
186

--------------------------------------------------------------------------------


 

 
(a)
in the case of the Company, that identified with its name below;

 

 
(b)
in the case of each Lender, the Issuing Bank, each Ancillary Lender, each
Fronting Ancillary Lender, each Fronted Ancillary Lender, that notified in
writing to the Facility Agent on or prior to the date on which it becomes a
Party; and

 

 
(c)
in the case of the Facility Agent or the Security Agent, that identified with
its name below,

 
or any substitute address, fax number or department or officer as the Party may
notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days' notice.
 
38.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 

 
(i)
if by way of fax, when received in legible form; or

 

 
(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 38.2 (Addresses), if addressed to that department
or officer.
 
(b)
Any communication or document to be made or delivered to the Facility Agent or
the Security Agent will be effective only when actually received by the Facility
Agent or Security Agent and then only if it is expressly marked for the
attention of the department or officer identified with the Facility Agent's or
Security Agent's signature below (or any substitute department or officer as the
Facility Agent or Security Agent shall specify for this purpose).

 
(c)
All notices from or to an Obligor shall be sent through the Facility Agent.

 
(d)
Any communication or document made or delivered to the Company in accordance
with this Clause 38.3 will be deemed to have been made or delivered to each of
the Obligors.

 
38.4
Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 38.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.
 
38.5
Electronic communication

(a)
Any communication to be made between the Facility Agent or the Security Agent
and a Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Facility Agent, the Security
Agent and the relevant Lender:

 

 
(i)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 

 
(ii)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 
187

--------------------------------------------------------------------------------


 

 
(iii)
notify each other of any change to their address or any other such information
supplied by them.

 
(b)
Any electronic communication made between the Facility Agent and a Lender or the
Security Agent will be effective only when actually received in readable form
and in the case of any electronic communication made by a Lender to the Facility
Agent or the Security Agent only if it is addressed in such a manner as the
Facility Agent or Security Agent shall specify for this purpose.

 
38.6
Use of websites

(a)
The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the "Website Lenders") who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Facility Agent (the "Designated Website") if:

 

 
(i)
the Facility Agent expressly agrees (after consultation with each of the
Lenders) that it will accept communication of the information by this method;

 

 
(ii)
both the Company and the Facility Agent are aware of the address of and any
relevant password specifications for the Designated Website; and

 

 
(iii)
the information is in a format previously agreed between the Company and the
Facility Agent.

 
If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Facility Agent shall notify the Company
accordingly and the Company shall at its own cost, supply the information to the
Facility Agent (in sufficient copies for each Paper Form Lender) in paper form.
In any event the Company shall at its own cost, supply the Facility Agent with
at least one copy in paper form of any information required to be provided by
it.
 
(b)
The Facility Agent shall supply each Website Lender with the address of and any
relevant password specifications for the Designated Website following
designation of that website by the Company and the Facility Agent.

 
(c)
The Company shall promptly upon becoming aware of its occurrence notify the
Facility Agent if:

 

 
(i)
the Designated Website cannot be accessed due to technical failure;

 

 
(ii)
the password specifications for the Designated Website change;

 

 
(iii)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

 
(iv)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

 
(v)
the Company becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

 
188

--------------------------------------------------------------------------------


 
If the Company notifies the Facility Agent under paragraph (c)(i) or paragraph
(c)(v) above, all information to be provided by the Company under this Agreement
after the date of that notice shall be supplied in paper form unless and until
the Facility Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.
 
(d)
Any Website Lender may request, through the Facility Agent, one paper copy of
any information required to be provided under this Agreement which is posted
onto the Designated Website. The Company shall at its own cost comply with any
such request within ten Business Days.

 
38.7
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

 
(b)
All other documents provided under or in connection with any Finance Document
must be:

 

 
(i)
in English; or

 

 
(ii)
if not in English, and if so required by the Facility Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 
39.
CALCULATIONS AND CERTIFICATES

 
39.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
39.2
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
 
39.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
 
40.
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
41.
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under the Finance Documents shall
operate as a waiver, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise or the exercise of any other right
or remedy. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies provided by law.
 
189

--------------------------------------------------------------------------------


 
42.
AMENDMENTS AND WAIVERS

 
42.1
Required consents

(a)
Subject to Clause 42.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Company
and any such amendment or waiver will be binding on all Parties.

 
(b)
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 42.

 
(c)
Each Obligor agrees to any such amendment or waiver permitted by this Clause 42
which is agreed to by the Company; this includes any amendment or waiver which
would, but for this paragraph (c), require the consent of all of the Guarantors.

 
42.2
Exceptions

(a)
An amendment or waiver that has the effect of changing or which relates to:

 

 
(i)
the definition of "Change of Control" or "Majority Lenders" or "Super Majority
Lenders" in Clause 1.1 (Definitions);

 

 
(ii)
any provision which expressly requires the consent of all the Lenders;

 

 
(iii)
Clause 2.2 (Finance Parties' rights and obligations), Clause 31 (Changes to the
Lenders) or Clause 35 (Sharing among the Finance Parties) (other than changes
consequential on or required to implement a Structural Adjustment);

 

 
(iv)
the provisions of this Clause 42 including the definition of "Structural
Adjustment";

 

 
(v)
any waiver of an obligation to prepay on an Exit; or

 

 
(vi)
any amendment to the order of priority or subordination under the Intercreditor
Agreement or the manner in which the proceeds of enforcement of the Transaction
Security are distributed (other than changes consequential on or required to
implement a Structural Adjustment),

 
shall not be made without the prior consent of all the Lenders.
 
(b)
An amendment or waiver that has the effect of releasing any guarantees or
Transaction Security (unless permitted under this Agreement or any other Finance
Document or relating to a sale or disposal of an asset which is the subject of
the Transaction Security where such sale or disposal is a Permitted Disposal or
a Permitted Transaction or any other disposal or transaction to which the
Majority Lenders have consented in accordance with the Finance Documents) shall
not be made without the prior consent of the Super Majority Lenders.

 
(c)
Any amendment or waiver which relates to the rights or obligations applicable to
a particular Utilisation, Loan, Facility or class of Lenders, and which does not
materially and adversely affect the rights or interests of Lenders in respect of
other Utilisations, Loans, Facilities or another class of Lender, shall only
require the consent of the Majority Lenders (or the relevant Super Majority
Lenders, as the case may be) as if references in this clause to "Lenders" were
only to Lenders participating in that Utilisation, Loan, Facility or forming
part of that affected class. For the avoidance of doubt, the prepayment of the
Mezzanine Facility in full or in part other than as permitted under the Finance
Documents shall require only the consent of the Majority Lenders under the Term
Facilities.

 
190

--------------------------------------------------------------------------------


 
(d)
An amendment or waiver which relates to the rights or obligations of the
Facility Agent, the Arranger, the Issuing Bank, any Hedge Counterparty, the
Security Agent or any Ancillary Lender or a Fronting Ancillary Lender or a
Fronted Ancillary Lender may not be effected without the consent of the Facility
Agent, the Arranger, the Issuing Bank, that Hedge Counterparty, the Security
Agent, that Ancillary Lender, that Fronting Ancillary Lender or that Fronted
Ancillary Lender.

 
(e)
Subject to the provisions of the Intercreditor Agreement, a Structural
Adjustment may be approved with the consent of the Majority Lenders and of each
Lender that is assuming a Commitment or an increased Commitment in the relevant
Loan or Facility or whose Commitment is being extended or redenominated or to
whom any amount is owing which is being reduced, deferred or redenominated (as
the case may be).

 
(f)
For the purposes of this Clause 42 "Structural Adjustment" means an amendment,
waiver or variation of the terms of some or all of the Finance Documents that
results from or is intended to result from or constitutes:

 

 
(i)
the introduction of an additional loan, commitment or facility into this
Agreement;

 

 
(ii)
an increase in or addition of any Commitment, any extension of the availability
or maturity of any Commitment, any redenomination of any Commitment into another
currency except as set out in this Agreement and any extension of the date for
or redenomination of, or a reduction of, any amount owing under a Finance
Document;

 

 
(iii)
an extension to the date of payment or maturity of any principal, interest,
fees, commission or other amount payable under the Finance Documents;

 

 
(iv)
a reduction in the Margin or a reduction in any payment of principal, interest,
fees, commission or other amount payable;

 

 
(v)
a change in currency of payment of any principal, interest, fees, commission or
other amount payable under the Finance Documents; and

 

 
(vi)
any amendment to the Finance Documents (including changes to, the taking of or
the release coupled with the immediate retaking of security) consequential on or
required to implement or reflect anything described above in paragraphs (i) to
(v) above.

 
(g)
If a Lender does not accept or reject a waiver or request within 15 Business
Days (unless the Company and the Facility Agent agree to a longer time period in
relation to any request) or abstains from accepting or rejecting a request of it
being made, its Commitment and/or participation shall not be included for the
purpose of calculating the Total Commitments or participations under the
relevant Facility when ascertaining whether a certain percentage of Total
Commitments and/or participations has been obtained to approve an amendment or
waiver or (in relation to a Structural Adjustment) whether the consent of all of
the Lenders under the relevant Facility has been obtained.

 
191

--------------------------------------------------------------------------------


 
(h)
The Commitment and/or participation of any Non-Consenting Lender shall not be
included for the purpose of calculating the Total Commitments or participations
under the relevant Facility when ascertaining whether a certain percentage of
Total Commitments and/or participations has been obtained if, within 3 Business
Days of the Company's request, such Non-Consenting Lender has not entered into a
legally binding agreement to transfer its Commitment and/or participation to
another person eligible to become a Lender.

 
43.
COUNTERPARTS

 
Each Finance Document (except when governed by French law) may be executed in
any number of counterparts, and this has the same effect as if the signatures on
the counterparts were on a single copy of the Finance Document.
 
44.
US PATRIOT ACT

 
Each Lender and the Facility Agent (for itself and not on behalf of any Lender)
hereby notifies the Obligors that pursuant to the requirements of the US Patriot
Act, it is required to obtain, verify and record information that identifies
each Obligor, which information includes the name and address of such Obligor
and other information that will allow such Lender or the Facility Agent, as
applicable, to identify such Obligor in accordance with the US Patriot Act. Each
of the Obligors shall, and shall cause each of its Subsidiaries to, provide such
information and take such actions as are reasonably requested by the Facility
Agent or any Lender in order to assist the Facility Agent and the Lenders in
maintaining compliance with the US Patriot Act.
 
192

--------------------------------------------------------------------------------



SECTION 12
 
GOVERNING LAW AND ENFORCEMENT
 
45.
GOVERNING LAW

 
This Agreement is governed by English law.
 
46.
ENFORCEMENT

 
46.1
Jurisdiction of English courts

(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement) (a "Dispute").

 
(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 
(c)
This Clause 46.1 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.

 
46.2
Service of process

(a)
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

 
(i)
irrevocably appoints NDS Finance Limited as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document and NDS Finance Limited by its execution of this Agreement,
accepts that appointment); and

 

 
(ii)
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

 
(b)
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Company (on behalf of all the
Obligors) must immediately (and in any event within 20 Business Days of such
event taking place) appoint another agent on terms acceptable to the Facility
Agent. Failing this, the Facility Agent may appoint another agent for this
purpose.

 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 
193

--------------------------------------------------------------------------------


 
SCHEDULE 1


The Original Parties
 
PART I
 
The Original Obligors
 
Name of Original Borrower
Registration number (or equivalent, if any)
   
The Company
06617193

 
Name of Original Guarantor
Registration number (or equivalent, if any)
   
The Company
06617193

 
194

--------------------------------------------------------------------------------


 
PART II
 
The Original Lenders
 
Name of Original
Lender
 
Facility A
Commitment
 
Facility B
Commitment
 
Facility C
Commitment
 
Revolving
Facility
Commitment
                     
JPMorgan Chase Bank, N.A., London Branch
 
$
150,000,000
 
$
147,500,000
 
$
147,500,000
 
$
75,000,000
                             
Morgan Stanley Bank
 
$
150,000,000
 
$
147,500,000
 
$
147,500,000
   
-
                             
Morgan Stanley Bank International Limited
   
-
   
-
   
-
 
$
75,000,000
                             
Total
 
$
300,000,000
 
$
295,000,000
 
$
295,000,000
 
$
150,000,000
 

 
195

--------------------------------------------------------------------------------


 
SCHEDULE 2


Conditions Precedent and conditions subsequent
 
PART I
 
Conditions precedent to initial Utilisation during the Certain Funds Period
 
1.
Documentation

 

 
(a)
A copy of the constitutional documents of the Company, the Vendor Loan Note
Holder and each Closing Obligor including (except in the case of the Vendor Loan
Note Holder, the Parent and the Company) a shareholders' resolution amending its
constitutional documents as agreed with the Facility Agent.

 

 
(b)
If required under applicable law or practice, a copy of a resolution of the
board of directors (or equivalent) of the Company, the Vendor Loan Note Holder
and each Closing Obligor:

 

 
(i)
approving the terms of, and the transactions contemplated by, the Transaction
Documents to which it is a party and resolving that it execute, deliver and
perform the Transaction Documents to which it is a party;

 

 
(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf;

 

 
(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and

 

 
(iv)
in the case of an Obligor other than the Company, authorising the Company to act
as its agent in connection with the Finance Documents.

 

 
(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Finance Documents and related
documents.

 

 
(d)
If required under applicable law or practice, a copy of a resolution signed by
all the holders of the issued shares in the Company and each Closing Obligor
(other than the Parent), approving the terms of, and the transactions
contemplated by, the Finance Documents to which the relevant Obligor is a party.

 

 
(e)
A certificate of an authorised signatory of the Company, the Vendor Loan Note
Holder (in agreed form) and each Closing Obligor certifying that each copy
document relating to it specified in this Part I of Schedule 2 is correct,
complete and in full force and effect and has not been amended or superseded and
there has not been any breach of guaranteeing or borrowing restrictions, in each
case as at a date no earlier than the date of this Agreement.

 

 
(f)
Required "know your customer" information in respect of the Company, the Vendor
Loan Note Holder and each Closing Obligor and, to the extent required by any
Finance Party, the Investors as notified to the Company prior to the date of
this Agreement.

 
196

--------------------------------------------------------------------------------


 

 
(g)
A certificate as to the existence and good standing (including verification of
tax status, if available) of the Vendor Loan Note Holder from the appropriate
governmental authorities in the Vendor Loan Note Holder's jurisdiction of
organisation and in each other jurisdiction where the Vendor Loan Note Holder is
qualified to do business (if any) and where the failure to be so qualified would
have a Material Adverse Effect on the Vendor Loan Note Holder.

 
2.
Completion Requirements

 

 
(a)
Certificates from an authorised signatory of each of Permira and the Parent
together certifying that the Investors will make cash contributions or rollover
existing investments by way of subscription for ordinary shares, shareholder
loans, preferred equity certificates and/or asset or business contributions in
an aggregate amount equal to at least 40% of the aggregate funded capital
structure at Closing (together, the "Equity Contribution");*

 

 
(b)
Substantially simultaneous lending of the Term Facilities and the Mezzanine
Facility.*

 

 
(c)
The Parent has received sufficient cash which is standing to the credit of the
Group Blocked Account which, when aggregated with the amounts to be paid into
the Lender Blocked Account under this Agreement and the Mezzanine Facility as
evidenced by the utilisation requests submitted thereunder, are sufficient to
satisfy its cash payment obligations under the Scheme as set out in the
Structure Memorandum and the Funds Flow Statement.*

 

 
(d)
Confirmation from Nuclobel Topco 1 S.àr.l. and Nuclobel Topco 2 S.àr.l. that the
Permira Holdcos (as defined in the Structure Memorandum) have been capitalised.*

 

 
(e)
Evidence that the fees due to the Arranger, the Lenders and the Facility Agent
on the Scheme Date and the legal fees which have been agreed to be paid on the
Scheme Date and in respect of which an invoice has been provided to the Company
have been paid or will be paid on or prior to the Scheme Date (which evidence
may be provided by a Utilisation Request in agreed form).*

 
3.
Finance Documents

 

 
(a)
This Agreement, the Mezzanine Facility Agreement, the Intercreditor Agreement
and the Fee Letters executed by the Company and the Closing Obligors party
thereto.*

 

 
(b)
 

 

 
(i)
A debenture from each of the Parent, the Company and each other company
incorporated in the United Kingdom which is listed as a Guarantor and marked as
"Closing Obligor" in paragraph 5 of Schedule 13 (Security Principles).*

 

 
(ii)
An agreed form English law assignment by way of security granted by the Vendor
Loan Note Holder and the VLN Security Trustee in favour of the Security Agent in
respect of all their respective rights, title, interest and benefit in and to
the Vendor Loan Notes, Vendor Loan Note Instrument and VLN Debentures.*

 
197

--------------------------------------------------------------------------------


 

 
(c)
A copy of a side letter in relation to any potential claims against the
providers of any of the Reports where any of them have been addressed to
Nuclobel Lux 1 S.àr.l.

 

 
(d)
The Hedging Letter.

 
4.
Legal Opinions

 
(a)
Legal opinions from Linklaters as the legal advisers to the Facility Agent
relating to entry into the Finance Documents by the Company and each Closing
Obligor.

 
(b)
Agreed form of legal opinion by Skadden, Arps, Slate, Meagher & Flom LLP,
special US counsel to the Vendor Loan Note Holder and the VLN Security Trustee,
with respect to their respective capacity to enter into the Finance Documents to
which each is party.

 
(c)
Agreed form of legal opinion from Linklaters LLP as the legal advisers to the
Facility Agent relating to the Finance Documents to which the Vendor Loan Note
Holder and the VLN Security Trustee are party.

 
5.
Other documents and evidence

 

 
(a)
The Base Case Model.

 

 
(b)
The Reports (including, except in the case of the Technical Report for which
there will be a disclosure letter, reliance letters (or addressee language) in
favour of the Finance Parties, the Company and Nuclobel Lux 1 S.àr.l. only).

 

 
(c)
The Structure Memorandum (including reliance letters (or addressee language) in
favour of the Finance Parties).

 

 
(d)
The Funds Flow Statement.

 

 
(e)
Group corporate ownership structure chart and list of Material Companies.

 

 
(f)
Draft Press Release.

 

 
(g)
A copy of each Scheme Document.*

 

 
(h)
The following in relation to the Scheme:

 

 
(i)
a copy of the shareholder resolution approving the Scheme;*

 

 
(ii)
a copy of the Implementation Agreement;* and

 

 
(iii)
copy of the court order sanctioning the Scheme;*

 
The documents provided in paragraphs (g) - (h) above are not required to be in
form and substance satisfactory to the Facility Agent.
 
6.
Miscellaneous

 

 
(a)
Evidence that steps 1 to 12 specified in the Structure Memorandum to be
completed prior to the first utilisation have been completed.*

 

 
(b)
Each Vendor Document (other than the VLN Pledges) in agreed form.

 
198

--------------------------------------------------------------------------------


 
PART II
 
Conditions subsequent within 90 days of Closing
 
1.
Obligors

 

 
(a)
A copy of the constitutional documents of each Guarantor, the Vendor Loan Note
Holder and the VLN Security Trustee including in relation to a Dutch Obligor, a
recent extract from the Dutch trade register (handelsregister) relating to it
and in relation to each French Guarantor, a copy of the Extrait K-bis,
Certificat de non-faillite and Etat des inscriptions, not more than 10 days old.

 

 
(b)
If required under applicable law or practice, a copy of a resolution of the
board of directors (or equivalent) of each Guarantor, the Vendor Loan Note
Holder and the VLN Security Trustee:

 

 
(i)
approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents to which it is a party and resolving that it
execute, deliver and perform the Accession Letter and any other Finance
Documents to which it is a party;

 

 
(ii)
authorising a specified person or persons to execute the Accession Letter and
any other Finance Documents to which it is a party on its behalf;

 

 
(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request and Selection Notice) to be signed and/or despatched by it under or in
connection with the Finance Documents to which it is a party; and

 

 
(iv)
authorising the Company to act as its agent in connection with the Finance
Documents.

 

 
(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Finance Documents and related
documents.

 

 
(d)
If required under applicable law or practice, a copy of a resolution signed by
all the holders of the issued shares in each Guarantor (which are members of the
Group), approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Guarantor is a party.

 

 
(e)
A certificate of an authorised signatory of the Guarantor, the Vendor Loan Note
Holder and the VLN Security Trustee certifying that each copy document relating
to it specified in this Part II of Schedule 2 is correct, complete and in full
force and effect and has not been amended or superseded and there has not been
any breach of guaranteeing or borrowing restrictions.

 

 
(f)
In respect of a Dutch Obligor, if required, a copy of a resolution of its
general meeting of shareholders or board of supervisory directors (if any)
approving its execution and the terms of, and the transactions contemplated by,
the Finance Documents (and, if applicable, appointing one or more authorised
persons to represent the relevant Dutch Obligor in case of a conflict of
interest) and of a concurring unconditional advice of any works council or union
which has advisory rights in respect of the transactions contemplated in the
Finance Documents.

 
199

--------------------------------------------------------------------------------


 

 
(g)
If such Guarantor is a US Obligor and in the case of the Vendor Loan Note Holder
and VLN Security Trustee, a certificate as to the existence and good standing
(including verification of tax status, if available) of the US Obligor from the
appropriate governmental authorities in such US Obligor's jurisdiction of
organisation and in each other jurisdiction where such US Obligor is qualified
to do business (if any) and where the failure to be so qualified would have a
Material Adverse Effect on such US Obligor.

 

 
(h)
If such Guarantor is a US Obligor, a solvency certificate.

 

 
(i)
In the case of US Obligors, control agreements with respect to deposit accounts
as required by the relevant Transaction Security Document.

 
2.
Documents

 

 
(a)
Accession of each Guarantor as a guarantor of the Senior Facilities and the
Mezzanine Facility and the Intercreditor Agreement.

 

 
(b)
In relation to any French Borrower, a copy of a TEG letter substantially in the
form set out in Schedule 14 (TEG Letter).

 

 
(c)
Each Transaction Security Document (and any documents agreed to be provided
thereunder) executed by each Guarantor specified below opposite the relevant
Transaction Security Document and, in the case of the share pledge over NDS
Holdings B.V., also executed by NDS Holdings B.V.:



Name of Guarantor
 
Transaction Security Document
     
NDS Finance Limited
 
 
Share Pledge over NDS Americas Inc.
 
Share Pledge over NDS Holdings B.V
 
Pledge over IP rights in the US (if any).
 
NDS Limited
 
 
Share Pledge over NDS Technologies France SAS
 
Pledge over IP rights in the US
 
News Datacom Limited
 
 
Pledge over IP rights in the US.
 
NDS Technologies France SAS
 
 
Pledge over Bank Accounts
 
Pledge over Intercompany Receivables, if any
 
Pledge over Trading Receivables (or Dailly assignment) without notification to
the relevant debtor
 
Pledge over IP, if any
 
Pledge over insurance proceeds (if applicable)

 
200

--------------------------------------------------------------------------------


 
Name of Guarantor
 
Transaction Security Document
NDS Sweden AB
 
 
Share Pledge over NDS Technologies Israel Limited
 
Business Mortgage(s), if any
 
Real Estate Mortgage(s) (if any material real estate)
 
Pledge over intercompany loans, if any
 
Pledge over IP rights, if any
 
NDS Americas Inc.
 
 
Security Agreement
 
Pledge Agreement, (if required in accordance with the Security Principles)
 
Deposit Account Control Agreement, if any
 
Mortgages/Deed of Trust (if any material real estate)
 
NDS Holdings B.V.
 
 
Share Pledge over NDS Sweden AB
 
NDS Technologies Israel Limited
 
 
Floating Charge Agreement (which, for the avoidance of doubt, shall be second
ranking for so long as the existing Security in favour of the State of Israel
remains in place)
 
Parent
 
 
Pledge over IP rights in the US (if any)
 
Digi-Media Vision Limited
 
Pledge over IP rights in the US (if any)

 

 
(d)
A New York law assignment by way of security (and any documents agreed to be
provided thereunder) granted by the Vendor Loan Note Holder and the VLN Security
Trustee in favour of the Security Agent in respect of all their respective
rights, title, interest and benefit under the VLN Pledges.

 

 
(e)
A copy of the constitutional documents of any member of the Group whose shares
are subject to Security under any Transaction Security Document referred to in
paragraph (c) above, together with any resolutions of the shareholders of that
member of the Group adopting such changes to the constitutional documents of
that member of the Group as may be necessary to enable the Security Agent to
enforce the Transaction Security without restriction by that member of the Group
or its directors.

 
201

--------------------------------------------------------------------------------


 
3.
Legal opinions

 

 
(a)
Legal opinions from the legal advisers to the Facility Agent relating to entry
into the Finance Documents by the Guarantors and, where customary in the
relevant jurisdictions and with respect to capacity only, from the legal
advisers of the relevant Guarantor.

 

 
(b)
A legal opinion by Skadden, Arps, Slate, Meagher & Flom LLP, special US counsel
to the Vendor Loan Note Holder and the VLN Security Trustee, with respect to
their respective capacity to enter into the New York law assignment referred to
in paragraph 2(d) above.

 

 
(c)
A legal opinion by Linklaters LLP as the New York law legal advisers to the
Facility Agent relating to the New York law assignment referred to in paragraph
2(d) above.

 
4.
Other documents and evidence

 

 
(a)
If the proposed Guarantor is incorporated in a jurisdiction other than England
and Wales, evidence that the agent for service of process specified in Clause
46.2 (Service of process), if not an Obligor, has accepted its appointment in
relation to the proposed Guarantor.

 

 
(b)
Required "know your customer" information in relation to the Guarantor.

 

 
(c)
Such documentary evidence as legal counsel to the Facility Agent may reasonably
require, that such Guarantor has complied with any procedures reasonably
required in its jurisdiction to permit the giving of financial assistance or
analogous process.

 

 
(d)
The VLN Pledges (each dated on a date after the equivalent Transaction Security
Documents listed in paragraph 2(c) above).

 
202

--------------------------------------------------------------------------------


 
PART III
 
Conditions Precedent required to be delivered by an Additional Obligor
 
1.
Obligors

 

 
(a)
A copy of the constitutional documents of the Additional Obligor including in
relation to a Dutch Obligor, a recent extract from the Dutch trade register
(handelsregister) relating to it, and for each French Obligor a copy of the
Extrait K-bis, Certificat de non-faillite and Etat des inscriptions, not more
than 10 days old.

 

 
(b)
If required under applicable law or practice, a copy of a resolution of the
board of directors (or equivalent) of the Additional Obligor:

 

 
(i)
approving the terms of, and the transactions contemplated by, the Accession
Letter and Finance Documents to which it is a party and resolving that it
execute, deliver and perform the Accession Letter and any other Finance
Documents to which it is a party;

 

 
(ii)
authorising a specified person or persons to execute the Accession Letter and
other Finance Documents to which it is a party on its behalf;

 

 
(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, in relation to an
Additional Borrower, any Utilisation Request or Selection Notice) to be signed
and/or despatched by it under or in connection with the Finance Documents to
which it is a party; and

 

 
(iv)
authorising the Company to act as its agent in connection with the Finance
Documents.

 

 
(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Finance Documents and related
documents.

 

 
(d)
If required under applicable law, a copy of a resolution signed by all the
holders of the issued shares in the Additional Obligor (which are members of the
Group), approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Additional Obligor is a party.

 

 
(e)
A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document relating to it specified in this Part III of Schedule 2
is correct, complete and in full force and effect and has not been amended or
superseded and there has not been any breach of guaranteeing or borrowing
restrictions.

 

 
(f)
In respect of a Dutch Obligor, if required, a copy of a resolution of its
general meeting of shareholders or board of supervisory directors (if any)
approving its execution and the terms of, and the transactions contemplated by,
the Finance Documents (and, if applicable, appointing one or more authorised
persons to represent the relevant Dutch Obligor in case of a conflict of
interest) and of a concurring unconditional advice of any works council or union
which has advisory rights in respect of the transactions contemplated in the
Finance Documents.

 
203

--------------------------------------------------------------------------------


 

 
(g)
If such Additional Obligor is a US Obligor, a certificate as to the existence
and good standing (including verification of tax status, if available) of the US
Obligor from the appropriate governmental authorities in such US Obligor's
jurisdiction of organisation and in each other jurisdiction where such US
Obligor is qualified to do business (if any) and where the failure to be so
qualified would have a Material Adverse Effect on such US Obligor.

 

 
(h)
If such Additional Obligor is a US Obligor, a solvency certificate.

 

 
(i)
In the case of US Obligors, control agreements with respect to deposit accounts
as required by the relevant Transaction Security Document.

 
2.
Documents

 

 
(a)
Accession of the Additional Obligor to the Senior Facilities and the Mezzanine
Facility and the Intercreditor Agreement.

 

 
(b)
With respect to any French Borrower, a copy of a TEG letter substantially in the
form set out in Schedule 14 (TEG Letter).

 

 
(c)
Each Transaction Security Document (and any documents agreed to be provided
thereunder) reasonably required by the Facility Agent and to be provided in
accordance with the Security Principles and executed by the Additional Obligor.

 

 
(d)
A copy of the constitutional documents of any member of the Group whose shares
are subject to Security under any Transaction Security Document referred to in
paragraph (c) above, together with any resolutions of the shareholders of that
member of the Group adopting such changes to the constitutional documents of
that member of the Group as may be necessary to enable the Security Agent to
enforce the Transaction Security without restriction by that member of the Group
or its directors.

 
3.
Legal opinions

 
Legal opinions from the legal advisers to the Facility Agent relating to entry
into the Finance Documents by the Additional Obligor and, where customary in the
relevant jurisdictions and with respect to capacity only, from the legal
advisers of the Additional Obligor.
 
4.
Other documents and evidence

 

 
(a)
If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the agent for service of process specified in
Clause 46.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor.

 

 
(b)
Required "know your customer" information in relation to the Guarantor.

 

 
(c)
Such documentary evidence as legal counsel to the Facility Agent may reasonably
require, that such Additional Obligor has (to the extent reasonable) complied
with any procedure reasonably required in its jurisdiction to permit the giving
of financial assistance or analogous process.

 
204

--------------------------------------------------------------------------------



 
SCHEDULE 3


Requests
 
PART IA
 
Utilisation Request Loans
 


From:
[Borrower] [Company]*
   
To:
[Facility Agent]
   
Dated:
[                   ]

 
Dear Sirs
 
NDS Finance Limited – $1,115,000,000 Senior Facilities Agreement
dated [                   ] (the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 
2.
[We wish to borrow a Loan on the following terms:

 

 
(a)
 
Borrower:
 
[                   ]
 
 
(b)
 
Proposed Utilisation Date:
 
[                   ] (or, if that is not a Business Day, the next Business Day)
 
 
(c)
 
Facility to be utilised:
 
[Facility A]/[Facility B]/[Facility C]/ [Uncommitted Acquisition
Facility]/[Revolving Facility]**
 
 
(d)
 
Designation:
 
The Loan [is/is not] an Acquisition Loan***
 
 
(e)
 
Currency of Loan:
 
[                   ]
 
 
(f)
 
Amount:
 
[                   ] or, if less, the Available Facility
 
 
(g)
 
Interest Period:
 
[                   ]
 

3.
We confirm that each condition specified in Clause 4.2 (Conditions to
Utilisation) is satisfied on the date of this Utilisation Request.

 
4.
[The proceeds of this Loan should be credited to [account]].

 
5.
This Utilisation Request is irrevocable.

 
Yours faithfully
 

--------------------------------------------------------------------------------

authorised signatory for
 
[the Company on behalf of [insert name of relevant Borrower]]/[insert name of
Borrower]*
 
NOTES:
 
*
Amend as appropriate. The Utilisation Request can be given by the Borrower or by
the Company.

   

**
Select the Facility to be utilised and delete references to the other
Facilities.

 
***
To be completed only for Revolving Facility Loans.

 
205

--------------------------------------------------------------------------------



PART IB
Utilisation Request Letters of Credit


From:
[Borrower] [Company]*
   
To:
[Facility Agent]
   
Dated:
[                   ]

 
Dear Sirs
 
NDS Finance Limited – $1,115,000,000 Senior Facilities Agreement
dated [                   ] (the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

 
2.
We wish to arrange for a Letter of Credit to be [issued]/[renewed] by the
Issuing Bank specified below (which has agreed to do so) on the following terms:

 

 
(a)
 
Borrower:
 
[                   ]
 
 
(b)
 
Issuing Bank:
 
[                   ]
 
 
(c)
 
Proposed Utilisation Date:
 
[                   ] (or, if that is not a Business Day, the next Business Day)
 
 
(d)
 
Facility to be utilised:
 
Revolving Facility
 
 
(e)
 
Currency of Letter of Credit:
 
[                   ]
 
 
(f)
 
Amount
 
[                   ] or, if less, the Available Facility in relation to the
Revolving Facility:
 
 
(g)
 
Term:
 
[                   ]
 

3.
We confirm that each condition specified in paragraph (b) of Clause 6.5 (Issue
of Letters of Credit) is satisfied on the date of this Utilisation Request.

 
4.
We attach a copy of the proposed Letter of Credit.

 
5.
[The purpose of this proposed Letter of Credit is [                   ].]1 

 
6.
This Utilisation Request is irrevocable.

 

--------------------------------------------------------------------------------

authorised signatory for
 
[the Company on behalf of] [insert name of relevant Borrower]]/[insert name of
Relevant Borrower]*
 
NOTES:
 

*
Amend as appropriate. The Utilisation Request can be given by the Borrower or by
the Company.

 

--------------------------------------------------------------------------------

1
Not required for a renewal.

 
206

--------------------------------------------------------------------------------


 
PART II
 
Selection Notice
 
Applicable to a Term Loan


From:
[Borrower] [Company]*
   
To:
[Facility Agent]
   
Dated:
[                   ]

 
Dear Sirs
 
NDS Finance Limited – $1,115,000,000 Senior Facilities Agreement
dated [                   ] (the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement. This is a Selection Notice. Terms defined
in the Facilities Agreement have the same meaning in this Selection Notice
unless given a different meaning in this Selection Notice.

 
2.
We refer to the following Facility [A]/[B]/[C]/[Acquisition
Facility]/[Acquisition Term] Loan[s] with an Interest Period ending on
[                   ]**.

 
3.
[We request that the above Loan[s] be divided into [                   ] Loans
with the following Base Currency Amounts and Interest Periods:] ***

 
or
 
[We request that the next Interest Period for the above Facility
[A]/[B]/[C]/[Acquisition Facility]/[Acquisition Term] Loan[s] is
[                   ]].****
 
4.
This Selection Notice is irrevocable.

 
Yours faithfully
 

--------------------------------------------------------------------------------

authorised signatory for
 
[the Company on behalf of] [insert name of relevant Borrower]]/[insert name of
Relevant Borrower]*
 
NOTES:
 

*
Amend as appropriate. The Selection Notice can be given by the Borrower or the
Company.

 

**
Insert details of all Loans which have an Interest Period ending on the same
date.

 

***
Use this option if division of Loans for the relevant Facility is requested.

 

****
Use this option if sub-division is not required.

 
207

--------------------------------------------------------------------------------


 
PART III
 
Redenomination Notice


From:
[Facility Agent]
   
To:
[Company]
   
Dated:
[                   ]

 
Dear Sirs
 
NDS Finance Limited - $1,115,000,000 Senior Facilities Agreement
dated [                   ] (the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement. This is a Redenomination Notice. Terms
defined in the Facilities Agreement have the same meaning in this Redenomination
Notice unless given a different meaning in this Redenomination Notice.

 
2.
We refer to Facility [A]/[B]/[C].

 
3.
We request [that $[                   ] of the above Term Facility be
redenominated into euros [and] that $[                   ] of the above Term
Facility be redenominated into euros.

 
4.
We request that the above redenomination should occur and be effective on
[                   ].

 
5.
This Redenomination Notice is irrevocable.

 
Yours faithfully
 

--------------------------------------------------------------------------------

[Facility Agent]
 
208

--------------------------------------------------------------------------------


 
PART IV
 
Withdrawal Notice
 
From:
[Company] on behalf of the Parent
   
To:
[Security Agent]
   
Dated:
[                   ]

 
Dear Sirs
 
NDS Finance Limited - $1,115,000,000 Senior Facilities Agreement
dated [                   ] (the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement. This is a Withdrawal Notice. Terms defined
in the Facilities Agreement have the same meaning in this Withdrawal Notice
unless given a different meaning in this Withdrawal Notice.

 
2.
The intended Scheme Date is [                   ].

 
3.
We request that on the Scheme Date the following amounts are transferred from
the Group Blocked Account and credited to accounts of the following recipients
in accordance with the payment instructions set out below:

 

 
(a)
$[                   ] to [recipient], credited to [account] in accordance with
[insert payment instructions/the attached payment instructions];

 

 
(b)
[repeat (a) above for each payment to be made]

 
4.
We request that on the Scheme Date the following amounts are transferred from
the Lender Blocked Account and credited to accounts of the following recipients
in accordance with the payment instructions set out below:

 

 
(a)
$[                   ] to [recipient], credited to [account] in accordance with
[insert payment instructions/the attached payment instructions];

 

 
(b)
[repeat (a) above for each payment to be made]

 
5.
This Withdrawal Notice is irrevocable, subject to the occurrence of the Scheme
Date and the conditions to withdrawal set out in the Parent Debenture.

 
Yours faithfully
 

--------------------------------------------------------------------------------

authorised signatory for
[the Company] on behalf of the Parent
 
209

--------------------------------------------------------------------------------


 
SCHEDULE 4


Mandatory Cost Formulae
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Facility Agent shall calculate, as a percentage rate, a rate (the "Additional
Cost Rate") for each Lender, in accordance with the paragraphs set out below.
The Mandatory Cost will be calculated by the Facility Agent as a weighted
average of the Lenders' Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent. This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender's participation in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 
4.
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:

 

 
(a)
in relation to a sterling Loan:

 
NDS Group Logo [logo1.jpg]
 

 
(b)
in relation to a Loan in any currency other than sterling:

 
NDS Group Logo [logo2.jpg]
 
Where:
 

A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

B
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
paragraph (a) of Clause 16.3 (Default interest)) payable for the relevant
Interest Period on the Loan.

 

C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

D
is the percentage rate per annum payable by the Bank of England to the Facility
Agent on interest bearing Special Deposits.

 
210

--------------------------------------------------------------------------------


 

E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Facility Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facility Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 

 
(a)
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

 
(b)
"Fees Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 

 
(c)
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

 
(d)
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant Financial Year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that Financial Year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.
Each Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

 
(a)
the jurisdiction of its Facility Office; and

 

 
(b)
any other information that the Facility Agent may reasonably require for such
purpose.

 
Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Facility Agent to the contrary, each Lender's obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 
211

--------------------------------------------------------------------------------


 
10.
The Facility Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 
11.
The Facility Agent shall distribute the additional amounts received as a result
of the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Facility Agent pursuant to this Schedule in relation to
a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 
13.
The Facility Agent may from time to time, after consultation with the Company
and the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 
212

--------------------------------------------------------------------------------


 
SCHEDULE 5


Form of Transfer Certificate and Lender Accession Undertaking
 
To:       [                   ] as Facility Agent and [                   ] as
Security Agent
 
From:   [The Existing Lender] (the "Existing Lender") and [The New Lender] (the
"New Lender")
 
Dated: [                   ]
 
NDS Finance Limited –$1,115,000,000 Senior Facilities Agreement
dated [                   ] (the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement and to the Intercreditor Agreement (as
defined in the Facilities Agreement). This agreement (the "Agreement") shall
take effect as a Transfer Certificate and Lender Accession Undertaking for the
purpose of the Facilities Agreement and as a Lender Accession Undertaking for
the purposes of the Intercreditor Agreement (and as defined therein). Terms
defined in the Facilities Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

 
2.
We refer to Clause 31.5 (Procedure for transfer) of the Facilities Agreement:

 

 
(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
31.5 (Procedure for transfer).

 

 
(b)
The proposed Transfer Date is [                   ].

 

 
(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 38.2 (Addresses) are set out in the
Schedule.

 
3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 31.4 (Limitation of
responsibility of Existing Lenders).

 
4.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

 

 
(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

 

 
(b)
a partnership each member of which is:

 

 
(i)
a company so resident in the United Kingdom; or

 

 
(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and brings into account in
computing its chargeable profits (for the purposes of section 11(2) of the Taxes
Act) the whole of any share of interest payable in respect of that advance that
falls to it by reason of sections 114 and 115 of the Taxes Act; or

 

 
(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(for the purposes of section 11(2) of the Taxes Act) of that company.]*

 
213

--------------------------------------------------------------------------------


 

 
(d)
[a Treaty Lender].

 
5.
The Parties agree that this transfer shall constitute a novation within the
meaning of Article 1271 et seq. of the French Code Civil (Civil Code) and that
all rights relating to Security against the Obligors shall be transferred.

 
6.
The New Lender confirms that it is [a Qualifying Lender (other than a Treaty
Lender)] [a Treaty Lender]**.

 
7.
We refer to Clause [                   ] (Change of Senior Lender or Mezzanine
Lender) of the Intercreditor Agreement:

 

 
(a)
In consideration of the New Lender being accepted as a Senior Lender for the
purposes of the Intercreditor Agreement (and as defined therein), the New Lender
confirms that, as from [date], it intends to be party to the Intercreditor
Agreement as a Senior Lender, and undertakes to perform all the obligations
expressed in the Intercreditor Agreement to be assumed by a Senior Lender and
agrees that it shall be bound by all the provisions of the Intercreditor
Agreement, as if it had been an original party to the Intercreditor Agreement.

 

 
(b)
The undertakings contained in this Agreement have been entered into on the date
stated above.

 
8.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 
9.
This Agreement is governed by and construed in accordance with English law.

 
[Please note that the following steps should be taken in order for the New
Lender to obtain the benefit of the Transaction Security: [                   ]]
 
NOTES:
 
*
Amend as appropriate. This paragraph must only be included where the New Lender
is a UK non-bank Lender.

 
**
Amend as appropriate. Each New Lender is required to confirm which of these two
categories it falls within. If there are Borrowers other than UK incorporated
Borrowers, each New Lender is required to confirm which of these two categories
it falls within in respect of a Loan to a Borrower incorporated in the United
Kingdom.

 
214

--------------------------------------------------------------------------------



SCHEDULE [    ]
Commitment/rights and obligations to be transferred
[insert relevant details]
 
[Facility Office address, fax number and attention details for notices and
account details for payments,]
 
[Existing Lender]
[New Lender]
   
By:
By:

 
This Agreement is accepted as a Transfer Certificate and Lender Accession
Undertaking for the purposes of the Facilities Agreement by the Facility Agent,
and as a Lender Accession Undertaking for the purposes of the Intercreditor
Agreement by the Facility Agent and the Security Agent, and the Transfer Date is
confirmed as [                   ].
 
[Facility Agent]
 
By:
 
[Security Agent]
 
By:
 
215

--------------------------------------------------------------------------------


 
SCHEDULE 6


Form of Accession letter
To:       [                   ] as Facility Agent
 
From:   [Subsidiary] and [Company]
 
Dated: [                   ]
 
Dear Sirs
 
NDS Finance Limited – $1,115,000,000 Senior Facilities
dated [                   ] (the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement. This is an Accession Letter. Terms defined
in the Facilities Agreement have the same meaning in this Accession Letter
unless given a different meaning in this Accession Letter.

 
2.
[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Facilities Agreement, the Intercreditor Agreement and
the other Finance Documents as an Additional [Borrower]/[Guarantor] pursuant to
Clause [32.2 (Additional Borrowers)]*/[Clause 32.4 (Additional Guarantors)] of
the Facility Agreement and as an [Obligor] pursuant to Clause
[                   ] of the Intercreditor Agreement. [Subsidiary] is a company
duly incorporated under the laws of [name of relevant jurisdiction] and is a
limited liability company and registered number [                   ].

 
3.
[Subsidiary's] administrative details are as follows:

 
Address:
 
Fax No.:
 
Attention:
 
4.
This Accession Letter is governed by English law.

 
[This Guarantor Accession Letter is entered into by deed.]**
 
 [Company]
[Subsidiary]

 
NOTES:
 

*
Insert if Accession Letter is for an Additional Borrower.

 
**
If the Facilities are fully drawn there may be an issue in relation to past
consideration for a proposed Additional Guarantor. This can be overcome by
acceding by way of deed.

 
216

--------------------------------------------------------------------------------


 
SCHEDULE 7


Form of Resignation Letter
 
To:       [                   ] as Facility Agent
 
From:   [resigning Obligor] and [Company]
 
Dated: [                   ]
 
Dear Sirs
 
NDS Finance Limited – $1,115,000,000 Senior Facilities Agreement
dated [                   ] (the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement. This is a Resignation Letter. Terms
defined in the Facilities Agreement have the same meaning in this Resignation
Letter unless given a different meaning in this Resignation Letter.

 
2.
Pursuant to [Clause 32.3 (Resignation of a Borrower)]/Clause 32.5 (Resignation
of a Guarantor), we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Facilities Agreement, the
Intercreditor Agreement and the Finance Documents.

 
3.
We confirm that:

 

 
(a)
no Default is continuing or would result from the acceptance of this request;
[and]

 

 
(b)
[this request is given in relation to a Third Party Disposal of [resigning
Obligor]*; [and]

 

 
(c)
[the Disposal Proceeds have been or will be applied in accordance with Clause
14.2 (Disposal, Insurance and Acquisition Proceeds, Excess Cashflow and IPO);]**

 

 
(d)
[                   ].***

 
4.
This letter is governed by English law.

 
5.
The Company agrees to indemnify the Finance Parties and Secured Parties for any
costs, expenses, or liabilities which would have been payable by [resigning
Obligor] in connection with the Finance Documents but for the release set out in
paragraph 1 above.

 
 [Company]
[resigning Obligor]
   
 By:
By:

 
NOTES:
 

*
Insert where resignation only permitted in case of a Third Party Disposal.

 
**
Amend as appropriate, e.g. to reflect agreed procedure for payment of proceeds
into a specified account.

 

***
Insert any other conditions required by the Facilities Agreement.

 
217

--------------------------------------------------------------------------------


 
SCHEDULE 8


Form of Compliance Certificate
 
To:       [                   ] as Facility Agent
 
From:   Parent
 
Dated: [                   ]
 
Dear Sirs
 
NDS Finance Limited – $1,115,000,000 Senior Facilities
dated [                   ] (the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement. This is a Compliance Certificate. Terms
defined in the Facilities Agreement have the same meaning when used in this
Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 
2.
We confirm that:

 

 
(a)
in respect of the Relevant Period ending on [                   ] Consolidated
Cashflow for the Relevant Period was [                   ] and Net Debt Service
for the Relevant Period was [                   ]. Therefore Consolidated
Cashflow for such Relevant Period was [                   ] times Net Debt
Service for such Relevant Period and the covenant contained in paragraph (a) of
Clause 28.2 (Financial condition) [has/has not] been complied with;

 

 
(b)
in respect of the Relevant Period ending on [                   ] Consolidated
EBITDA for such Relevant Period was [                   ] and Consolidated Net
Finance Charges for such Relevant Period were [                   ]. Therefore
Consolidated EBITDA for such Relevant Period was [                   ] times
Consolidated Net Finance Charges for such Relevant Period and the covenant
contained in paragraph (b) of Clause 28.2 (Financial condition) [has/has not]
been complied with;

 

 
(c)
on the last day of the Relevant Period ending on [                   ]
Consolidated Total Net Debt was [                   ] and Consolidated EBITDA
for such Relevant Period was [                   ]]. Therefore Consolidated
Total Net Debt at such time [did/did not] exceed [                   ] times
Consolidated EBITDA for such Relevant Period and the covenant contained in
paragraph (c) of Clause 28.2 (Financial condition) [has/has not] been complied
with;

 

 
(d)
Capital Expenditure for the [initial period]/[Financial Year of the Group]
ending on [                   ] was [                   ]. Therefore Capital
Expenditure during [the initial period]/[such Financial Year] [was/was not] in
excess of [                   ] (being the maximum expenditure permitted in that
period [after taking into account unused capital expenditure for the preceding
Financial Year equal to [                   ]] and the covenant contained in
paragraph (d) of Clause 28.2 (Financial condition) [has/has not] been complied
with;

 
218

--------------------------------------------------------------------------------


 
We confirm that Debt Cover is [                   ]:1 and that, therefore, the
Facility A Margin should be [                   ]% p.a., the Facility B Margin
should be [                   ]% p.a. and the Revolving Facility Margin should
be [                   ]% p.a.
 

 
(e)
Excess Cashflow for the Financial Year of the Group ending [                   ]
was [                   ]. Therefore the Excess Cashflow to be applied in
prepayment pursuant to Clause 14.2 (Disposal, Insurance and Acquisition
Proceeds, Excess Cashflow and IPO) will be [                   ].

 
3.
[We confirm that no Default is continuing.]*

 
4.
[We confirm that the following companies constitute Material Companies for the
purposes of the Facility Agreement: [                   ].]

 
[We confirm that the aggregate of the earnings before interest, tax,
depreciation and amortisation (calculated on the same basis as Consolidated
EBITDA) of the Guarantors and the aggregate gross assets of the Guarantors
(calculated in each case on an unconsolidated basis and excluding all
intra-group items and investments in Subsidiaries of any member of the Group)
represents not less than 80 per cent. of Consolidated EBITDA and consolidated
gross assets of the Group.]
 
Signed
      
 
     
   
Director
Director
   
of
 
of
   
Parent
 
Parent
 

 
[insert applicable certification language]
 

--------------------------------------------------------------------------------

for and on behalf of
[name of auditors of the Parent]
 
NOTES:
 
*
If this statement cannot be made, the certificate should identify any Default
that is continuing and the steps, if any, being taken to remedy it.

 
219

--------------------------------------------------------------------------------


 
SCHEDULE 9


LMA Form of Confidentiality Undertaking
 
[Letterhead of Lender]
 
To:

        
[insert name of Potential
Lender]

 
Re:    The Facilit[y/ies]

     
Borrower:    (the "Borrower")
 
Date:
 
Amount:
 
Facility Agent:
 

 
Dear Sirs
 
We understand that you are considering participating in the Facilit[y/ies]. In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:
 
1.
Confidentiality Undertaking

 
You undertake:
 

 
(a)
to keep the Confidential Information confidential and not to disclose it to
anyone except as provided for by paragraph 2 below and to ensure that the
Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

 

 
(b)
to use the Confidential Information only for the Permitted Purpose;

 

 
(c)
to use all reasonable endeavours to ensure that any person to whom you pass any
Confidential Information (unless disclosed under paragraph 2(b) below)
acknowledges and complies with the provisions of this letter as if that person
were also a party to it; and

 

 
(d)
[not to make enquiries of any member of the Group or any of their officers,
directors, employees or professional advisors relating directly or indirectly to
the Facilit[y/ies].]

 
2.
Permitted Disclosure

 
We agree that you may disclose Confidential Information:
 

 
(a)
to members of the Participant Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of members of the Participant Group;

 
220

--------------------------------------------------------------------------------


 

 
(b)
to any person to (or through) whom you assign or transfer (or may potentially
assign or transfer) all or any of the rights, benefits and obligations which you
may acquire under to the Facilit[y/ies] or with (or through) whom you enter into
(or may potentially enter into) any sub-participation in relation to, or any
other transaction under which payments are to be made by reference to the
Facilit[y/ies] or the relevant Borrower or any member of the relevant Group in
each case so long as that person has delivered an undertaking to you in
equivalent form to this undertaking;

 

 
(c)
(i) where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Participant Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Participant Group; or

 

 
(d)
with the prior written consent of us and the Borrower.

 
3.
Notification of Required or Unauthorised Disclosure

 
You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2(b) or upon becoming aware that
Confidential Information has been disclosed in breach of this letter.
 
4.
Return of Copies

 
If we so request in writing, you shall return all Confidential Information
supplied to you by us and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body or in
accordance with internal policy, or where the Confidential Information has been
disclosed under paragraph 2(b) above.
 
5.
Continuing Obligations

 
The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease (a) if you become a party to or otherwise acquire (by assignment or
sub-participation) an interest, direct or indirect, in the Facilit[y/ies] or (b)
twelve months after you have returned all Confidential Information supplied to
you by us and destroyed or permanently erased all copies of Confidential
Information made by you (other than any such Confidential Information or copies
which have been disclosed under paragraph 2 above (other than sub-paragraph
2(a)) or which, pursuant to paragraph 4 above, are not required to be returned
or destroyed).
 
221

--------------------------------------------------------------------------------


 
6.
No Representation; Consequences of Breach, etc

 
You acknowledge and agree that:
 

 
(a)
neither we, nor any of our officers, employees or advisers (each a "Relevant
Person") (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by us or any
member of the Group or the assumptions on which it is based or (ii) shall be
under any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by us or any member of the Group
or be otherwise liable to you or any other person in respect to the Confidential
Information or any such information; and

 

 
(b)
we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
or member of the Group may be granted an injunction or specific performance for
any threatened or actual breach of the provisions of this letter by you.

 
7.
No Waiver; Amendments, etc

 
This letter sets out the full extent of your obligations of confidentiality owed
to us in relation to the information the subject of this letter. No failure or
delay in exercising any right, power or privilege under this letter will operate
as a waiver thereof nor will any single or partial exercise of any right, power
or privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges under this letter. The terms of this letter and your
obligations under this letter may only be amended or modified by written
agreement between us.
 
8.
Inside Information

 
You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation relating to insider dealing
and you undertake not to use any Confidential Information for any unlawful
purpose.
 
9.
Nature of Undertakings

 
The undertakings given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Borrower and each other member of the Group.
 
10.
Third Party Rights

 

 
(a)
Subject to paragraphs 6 and 9, the terms of this letter may be enforced and
relied upon only by you and us and the Company (without requiring its signature)
and the operation of the Contracts (Rights of Third Parties) Act 1999 is
excluded.

 
222

--------------------------------------------------------------------------------


 

 
(b)
Notwithstanding any provisions of this letter, the parties to this letter do not
require the consent of any Relevant Person to rescind or vary this letter at any
time except that this letter may not be amended without the prior written
consent of the Company.

 
11.
Governing Law and Jurisdiction

 

 
(a)
This letter (including the agreement constituted by your acknowledgement of its
terms) shall be governed by and construed in accordance with the laws of
England.

 

 
(b)
The parties submit to the non-exclusive jurisdiction of the English courts.

 
12.
Definitions

 
In this letter (including the acknowledgement set out below):
 
"Confidential Information" means any information relating to the Borrower, the
Group, and the Facilit[y/ies] including, without limitation, the Information
Memorandum provided to you by us or any of our affiliates or advisers, in
whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that (a) is or becomes public knowledge other than as a direct or indirect
result of any breach of this letter or (b) is known by you before the date the
information is disclosed to you by us or any of our affiliates or advisers or is
lawfully obtained by you after that date, other than from a source which is
connected with the Group and which, in either case, as far as you are aware, has
not been obtained in violation of, and is not otherwise subject to, any
obligation of confidentiality.
 
"Company" means NDS Finance Limited (registration number [                   ]).
 
"Group" means the Borrower and each of its holding companies and subsidiaries
and each subsidiary of each of its holding companies (as each such term is
defined in the Companies Act 1985).
 
"Information Memorandum" means the information memorandum prepared in relation
to the Facilit[y/ies].
 
"Permitted Purpose" means considering and evaluating whether to enter into the
Facilit[y/ies].
 
"Participant Group" means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies (as each such term is
defined in the Companies Act 1985).
 
Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
 
Yours faithfully
 

--------------------------------------------------------------------------------

For and on behalf of
 
[Lender]
 
To:      [Arranger]
 
The Borrower and each other member of the Group
 
We acknowledge and agree to the above:
 

--------------------------------------------------------------------------------

For and on behalf of
 
[Potential Lender]
 
223

--------------------------------------------------------------------------------


 
SCHEDULE 10


Timetables
 
PART I
 
Loans



   
Loans in euro
 
Loans in
sterling
 
Loans in other
currencies
             
Approval as an Optional Currency, if required (Clause 4.3 (Conditions relating
to Optional Currencies)).
 
           
Facility Agent notifies the Company if a currency is approved as an Optional
Currency in accordance with Clause 4.3 (Conditions relating to Optional
Currencies).
 
 
-
 
 
-
 
 
U-4
 
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request) or a Selection Notice (Clause 17.1 (Selection of Interest
Periods and Terms)).
 
 
U-3
 
9.30 am
 
 
U-1
 
9.30 am
 
 
U-3
 
9.30 am
 
Facility Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Loan, if required under Clause 5.4 (Lenders' participation).
 
 
U-3
 
Noon
 
 
U-1
 
Noon
 
 
U-3
 
Noon
 
Facility Agent notifies the Lenders of the Loan in accordance with Clause 5.4
(Lenders' participation).
 
 
U-3
 
3.00pm
 
 
U-1
 
3.00pm
 
 
U-3
 
3.00pm
 
Facility Agent receives a notification from a Lender under Clause 9.2
(Unavailability of a currency).
 
 
U-1
 
5.00pm
 
 
U-1
 
5.00pm
 
 
U-1
 
5.00pm
 
Facility Agent gives notice in accordance with Clause 9.2 (Unavailability of a
currency).
 
 
U- 2
 
9.30am
 
 
U
 
9.30am
 
 
U-2
 
9.30am
 
Facility Agent determines amount of the Loan in Optional Currency in accordance
with Clause 36.9 (Change of currency).
 
 
U-3
 
11.00am
 
 
U
 
11.00am
 
 
U-3
 
11.00am
 
LIBOR or EURIBOR is fixed.
 
Quotation Day as of 11.00am (London time) in respect of LIBOR and as of 11.00am
(Brussels time) in respect of EURIBOR
 
Quotation Day as of 11.00am
 
Quotation Day as of 11.00am
 

 

"U"
= date of Utilisation

 

"U - X" = 
X Business Days prior to date of Utilisation

 
224

--------------------------------------------------------------------------------


 
PART II
 
Letters of Credit



   
Letters of Credit
     
Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Letters of Credit)).
 
 
U-3
 
9.30am
 
Facility Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Letter of Credit if required under paragraph (d) of Clause 6.5
(Issue of Letters of Credit) and notifies the Issuing Bank and Lenders of the
Letter of Credit in accordance with paragraph (d) of Clause 6.5 (Issue of
Letters of Credit).
 
 
U-1
 
Noon
 
Delivery of duly completed Renewal Request.
 
U-3 9.30am

 
"U"      =       date of utilisation
 
"U-X"  =       Business Days prior to date of utilisation
 
225

--------------------------------------------------------------------------------


 
SCHEDULE 11


Form of Letter of Credit
 
To:        [Beneficiary] (the "Beneficiary")
 
[Date]
 
Irrevocable Standby Letter of Credit no. [                   ]
 
At the request of [                   ], [Issuing Bank] (the "Issuing Bank")
issues this irrevocable standby Letter of Credit ("Letter of Credit") in your
favour on the following terms and conditions:
 
1.
Definitions

 
In this Letter of Credit:
 
"Business Day" means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [London].*
 
"Demand" means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.
 
"Expiry Date" means [                   ].
 
"Total L/C Amount" means [                   ].
 
2.
Issuing Bank's agreement

 

 
(a)
The Beneficiary may request a drawing or drawings under this Letter of Credit by
giving to the Issuing Bank a duly completed Demand. A Demand must be received by
the Issuing Bank by [                   ] p.m. ([London] time) on the Expiry
Date.

 

 
(b)
Subject to the terms of this Letter of Credit, the Issuing Bank unconditionally
and irrevocably undertakes to the Beneficiary that, within [ten] Business Days
of receipt by it of a Demand, it must pay to the Beneficiary the amount demanded
in that Demand.

 

 
(c)
The Issuing Bank will not be obliged to make a payment under this Letter of
Credit if as a result the aggregate of all payments made by it under this Letter
of Credit would exceed the Total L/C Amount.

 
3.
Expiry

 

 
(a)
The Issuing Bank will be released from its obligations under this Letter of
Credit on the date (if any) notified by the Beneficiary to the Issuing Bank as
the date upon which the obligations of the Issuing Bank under this Letter of
Credit are released.

 

 
(b)
Unless previously released under paragraph (a) above, on [                   ]
p.m.([London] time) on the Expiry Date the obligations of the Issuing Bank under
this Letter of Credit will cease with no further liability on the part of the
Issuing Bank except for any Demand validly presented under the Letter of Credit
that remains unpaid.

 

 
(c)
When the Issuing Bank is no longer under any further obligations under this
Letter of Credit, the Beneficiary must return the original of this Letter of
Credit to the Issuing Bank.

 
226

--------------------------------------------------------------------------------


 
4.
Payments

 
All payments under this Letter of Credit shall be made in [                   ]
and for value on the due date to the account of the Beneficiary specified in the
Demand.
 
5.
Delivery of Demand

 
Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, fax or telex and must be received in legible form by the Issuing Bank at
its address and by the particular department or office (if any) as follows:
 
[                   ]
 
6.
Assignment

 
The Beneficiary's rights under this Letter of Credit may not be assigned or
transferred.
 
7.
ISP

 
Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.
 
8.
Governing Law

 
This Letter of Credit is governed by English law.
 
9.
Jurisdiction

 
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit.
 
Yours faithfully
 
[Issuing Bank]
 
By:
 
NOTES:
 
*
This may need to be amended depending on the currency of payment under the
Letter of Credit.

 
227

--------------------------------------------------------------------------------



SCHEDULE [    ]
Form of Demand
To:       [ISSUING BANK]
 
[Date]
 
Dear Sirs
 
Standby Letter of Credit no. [                   ] issued in favour of
[BENEFICIARY] (the "Letter of Credit")
 
We refer to the Letter of Credit. Terms defined in the Letter of Credit have the
same meaning when used in this Demand.
 
1.
We certify that the sum of [                   ] is due [and has remained unpaid
for at least [                   ] Business Days] [under [set out underlying
contract or agreement]]. We therefore demand payment of the sum of
[                   ].

 
2.
Payment should be made to the following account:

 
Name:
 
Account Number:
 
Bank:
 
3.
The date of this Demand is not later than the Expiry Date.

 
Yours faithfully
 
(Authorised Signatory)
 
(Authorised Signatory)

 
For
 
[BENEFICIARY]
 
228

--------------------------------------------------------------------------------


 
SCHEDULE 12


Material Companies
 
NDS Limited
 
Digi-Media Vision Limited
 
News Datacom Limited
 
NDS Technologies France SAS
 
NDS Americas, Inc.
 
NDS Technologies Israel Limited
 
NDS Sweden AB
 
NDS Holdings B.V.
 
229

--------------------------------------------------------------------------------


 
SCHEDULE 13


Security Principles
 
1.
Security Principles

 

 
(a)
The guarantees and security to be provided will be given in accordance with the
Security Principles set out in this Schedule 13. This Schedule 13 addresses the
manner in which these Security Principles will impact on the guarantees and
security proposed to be taken in relation to the Finance Documents.

 

 
(b)
The Security Principles embody recognition by all parties that there may be
certain legal and practical difficulties in obtaining security from all
Guarantors in every jurisdiction in which Guarantors are incorporated. In
particular:

 

 
(i)
all guarantees and security granted will be limited to the extent advised by
local counsel and tax advisors as being necessary or reasonably desirable to
comply with local legal requirements and recommended tax structuring;

 

 
(ii)
general statutory limitations, financial assistance, corporate benefit,
fraudulent preference, "thin capitalisation" rules, retention of title claims
and similar principles may limit the ability of a Guarantor to provide a
guarantee or security or may require that the guarantee be limited by an amount
or otherwise. All guarantees and security will be limited to comply with all
such restrictions. The Company will use reasonable endeavours to assist in
demonstrating that adequate corporate benefit accrues to each Guarantor and
otherwise overcoming such limitations;

 

 
(iii)
in the case of any joint venture or non-wholly owned Subsidiary, all guarantees
and security will be limited to comply with restrictions in the joint venture
agreement, the shareholders' agreement or the applicable law. The Company will
use reasonable endeavours to avoid or overcome such restrictions;

 

 
(iv)
the security and extent of its perfection will be agreed taking into account the
cost to the Group of providing security and the proportionate benefit accruing
to the Lenders;

 

 
(v)
any assets subject to third party arrangements which are permitted by this
Agreement, and the Mezzanine Facility Agreement and which prevent those assets
from being charged will be excluded from the Security in any relevant
Transaction Security Document provided that reasonable endeavours to obtain
consent to charging any such assets shall be used by the relevant Guarantor if
the relevant asset is material;

 

 
(vi)
Guarantors will not be required to give guarantees or enter into Transaction
Security Documents if that would conflict with the fiduciary duties of their
directors or contravene any legal prohibition or result in a risk of personal or
criminal liability on the part of any officer provided that the relevant
Guarantor shall use reasonable endeavours to overcome any such obstacle;

 
230

--------------------------------------------------------------------------------


 

 
(vii)
perfection of security, when required, and other legal formalities will be
completed as soon as practicable and, in any event, within the time periods
specified in the Finance Documents therefor or (if earlier or to the extent no
such time periods are specified in the Finance Documents) within the time
periods specified by applicable law in order to ensure due perfection;

 

 
(viii)
prior to a Declared Default perfection of security granted will not be required
if it would have a material adverse effect on the ability of the relevant
Guarantor to conduct its operations and business in the ordinary course as
otherwise permitted by the Finance Documents;

 

 
(ix)
the maximum guaranteed or secured amount may be limited to minimise stamp duty,
notarisation, registration or other applicable fees, taxes and duties where the
benefit of increasing the granted or secured amount is disproportionate to the
level of such fee, taxes and duties;

 

 
(x)
where a class of assets to be secured includes material and immaterial assets,
if the cost of granting security over the immaterial assets is disproportionate
to the benefit of such security, security will be granted over the material
assets only;

 

 
(xi)
unless granted under a global security document governed by the law of the
jurisdiction of a Guarantor or under English law all security (other than share
security over its Guarantor subsidiaries) shall be governed by the law of and
secure assets located in the jurisdiction of incorporation of that Guarantor;

 

 
(xii)
guarantee and security limitations may mean that access to the assets of a
Guarantor is limited, in which case, any asset security granted by that
Guarantor shall be proportionate to the value of its guarantee;

 

 
(xiii)
no perfection action will be required in jurisdictions where Guarantors are not
located but perfection action may be required in the jurisdiction of one
Guarantor in relation to security granted by another Guarantor located in a
different jurisdiction. Subject to those principles, perfection action may also
be required in respect of material intellectual property rights in jurisdictions
where such rights are registered;

 

 
(xiv)
local law restrictions may mean that the Senior Lenders and the Mezzanine
Lenders (each as defined in the Intercreditor Agreement) may not be able to
benefit from the same security; and

 

 
(xv)
the Security Agent will hold one set of security for the Senior Lenders/and the
Mezzanine Lenders unless a second ranking security is required by local law for
the Mezzanine Lenders.

 

 
(c)
Reasonable legal fees, disbursements, registration costs, taxes, notary fees and
other costs and expenses related to the guarantees and security incurred by
legal counsel to the Company and by legal counsel to the Arranger will be paid
by the Company up to an agreed cap. Any additional costs and expenses (including
legal fees) incurred in connection with the preservation of rights and/or
enforcement of the guarantees and security will be paid by the Company.

 
231

--------------------------------------------------------------------------------


 
2.
Limitations of US Security

 
The obligations under the Finance Documents of any member of the Group which is
a member of the US consolidated tax group may only benefit from any security
granted over the shares, stock or other ownership interests of any Controlled
Foreign Corporation to the extent of 65 per cent. of such shares, stock or
ownership interests and such Controlled Foreign Corporation shall not be
required to guarantee, pledge its assets to secure or otherwise support the
obligations under the Finance Documents of any member of the Group which is a
member of the US consolidated tax group.
 
3.
Guarantors and Security

 
Each guarantee and security will be an upstream, cross-stream and downstream
guarantee and each guarantee and security will be for all liabilities of the
Obligors under the Finance Documents in accordance with, and subject to, the
requirements of the Security Principles in each relevant jurisdiction.
 
To the extent possible, all security shall be given in favour of the Security
Agent and not the Finance Parties individually. "Parallel debt" provisions will
be used where necessary; such provisions will be contained in the Intercreditor
Agreement and not the individual security documents unless required under local
laws. To the extent possible, there should be no action required to be taken in
relation to the guarantees or security when any Lender transfers any of its
participation in the Facilities to a new Lender.
 
The Guarantors will be required to pay the cost of any re-execution,
notarisation, re-registration, amendment or other perfection requirement for any
security on any transfer on or prior to the Syndication Date by the Arranger to
a new Lender if this is within the amount for which the Group is liable under
paragraph 1(c) above. Otherwise the cost or fee shall be for the account of the
transferee Lender.
 
4.
Terms of Security Documents

 
The following principles will be reflected in the terms of any security taken as
part of the Transaction Security:
 

 
(a)
the security will be first ranking security over such present and future assets
of the Group as are agreed to be material in accordance with the Security
Principles, to the extent possible;

 

 
(b)
security will not be enforceable until a Declared Default;

 

 
(c)
representations and undertakings shall only be included in each security
document to confirm any registration or perfection of the security and, to the
extent not provided elsewhere in the Finance Documents, due authorisation,
validity and enforceability unless otherwise expressly required by local law and
shall otherwise be no more onerous than the Service Facilities Agreement;

 
232

--------------------------------------------------------------------------------


 

 
(d)
prior to the occurrence of a Declared Default provisions of each Transaction
Security Document will not be unduly burdensome on the Guarantor or interfere
unreasonably with the operation of its business and will be limited to those
required to create or maintain effective security and not impose commercial
obligations;

 

 
(e)
information, such as lists of assets, will be provided:

 

 
(i)
if required by local law to perfect or register the security to that extent
every three months;

 

 
(ii)
if customarily made available for security of that type in a jurisdiction no
more frequently than every six months (or, if specifically required to be more
frequently by law, as frequently as required by law) ; or

 

 
(iii)
following an Event of Default which is outstanding, on the Security Agent's
reasonable request;

 

 
(f)
the Lenders and Hedge Counterparties shall only be able to exercise a power of
attorney following the occurrence of a Declared Default or if the relevant
Guarantor has failed to comply with a further assurance or perfection obligation
within 10 Business Days of being notified of that failure and being requested to
comply;

 

 
(g)
security, will where possible and practical, automatically create security over
future assets of the same type as those already secured; and

 

 
(h)
in the Transaction Security Documents there will be no repetition or extension
of clauses set out in this Agreement (or the Intercreditor Agreement) such as
those relating to notices, cost and expenses, indemnities, tax gross up,
distribution of proceeds and release of security unless required by applicable
local law.

 
5.
Guarantor

 
Name:
 
Parent
 
The Company
 
NDS Limited (UK) - "Closing Obligor"
 
NDS Sweden AB
 
Digi-Media Vision Limited (UK) - "Closing Obligor"
 
News Datacom Limited (UK) - "Closing Obligor"
 
NDS Technologies Israel Limited
 
NDS Technologies France SAS
 
NDS Americas Inc.
 
NDS Holdings B.V. (to the extent not wound up within 180 days of Closing).
 
233

--------------------------------------------------------------------------------


 
6.
Security Jurisdictions

 
Subject to these Security Principles the shares in each Guarantor (other than
the Parent) shall be secured. No security other than share security shall be
granted in India or China.
 
7.
Bank accounts

 
Subject to these Security Principles, a Guarantor shall grant security over its
bank accounts but it shall be free to deal with those accounts in the course of
its business until a Declared Default, save to the extent agreed otherwise in
respect of cash collateral and mandatory prepayment holding accounts.
 
If required by local law to perfect the security, notice of the security will be
served on the account bank within 5 Business Days of the security being granted
and the Guarantor shall use its reasonable endeavours to obtain an
acknowledgement of that notice within 20 Business Days of service. If the
Guarantor has used its reasonable endeavours but has not been able to obtain
acknowledgement its obligation to obtain acknowledgement shall cease on the
expiry of that 20 Business Day period. Irrespective of whether notice of the
security is required for perfection, if the service of notice would prevent the
Guarantor from using a bank account in the ordinary course of its business no
notice of security shall be served until the occurrence of a Declared Default.
 
Any security over bank accounts shall be subject to any prior security interests
in favour of the account bank which are created either by law or in the standard
terms and conditions of the account bank. The notice of security may request
these are waived by the account bank but the Guarantor shall not be required to
change its banking arrangements if these security interests are not waived or
only partially waived.
 
If required under local law security over bank accounts will be registered
subject to the general principles set out in these Security Principles.
 
8.
Fixed assets and inventory

 
Subject to these Security Principles, a Guarantor shall grant security over its
material fixed assets and its material inventory but it shall be free to deal
with those assets and that inventory in the course of its business until a
Declared Default.
 
No notice whether to third parties or by attaching a notice to the fixed assets
or inventory shall be prepared or given until a Declared Default.
 
If required under local law security over fixed assets or inventory will be
registered subject to the general principles set out in these Security
Principles.
 
234

--------------------------------------------------------------------------------


 
9.
Insurance Policies

 
Subject to these Security Principles, a Guarantor will only grant security over
its insurance policies if claims under such policies are subject to Clause 14.2
(Disposal, Insurance and Acquisition Proceeds, Excess Cashflow and IPO).
 
If required by local law to perfect the security, notice of the security will be
served on the insurance provider within 5 Business Days of the security being
granted and the Guarantor shall use its reasonable endeavours to obtain an
acknowledgement of that notice within 20 Business Days of service. If the
Guarantor has used its reasonable endeavours but has not been able to obtain
acknowledgement its obligation to obtain acknowledgement shall cease on the
expiry of that 20 Business Day period.
 
No loss payee or other endorsement shall be made on the insurance policy.
 
10.
Intellectual Property

 
Subject to these Security Principles, a Guarantor shall grant security over its
material intellectual property but it shall be free to deal with those assets in
the course of its business (including, without limitation, allowing its
intellectual property to lapse if no longer material to its business) until a
Declared Default.
 
No security shall be granted over any intellectual property which cannot be
secured under the terms of the relevant licensing agreement. A Guarantor shall
use its reasonable endeavours to obtain consent to allow security to be granted
over such material intellectual property. No notice shall be prepared or given
to any third party from whom intellectual property is licensed until a Declared
Default.
 
If required under local law security over intellectual property will be
registered under the law of that Transaction Security Document or at a relevant
supra-national registry (such as the EU) subject to the general principles set
out in these Security Principles.
 
11.
Intercompany receivables

 
Subject to these Security Principles, a Guarantor shall grant security over its
material intercompany receivables but it shall be free to deal with those
receivables in the course of its business until a Declared Default.
 
If required by local law to perfect the security, notice of the security will be
served on the relevant lender within 5 Business Days of the security being
granted and the Guarantor shall use its reasonable endeavours to obtain an
acknowledgement of that notice within 20 Business Days of service. Irrespective
of whether notice of the security is required for perfection if the service of
notice would prevent the Guarantor from dealing with an intercompany receivable
in the ordinary course of its business no notice of security shall be served
until the occurrence of a Declared Default.
 
If required under local law security over intercompany receivables will be
registered subject to the general principles set out in these Security
Principles.
 
235

--------------------------------------------------------------------------------


 
12.
Trade receivables

 
Subject to these Security Principles, a Guarantor shall grant security over its
material trade receivables but it shall be free to deal with those receivables
in the course of its business until a Declared Default.
 
No notice of security may be served until the occurrence of a Declared Default.
 
No security will be granted over any trade receivables which cannot be secured
under the terms of the relevant contract.
 
If required under local law security over trade receivables will be registered
subject to the general principles set out in these Security Principles.
 
Any list of trade receivables required shall not include details of the
underlying contracts unless required under local law.
 
13.
Shares

 
Subject to these Security Principles, a Guarantor shall grant a charge over the
shares in other Guarantors which are its Subsidiaries and a pledge shall also be
granted over a Guarantor's ultimate holding company in the same jurisdiction of
its incorporation. However, no share security will be granted over the Parent or
any of its Holding Companies.
 
The relevant Transaction Security Document will be governed by the laws of the
Guarantor whose shares are being secured and not by the law of the country of
the Guarantor granting the security.
 
Until a Declared Default, the charging Guarantor will be permitted to retain and
to exercise voting rights to any shares charged by it in a manner which does not
adversely affect the validity or enforceability of the security or cause an
Event of Default to occur and the company whose shares have been charged will be
permitted to pay dividends.
 
Where customary, within 3 Business Days of execution of the share charge, the
share certificate and a stock transfer form executed in blank will be provided
to the Security Agent and where required by law the share certificate or
shareholders register will be endorsed or written up and the endorsed share
certificate or a copy of the written up register provided to the Security Agent.
 
Unless the restriction is required by law, the constitutional documents of the
company whose shares have been charged will be amended to remove any restriction
on the transfer or the registration of the transfer of the shares on enforcement
of the security granted over them
 
14.
Real estate

 
Subject to these Security Principles, a Guarantor shall grant security over its
material real estate.
 
There will be no obligation to investigate title, provide surveys or other
insurance or environmental due diligence.
 
236

--------------------------------------------------------------------------------


 
A Guarantor will be under no obligation to obtain any landlord consent required
to grant security over its material real estate, nor to investigate the
possibility thereof. Costs of granting real estate security must be within the
agreed costs cap and the amount secured by each security over material real
estate may be restricted to an agreed level.
 
15.
Release of Security

 
Unless required by local law (for example, in the case of the Swedish Security
Documents) the circumstances in which the security shall be released should not
be dealt with in individual security documents but, if so required, shall,
except to the extent required by local law, be the same as those set out in the
Intercreditor Agreement.
 
237

--------------------------------------------------------------------------------


 
SCHEDULE 14


Form of TEG Letter
 
To:
[                   ]
   
From:
[                   ] as Facility Agent
   
Dated:
[                   ]

 
Dear Sirs
 
NDS Finance Limited - $1,115,000,000 Senior Facilities Agreement dated
[                   ] (the
"Facilities Agreement")
 
We refer to the Facilities Agreement.
 
Terms defined in the Facilities Agreement shall bear the same meaning in this
letter unless otherwise defined in this letter. References to Clauses in this
letter are references to Clauses in the Facilities Agreement.
 
We confirm that:
 
1.
this is the letter referred to in Clause 16.6 (Effective global rate) of the
Facilities Agreement;

 
2.
you acknowledge that, due to the fact that interest payable under the Facilities
Agreement is to be calculated on a floating rate basis by references to LIBOR or
EURIBOR for Interest Periods selected by a Borrower, it is not possible to
compute the effective global rate ("taux effectif global") for the lifetime of
the Facilities; and

 
3.
in order to comply with the provisions of Articles L313-1, L313-2, R313-1 and
R313-2 of the French Code de la Consommation (Consumer Code) and L313-4 of the
French Code Monétaire et Financier (French Monetary and Financial Code), and
only as an indication based on the assumptions described below, an example of
calculation of the effective global rate would result in a rate for the
Facilities (taux de période) of [                   ]%.

 
4.
The above rate is given on an indicative basis and on the basis (a) that
drawdown for the full amount of the Facilities in the relative Base Currency has
been made, (b) [for the US Dollar denominated Facilities an Interest Period of
three months in US Dollars has been chosen and that the US$ LIBOR rate of [ ]%
per annum is applicable,] (c) [for the euro denominated Facilities an Interest
Period of three months in euro has been chosen and that the EURIBOR rate of [ ]%
per annum is applicable,] (d) that the LIBOR/EURIBOR rate, expressed as an
annual rate, is as fixed on [date], (e) repayments occur at contractual maturity
and not earlier, (f) no term out option has been exercised, (g) [that the US$/€
exchange rate is 1€ = 0.[                   ]US$,] (h) of the various fees
payable by you under the terms of the Facilities Agreement. Such rates shall not
be binding on the Finance Parties.]

 
238

--------------------------------------------------------------------------------


 
5.
We should be grateful if you would confirm your acceptance of the terms of this
letter by signing and returning to us the enclosed copy.

 
[place], [date]
 
By
        
Title
   



We acknowledge of the above
 
[date]
 
By
        
Title
   

 
239

--------------------------------------------------------------------------------


 
SCHEDULE 15
 
Further Acquisition Facility Lender Accession Undertaking
 
From:
 
[Further Acquisition Facility Lender]
 
To:
 
[                   ] as Facility Agent
 
Dated:
 

 
Dear Sirs
 
NDS Finance Limited - $1,115,000,000 Senior Facilities Agreement dated
[                   ]
(the "Facilities Agreement")
 
1.
We refer to the Facilities Agreement. This undertaking (the "Agreement") shall
take effect as a Further Acquisition Facility Lender Accession Undertaking for
the purpose of the Facilities Agreement. Terms defined in the Facilities
Agreement have the same meaning in this Agreement unless given a different
meaning in this Agreement.

 
2.
We hereby agree to become a Lender and to assume an Acquisition Facility
Commitment in an amount of $[                   ].

 
3.
Our Facility Office address and related details are as follows:

 
[Facility Office address, fax number and attention details for notices and
accounts details for payments]
 
4.
The provisions of Clause 31.4 (Limitation of responsibility of Existing Lenders)
shall apply to the Further Acquisition Facility Lenders as if references in that
Clause to New Lenders were instead references to Further Acquisition Facility
Lenders.

 
5.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 
6.
We refer to the Intercreditor Agreement:

 
(a)
In consideration of the Further Acquisition Facility Lender being accepted as a
Senior Lender for the purposes of the Intercreditor Agreement (and as defined
therein), the Further Acquisition Facility Lender confirms that, as from date of
this Agreement, it intends to be party to the Intercreditor Agreement as a
Senior Lender, and undertakes to perform all the obligations expressed in the
Intercreditor Agreement to be assumed by a Senior Lender, and agrees that it
shall be bound by all the provisions of the Intercreditor Agreement, as if it
had been an original party to the Intercreditor Agreement.

 
(b)
The undertakings contained in this Agreement have been entered into on the date
stated above.

 
7.
This Agreement is governed by English law.

 
240

--------------------------------------------------------------------------------


 
Note: The execution of this Agreement may not entitle the Further Acquisition
Facility Lender to a proportionate share of the Transaction Security in all
jurisdictions. It is the responsibility of the Further Lender to ascertain
whether any other documents or other formalities are required in any
jurisdiction and, if so, to arrange for execution of those documents and
completion of those formalities.
 
SIGNED for and on behalf of
 
[FURTHER ACQUISITION FACILITY LENDER]
 
By: [                   ]
 
This Agreement is accepted by the Facility Agent.
 
[FACILITY AGENT]
 
By: [                   ]
 
241

--------------------------------------------------------------------------------



SIGNATURES
 
THE COMPANY
 
NDS FINANCE LIMITED
 
By:
 
Address:
1 Heathrow Boulevard
 
286 Bath Road
 
West Drayton, Middlesex, UB7 0DQ
   
Fax:
+44 208 476 8333
   
Attention:
Pyrros Koussios

 
THE ORIGINAL BORROWER
 
NDS FINANCE LIMITED
 
By:
 
Address:
1 Heathrow Boulevard
 
286 Bath Road
 
West Drayton, Middlesex, UB7 0DQ
   
Fax:
+44 208 476 8333
   
Attention:
Pyrros Koussios

 
THE ORIGINAL GUARANTOR
 
NDS FINANCE LIMITED
 
By:
 
Address:
1 Heathrow Boulevard
 
286 Bath Road
 
West Drayton, Middlesex, UB7 0DQ
   
Fax:
+44 208 476 8333
   
Attention:
Pyrros Koussios



242

--------------------------------------------------------------------------------


 
THE ARRANGERS
 
J.P. MORGAN PLC
 
By:
 
Address:
125 London Wall
 
London EC2Y 5AJ
   
Fax:
+44 207 777 1493
   
Attention:
Laurence Manessian

 
MORGAN STANLEY BANK INTERNATIONAL LIMITED
 
By:
 
Address:
25 Cabot Square
 
Canary Wharf
 
London E14 4QA
   
Fax:
+44 207 056 3377
   
Attention:
Senior Lending Group

 
THE FACILITY AGENT
 
J.P. MORGAN EUROPE LIMITED
 
By:
 
Address:
125 London Wall
 
London EC2Y 5AJ
   
Fax:
+44 207 777 2360
   
Attention:
Loan and Agency

 
THE SECURITY AGENT
 
J.P. MORGAN EUROPE LIMITED
 
By:
 
Address:
125 London Wall
 
London EC2Y 5AJ
   
Fax:
+44 207 777 2360
   
Attention:
Loan and Agency



243

--------------------------------------------------------------------------------


 
THE ISSUING BANK
 
JPMORGAN CHASE BANK, N.A., LONDON BRANCH
 
By:
 
Address:
125 London Wall
 
London EC2Y 5AJ
   
Fax:
+44 207 777 5645
   
Attention:
Duncan Greenwood

 
THE ORIGINAL LENDERS
 
JPMORGAN CHASE BANK, N.A., LONDON BRANCH
 
By:
 
Address:
125 London Wall
 
London EC2Y 5AJ
   
Fax:
+44 207 777 1493
   
Attention:
Laurence Manessian

 
MORGAN STANLEY BANK
 
By:
 
Address:
201 South Main Street
 
5th Floor
 
Salt Lake City
 
UT 84111-2215
 
USA
   
Fax:
+44 207 056 3377
   
Attention:
Senior Lending Group

 
MORGAN STANLEY BANK INTERNATIONAL LIMITED
 
By:
     
Address:
25 Cabot Square
 
Canary Wharf
 
London E14 4QA
   
Fax:
+44 207 056 3377
   
Attention:
Senior Lending Group



244

--------------------------------------------------------------------------------


 